Case 20-30805-KRH                 Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                         Document    Page 1 of 454


     Joshua A. Sussberg, P.C. (admitted pro hac vice)             Michael A. Condyles (VA 27807)
     Emily E. Geier (admitted pro hac vice)                       Peter J. Barrett (VA 46179)
     AnnElyse Scarlett Gains (admitted pro hac vice)              Jeremy S. Williams (VA 77469)
     KIRKLAND & ELLIS LLP                                         Brian H. Richardson (VA 92477)
     KIRKLAND & ELLIS INTERNATIONAL LLP                           KUTAK ROCK LLP
     601 Lexington Avenue                                         901 East Byrd Street, Suite 1000
     New York, New York 10022                                     Richmond, Virginia 23219-4071
     Telephone:         (212) 446-4800                            Telephone:          (804) 644-1700
     Facsimile:         (212) 446-4900                            Facsimile:          (804) 783-6192

     -and-

     Joshua M. Altman (admitted pro hac vice)
     KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP
     300 North LaSalle Street
     Chicago, Illinois 60654
     Telephone:          (312) 862-2000
     Facsimile:          (312) 862-2200

     Co-Counsel to the Debtors and Debtors in Possession

                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE EASTERN DISTRICT OF VIRGINIA
                                       RICHMOND DIVISION

                                                                             )
     In re:                                                                  )     Chapter 11
                                                                             )
     PIER 1 IMPORTS, INC., et al.,1                                          )     Case No. 20-30805 (KRH)
                                                                             )
                                 Debtors.                                    )     (Jointly Administered)
                                                                             )

                        SUMMARY COVER SHEET TO THE INTERIM
                       FEE APPLICATION OF KIRKLAND & ELLIS LLP
                 AND KIRKLAND & ELLIS INTERNATIONAL LLP, ATTORNEYS
              FOR THE DEBTORS AND DEBTORS IN POSSESSION, FOR THE PERIOD
               FROM FEBRUARY 17, 2020 THROUGH AND INCLUDING MAY 31, 2020
         In accordance with the Local Bankruptcy Rules for the Eastern District of Virginia
 (the “Local Bankruptcy Rules”), Kirkland & Ellis LLP and Kirkland & Ellis International LLP
 (collectively, “K&E”), attorneys for the above-captioned debtors and debtors in possession
 (collectively, the “Debtors”), submit this summary (this “Summary”) of fees and expenses sought
 as actual, reasonable, and necessary in the fee application to which this Summary is attached


 1
        The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
        number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases and (II) Granting
        Related Relief [Docket No. 76]. The location of the Debtors’ service address is PO BOX 961020, Fort Worth,
        TX 76161-0020. Or, for delivery by Airborne, Federal Express & other Courier Services: 685 John B. Sias
        Memorial Parkway Suite 255, Fort Worth, TX 76134.
Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                      Document    Page 2 of 454



 (the “Fee Application”)2 for the period from February 17, 2020 through May 31, 2020 (the “Fee
 Period”).

        K&E submits the Fee Application as an interim fee application in accordance with the
 Order (I) Establishing Procedures for Interim Compensation and Reimbursement of Expenses for
 Retained Professionals and (II) Granting Related Relief [Docket No. 380] (the “Interim
 Compensation Order”), which permits K&E to file interim fee applications every 90 days.

     General Information

     Name of Applicant:                                              Kirkland & Ellis LLP and Kirkland &
                                                                     Ellis International LLP

     Authorized to Provide Services to:                              Pier 1 Imports, Inc., et al.

     Petition Date:                                                  February 17, 2020

     Date of Order Authorizing
     the Debtors to Retain K&E [Docket No. 386]:                     March 18, 2020, nunc pro tunc to
                                                                     February 17, 2020

     Summary of Fees and Expenses Sought in the Fee Application

     Period for Which Compensation and
     Reimbursement is Sought in the Fee Application:                 February 17, 2020 through May 31,
                                                                     2020

     Voluntary Fee Waiver and Expense Reduction in                   Reduced fees by $65,840.00 and
     this Fee Period:3                                               expenses by $583.43

     Amount of Compensation Sought as Actual,
     Reasonable, and Necessary for the Fee Period:                   $3,601,661.00

     Amount of Expense Reimbursement Sought as
     Actual, Reasonable, and Necessary for the Fee                   $100,656.48
     Period:

     Total Compensation and Expense
     Reimbursement Requested for the Fee Period:                     $3,702,317.48


 2
       Capitalized terms used but not otherwise defined in this Summary shall have the meanings ascribed to such terms
       in the Fee Application.

 3
       K&E voluntarily reduced its fees and expenses by the amounts described above and consequently does not seek
       payment of these fees and expenses in this Fee Application.



                                                           2
Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                      Document    Page 3 of 454



     Rate Increases Applicable to the Fee Period

     Total Amount of Compensation
     Sought for the Fee Period, Calculated
     Using Rates as of the Date of Retention:                         $3,601,661.00

     Summary of Past Requests for Compensation and Prior Payments

     Total Amount of Compensation Previously
     Requested Pursuant to the Interim Compensation                   $3,601,661.004
     Order to Date:

     Total Amount of Expense
     Reimbursement Previously Requested
     Pursuant to the Interim Compensation Order to Date: $100,656.48

     Total Compensation Approved
     Pursuant to the Interim Compensation Order to Date:              $0.00

     Total Amount of Expense Reimbursement Approved
     Pursuant to the Interim Compensation Order to Date: $0.00

     Total Allowed Compensation Paid to Date:                         $0.00

     Total Allowed Expenses Paid to Date:                             $0.00

     Compensation Sought in
     this Application Already Paid Pursuant to
     the Interim Compensation Order But Not Yet                       $2,372,604.015
     Allowed:




 4
       The Summary of First Monthly Application of Kirkland & Ellis LLP and Kirkland & Ellis International LLP for
       Allowance of Administrative Claim for Compensation and Reimbursement of Expenses for the Interim Period
       February 17, 2020 Through March 31, 2020 [Docket No. 557] contained a clerical error such that the cover sheet
       listed $2,226,005.50 as the amount of total fees incurred during the applicable fee period, when the invoice
       actually reflected $2,266,005.50 in total fees.

 5
       Reflects 80% payment of fees requested pursuant to the Debtors’ first and second monthly fee statements filed in
       these cases [Docket Nos. 557 and 758]. The Debtors have requested payment of fees pursuant to a third monthly
       fee statement subsequently filed in these cases [Docket No. 824], but have not yet received payment on this
       request.



                                                            3
Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                          Desc Main
                                      Document    Page 4 of 454



     Expenses Sought In This
     Application Already Paid Pursuant to the
     Interim Compensation Order But Not Yet Allowed:                 $99,195.996




 6
       Reflects 100% of expense reimbursement requested pursuant to the monthly fee statements filed in these cases.



                                                           4
Case 20-30805-KRH            Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26          Desc Main
                                    Document    Page 5 of 454


Richmond, Virginia
Dated: July 10, 2020

/s/ Jeremy S. Williams
KUTAK ROCK LLP                                   KIRKLAND & ELLIS LLP
Michael A. Condyles (VA 27807)                   KIRKLAND & ELLIS INTERNATIONAL LLP
Peter J. Barrett (VA 46179)                      Joshua A. Sussberg, P.C. (admitted pro hac vice)
Jeremy S. Williams (VA 77469)                    Emily E. Geier (admitted pro hac vice)
Brian H. Richardson (VA 92477)                   AnnElyse Scarlett Gains (admitted pro hac vice)
901 East Byrd Street, Suite 1000                 601 Lexington Avenue
Richmond, Virginia 23219-4071                    New York, New York 10022
Telephone:         (804) 644-1700                Telephone:      (212) 446-4800
Facsimile:         (804) 783-6192                Facsimile:      (212) 446-4900
Email:       Michael.Condyles@KutakRock.com      Email:          joshua.sussberg@kirkland.com
             Peter.Barrett@KutakRock.com                         emily.geier@kirkland.com
             Jeremy.Williams@KutakRock.com                       annelyse.gains@kirkland.com
             Brian.Richardson@KutakRock.com
                                                 -and-
 Co-Counsel to the Debtors
 and Debtors in Possession                       Joshua M. Altman (admitted pro hac vice)
                                                 300 North LaSalle Street
                                                 Chicago, Illinois 60654
                                                 Telephone:       (312) 862-2000
                                                 Facsimile:       (312) 862-2200
                                                 Email:           josh.altman@kirkland.com

                                                 Co-Counsel to the Debtors and Debtors in Possession
Case 20-30805-KRH                 Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                         Document    Page 6 of 454


     Joshua A. Sussberg, P.C. (admitted pro hac vice)             Michael A. Condyles (VA 27807)
     Emily E. Geier (admitted pro hac vice)                       Peter J. Barrett (VA 46179)
     AnnElyse Scarlett Gains (admitted pro hac vice)              Jeremy S. Williams (VA 77469)
     KIRKLAND & ELLIS LLP                                         Brian H. Richardson (VA 92477)
     KIRKLAND & ELLIS INTERNATIONAL LLP                           KUTAK ROCK LLP
     601 Lexington Avenue                                         901 East Byrd Street, Suite 1000
     New York, New York 10022                                     Richmond, Virginia 23219-4071
     Telephone:         (212) 446-4800                            Telephone:          (804) 644-1700
     Facsimile:         (212) 446-4900                            Facsimile:          (804) 783-6192

     -and-

     Joshua M. Altman (admitted pro hac vice)
     KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP
     300 North LaSalle Street
     Chicago, Illinois 60654
     Telephone:          (312) 862-2000
     Facsimile:          (312) 862-2200

     Co-Counsel to the Debtors and Debtors in Possession

                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE EASTERN DISTRICT OF VIRGINIA
                                       RICHMOND DIVISION

                                                                             )
     In re:                                                                  )     Chapter 11
                                                                             )
     PIER 1 IMPORTS, INC., et al.,1                                          )     Case No. 20-30805 (KRH)
                                                                             )
                                 Debtors.                                    )     (Jointly Administered)
                                                                             )

                INTERIM FEE APPLICATION OF KIRKLAND & ELLIS LLP AND
                KIRKLAND & ELLIS INTERNATIONAL LLP, ATTORNEYS FOR
               THE DEBTORS AND DEBTORS IN POSSESSION, FOR THE PERIOD
              FROM FEBRUARY 17, 2020 THROUGH AND INCLUDING MAY 31, 2020

              Kirkland & Ellis LLP and Kirkland & Ellis International LLP (collectively, “K&E”),

 attorneys for the above-captioned debtors and debtors in possession (collectively, the “Debtors”),

 hereby submit this interim fee application (the “Fee Application”) for allowance of compensation



 1
        The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
        number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases and (II) Granting
        Related Relief [Docket No. 76]. The location of the Debtors’ service address is PO BOX 961020, Fort Worth,
        TX 76161-0020. Or, for delivery by Airborne, Federal Express & other Courier Services: 685 John B. Sias
        Memorial Parkway Suite 255, Fort Worth, TX 76134.
Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                 Desc Main
                                 Document    Page 7 of 454



 for professional services provided in the amount of $3,601,661.00 and reimbursement of actual

 and necessary expenses in the amount of $100,656.48 that K&E incurred for the period from

 February 17, 2020 through May 31, 2020 (the “Fee Period”). In support of this Fee Application,

 K&E submits the declaration of Joshua A. Sussberg, a partner at K&E, (the “Sussberg

 Declaration”), which is attached hereto as Exhibit A and incorporated by reference. In further

 support of this Fee Application, K&E respectfully states as follows.

                                             Jurisdiction

        1.      The United States Bankruptcy Court for the Eastern District of Virginia

 (the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

 Standing Order of Reference from the United States District Court for the Eastern District of

 Virginia, dated August 15, 1984. The Debtors confirm their consent, pursuant to Rule 7008 of the

 Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of a final order by

 the Court in connection with this Motion to the extent that it is later determined that the Court,

 absent consent of the parties, cannot enter final orders or judgments in connection herewith

 consistent with Article III of the United States Constitution.

        2.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.      The bases for the relief requested herein are sections 330 and 331 of title 11 of the

 United States Code (the “Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy

 Procedure (the “Bankruptcy Rules”), Rule 2016-1 of the Local Rules of the United States

 Bankruptcy Court for the Eastern District of Virginia (the “Local Bankruptcy Rules”), the Order

 (I) Establishing Procedures for Interim Compensation and Reimbursement of Expenses for

 Retained    Professionals   and    (II)   Granting   Related     Relief   [Docket   No.   280]   and

 (the “Interim Compensation Order”).




                                                  2
Case 20-30805-KRH           Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26               Desc Main
                                   Document    Page 8 of 454



                                              Background

        4.         On February 17, 2020 (the “Petition Date”), each of the Debtors filed a voluntary

 petition for relief under chapter 11 of the Bankruptcy Code. The Debtors are operating their

 businesses and managing their properties as debtors in possession pursuant to sections 1107(a) and

 1108 of the Bankruptcy Code. These chapter 11 cases have been consolidated for procedural

 purposes only and are being jointly administered pursuant to Bankruptcy Rule 1015(b)

 [Docket No. 76]. On February 27, 2020, the United States Trustee for the Eastern District of

 Virginia (the “U.S. Trustee”) appointed an official committee of unsecured creditors

 (the “Committee”) pursuant to section 1102 of the Bankruptcy Code [Docket No. 176]. No request

 for the appointment of a trustee or examiner has been made in these chapter 11 cases.

        5.         A description of the Debtors’ businesses, the reasons for commencing the

 chapter 11 cases, and the relief sought from the Court to allow for a smooth transition into

 chapter 11 are set forth in the Declaration of Robert J. Riesbeck, Chief Executive Officer of Pier 1

 Imports, Inc., in Support of Chapter 11 Petitions and First Day Motions [Docket No. 30], which

 are incorporated herein by reference.

        6.         On March 17, 2020, the Court entered the Interim Compensation Order, which sets

 forth the procedures for interim compensation and reimbursement of expenses for all professionals

 in these cases.

                                        Preliminary Statement

        7.         Despite the challenges the Debtors have faced in these chapter 11 cases, during and

 after the Fee Period, the Debtors have, with the assistance of K&E, worked tirelessly to maximize

 value for stakeholders and seek closure for all parties. At the outset of these cases, the Debtors

 pursued a value-maximizing going-concern sale while also initiating a process to right-size their

 brick-and-mortar store footprint. Unfortunately, the COVID-19 pandemic disrupted the Debtors’


                                                    3
Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                 Desc Main
                                 Document    Page 9 of 454



 going-concern sale efforts, but the pandemic did not interfere with the Debtors’ efforts to maximize

 value for all parties.

         8.      Accordingly, in response to the pandemic, the Debtors filed the Debtors’

 Emergency Motion for Entry of an Order (I) Approving Relief Related to the Interim Budget, (II)

 Temporarily Adjourning Certain Motions and Applications for Payments, and (III) Granting

 Related Relief [Docket No. 438] (the “Emergency Budget Motion”), seeking authority to preserve

 liquidity during the first months of the pandemic in order to be able to resume operations.

 Unfortunately, despite the Debtors’ best efforts, they could not find a going-concern purchaser nor

 continue to operate through these challenge times.

         9.      Accordingly, the Debtors negotiated and executed a settlement and restructuring

 term sheet with the DIP lenders, the term lenders, and the Committee in order to facilitate a

 value-maximizing resolution to these chapter 11 cases through a chapter 11 plan. The Debtors

 then sought and obtained authority to begin to wind-down their operations and moved speedily

 towards pursuing a plan and disclosure statement process. On June 24, 2020, the Debtors obtained

 approval of the disclosure statement [Docket No. 804] and are in the process of soliciting votes in

 advance of a confirmation hearing currently scheduled for July 30, 2020. In addition, the Debtors

 held an auction for their e-commerce and IP assets and, following an auction, recognized Retail

 Ecommerce Ventures LLC as the winning bidder with a bid of $31 million. The sale hearing is

 scheduled for July 15, 2020. That sale is expected to close at the end of July and the Debtors expect

 to complete the wind-down by the end of October 2020. The Debtors also filed a motion to sell

 the Mansfield distribution center [Docket No. 829], a hearing for which is scheduled for July 23,

 2020.

         10.     From an administrative and operational perspective, during the Fee Period the




                                                  4
Case 20-30805-KRH          Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26               Desc Main
                                 Document    Page 10 of 454



 Debtors also established a prepetition and administrative claims bar date, stabilized operations

 (including working extensively with landlords and vendors), filed schedules and statements, and

 responded to numerous informal and formal requests from their stakeholders.

                                    The Debtors’ Retention of K&E

        11.      On March 18, 2020, the Court entered the Order Authorizing the Retention and

 Employment of Kirkland & Ellis LLP and Kirkland & Ellis International LLP as Attorneys for the

 Debtors and Debtors in Possession Effective Nunc Pro Tunc to the Petition Date [Docket No. 386]

 (the “Retention Order”), attached hereto as Exhibit B and incorporated by reference. The

 Retention Order authorizes the Debtors to compensate and reimburse K&E in accordance with the

 Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy Rules, and the Interim

 Compensation Order. The Retention Order also authorizes the Debtors to compensate K&E at

 K&E’s hourly rates charged for services of this type and to reimburse K&E for K&E’s actual and

 necessary out-of-pocket expenses incurred, subject to application to this Court. The particular

 terms of K&E’s engagement are detailed in the engagement letter by and between K&E and the

 Debtors,     effective   as   of   March   6,   2019,   and   attached   hereto   as   Exhibit    C

 (the “Engagement Letter”).

        12.      The Retention Order authorizes K&E to provide the following services consistent

 with and in furtherance of the services enumerated above:

                 a.       advising the Debtors with respect to their powers and duties as
                          debtors-in-possession in the continued management and operation of their
                          business and properties;

                 b.       preparing pleadings, including motions, applications, answers, orders,
                          reports, and papers necessary or otherwise beneficial to the administration
                          of the Debtors’ estates and consistent with the services identified in the
                          Retention Order;




                                                   5
Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                   Desc Main
                                Document    Page 11 of 454



                c.      appearing before the Court and any appellate courts to represent the interests
                        of the Debtors’ estates before those courts in connection with the services
                        in the Retention Order; and

                d.      performing all other legal services reasonably necessary or otherwise
                        beneficial for the Debtors in connection with these chapter 11 cases.

                                     Disinterestedness of K&E

        13.     To the best of the Debtors’ knowledge and as disclosed in the Declaration of Joshua

 A. Sussberg in Support of the Debtors’ Application for the Entry of an Order Authorizing the

 Retention and Employment of Kirkland & Ellis LLP and Kirkland & Ellis International LLP as

 Attorneys for the Debtors and Debtors in Possession Effective Nunc Pro Tunc to the Petition Date

 [Docket No. 192] (the “K&E Declaration”), (a) K&E is a “disinterested person” within the

 meaning of section 101(14) of the Bankruptcy Code, as required by section 327(a) of the

 Bankruptcy Code, and does not hold or represent an interest adverse to the Debtors’ estates and

 (b) K&E has no connection to the Debtors, their creditors, or other parties in interest, except as

 may be disclosed in the K&E Declaration.

        14.     K&E may have in the past represented, may currently represent, and likely in the

 future will represent parties in interest in connection with matters unrelated to the Debtors in these

 chapter 11 cases. In the K&E Declaration, K&E disclosed its connections to parties in interest that

 it has been able to ascertain using its reasonable efforts. K&E will update the K&E Declaration,

 as appropriate, if K&E becomes aware of relevant and material new information.

        15.     K&E performed the services for which it is seeking compensation on behalf of the

 Debtors and their estates, and not on behalf of any committee, creditor, or other entity.

        16.     Except to the extent of the advance payments paid to K&E that K&E previously

 disclosed to this Court in the K&E Declaration, K&E has received no payment and no promises




                                                   6
Case 20-30805-KRH            Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26           Desc Main
                                   Document    Page 12 of 454



 for payment from any source other than the Debtors for services provided or to be provided in any

 capacity whatsoever in connection with these chapter 11 cases.

         17.      Pursuant to Bankruptcy Rule 2016(b), K&E has not shared, nor has K&E agreed to

 share (a) any compensation it has received or may receive with another party or person other than

 with the partners, counsel, and associates of K&E or (b) any compensation another person or party

 has received or may receive.

                    Summary of Compliance with Interim Compensation Order

         18.      This Fee Application has been prepared in accordance with the Interim

 Compensation Order.

         19.      K&E seeks interim compensation for professional services rendered to the Debtors

 during the Fee Period in the amount of $3,601,661.00 and reimbursement of actual and necessary

 expenses incurred in connection with providing such services in the amount of $100,656.48.

 During the Fee Period, K&E attorneys and paraprofessionals expended a total of 3,948.00 hours

 for which compensation is requested.

         20.      In accordance with the Interim Compensation Order, as of the date hereof, K&E

 has received payments totaling $2,471,800.00 ($2,372,604.01 of which was for services provided

 and $99,195.99 of which was for reimbursement of expenses) for the Fee Period. Accordingly, by

 this Fee Application, and to the extent such amounts have not been paid by the time of the hearing

 on this Fee Application, K&E seeks payment of $1,230,517.48, which amount represents the entire

 amount of the unpaid fees and expenses incurred during the Fee Period.2




 2
     This amount also reflects the 20% holdback for the Fee Period.



                                                         7
Case 20-30805-KRH        Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                 Desc Main
                               Document    Page 13 of 454



                         Fees and Expenses Incurred During Fee Period

 A.     Customary Billing Disclosures.

        21.     K&E’s hourly rates are set at a level designed to compensate K&E fairly for the

 work of its attorneys and paraprofessionals and to cover fixed and routine expenses. The hourly

 rates and corresponding rate structure utilized by K&E in these chapter 11 cases are equivalent to

 the hourly rates and corresponding rate structure used by K&E for other restructuring matters, as

 well as similar complex corporate, securities, and litigation matters whether in court or otherwise,

 regardless of whether a fee application is required. The rates and rate structure reflect that such

 restructuring and other complex matters typically are national in scope and typically involve great

 complexity, high stakes, and severe time pressures. For the convenience of the Court and all

 parties in interest, attached hereto as Exhibit D is K&E’s budget and staffing plan for this Fee

 Period and attached hereto as Exhibit E is a summary of blended hourly rates for timekeepers who

 billed to non-bankruptcy matters and blended hourly rates for timekeepers who billed to the

 Debtors during the Fee Period.

 B.     Fees Incurred During Fee Period.

        22.     In the ordinary course of K&E’s practice, K&E maintains computerized records of

 the time expended to render the professional services required by the Debtors and their estates.

 For the convenience of the Court and all parties in interest, attached hereto as Exhibit F is a

 summary of fees incurred and hours expended during the Fee Period, setting forth the following

 information:

               the name of each attorney and paraprofessional for whose work on these chapter 11
                cases compensation is sought;

               each attorney’s year of bar admission and area of practice concentration;

               the aggregate time expended and fees billed by each attorney and each
                paraprofessional during the Fee Period;


                                                  8
Case 20-30805-KRH           Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26              Desc Main
                                  Document    Page 14 of 454




               the hourly billing rate for each attorney and each paraprofessional at K&E’s current
                billing rates;

               the hourly billing rate for each attorney and each paraprofessional as disclosed in
                the first interim application;

               the number of rate increases since the inception of the case; and

               a calculation of total compensation requested using the rates disclosed in the
                Debtors’ Application for Entry of an Order Authorizing the Retention and
                Employment of Kirkland & Ellis LLP and Kirkland & Ellis International LLP as
                Attorneys for the Debtors and Debtors in Possession Effective Nunc Pro Tunc to
                the Petition Date [Docket No. 192] (the “Retention Application”).

 C.     Expenses Incurred During Fee Period.

        23.     In the ordinary course of K&E’s practice, K&E maintains a record of expenses

 incurred in the rendition of the professional services required by the Debtors and their estates and

 for which reimbursement is sought.        K&E currently charges $0.16 per page for standard

 duplication in its offices in the United States. K&E does not charge its clients for incoming

 facsimile transmissions.

        24.     For the convenience of the Court and all parties in interest, attached hereto as

 Exhibit G is a summary for the Fee Period, setting forth the total amount of reimbursement sought

 with respect to each category of expenses for which K&E is seeking reimbursement.

                 Summary of Legal Services Rendered During the Fee Period

        25.     As discussed above, during the Fee Period, K&E provided extensive and important

 professional services to the Debtors in connection with these chapter 11 cases. These services

 were often performed under severe time constraints and were necessary to address a multitude of

 critical issues both unique to these chapter 11 cases and typically faced by large corporate debtors

 in similar cases of this magnitude and complexity.




                                                  9
Case 20-30805-KRH                 Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                              Desc Main
                                        Document    Page 15 of 454



              26.     To provide a meaningful summary of K&E’s services provided on behalf of the

 Debtors and their estates, K&E has established, in accordance with its internal billing procedures,

 certain subject matters categories (each, a “Matter Category”) in connection with these chapter 11

 cases. The following is a summary of the fees and hours billed for each Matter Category in the

 Fee Period:3

                                                                                             Total Compensation
                                                                  Hours
     Matter
                    Project Category Description
     Number
                                                       Budgeted           Billed         Budgeted                 Billed
                Chapter 11 Filing & First Day
        2                                              305 - 340          345.20    $279,500 - $310,000      $285,743.50
                Pleadings
        3       Corporate & Governance Matters         107 - 118          111.40    $103,000 - $114,000      $114,903.50
                Disclosure Statement / Plan /           1,367 -
        4                                                                 483.80   $1,247,000 - $1,387,000   $464,914.00
                Confirmation                             1,520
        5       Financing and Cash Collateral          647 - 721          386.90    $602,000 - $672,000      $391,119.50
        6       Automatic Stay Issues                  120 - 144          23.40     $107,000 - $117,000       $16,256.50
        7       Section 363 Issues                     239 - 265          221.70    $215,000 - $237,000      $235,617.50
                Executory Contracts & Unexpired
        8                                              328 - 364          230.00    $301,000 - $333,000      $197,157.00
                Leases
        9       Business Operations                    340 - 376          402.10    $301,000 - $333,000      $364,412.00
        10      Claims Administration                  130 - 212          88.80     $145,000 - $162,000       $77,614.00
        11      U.S. Trustee and Statutory Reporting   97 - 107           70.80     $103,000 - $113,000       $75,818.00
        12      Hearings                               222 - 248          210.50    $206,000 - $227,000      $195,429.50
        13      Non-Working Travel                     204 - 227          59.90      $94,000 - $104,000       $59,040.00
        14      Employee Issues                        390 - 434          314.60    $361,000 - $400,000      $306,840.50
        15      Insurance                              120 - 134           4.10     $103,000 - $113,000       $3,759.00
        16      Utilities                              120 - 124          45.60     $103,000 - $113,000       $35,883.50
        17      Tax Issues                             168 - 186          63.80     $154,000 - $173,000       $62,887.00
        18      Environmental Issues                    54 - 60           $0.00      $66,000 - $75,000            $0.00
        19      International Issues                   119 - 132           9.70     $103,000 - $113,000       $9,531.00
        20      Case Administration                    281 - 311          197.80    $215,000 - $237,000      $161,535.00
        21      Retention K&E                          185 - 205          252.10    $154,000 - $173,000      $175,830.50
        22      Retention Non-K&E                      192 - 213          402.90    $154,000 - $173,000      $342,687.00
        24      Committee Matters                       28 - 31           22.90      $25,000 - $28,000        $24,682.50
                                                        5,845 -
     Totals                                                           3,948.00     $5,160,000 - $5,724,000   $3,601,661.00
                                                         6,496


              27.     The following is a summary, by Matter Category, of the most significant


 3
        In certain instances K&E may have billed the same amount of fees, but different amount of hours to different
        matter categories. This difference is the result of different staffing of each such matter category.



                                                              10
Case 20-30805-KRH          Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                 Desc Main
                                 Document    Page 16 of 454



 professional services provided by K&E during the Fee Period. This summary is organized in

 accordance with K&E’s internal system of matter numbers. The detailed descriptions demonstrate

 that K&E was heavily involved in performing services for the Debtors on a daily basis, often

 including night and weekend work, to meet the needs of the Debtors’ estates in these

 chapter 11 cases. A schedule setting forth a description of the Matter Categories utilized in this

 case, the number of hours expended by K&E partners, associates and paraprofessionals by matter,

 and the aggregate fees associated with each matter is attached hereto as Exhibit H.

        28.     In addition, K&E’s computerized records of time expended providing professional

 services to the Debtors and their estates are attached hereto as Exhibit I, and K&E’s records of

 expenses incurred during the Fee Period in the rendition of professional services to the Debtors

 and their estates are attached as Exhibit J.

                (a)       Chapter 11 Filing & First Day Pleadings [Matter No. 2]

                          Total Fees:  $285,743.50
                          Total Hours: 345.20

        29.     This Matter Category includes time spent by K&E attorneys and paraprofessionals

 providing services relating to the filing of the Debtors’ chapter 11 petitions and various “first day”

 pleadings and related notices during the initial days of these chapter 11 cases, including, without

 limitation: (a) reviewing and revising the Debtors’ petitions and “first day” motions, proposed

 orders, affidavits, and notices; and (b) preparing for the “first day” hearing, including drafting

 hearing notes and related materials and preparing potential witnesses in connection with certain of

 the first day motions.

        30.     Specifically, the Debtors filed several motions seeking orders authorizing the

 Debtors to pay various prepetition claims. Entry of these orders eased the strain on the Debtors’

 relationships with, among others, employees, vendors, customers, and taxing authorities as a



                                                  11
Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                  Desc Main
                                Document    Page 17 of 454



 consequence of the commencement of these chapter 11 cases. These orders authorized the Debtors

 to, among other things,: (a) pay certain vendors, suppliers, and lien claimants; (b) pay certain

 prepetition employee wages and benefits; (c) maintain their cash management system; (d) use

 prepetition bank accounts, checks, and other business forms; (e) make tax payments to federal,

 local, provincial, and state taxing authorities; (f) prevent utility companies from discontinuing

 services; (g) secure debtor-in-possession financing; and (h) maintain prepetition insurance policies

 and enter into new insurance policies in the ordinary course of business.

                (b)     Corporate & Governance Matters [Matter No. 3]

                        Total Fees:  $114,903.50
                        Total Hours: 111.40

        31.     This Matter Category includes time spent by K&E attorneys and paraprofessionals

 providing services related to corporate governance matters. Specifically, K&E attorneys and

 paraprofessionals spent time:

                        (i)      preparing for and participating in meetings with the Debtors’ board
                                 of directors in connection with corporate and financial aspects of the
                                 chapter 11 process;

                        (ii)     preparing, reviewing, and revising materials for board meetings;

                        (iii)    analyzing, discussing, and addressing various corporate governance
                                 issues;

                        (iv)     drafting, reviewing, and revising securities filings and related
                                 documents; and

                        (v)      complying with corporate governance requirements, including
                                 revising minutes, board resolutions, certificates, and amendments to
                                 corporate documents, as necessary.




                                                   12
Case 20-30805-KRH        Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                Desc Main
                               Document    Page 18 of 454



               (c)     Disclosure Statement / Plan / Confirmation [Matter No. 4]

                       Total Fees:  $464,914.00
                       Total Hours: 483.80

        32.    This Matter Category includes time spent by K&E attorneys and paraprofessionals

 providing services related to developing the Plan and related Disclosure Statement. Specifically,

 K&E attorneys and paraprofessionals spent time:

                       (i)     researching and conducting diligence regarding legal and factual
                               issues relevant to the Plan process;

                       (ii)    drafting and filing the Debtors’ Joint Chapter 11 Plan of Pier 1
                               Imports, Inc. and its Debtor Affiliates (the “Plan”) [Docket No. 178]
                               and the Debtors’ Disclosure Statement for the Joint Chapter 11 Plan
                               of Pier 1 Imports, Inc. and its Debtor Affiliates (the “Disclosure
                               Statement”) [Docket No. 179];

                       (iii)   drafting and filing the Debtors’ Motion for Entry of an Order
                               (I) Approving the Adequacy of the Disclosure Statement,
                               (II) Approving the Solicitation and Notice Procedures with Respect
                               to Confirmation of the Debtors’ Proposed Joint Chapter 11 Plan,
                               (III) Approving the Forms of Ballots and Notices in Connection
                               Therewith, (IV) Scheduling Certain Dates With Respect Thereto,
                               and (V) Granting Related Relief [Docket No. 180];

                       (iv)    researching, drafting, negotiating, and filing the Debtors’ Motion to
                               Extend Their Exclusive Period to File a Chapter 11 Plan and Solicit
                               Acceptances Thereof [Docket No. 666];

                       (v)     negotiating and drafting multiple amendments to the Plan Support
                               Agreement;

                       (vi)    coordinating with the Debtors’ other advisors regarding the Plan and
                               Disclosure Statement; and

                       (vii)   responding to various inquiries from stakeholders regarding each of
                               the foregoing;




                                                13
Case 20-30805-KRH        Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26               Desc Main
                               Document    Page 19 of 454



                (d)    Financing and Cash Collateral [Matter No. 5]

                       Total Fees:  $391,119.50
                       Total Hours: 386.90

        33.     This Matter Category includes time spent by K&E attorneys and paraprofessionals

 providing services relating to securing approval of the Debtors’ debtor-in-possession financing

 facility (the “DIP Facility”) and the use of cash collateral as defined in section 363(a) of the

 Bankruptcy Code (“Cash Collateral”). On the Petition Date, the Debtors filed the Debtors’ Motion

 for Entry of Interim and Final Orders (I) Authorizing the Debtors to Obtain Postpetition

 Financing, (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens and

 Providing Superpriority Administrative Expense Status, (IV) Granting Adequate Protection to the

 Prepetition Secured Parties, (V) Modifying the Automatic Stay, (VI) Scheduling a Final Hearing,

 and (VII) Granting Related Relief [Docket No. 25] (the “DIP Motion”). On February 18, 2019,

 the Court entered the Interim Order ((I) Authorizing the Debtors to Obtain Postpetition Financing,

 (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens and Providing

 Superpriority Administrative Expense Status, (IV) Granting Adequate Protection to the Prepetition

 Secured Parties, (V) Modifying the Automatic Stay, (VI) Scheduling a Final Hearing, and

 (VII) Granting Related Relief [Docket No. 93] (the “Interim DIP Order”). Following entry of the

 Interim DIP Order, the Debtors engaged in negotiations with the Committee and other parties.

 After the Debtors resolved contested issues, on March 13, 2020, the Court entered the Final Order

 ((I) Authorizing the Debtors to Obtain Postpetition Financing, (II) Authorizing the Debtors to Use

 Cash Collateral, (III) Granting Liens and Providing Superpriority Administrative Expense Status,

 (IV) Granting Adequate Protection to the Prepetition Secured Parties, (V) Modifying the




                                                14
Case 20-30805-KRH        Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26               Desc Main
                               Document    Page 20 of 454



 Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief

 [Docket No. 342] (the “Final DIP Order”).

         34.   K&E’s efforts were critical in securing the consensual use of cash collateral and

 DIP financing which has provided the Debtors with the necessary liquidity to fund the Debtors’

 operations during these chapter 11 cases. Specifically, K&E attorneys and paraprofessionals spent

 time:

                       (i)     negotiating, drafting, and finalizing documentation and interim and
                               final orders approving the DIP Facility and use of Cash Collateral,
                               including various provisions addressing concerns of parties in
                               interest in these chapter 11 cases;

                       (ii)    responding to discovery requests and formal and informal objections
                               to the DIP Facility and preparing for a contested hearing regarding
                               the same;

                       (iii)   preparing for closing of the DIP Facility, including finalizing
                               closing documentation, as well as negotiating and preparing
                               amendment, consent, security, and applicable compliance
                               documentation;

                       (iv)    analyzing and discussing cash management and financing issues
                               with the Debtors, the Debtors’ other professionals, and various
                               stakeholders in these chapter 11 cases; and

                       (v)     responding to requests for information from and engaging with
                               various stakeholders regarding the DIP Facility and the Debtors’
                               cash management system.

               (e)     Automatic Stay Issues [Matter No. 6]

                       Total Fees:  $16,256.50
                       Total Hours: 23.40

         35.   This Matter Category includes time spent by K&E attorneys and paraprofessionals

 providing services relating to the imposition of the automatic stay. Specifically, K&E attorneys

 and paraprofessionals spent time:

                       (i)     responding to formal and informal inquiries from parties in interest
                               to lift the stay;



                                                15
Case 20-30805-KRH        Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                  Desc Main
                               Document    Page 21 of 454



                       (ii)    drafting, revising, and researching motions and other court
                               documents related to motions to lift the stay;

                       (iii)   drafting and negotiating agreed orders with parties in interest to lift
                               the automatic stay for limited purposes; and

                       (iv)    performing legal research regarding various issues concerning the
                               effect of the automatic stay under particular circumstances.

               (f)     Section 363 Issues [Matter No. 7]

                       Total Fees:  $235,617.50
                       Total Hours: 221.70

        36.    This Matter Category includes time spent by K&E attorneys and paraprofessionals

 providing services relating to the Debtors’ marketing and sale process, including with respect to

 the bidding procedures for a sale of all or substantially all of the Debtors’ assets

 (the “Bidding Procedures”), stalking horse purchase agreement, IP and e-commerce sale, and

 related disclosure schedules. Specifically, K&E attorneys and paraprofessionals spent time:

                       (i)     researching, drafting, negotiating, and seeking approval of the
                               Debtors’ Motion for Entry of an Order (I) Establishing Bidding
                               Procedures, (II) Scheduling Bid Deadlines and an Auction,
                               (III) Approving the Form and Manner of Notice Thereof,
                               (IV) Approving the Form of Asset Purchase Agreement,
                               (V) Authorizing the Assumption of the Plan Support Agreement, and
                               (VI) Granting Related Relief (the “Bidding Procedures Motion”)
                               [Docket No. 34], including resolving the formal and informal
                               objections thereto;

                       (ii)    analyzing objections to the Bidding Procedures Motion,
                               researching, drafting, and revising a reply to such objections, and
                               drafting declarations in support of the Bidding Procedures;

                       (iii)   revising the Bidding Procedures related to the marketing and sale of
                               the Debtors’ IP assets and e-commerce business;

                       (iv)    analyzing, reviewing, and responding to diligence requests and other
                               matters related to the sale process; and

                       (v)     coordinating with the Debtors’ other advisors regarding the sale
                               process and sale documentation.




                                                 16
Case 20-30805-KRH        Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26               Desc Main
                               Document    Page 22 of 454



               (g)     Executory Contracts & Unexpired Leases [Matter No. 8]

                       Total Fees:  $197,157.00
                       Total Hours: 230.00

        37.    This Matter Category includes time spent by K&E attorneys examining issues

 related to the Debtors’ executory contracts and unexpired leases. Specifically, K&E attorneys

 spent time:

                       (i)     coordinating with the Debtors’ other advisors to identify and
                               analyze contracts and leases for potential assumption or rejection;

                       (ii)    analyzing and researching the Debtors’ obligations under various
                               executory contracts and unexpired leases and advising the Debtors
                               with respect to their rights and obligations under such agreements,
                               bankruptcy law, and applicable non-bankruptcy law;

                       (iii)   analyzing, researching, and discussing the Debtors’ intellectual
                               property license agreements and related matters;

                       (iv)    researching, drafting, and negotiating procedures for the assumption
                               and rejection of executory contracts and unexpired leases in these
                               chapter 11 cases;

                       (v)     analyzing and researching the Debtors’ rights under executory
                               contracts and unexpired leases with respect to COVID-19;

                       (vi)    preparing and filing notices and schedules of rejected executory
                               contracts and unexpired leases; and

                       (vii)   corresponding and conferencing with executory contract and
                               unexpired lease counterparties regarding treatment of the same
                               during these chapter 11 cases.

               (h)     Business Operations [Matter No. 9]

                       Total Fees:  $364,412.00
                       Total Hours: 402.10

        38.    This Matter Category includes the Debtors’ and their advisors’ efforts to create and

 implement an all-encompassing and cohesive strategy for maintaining business operations with

 minimal disruptions at the outset of the Debtors’ chapter 11 cases, the imposition of the limited

 operation period and extension thereto, and the Debtors’ ultimate operational wind down. K&E


                                                17
Case 20-30805-KRH        Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                Desc Main
                               Document    Page 23 of 454



 attorneys and paraprofessionals spent time developing a strategy with the Debtors to ensure a

 smooth transition into chapter 11 and to adjust to the unforeseen circumstances that arose over the

 course of the Fee Period. Specifically, K&E attorneys and paraprofessionals spent time:

                       (i)     conferencing with the Debtors and their various advisors regarding
                               regular business matters and workstreams;

                       (ii)    addressing issues related to the Debtors’ relationships with certain
                               vendors, utility providers, and contract counterparties;

                       (iii)   advising on post-filing business operations and preparing materials
                               for Debtors’ management and meeting with management; and

                       (iv)    drafting, reviewing, and revising operational pleadings in response
                               to the circumstances of these cases, including the limited operation
                               period and wind down.

                (i)    Claims Administration [Matter No. 10]

                       Total Fees:  $77,614.00
                       Total Hours: 88.80

        39.     This Matter Category includes time K&E attorneys and paraprofessionals spent on

 matters related to claims administration and claims-related issues. Specifically, K&E attorneys

 and paraprofessionals spent time:

                       (i)     researching, drafting, and revising the Debtors’ proofs of claim bar
                               date motion and negotiating with various stakeholders regarding the
                               relief requested therein;

                       (ii)    researching, drafting, and revising the Debtors’ administrative
                               claims procedure motion and negotiating with various stakeholders
                               regarding the relief requested therein;

                       (iii)   researching, drafting, and revising the Debtors’ claims settlement
                               procedures motion and coordinating with the Committee, the
                               Debtors’ lenders, and the Debtors’ other professionals with respect
                               to claims analysis and the claims administration process; and

                       (iv)    researching, discussing, and corresponding with creditors regarding
                               various claims process and objection questions.




                                                 18
Case 20-30805-KRH        Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                 Desc Main
                               Document    Page 24 of 454



                (j)     U.S. Trustee and Statutory Reporting [Matter No. 11]

                        Total Fees:  $75,818.00
                        Total Hours: 70.80

        40.     This Matter Category includes time spent by K&E attorneys related to U.S. Trustee

 matters and corresponding with the U.S. Trustee. During the Fee Period, K&E attorneys advised

 and prepared the Debtors and the Debtors’ advisors for the initial Debtor interview and meeting of

 creditors required by section 341 of the Bankruptcy Code and reviewed and revised the Debtors’

 report prepared in compliance with Bankruptcy Rule 2015.3. Additionally, the Debtors worked

 collaboratively with the U.S. Trustee regarding various motions and orders, responding to

 questions and comments regarding the same, and coordinating efforts among the Debtors and their

 other professionals to address various concerns and issues raised by the U.S. Trustee regarding

 relief requested by the Debtors.

                (k)     Hearings [Matter No. 12]

                        Total Fees:  $195,429.50
                        Total Hours: 210.50

        41.     This Matter Category includes time spent by K&E attorneys and paraprofessionals

 providing services related to preparing for and attending several hearings during the Fee Period

 (each a “Hearing” and, collectively, the “Hearings”), including preparing agendas, orders, and

 binders related to Hearings, settling orders before and after Hearings, and corresponding with

 various parties in preparation for, and after the Hearings. These services also included conferences

 to discuss multiple matters scheduled for a specific Hearing and coordinating Hearing logistics.

 During the Fee Period, K&E attorneys and paraprofessionals spent considerable time preparing

 for and attending Hearings, including, but not limited to:




                                                 19
Case 20-30805-KRH            Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                   Document    Page 25 of 454



                           (i)      the “first day” hearing on February 18, 2020;4

                           (ii)     a “second day” hearing on March 13, 2020 for approval of a final
                                    DIP order, retention applications for the Debtors’ professionals, and
                                    approval on a final basis of various operational motions;

                           (iii)    a hearing on April 2, 2020 for, among other things, approval of the
                                    Debtors’ Emergency Budget Motion to approve the limited
                                    operation period;

                           (iv)     a hearing on April 7, 2020 for, among other things, approval of
                                    certain of the retention applications for the Debtors’ professionals;
                                    and

                           (v)      a hearing on May 29, 2020 for, among other things, approval of the
                                    motion to approve the wind down of the Debtors’ operations and the
                                    motion to approve the administrative claims process.

                  (l)      Non-Working Travel [Matter No. 13]

                           Total Fees:  $59,040.00
                           Total Hours: 59.90

         42.      This Matter Category includes time spent by K&E attorneys and paraprofessionals

 providing services relating to traveling in connection with their representation of the Debtors. The

 amounts presented for review and the request for payment in the Fee Application reflect a

 reduction of one-half the charges for travel time.

                  (m)      Employee Issues [Matter No. 14]

                           Total Fees:  $306,840.50
                           Total Hours: 314.60

         43.      This Matter Category includes time spent by K&E attorneys and paraprofessionals

 providing services related to employee issues, including analysis of employee compensation

 matters, employee benefits, and retiree arrangements.                   Specifically, K&E attorneys and




 4
     With respect to the “first day” hearing, preparation for such hearing may be included in either Matter No. 2 or
     Matter No. 12. For the avoidance of doubt, K&E attorneys and paraprofessionals reported their time with respect
     to the “first day” hearing in either Matter No. 2 or Matter No. 12, but not both.



                                                        20
Case 20-30805-KRH          Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                    Desc Main
                                 Document    Page 26 of 454



 paraprofessionals spent time:

                         (i)     advising the Debtors with respect to employee obligations,
                                 including severance, deferred compensation, WARN, and workers’
                                 compensation matters; and

                         (ii)    engaging with parties in interest regarding the various issues
                                 described above and responding to related information and
                                 discovery requests.

                 (n)     Insurance [Matter No. 15]

                         Total Fees:  $3,759.00
                         Total Hours: 4.10

         44.     This Matter Category includes time spent by K&E attorneys and paraprofessionals

 providing services related to ensuring that Debtors’ insurance policies were maintained during

 these chapter 11 cases. Specifically, K&E attorneys and paraprofessionals spent time analyzing

 and reviewing the Debtors’ insurance policies, including the Debtors’ director and officer

 insurance policies.

                 (o)     Utilities [Matter No. 16]

                         Total Fees:  $35,883.50
                         Total Hours: 45.60

         45.     This Matter Category includes time spent by K&E attorneys and paraprofessionals

 providing services relating to utility providers, utility issues, and the continuation of utility services

 during these chapter 11 cases. Specifically, K&E attorneys and paraprofessionals spent time

 researching issues surrounding adequate assurance and negotiating resolutions with various utility

 providers regarding adequate protection related to the Final Order (I) Approving Debtors’

 Proposed Adequate Assurance of Payment for Future Utility Services, (II) Prohibiting Utility

 Companies from Altering, Refusing, or Discounting Services, (III) Approving Debtors’ Proposed

 Procedures for Resolving Additional Assurance Requests, and (IV) Granting Related Relief

 [Docket No. 401].


                                                    21
Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                 Desc Main
                                Document    Page 27 of 454



                (p)     Tax Issues [Matter No. 17]

                        Total Fees:  $62,887.00
                        Total Hours: 63.80

        46.     This Matter Category includes time spent by K&E attorneys and paraprofessionals

 conducting research and analysis regarding tax matters and generally advising the Debtors in

 connection with tax issues relating to the Debtors’ operations. During the Fee Period, K&E

 attorneys also advised the Debtors regarding the Debtors’ motion to establish procedures related

 to certain transfers of, or declarations of worthlessness with respect to, the Debtors’ common stock,

 filed on the Petition Date [Docket No. 9], as well as the interim and final orders granting the

 motion.

                (q)     International Issues [Matter No. 19]

                        Total Fees:  $9,531.00
                        Total Hours: 9.70

        47.     This Matter Category includes time spent by K&E attorneys and paraprofessionals

 providing services related to the Debtors’ international contracts and operations. Specifically,

 K&E attorneys and paraprofessionals spent time researching, analyzing, and advising on

 considerations related to the Debtors’ Canadian operations and foreign proceedings.

                (r)     Case Administration [Matter No. 20]

                        Total Fees:  $161,535.00
                        Total Hours: 197.80

        48.     This Matter Category includes time spent on a variety of tasks that were necessary

 to ensure the efficient and smooth administration of legal services related to the Debtors’

 chapter 11 cases. Among other things, K&E attorneys and paraprofessionals spent time:

                        (i)     coordinating, managing, and administering these chapter 11 cases
                                on a daily basis, including monitoring critical dates and maintaining
                                a case calendar, task lists, and work-in-progress reports;




                                                  22
Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                Desc Main
                                Document    Page 28 of 454



                        (ii)    establishing procedures for case administration and docket
                                monitoring;

                        (iii)   ensuring compliance with the service and notice requirements of the
                                Bankruptcy Code, the Bankruptcy Rules, and the Local Rules,
                                including coordinating service of pleadings and other related notices
                                with Epiq Corporate Restructuring, LLC (“Epiq”), the claims and
                                noticing agent retained in these chapter 11 cases;

                        (iv)    in connection with numerous pleadings, preparing notices of
                                motions, proposed orders, exhibits, and schedules, and coordinating
                                the delivery of such pleadings to the Court and to the U.S. Trustee;
                                and

                        (v)     managing case management tasks among K&E personnel and other
                                retained professionals.

        49.     Time billed to this Matter Category also includes work and meetings related to

 multiple matters such that the time cannot be easily allocated to one of the other matters.

                (s)     K&E Retention and Fee Applications [Matter No. 21]

                        Total Fees:  $175,830.50
                        Total Hours: 252.10

        50.     This Matter Category includes time spent by K&E attorneys and paraprofessionals

 providing services related to the retention of K&E as the Debtors’ counsel. Specifically, K&E

 attorneys and paraprofessionals spent time:

                        (i)     preparing pleadings, including the Retention Application and related
                                declarations in support, and a comprehensive conflicts analysis
                                necessary to obtain the Retention Order approving the employment
                                of K&E to represent the Debtors;

                        (ii)    implementing internally established procedures which require the
                                continuous analysis of potential new conflicts;

                        (iii)   engaging with the U.S. Trustee regarding certain comments to the
                                Retention Application and Retention Order;

                        (iv)    reviewing all K&E time entries to ensure compliance with
                                applicable provisions of the Bankruptcy Code, and to make
                                necessary redactions to preserve the privilege and confidentiality of
                                the work performed for the Debtors; and



                                                 23
Case 20-30805-KRH        Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26               Desc Main
                               Document    Page 29 of 454



                       (v)     preparing and filing K&E’s first and second monthly fee statements
                               in accordance with the Interim Compensation Order
                               [Docket Nos. 557 and 758].

               (t)     Non-K&E Retention and Fee Applications [Matter No. 22]

                       Total Fees:  $342,687.00
                       Total Hours: 402.90

        51.    This Matter Category includes time spent by K&E attorneys and paraprofessionals

 providing services related to ensuring the retention of the Debtors’ other professionals in these

 chapter 11 cases. Specifically, K&E attorneys and paraprofessionals spent time:

                       (i)     assisting the Debtors’ other advisors regarding their respective
                               retention applications and retention orders, including:

                               a)     A&G Realty Partners, LLC, as real estate consultant to the
                                      Debtors;

                               b)     AP Services, LLC, as restructuring advisors to the Debtors;

                               c)     Epiq, as the claims and noticing agent to the Debtors;

                               d)     Guggenheim Securities, LLC, as investment banker to the
                                      Debtors;

                               e)     Ernst & Young LLP, as auditor to the Debtors;

                               f)     PricewaterhouseCoopers LLP, as tax and accounting
                                      consultants to the Debtors;

                               g)     Malfitano Advisors, LLC, as disposition advisor and
                                      consultant to the Debtors; and

                               h)     Osler, Hoskins & Harcourt LLC as Canadian counsel to the
                                      Debtors;

                       (ii)    engaging with the U.S. Trustee and the Debtors’ other advisors
                               regarding both informal comments and objections provided by the
                               U.S. Trustee, with respect to the Debtors’ advisors retention
                               applications and related retention orders;

                       (iii)   drafting and filing the Debtors’ Motion for Entry of an Order
                               Authorizing the Debtors to Retain and Compensate Professionals
                               Utilized in the Ordinary Course of Business [Docket No. 186]; and



                                                24
Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26               Desc Main
                                Document    Page 30 of 454



                        (iv)    coordinating with the Debtors and their other advisors with respect
                                to ordinary course professional retentions and complying with
                                related disclosure requirement.

                (u)     Committee Matters [Matter No. 24]

                        Total Fees:  $24,682.50
                        Total Hours: 22.90

        52.     This Matter Category includes time spent by K&E attorneys and paraprofessionals

 during the Fee Period communicating with, and addressing issues raised by the Committee.

 Specifically, K&E attorneys and paraprofessionals spent time:

                        (i)     discussing and negotiating the relief requested by the Debtors in
                                various pleadings;

                        (ii)    reviewing and analyzing Committee requests for production of
                                documents and other due diligence and facilitating the same; and

                        (iii)   corresponding with the Committee regarding the chapter 11 cases,
                                including the treatment of general unsecured creditors in the
                                Debtors’ chapter 11 plan.

                       Actual and Necessary Expenses Incurred by K&E

        53.     As set forth in Exhibit I attached hereto, and as summarized in Exhibit G attached

 hereto, K&E has incurred a total of $100,656.48 in expenses on behalf of the Debtors during the

 Fee Period. These charges are intended to reimburse K&E’s direct operating costs, which are not

 incorporated into the K&E hourly billing rates. K&E charges external copying and computer

 research at the provider’s cost without markup. Only clients who actually use services of the types

 set forth in Exhibit I of this Fee Application are separately charged for such services. The effect

 of including such expenses as part of the hourly billing rates would impose that cost upon clients

 who do not require extensive photocopying and other facilities and services.

                      Reasonable and Necessary Services Provided by K&E

 A.     Reasonable and Necessary Fees Incurred in Providing Services to the Debtors.

        54.     The foregoing professional services provided by K&E on behalf of the Debtors


                                                 25
Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                  Desc Main
                                Document    Page 31 of 454



 during the Fee Period were reasonable, necessary, and appropriate to the administration of these

 chapter 11 cases and related matters.

        55.     Many of the services performed by partners and associates of K&E were provided

 by K&E’s Restructuring Group. K&E has a prominent practice in this area and enjoys a national

 and international reputation for its expertise in financial reorganizations and restructurings of

 troubled companies, with 181 attorneys focusing on this area of the law. The attorneys at K&E

 have represented either the debtor or the creditors’ committee or have acted as special counsel in

 many large chapter 11 cases.

        56.     In addition, due to the facts and circumstances of these chapter 11 cases, attorneys

 from K&E’s litigation, corporate, and tax groups were heavily involved with K&E’s representation

 of the Debtors. These practice groups also enjoy a national and international reputation for their

 expertise. Overall, K&E brings to these chapter 11 cases a particularly high level of skill and

 knowledge, which inured to the benefit of the Debtors and all stakeholders.

 B.     Reasonable and Necessary Expenses Incurred in Providing Services to the Debtors.

        57.     The time constraints imposed by the circumstances of these chapter 11 cases

 required K&E attorneys and other employees to devote substantial time during the evenings and

 on weekends to perform services on behalf of the Debtors. These services were essential to meet

 deadlines, respond to daily inquiries from various creditors and other parties in interest on a timely

 basis, and satisfy the demands of the Debtors’ businesses and ensure the orderly administration of

 their estates. Consistent with firm policy, and as further disclosed in the Retention Application,

 K&E attorneys and other K&E employees who worked late in the evenings or on weekends were

 reimbursed for their reasonable meal and transportation costs. K&E’s regular practice is not to

 include components for those charges in overhead when establishing billing rates, but rather to




                                                  26
Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                 Desc Main
                                Document    Page 32 of 454



 charge its clients for these and all other out-of-pocket disbursements incurred during the regular

 course of the rendition of legal services.

        58.     In addition, due to the location of the Debtors’ businesses, co-counsel, creditors,

 and other parties in interest in relation to K&E’s offices, frequent multi-party telephone

 conferences involving numerous parties were required. The amount of multi-party telephone

 conferences also increased considerably due to the “stay at home” orders imposed in response to

 COVID-19. On many occasions, the exigencies and circumstances of these chapter 11 cases

 required overnight delivery of documents and other materials. The disbursements for such services

 are not included in K&E’s overhead for the purpose of setting billing rates and K&E has made

 every effort to minimize its disbursements in these chapter 11 cases. The actual expenses incurred

 in providing professional services were necessary, reasonable, and justified under the

 circumstances to serve the needs of the Debtors in these chapter 11 cases.

        59.     Among other things, K&E makes sure that all overtime meals, travel meals, hotel

 rates, and airfares are reasonable and appropriate expenses for which to seek reimbursement.

 Specifically, K&E regularly reviews its bills to ensure that the Debtors are only billed for services

 that were actual and necessary and, where appropriate, prorates expenses. In that regard, K&E

 will waive certain fees and reduce its expenses if necessary. In the Fee Period, K&E voluntarily

 reduced its fees by $65,840.00 and expenses by $583.42. Consequently, K&E does not seek

 payment of such fees or reimbursement of such expenses in the Fee Application.

           K&E’s Requested Compensation and Reimbursement Should be Allowed

        60.     Section 331 of the Bankruptcy Code provides for interim compensation of

 professionals and incorporates the substantive standards of section 330 of the Bankruptcy Code to

 govern the Court’s award of such compensation. Section 330 of the Bankruptcy Code provides

 that a court may award a professional employed under section 327 of the Bankruptcy Code


                                                  27
Case 20-30805-KRH          Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                   Desc Main
                                 Document    Page 33 of 454



 “reasonable compensation for actual necessary services rendered . . . and reimbursement for actual,

 necessary expenses.” 11 U.S.C. § 330(a)(1). Section 330 also sets forth the criteria for the award

 of such compensation and reimbursement:

                 In determining the amount of reasonable compensation to be awarded, the
                 court should consider the nature, extent, and the value of such services,
                 taking into account all relevant factors, including—

                          (a)    the time spent on such services;
                          (b)    the rates charged for such services;
                          (c)    whether the services were necessary to the
                                 administration of, or beneficial at the time at which
                                 the service was rendered toward the completion of,
                                 a case under this title;
                          (d)    whether the services were performed within a
                                 reasonable amount of time commensurate with the
                                 complexity, importance, and nature of the problem,
                                 issue, or task addressed; and
                          (e)    whether the compensation is reasonable based on
                                 the customary compensation charged by
                                 comparably skilled practitioners in cases other than
                                 cases under this title.
 11 U.S.C. § 330(a)(3).

         61.     K&E respectfully submits that the services for which it seeks compensation in this

 Fee Application were, at the time rendered, necessary for and beneficial to the Debtors and their

 estates and were rendered to protect and preserve the Debtors’ estates. K&E further believes that

 it performed the services for the Debtors economically, effectively, and efficiently, and the results

 obtained benefited not only the Debtors, but also the Debtors’ estates and the Debtors’ constituents.

 K&E further submits that the compensation requested herein is reasonable in light of the nature,

 extent, and value of such services to the Debtors, their estates, and all parties in interest.

         62.     During the course of these chapter 11 cases, K&E’s hourly billing rates for

 attorneys ranged from $610 to $1,830. The hourly rates and corresponding rate structure utilized

 by K&E in these chapter 11 cases are equivalent to the hourly rates and corresponding rate


                                                   28
Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                    Desc Main
                                Document    Page 34 of 454



 structure used by K&E for restructuring, workout, bankruptcy, insolvency, and comparable

 matters, and similar complex corporate, securities, and litigation matters, whether in court or

 otherwise, regardless of whether a fee application is required. K&E strives to be efficient in the

 staffing of matters. These rates and the rate structure reflect that such matters are typically national

 in scope and involve great complexity, high stakes, and severe time pressures—all of which were

 present in these chapter 11 cases.

         63.     Moreover, K&E’s hourly rates are set at a level designed to compensate K&E fairly

 for the work of its attorneys and paraprofessionals and to cover certain fixed and routine overhead

 expenses. Hourly rates vary with the experience and seniority of the individuals assigned. These

 hourly rates are subject to periodic adjustments to reflect economic and other conditions and are

 consistent with the rates charged elsewhere.

         64.     In sum, K&E respectfully submits that the professional services provided by K&E

 on behalf of the Debtors and their estates during these chapter 11 cases were necessary and

 appropriate given the complexity of these chapter 11 cases, the time expended by K&E, the nature

 and extent of K&E’s services provided, the value of K&E’s services, and the cost of comparable

 services outside of bankruptcy, all of which are relevant factors set forth in section 330 of the

 Bankruptcy Code. Accordingly, K&E respectfully submits that approval of the compensation

 sought herein is warranted and should be approved.

         65.     No previous application for the relief sought herein has been made to this or any

 other Court.

                                  Reservation of Rights and Notice

         66.     It is possible that some professional time expended or expenses incurred during the

 Fee Period are not reflected in the Fee Application. K&E reserves the right to include such

 amounts in future fee applications. In addition, the Debtors have provided notice of this Fee


                                                   29
Case 20-30805-KRH          Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                Desc Main
                                 Document    Page 35 of 454



 Application to: (a) the U.S. Trustee; (b) those persons who have formally appeared and requested

 service in these cases pursuant to Bankruptcy Rule 2002; (c) counsel to the Committee; and

 (d) those parties entitled to notice of the Fee Applications pursuant to the Interim Compensation

 Order (collectively, the “Notice Parties”). Pursuant to the Interim Compensation Order, any party,

 other than the Notice Parties, that wishes to object to the Fee Application, must file its objection

 with the Court, with a copy to Chambers so that it is actually received on or before July 29, 2020

 at 5:00 p.m. (prevailing Eastern Time) and serve it on the affected professional and the Notice

 Parties.

                                            No Prior Request

            67.   No prior application for the relief requested herein has been made to this or any

 other court.



                             [Remainder of page intentionally left blank]




                                                   30
Case 20-30805-KRH            Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26           Desc Main
                                   Document    Page 36 of 454



         WHEREFORE, K&E respectfully requests that the Court enter an order (a) awarding K&E

 interim compensation for professional and paraprofessional services provided during the Fee

 Period in the amount of $3,601,661.00, and reimbursement of actual, reasonable, and necessary

 expenses incurred in the Fee Period in the amount of $100,656.48; (b) authorizing and directing

 the Debtors to remit payment to K&E for such fees and expenses; and (c) granting such other relief

 as is appropriate under the circumstances.

Richmond, Virginia
Dated: July 10, 2020

/s/ Jeremy S. Williams
KUTAK ROCK LLP                                    KIRKLAND & ELLIS LLP
Michael A. Condyles (VA 27807)                    KIRKLAND & ELLIS INTERNATIONAL LLP
Peter J. Barrett (VA 46179)                       Joshua A. Sussberg, P.C. (admitted pro hac vice)
Jeremy S. Williams (VA 77469)                     Emily E. Geier (admitted pro hac vice)
Brian H. Richardson (VA 92477)                    AnnElyse Scarlett Gains (admitted pro hac vice)
901 East Byrd Street, Suite 1000                  601 Lexington Avenue
Richmond, Virginia 23219-4071                     New York, New York 10022
Telephone:         (804) 644-1700                 Telephone:      (212) 446-4800
Facsimile:         (804) 783-6192                 Facsimile:      (212) 446-4900
Email:       Michael.Condyles@KutakRock.com       Email:          joshua.sussberg@kirkland.com
             Peter.Barrett@KutakRock.com                          emily.geier@kirkland.com
             Jeremy.Williams@KutakRock.com                        annelyse.gains@kirkland.com
             Brian.Richardson@KutakRock.com
                                                  -and-
 Co-Counsel to the Debtors
 and Debtors in Possession                        Joshua M. Altman (admitted pro hac vice)
                                                  300 North LaSalle Street
                                                  Chicago, Illinois 60654
                                                  Telephone:       (312) 862-2000
                                                  Facsimile:       (312) 862-2200
                                                  Email:           josh.altman@kirkland.com

                                                  Co-Counsel to the Debtors and Debtors in Possession
Case 20-30805-KRH   Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26   Desc Main
                          Document    Page 37 of 454



                                   Exhibit A

                              Sussberg Declaration
Case 20-30805-KRH                 Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                        Document    Page 38 of 454


     Joshua A. Sussberg, P.C. (admitted pro hac vice)             Michael A. Condyles (VA 27807)
     Emily E. Geier (admitted pro hac vice)                       Peter J. Barrett (VA 46179)
     AnnElyse Scarlett Gains (admitted pro hac vice)              Jeremy S. Williams (VA 77469)
     KIRKLAND & ELLIS LLP                                         Brian H. Richardson (VA 92477)
     KIRKLAND & ELLIS INTERNATIONAL LLP                           KUTAK ROCK LLP
     601 Lexington Avenue                                         901 East Byrd Street, Suite 1000
     New York, New York 10022                                     Richmond, Virginia 23219-4071
     Telephone:         (212) 446-4800                            Telephone:          (804) 644-1700
     Facsimile:         (212) 446-4900                            Facsimile:          (804) 783-6192

     -and-

     Joshua M. Altman (admitted pro hac vice)
     KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP
     300 North LaSalle Street
     Chicago, Illinois 60654
     Telephone:          (312) 862-2000
     Facsimile:          (312) 862-2200

     Co-Counsel to the Debtors and Debtors in Possession

                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE EASTERN DISTRICT OF VIRGINIA
                                       RICHMOND DIVISION

                                                                             )
     In re:                                                                  )     Chapter 11
                                                                             )
     PIER 1 IMPORTS, INC., et al.,1                                          )     Case No. 20-30805 (KRH)
                                                                             )
                                 Debtors.                                    )     (Jointly Administered)
                                                                             )

                                     DECLARATION OF
                             JOSHUA A. SUSSBERG IN SUPPORT
                          OF THE INTERIM FEE APPLICATION OF
                        KIRKLAND & ELLIS LLP AND KIRKLAND &
                     ELLIS INTERNATIONAL LLP, ATTORNEYS FOR THE
                  DEBTORS AND DEBTORS IN POSSESSION FOR THE PERIOD
                OF FEBRUARY 17, 2020 THROUGH AND INCLUDING MAY 31, 2020

              I, Joshua A. Sussberg, being duly sworn, state the following under penalty of perjury:




 1
        The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
        number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases and (II) Granting
        Related Relief [Docket No. 76]. The location of the Debtors’ service address is PO BOX 961020, Fort Worth,
        TX 76161-0020. Or, for delivery by Airborne, Federal Express & other Courier Services: 685 John B. Sias
        Memorial Parkway Suite 255, Fort Worth, TX 76134.
Case 20-30805-KRH             Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                             Desc Main
                                    Document    Page 39 of 454



         1.       I am the president of Joshua A. Sussberg, P.C., a partner in the law firm of Kirkland

 & Ellis LLP, located at 601 Lexington Avenue, New York, New York 10022, and a partner of

 Kirkland & Ellis International, LLP (together with Kirkland & Ellis LLP, “K&E”).2 I am one of

 the lead attorneys from K&E working on the above-captioned chapter 11 cases. I am a member

 in good standing of the Bar of the State of New York, and I have been admitted to practice in the

 pro hac vice in the United States Bankruptcy Court for the Eastern District of Virginia. There are

 no disciplinary proceedings pending against me.

         2.       I have read the foregoing interim fee application of K&E, attorneys for the Debtors

 for the Fee Period (the “Fee Application”). To the best of my knowledge, information and belief,

 the statements contained in the Fee Application are true and correct. In addition, I believe that the

 Fee Application complies with Local Bankruptcy Rule 2016-1.

         3.       In connection therewith, I hereby certify that:

                  a)        to the best of my knowledge, information, and belief, formed after
                            reasonable inquiry, the fees and disbursements sought in the Fee
                            Application are permissible under the relevant rules, court orders, and
                            Bankruptcy Code provisions, except as specifically set forth herein;

                  b)        except to the extent disclosed in the Fee Application, the fees and
                            disbursements sought in the Fee Application are billed at rates customarily
                            employed by K&E and generally accepted by K&E’s clients. In addition,
                            none of the professionals seeking compensation varied their hourly rate
                            based on the geographic location of the Debtors’ case;

                  c)        a portion of the time in Matter 21 was spent reviewing or revising time
                            records and preparing, reviewing, and revising invoices.3           K&E
                            concurrently revised their invoices for privileged and confidential
                            information, and accordingly did not spend any additional time reviewing
                            time records to redact such privileged or confidential information;



 2
     Capitalized terms used but not otherwise defined herein shall have the meaning as set forth in the Fee Application.

 3
     This is limited to work involved in preparing and editing billing records that would not be compensable outside
     of bankruptcy and does not include reasonable fees for preparing a fee application.



                                                           2
Case 20-30805-KRH    Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26              Desc Main
                           Document    Page 40 of 454



            d)      in providing a reimbursable expense, K&E does not make a profit on that
                    expense, whether the service is performed by K&E in-house or through a
                    third party;

            e)      in accordance with Rule 2016(a) of the Federal Rules of Bankruptcy
                    Procedure and 11 U.S.C. § 504, no agreement or understanding exists
                    between K&E and any other person for the sharing of compensation to be
                    received in connection with the above cases except as authorized pursuant
                    to the Bankruptcy Code, Bankruptcy Rules, and Local Bankruptcy Rules;
                    and

            f)      All services for which compensation is sought were professional services
                    on behalf of the Debtors and not on behalf of any other person.



                        [Remainder of page intentionally left blank]




                                             3
Case 20-30805-KRH        Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26               Desc Main
                               Document    Page 41 of 454



        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

 and correct to the best of my knowledge and belief.


  Dated: July 10, 2020                            Respectfully submitted,

                                                  /s/ Joshua A. Sussberg
                                                 Joshua A. Sussberg
                                                 as President of Joshua A. Sussberg, P.C., as
                                                 Partner of Kirkland & Ellis LLP; and as Partner
                                                 of Kirkland & Ellis International LLP
Case 20-30805-KRH   Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26   Desc Main
                          Document    Page 42 of 454



                                   Exhibit B

                                Retention Order
Case 20-30805-KRH                Doc 842
                                     386 Filed 07/10/20
                                               03/18/20 Entered 07/10/20
                                                                  03/18/20 22:21:26
                                                                           10:24:26                          Desc Main
                                       Document
                                         Document Page
                                                     Page43
                                                          1 of 454
                                                               26


     Joshua A. Sussberg, P.C. (admitted pro hac vice)               Michael A. Condyles (VA 27807)
     Emily E. Geier (admitted pro hac vice)                         Peter J. Barrett (VA 46179)
     AnnElyse Scarlett Gains (admitted pro hac vice)                Jeremy S. Williams (VA 77469)
     KIRKLAND & ELLIS LLP                                           Brian H. Richardson (VA 92477)
     KIRKLAND & ELLIS INTERNATIONAL LLP                             KUTAK ROCK LLP
     601 Lexington Avenue                                           901 East Byrd Street, Suite 1000
     New York, New York 10022                                       Richmond, Virginia 23219-4071
     Telephone:         (212) 446-4800                              Telephone:          (804) 644-1700
     Facsimile:         (212) 446-4900                              Facsimile:          (804) 783-6192

     -and-

     Joshua M. Altman (admitted pro hac vice)
     KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP
     300 North LaSalle Street
     Chicago, Illinois 60654
     Telephone:          (312) 862-2000
     Facsimile:          (312) 862-2200

     Proposed Co-Counsel to the Debtors and Debtors in Possession

                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE EASTERN DISTRICT OF VIRGINIA
                                       RICHMOND DIVISION

                                                                               )
     In re:                                                                    )     Chapter 11
                                                                               )
     PIER 1 IMPORTS, INC., et al.,1                                            )     Case No. 20-30805 (KRH)
                                                                               )
                                Debtors.                                       )     (Jointly Administered)
                                                                               )

                               ORDER AUTHORIZING THE
                      RETENTION AND EMPLOYMENT OF KIRKLAND &
                    ELLIS LLP AND KIRKLAND & ELLIS INTERNATIONAL
                   LLP AS ATTORNEYS FOR THE DEBTORS AND DEBTORS
             IN POSSESSION EFFECTIVE NUNC PRO TUNC TO THE PETITION DATE

              Upon the application (the “Application”)2 of the above-captioned debtors and debtors in

 possession (collectively, the “Debtors”) for the entry of an order (this “Order”) authorizing the




 1      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
        number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases and (II) Granting
        Related Relief [Docket No. 76]. The location of the Debtors’ service address is 100 Pier 1 Place, Fort Worth,
        Texas 76102.

 2      Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Application.
Case 20-30805-KRH          Doc 842
                               386 Filed 07/10/20
                                         03/18/20 Entered 07/10/20
                                                            03/18/20 22:21:26
                                                                     10:24:26                  Desc Main
                                 Document
                                   Document Page
                                               Page44
                                                    2 of 454
                                                         26



 Debtors to retain and employ Kirkland & Ellis LLP and Kirkland & Ellis International LLP

 (collectively, “Kirkland”) as their attorneys effective nunc pro tunc to the Petition Date, pursuant

 to sections 327(a) and 330 of title 11 of the United States Code (the “Bankruptcy Code”),

 rules 2014(a) and 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

 and rules 2014-1 and 2016-1 of the Local Rules of the United States Bankruptcy Court for the

 Eastern District of Virginia (the “Local Bankruptcy Rules”); and the Court having reviewed the

 Application, the Declaration of Joshua A. Sussberg, the president of Joshua A. Sussberg, P.C.,

 partner of Kirkland & Ellis LLP, and a partner of Kirkland & Ellis International LLP

 (the “Sussberg Declaration”), and the declaration of Robert J. Riesbeck, Chief Executive Officer

 and Chief Financial Officer of Pier 1 Imports, Inc., (the “Riesbeck Declaration”); and the Court

 having found that the Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

 1334 and the Standing Order of Reference from the United States District Court for the Eastern

 District of Virginia, dated August 15, 1984; and the Court having found based on the

 representations made in the Application and in the Sussberg Declaration that (a) Kirkland does not

 hold or represent an interest adverse to the Debtors’ estates and (b) Kirkland is a “disinterested

 person” as defined in section 101(14) of the Bankruptcy Code and as required by section 327(a) of

 the Bankruptcy Code; and the Court having found that the relief requested in the Application is in

 the best interests of the Debtors’ estates, their creditors, and other parties in interest; and the Court

 having found that the Debtors provided adequate and appropriate notice of the Application under

 the circumstances and that no other or further notice is required; and the Court having reviewed

 the Application and having heard statements in support of the Application at a hearing held before

 the Court (the “Hearing”); and the Court having determined that the legal and factual bases set

 forth in the Application and at the Hearing establish just cause for the relief granted herein; and


                                                    2
Case 20-30805-KRH        Doc 842
                             386 Filed 07/10/20
                                       03/18/20 Entered 07/10/20
                                                          03/18/20 22:21:26
                                                                   10:24:26             Desc Main
                               Document
                                 Document Page
                                             Page45
                                                  3 of 454
                                                       26



 any objections to the relief requested herein having been withdrawn or overruled on the merits;

 and after due deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED

 THAT:

         1.     The Application is granted to the extent set forth herein.

         2.     The Debtors are authorized to retain and employ Kirkland as their attorneys

 nunc pro tunc to the Petition Date in accordance with the terms and conditions set forth in the

 Application and in the Engagement Letter attached hereto as Exhibit 1.

         3.     Kirkland is authorized to provide the Debtors with the professional services as

 described in the Application and the Engagement Letter. Specifically, but without limitation,

 Kirkland will render the following legal services:

                a.     advising the Debtors with respect to their powers and duties as debtors in
                       possession in the continued management and operation of their businesses
                       and properties;

                b.     advising and consulting on their conduct during these chapter 11 cases,
                       including all of the legal and administrative requirements of operating in
                       chapter 11;

                c.     attending meetings and negotiating with representatives of creditors and
                       other parties in interest;

                d.     taking all necessary actions to protect and preserve the Debtors’ estates,
                       including prosecuting actions on the Debtors’ behalf, defending any action
                       commenced against the Debtors, and representing the Debtors in
                       negotiations concerning litigation in which the Debtors are involved,
                       including objections to claims filed against the Debtors’ estates;

                e.     preparing pleadings in connection with these chapter 11 cases, including
                       motions, applications, answers, orders, reports, and papers necessary or
                       otherwise beneficial to the administration of the Debtors’ estates;

                f.     representing the Debtors in connection with obtaining authority to continue
                       using cash collateral and postpetition financing;

                g.     advising the Debtors in connection with any potential sale of assets;



                                                  3
Case 20-30805-KRH            Doc 842
                                 386 Filed 07/10/20
                                           03/18/20 Entered 07/10/20
                                                              03/18/20 22:21:26
                                                                       10:24:26                  Desc Main
                                   Document
                                     Document Page
                                                 Page46
                                                      4 of 454
                                                           26



                   h.       appearing before the Court and any appellate courts to represent the interests
                            of the Debtors’ estates;

                   i.       advising the Debtors regarding tax matters;

                   j.       taking any necessary action on behalf of the Debtors to negotiate, prepare,
                            and obtain approval of a disclosure statement and confirmation of a
                            chapter 11 plan and all documents related thereto; and

                   k.       performing all other necessary legal services for the Debtors in connection
                            with the prosecution of these chapter 11 cases, including: (i) analyzing the
                            Debtors’ leases and contracts and the assumption and assignment or
                            rejection thereof; (ii) analyzing the validity of liens against the Debtors; and
                            (iii) advising the Debtors on corporate and litigation matters.

        4.         Kirkland shall apply for compensation for professional services rendered and

 reimbursement of expenses incurred in connection with the Debtors’ chapter 11 cases in

 compliance with sections 330 and 331 of the Bankruptcy Code and applicable provisions of the

 Bankruptcy Rules, Local Bankruptcy Rules, and any other applicable procedures and orders of the

 Court. Kirkland also intends to make a reasonable effort to comply with the U.S. Trustee’s

 requests for information and additional disclosures as set forth in the Guidelines for Reviewing

 Applications for Compensation and Reimbursement of Expenses Filed under 11 U.S.C. § 330 by

 Attorneys    in        Larger   Chapter    11    Cases     Effective   as    of   November      1,   2013

 (the “Revised UST Guidelines”), both in connection with the Application and the interim and final

 fee applications to be filed by Kirkland in these chapter 11 cases.

        5.         Kirkland is authorized without further order of the Court to apply amounts from the

 prepetition advance payment retainer to compensate and reimburse Kirkland for fees or expenses

 incurred on or prior to the Petition Date consistent with its ordinary course billing practice. At the

 conclusion of Kirkland’s engagement by the Debtors, if the amount of any advance payment

 retainer held by Kirkland is in excess of the amount of Kirkland’s outstanding and estimated fees,

 expenses, and costs, Kirkland will pay to the Debtors the amount by which any advance payment


                                                       4
Case 20-30805-KRH        Doc 842
                             386 Filed 07/10/20
                                       03/18/20 Entered 07/10/20
                                                          03/18/20 22:21:26
                                                                   10:24:26               Desc Main
                               Document
                                 Document Page
                                             Page47
                                                  5 of 454
                                                       26



 retainer exceeds such fees, expenses, and costs, in each case in accordance with the Engagement

 Letter.

           6.   Notwithstanding anything to the contrary in the Application, the Engagement

 Letter, or the Declarations attached to the Application, the reimbursement provisions allowing the

 reimbursement of fees and expenses incurred in connection with participating in, preparing for, or

 responding to any action, claim, suit, or proceeding brought by or against any party that relates to

 the legal services provided under the Engagement Letter and fees for defending any objection to

 Kirkland’s fee applications under the Bankruptcy Code are not approved pending further order of

 the Court.

           7.   Notwithstanding anything to the contrary in the Application, the Engagement

 Letter, or the Declarations attached in the Application, the “Client Waiver” of the right to object

 to fees and expenses once paid is not effective while the Client is a debtor-in-possession. The

 Client Waiver shall not be construed to limit, restrict, or impair, while Client is a debtor-in-

 possession, Client’s responsibility to protect and conserve estate assets by reviewing and objecting

 to the allowance of professional fees in accordance with 11 U.S.C. §§ 330, 331, and 1106(a)(1)

 (incorporating sections 704(a)(5) and 704(a)(2)).

           8.   Kirkland shall not charge a markup to the Debtors with respect to fees billed by

 contract attorneys who are hired by Kirkland to provide services to the Debtors and shall ensure

 that any such contract attorneys are subject to conflict checks and disclosures in accordance with

 the requirements of the Bankruptcy Code and Bankruptcy Rules.

           9.   The U.S. Trustee reserves the right to object to the appropriateness of any fees and

 expenses incurred notwithstanding Kirkland’s disclosure in this Application, the Sussberg




                                                  5
Case 20-30805-KRH         Doc 842
                              386 Filed 07/10/20
                                        03/18/20 Entered 07/10/20
                                                           03/18/20 22:21:26
                                                                    10:24:26               Desc Main
                                Document
                                  Document Page
                                              Page48
                                                   6 of 454
                                                        26



 Declaration, and the Debtors’ Engagement Letter of their intention to incur certain costs, including,

 but not limited to, the use of overtime secretaries.

        10.     Kirkland shall provide ten-business-days’ notice to the Debtors, the U.S. Trustee,

 and the Committee before any increases in the rates set forth in the Application or the Engagement

 Letter are implemented and shall file such notice with the Court. The U.S. Trustee retains all rights

 to object to any rate increase on all grounds, including the reasonableness standard set forth in

 section 330 of the Bankruptcy Code, and the Court retains the right to review any rate increase

 pursuant to section 330 of the Bankruptcy Code.

        11.     The Debtors and Kirkland are authorized to take all actions necessary to effectuate

 the relief granted pursuant to this Order in accordance with the Application.

        12.     Notice of the Application as provided therein is deemed to be good and sufficient

 notice of such Application, and the requirements of the Local Bankruptcy Rules are satisfied by

 the contents of the Application.

        13.     To the extent the Application, the Sussberg Declaration, the Riesbeck Declaration,

 or the Engagement Letter is inconsistent with this Order, the terms of this Order shall govern.

        14.     The terms and conditions of this Order shall be immediately effective and

 enforceable upon its entry.

        15.     The Court retains jurisdiction with respect to all matters arising from or related to

 the implementation of this Order.
          Mar 17 2020                                   /s/ Kevin R Huennekens
  Dated: __________
  Richmond, Virginia                                    United States Bankruptcy Judge

                               Entered on Docket: Mar 18 2020




                                                   6
Case 20-30805-KRH               Doc 842
                                    386 Filed 07/10/20
                                              03/18/20 Entered 07/10/20
                                                                 03/18/20 22:21:26
                                                                          10:24:26                                Desc Main
                                      Document
                                        Document Page
                                                    Page49
                                                         7 of 454
                                                              26


  WE ASK FOR THIS:

   /s/ Jeremy S. Williams
  Michael A. Condyles (VA 27807)
  Peter J. Barrett (VA 46179)
  Jeremy S. Williams (VA 77469)
  Brian H. Richardson (VA 92477)
  KUTAK ROCK LLP
  901 East Byrd Street, Suite 1000
  Richmond, Virginia 23219-4071
  Telephone:           (804) 644-1700
  Facsimile:           (804) 783-6192

  - and -

  Joshua A. Sussberg, P.C. (admitted pro hac vice)
  Emily E. Geier (admitted pro hac vice)
  AnnElyse Scarlett Gains (admitted pro hac vice)
  KIRKLAND & ELLIS LLP
  KIRKLAND & ELLIS INTERNATIONAL LLP
  601 Lexington Avenue
  New York, New York 10022
  Telephone:         (212) 446-4800
  Facsimile:         (212) 446-4900

  - and -

  Joshua M. Altman (admitted pro hac vice)
  300 North LaSalle Street
  KIRKLAND & ELLIS LLP
  KIRKLAND & ELLIS INTERNATIONAL LLP
  Chicago, Illinois 60654
  Telephone:          (312) 862-2000
  Facsimile:          (312) 862-2200

  Proposed Co-Counsel to the Debtors and Debtors in Possession


                                           CERTIFICATION OF ENDORSEMENT
                                        UNDER LOCAL BANKRUPTCY RULE 9022-1(C)

            Pursuant to Local Bankruptcy Rule 9022-1(C), I hereby certify that the foregoing proposed order has been endorsed by
  or served upon all necessary parties.

                                                               /s/ Jeremy S. Williams
Case 20-30805-KRH   Doc 842
                        386 Filed 07/10/20
                                  03/18/20 Entered 07/10/20
                                                     03/18/20 22:21:26
                                                              10:24:26   Desc Main
                          Document
                            Document Page
                                        Page50
                                             8 of 454
                                                  26



                                    Exhibit 1

                               Engagement Letter
Case 20-30805-KRH   Doc 842
                        386 Filed 07/10/20
                                  03/18/20 Entered 07/10/20
                                                     03/18/20 22:21:26
                                                              10:24:26   Desc Main
                          Document
                            Document Page
                                        Page51
                                             9 of 454
                                                  26
Case 20-30805-KRH   Doc 842
                        386 Filed 07/10/20
                                  03/18/20 Entered 07/10/20
                                                     03/18/20 22:21:26
                                                              10:24:26   Desc Main
                          Document
                           Document Page
                                       Page52
                                            10of
                                               of454
                                                  26
Case 20-30805-KRH   Doc 842
                        386 Filed 07/10/20
                                  03/18/20 Entered 07/10/20
                                                     03/18/20 22:21:26
                                                              10:24:26   Desc Main
                          Document
                           Document Page
                                       Page53
                                            11of
                                               of454
                                                  26
Case 20-30805-KRH   Doc 842
                        386 Filed 07/10/20
                                  03/18/20 Entered 07/10/20
                                                     03/18/20 22:21:26
                                                              10:24:26   Desc Main
                          Document
                           Document Page
                                       Page54
                                            12of
                                               of454
                                                  26
Case 20-30805-KRH   Doc 842
                        386 Filed 07/10/20
                                  03/18/20 Entered 07/10/20
                                                     03/18/20 22:21:26
                                                              10:24:26   Desc Main
                          Document
                           Document Page
                                       Page55
                                            13of
                                               of454
                                                  26
Case 20-30805-KRH   Doc 842
                        386 Filed 07/10/20
                                  03/18/20 Entered 07/10/20
                                                     03/18/20 22:21:26
                                                              10:24:26   Desc Main
                          Document
                           Document Page
                                       Page56
                                            14of
                                               of454
                                                  26
Case 20-30805-KRH   Doc 842
                        386 Filed 07/10/20
                                  03/18/20 Entered 07/10/20
                                                     03/18/20 22:21:26
                                                              10:24:26   Desc Main
                          Document
                           Document Page
                                       Page57
                                            15of
                                               of454
                                                  26
Case 20-30805-KRH   Doc 842
                        386 Filed 07/10/20
                                  03/18/20 Entered 07/10/20
                                                     03/18/20 22:21:26
                                                              10:24:26   Desc Main
                          Document
                           Document Page
                                       Page58
                                            16of
                                               of454
                                                  26
Case 20-30805-KRH   Doc 842
                        386 Filed 07/10/20
                                  03/18/20 Entered 07/10/20
                                                     03/18/20 22:21:26
                                                              10:24:26   Desc Main
                          Document
                           Document Page
                                       Page59
                                            17of
                                               of454
                                                  26
Case 20-30805-KRH   Doc 842
                        386 Filed 07/10/20
                                  03/18/20 Entered 07/10/20
                                                     03/18/20 22:21:26
                                                              10:24:26   Desc Main
                          Document
                           Document Page
                                       Page60
                                            18of
                                               of454
                                                  26
Case 20-30805-KRH   Doc 842
                        386 Filed 07/10/20
                                  03/18/20 Entered 07/10/20
                                                     03/18/20 22:21:26
                                                              10:24:26   Desc Main
                          Document
                           Document Page
                                       Page61
                                            19of
                                               of454
                                                  26
Case 20-30805-KRH   Doc 842
                        386 Filed 07/10/20
                                  03/18/20 Entered 07/10/20
                                                     03/18/20 22:21:26
                                                              10:24:26   Desc Main
                          Document
                           Document Page
                                       Page62
                                            20of
                                               of454
                                                  26
Case 20-30805-KRH   Doc 842
                        386 Filed 07/10/20
                                  03/18/20 Entered 07/10/20
                                                     03/18/20 22:21:26
                                                              10:24:26   Desc Main
                          Document
                           Document Page
                                       Page63
                                            21of
                                               of454
                                                  26
Case 20-30805-KRH   Doc 842
                        386 Filed 07/10/20
                                  03/18/20 Entered 07/10/20
                                                     03/18/20 22:21:26
                                                              10:24:26   Desc Main
                          Document
                           Document Page
                                       Page64
                                            22of
                                               of454
                                                  26
Case 20-30805-KRH   Doc 842
                        386 Filed 07/10/20
                                  03/18/20 Entered 07/10/20
                                                     03/18/20 22:21:26
                                                              10:24:26   Desc Main
                          Document
                           Document Page
                                       Page65
                                            23of
                                               of454
                                                  26
Case 20-30805-KRH   Doc 842
                        386 Filed 07/10/20
                                  03/18/20 Entered 07/10/20
                                                     03/18/20 22:21:26
                                                              10:24:26   Desc Main
                          Document
                           Document Page
                                       Page66
                                            24of
                                               of454
                                                  26
Case 20-30805-KRH   Doc 842
                        386 Filed 07/10/20
                                  03/18/20 Entered 07/10/20
                                                     03/18/20 22:21:26
                                                              10:24:26   Desc Main
                          Document
                           Document Page
                                       Page67
                                            25of
                                               of454
                                                  26
Case 20-30805-KRH   Doc 842
                        386 Filed 07/10/20
                                  03/18/20 Entered 07/10/20
                                                     03/18/20 22:21:26
                                                              10:24:26   Desc Main
                          Document
                           Document Page
                                       Page68
                                            26of
                                               of454
                                                  26
Case 20-30805-KRH   Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26   Desc Main
                          Document    Page 69 of 454



                                   Exhibit C

                               Engagement Letter
Case 20-30805-KRH   Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26   Desc Main
                          Document    Page 70 of 454
Case 20-30805-KRH   Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26   Desc Main
                          Document    Page 71 of 454
Case 20-30805-KRH   Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26   Desc Main
                          Document    Page 72 of 454
Case 20-30805-KRH   Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26   Desc Main
                          Document    Page 73 of 454
Case 20-30805-KRH   Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26   Desc Main
                          Document    Page 74 of 454
Case 20-30805-KRH   Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26   Desc Main
                          Document    Page 75 of 454
Case 20-30805-KRH   Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26   Desc Main
                          Document    Page 76 of 454
Case 20-30805-KRH   Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26   Desc Main
                          Document    Page 77 of 454
Case 20-30805-KRH   Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26   Desc Main
                          Document    Page 78 of 454
Case 20-30805-KRH   Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26   Desc Main
                          Document    Page 79 of 454
Case 20-30805-KRH   Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26   Desc Main
                          Document    Page 80 of 454
Case 20-30805-KRH   Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26   Desc Main
                          Document    Page 81 of 454
Case 20-30805-KRH   Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26   Desc Main
                          Document    Page 82 of 454
Case 20-30805-KRH   Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26   Desc Main
                          Document    Page 83 of 454
Case 20-30805-KRH   Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26   Desc Main
                          Document    Page 84 of 454
Case 20-30805-KRH   Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26   Desc Main
                          Document    Page 85 of 454
Case 20-30805-KRH   Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26   Desc Main
                          Document    Page 86 of 454
Case 20-30805-KRH   Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26   Desc Main
                          Document    Page 87 of 454
Case 20-30805-KRH   Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26   Desc Main
                          Document    Page 88 of 454



                                   Exhibit D

                            Budget and Staffing Plan
Case 20-30805-KRH          Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                         Desc Main
                                 Document    Page 89 of 454



                                        Budget and Staffing Plan

   (For Matter Categories for the Period Beginning on February 17, 2020 and Ending on
                                      May 31, 2020)

 Budget

Matter                                                                                  Total Compensation
                   Project Category Description                  Hours Budgeted
Number                                                                                       Budgeted
  2       Chapter 11 Filing & First Day Pleadings                305    -   340     $279,500    -   $310,000
  3       Corporate & Governance Matters                         107    -   118     $103,000    -   $114,000
  4       Disclosure Statement / Plan / Confirmation            1367    -   1520   $1,247,000   -   $1,387,000
  5       Financing and Cash Collateral                          647    -   721     $602,000    -   $672,000
  6       Automatic Stay Issues                                  120    -   144     $107,000    -   $117,000
  7       Section 363 Issues                                     239    -   265     $215,000    -   $237,000
  8       Executory Contracts & Unexpired Leases                 328    -   364     $301,000    -   $333,000
  9       Business Operations                                    340    -   376     $301,000    -   $333,000
  10      Claims Administration                                  130    -   212     $145,000    -   $162,000
  11      U.S. Trustee and Statutory Reporting                    97    -   107     $103,000    -   $113,000
  12      Hearings                                               222    -   248     $206,000    -   $227,000
  13      Non-Working Travel                                     204    -   227      $94,000    -   $104,000
  14      Employee Issues                                        390    -   434     $361,000    -   $400,000
  15      Insurance                                              120    -   134     $103,000    -   $113,000
  16      Utilities                                              120    -   124     $103,000    -   $113,000
  17      Tax Issues                                             168    -   186     $154,000    -   $173,000
  18      Environmental Issues                                    54    -   60       $66,000    -   $75,000
  19      International Issues                                   119    -   132     $103,000    -   $113,000
  20      Case Administration                                    281    -   311     $215,000    -   $237,000
  21      Retention K&E                                          185    -   205     $154,000    -   $173,000
  22      Retention Non-K&E                                      192    -   213     $154,000    -   $173,000
  24      Committee Matters                                       28    -   31       $25,000    -   $28,000
                                                       Totals   5,845   - 6,496    $5,160,000   - $5,724,000
Case 20-30805-KRH             Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                          Desc Main
                                    Document    Page 90 of 454



 Staffing Plan

                                            Number of Timekeepers
                                              Expected to Work on
        Category of Timekeeper                                                      Average Hourly Rate1
                                             the Matter Categories
                                            During the Budget Period
     Partner                                              8                                  $1,202
     Associate                                            17                                  $865
     Legal Assistant                                      3                                   $310
     Project Assistant
     Total Attorney                                       25                                  $967
     Total Non-Attorney                                   3                                   $310
     Total                                                28                                  $886




 1
       The Average Hourly Rate is a weighted average based on the individual hourly rate of, and projected number of
       hours worked by, each timekeeper over the course of the chapter 11 cases.



                                                          4
Case 20-30805-KRH   Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26   Desc Main
                          Document    Page 91 of 454



                                   Exhibit E

                           Voluntary Rate Disclosures
Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                          Desc Main
                                     Document    Page 92 of 454



      The blended hourly rate for all K&E domestic timekeepers (including both professionals and
       paraprofessionals) who billed to non-bankruptcy matters (collectively, the “Non-Bankruptcy
       Matters”)1 during the 12-month period beginning on January 1, 2019 and ending on December
       31, 2019 (the “Comparable Period”) was, in the aggregate, approximately $967.14 per hour
       (the “Non-Bankruptcy Blended Hourly Rate”).2

      The blended hourly rate for all K&E timekeepers (including both professionals and
       paraprofessionals) who billed to the Debtors during the Fee Period was approximately $912.27
       per hour (the “Debtor Blended Hourly Rate”).3

      A detailed comparison of these rates is as follows:

                                       Debtor Blended Hourly Rate                 Non-Bankruptcy Blended
         Position at K&E
                                        for This Fee Application                       Hourly Rate
     Partner                                               $1,214.48                             $1,350.58
     Of Counsel                                                $0.00                             $1,022.03
     Associate                                               $836.65                               $807.25
     Contract Attorney                                         $0.00                                 $0.00
     Visiting Attorney                                         $0.00                               $588.40
     Law Clerk                                                 $0.00                               $345.93
     Paralegal                                               $355.92                               $375.19
     Junior Paralegal                                        $275.00                               $246.68
     Support Staff                                           $269.12                               $349.03
     Total                                                   $912.27                               $967.14




 1
       It is the nature of K&E’s practice that certain non-bankruptcy engagements require the advice and counsel of
       professionals and paraprofessionals who work primarily within K&E’s Restructuring Group. Accordingly, “Non-
       Bankruptcy Matters” consist of matters for which K&E domestic timekeepers represented a client in a matter
       other than an in-court bankruptcy proceeding. Moreover, the Non-Bankruptcy Matters include time billed by
       K&E domestic timekeepers who work primarily within K&E’s Restructuring Group.

 2
       K&E calculated the blended rate for Non-Bankruptcy Matters by dividing the total dollar amount billed by K&E
       domestic timekeepers to the Non-Bankruptcy Matters during the Comparable Period by the total number of hours
       billed by K&E domestic timekeepers to the Non-Bankruptcy Matters during the Comparable Period.

 3
       K&E calculated the blended rate for timekeepers who billed to the Debtors by dividing the total dollar amount
       billed by such timekeepers during the Fee Period by the total number of hours billed by such timekeepers during
       the Fee Period.
Case 20-30805-KRH   Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26        Desc Main
                          Document    Page 93 of 454



                                      Exhibit F

        Summary of Total Fees Incurred and Hours Billed During the Fee Period
                        Case 20-30805-KRH               Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                            Desc Main
                                                              Document    Page 94 of 454



                                                                                                                          Hourly Rate Billed           Fees Billed
                                                                                                                                                     In this Application
                                                                                           Hours Billed   Number of                   In the First     at First Interim
                                                          Date of      Fees Billed            In this       Rate        In this         Interim      Application Billing
   Attorney Name          Position     Department        Admission   In this Application    Application   Increases   Application     Application            Rate

Tim Cruickshank, P.C.      Partner       Corporate         2011         $6,475.00              5.00         N/A       $1,295.00       $1,295.00         $6,475.00
Michelle Kilkenney,
                           Partner       Corporate         2002        $19,777.50             13.50         N/A       $1,465.00       $1,465.00         $19,777.50
P.C.
Mark McKane, P.C.          Partner       Litigation        1999        $42,009.50             29.90         N/A       $1,405.00       $1,405.00         $42,009.50
Jeffery S. Norman,                    Technology & IP
                           Partner                         1992        $45,936.00             28.80         N/A       $1,595.00       $1,595.00         $45,936.00
P.C.                                    Transactions
Josh Sussberg, P.C.        Partner     Restructuring       2004        $100,552.50            61.50         N/A       $1,635.00       $1,635.00        $100,552.50
                                         Employee
Matthew Antinossi          Partner                         1999        $12,650.00              9.20         N/A       $1,375.00       $1,375.00         $12,650.00
                                          Benefits
Katie Bolanowski           Partner       Corporate         2009        $37,179.00             30.60         N/A       $1,215.00       $1,215.00         $37,179.00

John G. Caruso             Partner      Real Estate        1992         $1,800.50              1.30         N/A       $1,385.00       $1,385.00         $1,800.50
                                        Executive
Kate Coverdale             Partner                         2010         $2,794.50              2.30         N/A       $1,215.00       $1,215.00         $2,794.50
                                       Compensation
AnnElyse Scarlett
                           Partner     Restructuring       2014        $226,205.50           199.30         N/A       $1,135.00       $1,135.00        $226,205.50
Gains
Emily Geier                Partner     Restructuring       2012        $518,292.50           441.10         N/A       $1,175.00       $1,175.00        $518,292.50

Susan D. Golden            Partner     Restructuring       1988         $2,937.50              2.50         N/A       $1,175.00       $1,175.00         $2,937.50

Jacob H. Johnston          Partner       Litigation        2013        $108,145.00           100.60         N/A       $1,075.00       $1,075.00        $108,145.00
                                        Labor &
R.D. Kohut                 Partner                         2004        $39,832.50             33.90         N/A       $1,175.00       $1,175.00         $39,832.50
                                       Employment
                                      Technology & IP
Aaron Lorber               Partner                         2008        $23,655.00             19.00         N/A       $1,245.00       $1,245.00         $23,655.00
                                        Transactions
William T. Pruitt          Partner       Litigation        2004          $976.00               0.80         N/A       $1,220.00       $1,220.00          $976.00
                                        Corporate -
Mariska S. Richards        Partner     M&A/Private         2012        $31,455.00             27.00         N/A       $1,165.00       $1,165.00         $31,455.00
                                          Equity
Anthony Vincenzo
                           Partner       Taxation          2011        $19,228.00             15.20         N/A       $1,265.00       $1,265.00         $19,228.00
Sexton
Steve Toth                 Partner       Corporate         2005        $11,137.00              8.60         N/A       $1,295.00       $1,295.00         $11,137.00

Joshua M. Altman          Associate    Restructuring       2015        $580,041.00           534.60         N/A       $1,085.00       $1,085.00        $580,041.00
                        Case 20-30805-KRH               Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                            Desc Main
                                                              Document    Page 95 of 454



                                                                                                                          Hourly Rate Billed           Fees Billed
                                                                                                                                                     In this Application
                                                                                           Hours Billed   Number of                   In the First     at First Interim
                                                          Date of      Fees Billed            In this       Rate        In this         Interim      Application Billing
   Attorney Name          Position     Department        Admission   In this Application    Application   Increases   Application     Application            Rate
                                        Labor &
Wes Benter                Associate                        2019        $15,225.00             21.00         N/A        $725.00         $725.00          $15,225.00
                                       Employment
Mary Liz Brady            Associate      Corporate         2014        $51,863.00             47.80         N/A       $1,085.00       $1,085.00         $51,863.00
                                         Employee
Theodore D. Brown         Associate                        2019         $2,928.00              4.80         N/A        $610.00         $610.00          $2,928.00
                                          Benefits
Stephanie Cohen           Associate    Restructuring       2018        $102,046.00           137.90         N/A        $740.00         $740.00         $102,046.00

Han Cui                   Associate      Litigation        2016          $925.00               1.00         N/A        $925.00         $925.00           $925.00
                                      Technology & IP
Matt Darch                Associate                        2013         $5,382.00              5.20         N/A       $1,035.00       $1,035.00         $5,382.00
                                        Transactions
Elizabeth DeGori          Associate      Litigation        2014        $19,795.00             21.40         N/A        $925.00         $925.00          $19,795.00

Yaasmin Goudarzi          Associate      Corporate                       $610.00               1.00         N/A        $610.00         $610.00           $610.00

Nick Hafen                Associate    Restructuring       2019        $50,081.00             82.10         N/A        $610.00         $610.00          $50,081.00
                                      Technology & IP
Chris Hinman              Associate                        2015        $19,313.00             17.80         N/A       $1,085.00       $1,085.00         $19,313.00
                                        Transactions
Emily Hogan               Associate      Corporate         2016        $12,641.50             13.10         N/A        $965.00         $965.00          $12,641.50

Ellen Horne               Associate      Corporate         2018        $12,802.00             17.30         N/A        $740.00         $740.00          $12,802.00

Elizabeth Helen Jones     Associate    Restructuring       2018        $119,255.00           195.50         N/A        $610.00         $610.00         $119,255.00
                                        Labor &
Sydney Jones              Associate                        2014        $29,110.00             28.40         N/A       $1,025.00       $1,025.00         $29,110.00
                                       Employment
Catherine Jun             Associate    Restructuring       2014        $270,963.00           261.80         N/A       $1,035.00       $1,035.00        $270,963.00
                                        Labor &
Anusheh Khoshsima         Associate                        2019         $1,830.00              3.00         N/A        $610.00         $610.00          $1,830.00
                                       Employment
Jane A. Komsky            Associate    Restructuring       2019        $102,416.00           138.40         N/A        $740.00         $740.00         $102,416.00

Nick Krislov              Associate    Restructuring       2018        $223,554.00           302.10         N/A        $740.00         $740.00         $223,554.00

Dan Latona                Associate    Restructuring       2016        $53,654.00             55.60         N/A        $965.00         $965.00          $53,654.00

Lilliana Lin              Associate      Corporate         2017        $22,223.50             26.30         N/A        $845.00         $845.00          $22,223.50
                                        Executive
Rebecca Liu               Associate                        2014         $5,533.50              5.10         N/A       $1,085.00       $1,085.00         $5,533.50
                                       Compensation
                      Case 20-30805-KRH                  Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                            Desc Main
                                                               Document    Page 96 of 454



                                                                                                                           Hourly Rate Billed           Fees Billed
                                                                                                                                                      In this Application
                                                                                            Hours Billed   Number of                   In the First     at First Interim
                                                           Date of      Fees Billed            In this       Rate        In this         Interim      Application Billing
   Attorney Name        Position        Department        Admission   In this Application    Application   Increases   Application     Application            Rate
Kevin Scott
                        Associate       Restructuring       2016         $3,088.00              3.20         N/A        $965.00         $965.00          $3,088.00
McClelland
                                         Litigation -
Nicholas R. Miller      Associate                           2020          $732.00               1.20         N/A        $610.00         $610.00           $732.00
                                          General
                                       Technology & IP
Melissa Moreno          Associate                           2019         $9,577.00             15.70         N/A        $610.00         $610.00          $9,577.00
                                         Transactions
Ivan Pizeta             Associate         Corporate         2019        $25,086.00             33.90         N/A        $740.00         $740.00          $25,086.00

Andrew Polansky         Associate       Restructuring       2018        $91,538.00            123.70         N/A        $740.00         $740.00          $91,538.00

Charles B. Sterrett     Associate       Restructuring       2019        $202,642.00           332.20         N/A        $610.00         $610.00         $202,642.00

Evan Swager             Associate       Restructuring       2020        $16,104.00             26.40         N/A        $610.00         $610.00          $16,104.00

Scott J. Vail           Associate       Restructuring       2016        $108,176.50           112.10         N/A        $965.00         $965.00         $108,176.50

Alex Warso              Associate       Restructuring       2016        $105,228.00           142.20         N/A        $740.00         $740.00         $105,228.00

Nicholas Warther        Associate         Taxation          2017        $31,395.00             32.20         N/A        $975.00         $975.00          $31,395.00

                              Totals                                   $3,546,796.50          3,774.10                                                 $3,546,796.50
                      Case 20-30805-KRH                    Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                             Desc Main
                                                                 Document    Page 97 of 454



                                                                                                                                                           Fees Billed
                                                                                                                              Hourly Rate Billed
                                                                                                                                                         In this Application
                                                                                               Hours Billed   Number of                   In the First     at First Interim
 Paraprofessional                                             Date of      Fees Billed            In this       Rate        In this         Interim      Application Billing
      Name                 Position        Department        Admission   In this Application    Application   Increases   Application     Application            Rate

Anthony Abate              Paralegal       Restructuring       N/A         $25,500.00             75.00         N/A        $340.00         $340.00          $25,500.00

Cathy Aebischer            Paralegal         Corporate         N/A          $4,450.00             10.00         N/A        $445.00         $445.00          $4,450.00

Hannah Kupsky              Paralegal       Restructuring       N/A           $102.00               0.30         N/A        $340.00         $340.00           $102.00

Adrienne J. Levin          Paralegal         Litigation        N/A           $801.00               1.80         N/A        $445.00         $445.00           $801.00
                                           Technology &
Michelle L. Nowicki        Paralegal             IP            N/A           $450.00               1.20         N/A        $375.00         $375.00           $450.00
                                            Transactions
Carrie Therese
                           Paralegal       Restructuring       N/A           $222.50               0.50         N/A        $445.00         $445.00           $222.50
Oppenheim
Robert Orren               Paralegal       Restructuring       N/A           $178.00               0.40         N/A        $445.00         $445.00           $178.00

Laura Saal                 Paralegal       Restructuring       N/A           $222.50               0.50         N/A        $445.00         $445.00           $222.50

Leo Rosenberg          Junior Paralegal    Restructuring       N/A         $13,035.00             47.40         N/A        $275.00         $275.00          $13,035.00
Library Factual           Research         Administrative
                                                               N/A           $450.00               1.20         N/A        $375.00         $375.00           $450.00
Research                  Specialist         Services
Lib Legislative           Research         Administrative
                                                               N/A          $1,125.00              3.00         N/A        $375.00         $375.00          $1,125.00
Research                  Specialist         Services
                          Research         Administrative
Library Statistical                                            N/A            $75.00               0.20         N/A        $375.00         $375.00            $75.00
                          Specialist         Services
                                             Conflicts
John Ackerman          Conflicts Analyst                       N/A           $901.00               3.40         N/A        $265.00         $265.00           $901.00
                                             Analysis
                                             Conflicts
Michael Y. Chan        Conflicts Analyst                       N/A          $3,975.00             15.00         N/A        $265.00         $265.00          $3,975.00
                                             Analysis
                                             Conflicts
Eric Nyberg            Conflicts Analyst                       N/A          $1,192.50              4.50         N/A        $265.00         $265.00          $1,192.50
                                             Analysis
                                             Conflicts
Arissa Scott           Conflicts Analyst                       N/A          $2,185.00              9.50         N/A        $230.00         $230.00          $2,185.00
                                             Analysis
                                Totals                                     $54,864.50            173.90                                                     $54,864.50
Case 20-30805-KRH   Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26      Desc Main
                          Document    Page 98 of 454



                                    Exhibit G

            Summary of Actual and Necessary Expenses for the Fee Period
Case 20-30805-KRH            Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26        Desc Main
                                   Document    Page 99 of 454



                  Summary of Actual and Necessary Expenses for the Fee Period

                                                                     Unit Cost
              Expense                      Vendor (if any)                           Amount
                                                                  (if applicable)
  Third Party Telephone Charges                                                       $1,458.18
  Standard Copies or Prints                                                            $646.56
  Color Copies or Prints                                                               $475.75
  Scanned Images                                                                         $52.64
  Postage                                                                                $54.70
  Local Transportation                                                                 $515.08
  Travel Expense                                                                      $9,932.17
  Airfare                                                                            $13,142.41
  Transportation to/from airport                                                      $4,341.94
  Travel Meals                                                                        $1,195.68
  Other Travel Expenses                                                                  $78.00
  Filing Fees                                                                        $64,316.11
  Other Court Costs and Fees                                                             $96.00
  Outside Copy/Binding Services                                                          $72.64
  Outside Retrieval Service                                                              $96.00
  Computer Database Research                                                          $1,365.00
  Westlaw Research                                                                    $1,638.04
  LexisNexis Research                                                                  $103.54
  Overtime Transportation                                                              $171.63
  Overtime Meals - Attorney                                                            $160.00
  Secretarial Overtime                                                                    $0.00
  Document Services Overtime                                                             $18.92
  Overnight Delivery - Hard                                                            $147.29
  Computer Database Research -
                                                                                       $578.20
  Soft
  Total                                                                             $100,656.48
Case 20-30805-KRH   Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26     Desc Main
                          Document    Page 100 of 454



                                    Exhibit H

             Summary of Fees and Expenses by Matter for the Fee Period
               Case 20-30805-KRH                   Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                  Desc Main
                                                         Document    Page 101 of 454



Matter                                                                 Hours                Total Compensation
                Project Category Description                                                                            Expenses      Total
Number                                                    Budgeted             Billed   Budgeted          Billed
                                                                                        $279,500 -
  2      Chapter 11 Filing & First Day Pleadings           305 - 340           345.20                  $285,743.50       $0.00     $285,743.50
                                                                                         $310,000
                                                                                        $103,000 -
  3      Corporate & Governance Matters                    107 - 118           111.40                  $114,903.50       $0.00     $114,903.50
                                                                                         $114,000
                                                                                        $1,247,000 -
  4      Disclosure Statement Plan & Confirmation        1,367 - 1,520         483.80                  $464,914.00       $0.00     $464,914.00
                                                                                         $1,387,000
                                                                                        $602,000 -
  5      Financing and Cash Collateral                     647 - 721           386.90                  $391,119.50       $0.00     $391,119.50
                                                                                         $672,000
                                                                                        $107,000 -
  6      Automatic Stay Issues                             120 - 144           23.40                    $16,256.50       $0.00     $16,256.50
                                                                                         $117,000
                                                                                        $215,000 -
  7      Sec. 363 Issues: Use, Sale, & Dispo.              239 - 265           221.70                  $235,617.50       $0.00     $235,617.50
                                                                                         $237,000
                                                                                        $301,000 -
  8      Executory Contracts & Unexpired Leases            328 - 364           230.00                  $197,157.00       $0.00     $197,157.00
                                                                                         $333,000
                                                                                        $301,000 -
  9      Business Operations                               340 - 376           402.10                  $364,412.00       $0.00     $364,412.00
                                                                                         $333,000
                                                                                        $145,000 -
  10     Claims Administration                             130 - 212           88.80                    $77,614.00       $0.00     $77,614.00
                                                                                         $162,000
                                                                                        $103,000 -
  11     U.S. Trustee and Statutory Reporting              97 - 107            70.80                    $75,818.00       $0.00     $75,818.00
                                                                                         $113,000
                                                                                        $206,000 -
  12     Hearings                                          222 - 248           210.50                  $195,429.50       $0.00     $195,429.50
                                                                                         $227,000
                                                                                         $94,000 -
  13     Non-working Travel                                204 - 227           59.90                    $59,040.00       $0.00     $59,040.00
                                                                                         $104,000
                                                                                        $361,000 -
  14     Employee Issues                                   390 - 434           314.60                  $306,840.50       $0.00     $306,840.50
                                                                                         $400,000
                                                                                        $103,000 -
  15     Insurance                                         120 - 134            4.10                    $3,759.00        $0.00      $3,759.00
                                                                                         $113,000
                                                                                        $103,000 -
  16     Utilities                                         120 - 124           45.60                    $35,883.50       $0.00     $35,883.50
                                                                                         $113,000
                                                                                        $154,000 -
  17     Tax Issues                                        168 - 186           63.80                    $62,887.00       $0.00     $62,887.00
                                                                                         $173,000
                                                                                         $66,000 -
  18     Environmental Issues                               54 - 60             0.00
                                                                                          $75,000
                                                                                        $103,000 -
  19     International Issues                              119 - 132            9.70                    $9,531.00        $0.00      $9,531.00
                                                                                         $113,000
              Case 20-30805-KRH               Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                    Desc Main
                                                    Document    Page 102 of 454



Matter                                                            Hours                  Total Compensation
               Project Category Description                                                                          Expenses        Total
Number                                               Budgeted              Billed    Budgeted          Billed
                                                                                     $215,000 -
  20     Case Administration                          281 - 311           197.80                    $161,535.00       $0.00       $161,535.00
                                                                                      $237,000
                                                                                     $154,000 -
  21     K&E Retention & Fee Applications             185 - 205           252.10                    $175,830.50       $0.00       $175,830.50
                                                                                      $173,000
                                                                                     $154,000 -
  22     Non-K&E Retention and Fee Applications       192 - 213           402.90                    $342,687.00       $0.00       $342,687.00
                                                                                      $173,000
  23     Expenses                                       0–0                 0.00       $0 - $0         $0.00        $100,656.48   $100,656.48
                                                                                      $25,000 -
  24     Committee Matters                             28 - 31             22.90                     $24,682.50       $0.00        $24,682.50
                                                                                       $28,000
                                                                                     $5,160,000 -
                    Totals                          5,845 - 6,496         3,948.00                  $3,601,661.00   $100,656.48   $3,702,317.48
                                                                                      $5,724,000
Case 20-30805-KRH   Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26   Desc Main
                          Document    Page 103 of 454



                                     Exhibit I

                     Detailed Description of Services Provided
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 104 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




April 22, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050026415
                                                                              Client Matter: 46243-2

In the Matter of Chapter 11 Filing and First Day Pleadings




For legal services rendered through March 31, 2020
(see attached Description of Legal Services for detail)                                                         $ 9,297.00
Total legal services rendered                                                                                   $ 9,297.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 105 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026415
Pier 1 Imports, Inc.                                         Matter Number:       46243-2
Chapter 11 Filing and First Day Pleadings




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Joshua M. Altman                                     0.50    1,085.00            542.50
Stephanie Cohen                                      0.80      740.00            592.00
Elizabeth Helen Jones                                3.10      610.00          1,891.00
Catherine Jun                                        5.90    1,035.00          6,106.50
Leo Rosenberg                                        0.60      275.00            165.00

TOTALS                                              10.90                    $ 9,297.00




                                              2
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 106 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026415
Pier 1 Imports, Inc.                                         Matter Number:       46243-2
Chapter 11 Filing and First Day Pleadings


                                 Description of Legal Services

Date     Name                           Hours Description
03/03/20 Elizabeth Helen Jones           0.50 Telephone conference with Texas Attorney
                                              General, J. Altman re closing store motions.
03/05/20 Catherine Jun                   0.30 Correspond with landlord counsel, K&E team
                                              re final orders to first day motions.
03/05/20 Leo Rosenberg                   0.60 Revise final orders re case administration (.3);
                                              compile documents re final orders and case
                                              administration (.3).
03/06/20 Elizabeth Helen Jones           0.40 Revise final customer programs order (.3);
                                              correspond with J. Altman, C. Jun re same
                                              (.1).
03/10/20 Stephanie Cohen                 0.80 Revise cash management final order (.5);
                                              correspond with K&E team re same (.3).
03/10/20 Elizabeth Helen Jones           0.80 Correspond with J. Altman, J. Williams, local
                                              counsel, re customer programs motion and
                                              order (.3); revise customer programs order
                                              (.3); correspond with C. Jun, J. Altman re
                                              same (.2).
03/11/20 Joshua M. Altman                0.50 Analyze various final orders and correspond
                                              with E. Jones, K&E team, Kutak re same.
03/11/20 Elizabeth Helen Jones           1.00 Prepare creditor matrix reply, second day
                                              agenda for filing (.4); correspond with A.
                                              Warso, J. Altman, Kutak re same (.6).
03/11/20 Catherine Jun                   2.10 Review, revise proposed orders (1.0);
                                              correspond with J. Altman, K&E team, Kutak
                                              re same (.3); prepare for filing of same (.5);
                                              resolve informal objections to same (.3).
03/12/20 Elizabeth Helen Jones           0.40 Draft talking points for final lienholders order
                                              (.2); draft talking points for final customer
                                              programs order (.2).
03/12/20 Catherine Jun                   3.50 Correspond with Osler, U.S. Trustee,
                                              Committee, other parties in interest re orders
                                              (1.0); review, revise same (1.0); prepare
                                              revised proposed orders for filing (1.0);
                                              prepare filing of same (.5).

Total                                    10.90




                                                 3
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 107 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




April 22, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050026416
                                                                              Client Matter: 46243-3

In the Matter of Corporate & Governance Matters




For legal services rendered through March 31, 2020
(see attached Description of Legal Services for detail)                                                       $ 39,276.50
Total legal services rendered                                                                                 $ 39,276.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 108 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026416
Pier 1 Imports, Inc.                                         Matter Number:       46243-3
Corporate & Governance Matters




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Joshua M. Altman                                     10.70   1,085.00         11,609.50
Kate Coverdale                                        0.20   1,215.00            243.00
Tim Cruickshank, P.C.                                 2.00   1,295.00          2,590.00
AnnElyse Scarlett Gains                               0.40   1,135.00            454.00
Emily Elizabeth Geier                                13.20   1,175.00         15,510.00
Catherine Jun                                         0.20   1,035.00            207.00
Mark McKane, P.C.                                     0.30   1,405.00            421.50
Ivan Pizeta                                           4.40     740.00          3,256.00
Josh Sussberg, P.C.                                   2.90   1,635.00          4,741.50
Evan Swager                                           0.40     610.00            244.00

TOTALS                                              34.70                   $ 39,276.50




                                              2
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 109 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026416
Pier 1 Imports, Inc.                                         Matter Number:       46243-3
Corporate & Governance Matters


                                   Description of Legal Services

Date     Name                             Hours Description
03/02/20 Tim Cruickshank, P.C.             0.50 Review, analyze SEC and disclosure
                                                obligation questions.
03/04/20 Joshua M. Altman                  1.10 Attend restructuring committee telephone
                                                conference with E. Geier, Company (.9);
                                                follow up re same (.2).
03/04/20 Emily Elizabeth Geier             2.40 Telephone conference with board, Company,
                                                Guggenheim, Alix, K&E team, J. Altman re
                                                process and status (.9); pre-telephone
                                                conference with Guggenheim, Alix re same
                                                (.6); telephone conference with restructuring
                                                committee, J. Altman re same (.9).
03/05/20 Joshua M. Altman                  1.30 Participate in board meeting.
03/05/20 AnnElyse Scarlett Gains           0.40 Telephonically attend board conference
                                                (partial).
03/05/20 Emily Elizabeth Geier             1.60 Prepare for and participate in board telephone
                                                conference (1.4); correspond with J. Sussberg
                                                re same (.2).
03/05/20 Mark McKane, P.C.                 0.30 Assess correspondence re threatened
                                                securities litigation against directors and
                                                officers (.2); correspond with J. Johnston re
                                                same (.1).
03/10/20 Kate Coverdale                    0.20 Correspond with A. Kaster re diligence (.1);
                                                telephone conference with M. Antinossi re
                                                same (.1).
03/11/20 Joshua M. Altman                  1.90 Participate in restructuring committee
                                                telephone conference (1.6); follow up with
                                                K&E team, E. Geier re same (.3).
03/11/20 Joshua M. Altman                  0.60 Participate in management update telephone
                                                conference.
03/12/20 Emily Elizabeth Geier             1.70 Prepare for and participate in telephonic joint
                                                compensation committee and board meeting
                                                re employee compensation (1.1); correspond
                                                with C. Murray re same (.3); review materials
                                                re same (.3).
03/15/20 Evan Swager                       0.40 Revise non disclosure agreements.
03/17/20 Joshua M. Altman                  0.20 Correspond with R. McKown re governance
                                                matters.




                                                3
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 110 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026416
Pier 1 Imports, Inc.                                         Matter Number:       46243-3
Corporate & Governance Matters

Date     Name                           Hours Description
03/19/20 Joshua M. Altman                1.10 Attend restructuring committee telephone
                                              conference and follow up re same (.8);
                                              correspond with K&E team, E. Geier re board
                                              presentation (.3).
03/19/20 Emily Elizabeth Geier           1.10 Prepare for and participate in restructuring
                                              committee telephone conference.
03/20/20   Joshua M. Altman              0.70 Comment on presentation re sale process.
03/23/20   Joshua M. Altman              1.20 Attend board telephone conference.
03/23/20   Tim Cruickshank, P.C.         1.00 Review and analyze SEC matters.
03/23/20   Emily Elizabeth Geier         1.60 Prepare for and participate in board meeting
                                              telephonically (.9); correspond with Company
                                              re same (.3): correspond with K&E team, J.
                                              Altman re same (.4).
03/23/20 Ivan Pizeta                     1.50 Draft 8-K (.9); review and analyze various
                                              relevant documents (.3); correspond with
                                              K&E team re same (.3).
03/23/20 Josh Sussberg, P.C.             1.20 Board telephone conference with K&E team
                                              and board re same (.7); correspond with
                                              Company re status (.2); telephone conference
                                              with E. Geier re same (.1); correspond with
                                              Company re furlough and review
                                              correspondence re same (.1); telephone
                                              conference with S. Panagos re same (.1).
03/24/20 Tim Cruickshank, P.C.           0.50 Review, analyze SEC disclosure
                                              requirements.
03/24/20 Ivan Pizeta                     1.70 Revise draft Form 8-K (.9); correspond with
                                              K&E team and Company re same (.4);
                                              correspond with financial printer re filing of
                                              8-K (.4).
03/25/20 Joshua M. Altman                1.10 Comment on board deck (.4); attend
                                              restructuring committee meeting (.7).
03/25/20 Emily Elizabeth Geier           3.40 Draft and revise board materials (2.2);
                                              correspond with K&E team, J. Altman re
                                              same (.2); prepare for and attend restructuring
                                              committee telephone conference (1.0).
03/25/20 Catherine Jun                   0.20 Review, analyze board presentation.
03/25/20 Josh Sussberg, P.C.             1.00 Restructuring committee telephone
                                              conference.
03/26/20 Joshua M. Altman                0.90 Comment on, revise board deck.
03/27/20 Joshua M. Altman                0.60 Attend board meeting (.4); correspond with
                                              K&E team, E. Geier re presentation re same
                                              (.2).


                                              4
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 111 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026416
Pier 1 Imports, Inc.                                         Matter Number:       46243-3
Corporate & Governance Matters

Date     Name                           Hours Description
03/27/20 Emily Elizabeth Geier           1.40 Prepare for and participate in board telephone
                                              conference (.9); correspond with K&E team,
                                              J. Altman, Company re board materials (.5).
03/27/20 Josh Sussberg, P.C.             0.70 Participate in board telephone conference (.4);
                                              correspond with B. Riesbeck re case status
                                              and next steps (.2); telephone conference with
                                              E. Geier re status (.1).
03/31/20 Ivan Pizeta                     1.20 Review and analyze 10-K filing deadline and
                                              potential extension (.9); correspond with
                                              K&E team re same (.3).

Total                                    34.70




                                                 5
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 112 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




April 22, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050026417
                                                                              Client Matter: 46243-4

In the Matter of Disclosure Statement Plan & Confirmation




For legal services rendered through March 31, 2020
(see attached Description of Legal Services for detail)                                                       $ 58,178.50
Total legal services rendered                                                                                 $ 58,178.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 113 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026417
Pier 1 Imports, Inc.                                         Matter Number:       46243-4
Disclosure Statement Plan & Confirmation




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Anthony Abate                                         2.20     340.00            748.00
Joshua M. Altman                                     12.10   1,085.00         13,128.50
Stephanie Cohen                                       0.20     740.00            148.00
AnnElyse Scarlett Gains                               0.60   1,135.00            681.00
Emily Elizabeth Geier                                 5.60   1,175.00          6,580.00
Jacob H. Johnston                                     1.00   1,075.00          1,075.00
Catherine Jun                                         0.70   1,035.00            724.50
Jane A. Komsky                                       11.70     740.00          8,658.00
Nick Krislov                                         17.00     740.00         12,580.00
Mark McKane, P.C.                                     0.50   1,405.00            702.50
Andrew Polansky                                       0.10     740.00             74.00
Leo Rosenberg                                         1.30     275.00            357.50
Josh Sussberg, P.C.                                   3.00   1,635.00          4,905.00
Scott J. Vail                                         8.10     965.00          7,816.50

TOTALS                                              64.10                   $ 58,178.50




                                              2
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 114 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026417
Pier 1 Imports, Inc.                                         Matter Number:       46243-4
Disclosure Statement Plan & Confirmation


                                 Description of Legal Services

Date     Name                           Hours Description
03/02/20 Anthony Abate                   0.50 Draft template disclosure statement reply.
03/02/20 Joshua M. Altman                0.40 Telephone conference with D. Savini re initial
                                              offers of intent and strategy re same.
03/02/20 Leo Rosenberg                   1.00 Shell declaration in support of confirmation
                                              (.3); shell confirmation brief (.7).
03/03/20 Joshua M. Altman                0.40 Conference with D. Savini, H. Etlin re case
                                              strategy.
03/03/20 Nick Krislov                    0.30 Review, analyze confirmation brief precedent.
03/03/20 Scott J. Vail                   0.50 Prepare for and participate in telephone
                                              conference with K&E team re second day
                                              issues, disclosure statement reply, and plan
                                              issues.
03/04/20 Nick Krislov                    0.20 Correspond with C. Jun re confirmation
                                              schedule.
03/06/20 Joshua M. Altman                0.60 Correspond with B. Hunter re plan strategy
                                              (.2); conference with D. Savini re same (.2);
                                              follow up re same (.2).
03/08/20 Nick Krislov                    0.60 Update, revise confirmation brief.
03/09/20 Joshua M. Altman                0.60 Analyze disclosure statement exhibits (.4);
                                              correspond with Alix re same (.2).
03/09/20 Jane A. Komsky                  1.30 Review disclosure statement objection tracker
                                              precedent (.9); draft disclosure statement
                                              objection tracker (.4).
03/10/20 Jane A. Komsky                  0.10 Telephone conference with S. Vail re
                                              disclosure statement reply.
03/10/20 Scott J. Vail                   0.80 Prepare for and attend telephone conference
                                              with J. Komsky re disclosure statement reply
                                              (.3); revise disclosure statement reply (.5).
03/11/20 Jane A. Komsky                  1.40 Draft disclosure statement reply (.9); review
                                              disclosure statement reply precedent (.5).
03/12/20 Anthony Abate                   0.50 Search for and distribute disclosure statement
                                              reply and objection chart precedent.
03/12/20 Jane A. Komsky                  0.80 Correspond with A. Abate re disclosure
                                              statement objection chart precedent (.1);
                                              review, analyze disclosure statement
                                              objection chart (.7).
03/13/20 Nick Krislov                    0.60 Review, analyze key dates re confirmation
                                              (.2); review, analyze confirmation brief (.4).


                                              3
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 115 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026417
Pier 1 Imports, Inc.                                         Matter Number:       46243-4
Disclosure Statement Plan & Confirmation

Date     Name                           Hours Description
03/16/20 Joshua M. Altman                1.10 Conferences with H. Etlin, Alix re plan,
                                              strategy, claims cap and related matters and
                                              follow up re same (.7); analyze, comment on
                                              disclosure statement (.4).
03/16/20 Nick Krislov                    1.20 Draft, update confirmation brief (.7); review,
                                              analyze objection (.5).
03/17/20 Joshua M. Altman                1.30 Conference with lenders, K&E team re case
                                              strategy and options (.4); analyze lender
                                              presentation re upcoming meeting (.6);
                                              correspond with local counsel, various parties
                                              re auction matters (.3).
03/17/20 Nick Krislov                    4.20 Telephone conference with S. Vail and J.
                                              Komsky re objection (.3); review, analyze
                                              objection (.9); research, analyze objection
                                              (2.8); correspond with S. Vail, J. Komsky re
                                              same (.2).
03/17/20 Scott J. Vail                   6.00 Review, analyze informal objection from
                                              Barclays (.9); summarize same (.4);
                                              correspond with J. Komsky and N. Krislov re
                                              proposed responses re same (1.2); review,
                                              analyze K&E precedent disclosure statements
                                              and plans re same (2.4); review, revise
                                              disclosure statement reply (1.1).
03/18/20 Anthony Abate                   1.20 Search for and distribute plan objection
                                              tracking charts (.7); search re related redlines
                                              of filed retail plans (.5).
03/18/20 Joshua M. Altman                2.90 Attend term loan lender, Company, advisor
                                              telephone conference (1.2); follow up re same
                                              (.6); conference with DIP lenders re plan
                                              strategy (.4); follow up re same (.3);
                                              conference with H. Etlin re same (.3);
                                              correspond with lenders re disclosure
                                              statement matters (.1).
03/18/20 Stephanie Cohen                 0.20 Conference and correspond with Bank of
                                              America, C. Jun re solicitation matters.
03/18/20 AnnElyse Scarlett Gains         0.60 Review, analyze disclosure statement
                                              objections, issues re same.
03/18/20 Emily Elizabeth Geier           1.80 Prepare for and participate in telephone
                                              conference with Brown Rudnick, FTI, K&E
                                              team, Guggenheim, Alix re plan and
                                              disclosure statement (1.2); correspond with
                                              K&E team, J. Altman re same (.6).




                                              4
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 116 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026417
Pier 1 Imports, Inc.                                         Matter Number:       46243-4
Disclosure Statement Plan & Confirmation

Date     Name                           Hours Description
03/18/20 Jane A. Komsky                  1.90 Review, analyze informal objections re plan
                                              and disclosure statements (.5); analyze
                                              precedent re same (.7); draft replies re same
                                              (.7).
03/18/20 Nick Krislov                    3.50 Research, analyze issues re plan objection
                                              (2.2) draft, revise response (.9); correspond
                                              and telephone conferences with J. Komsky, S.
                                              Vail same (.4).
03/18/20 Josh Sussberg, P.C.             1.80 Correspond with Company re status and next
                                              steps (.2); telephone conference with R. Stark
                                              re status (.2); telephone conference with H.
                                              Etlin re same (.2); telephone conference with
                                              D. Savini re same (.2); telephone conference
                                              with H. Etlin and D. Savini re same (.2);
                                              participate in term loan lender update
                                              telephone conference (.8).
03/19/20 Joshua M. Altman                1.40 Conference with Alix team, Company,
                                              Guggenheim re modeling scenarios (.6);
                                              conference with lenders, A. Gains re status
                                              update (.4); conference with Osler re case
                                              update (.4).
03/19/20 Mark McKane, P.C.               0.50 Correspond with J. Johnston re going out of
                                              business sales.
03/20/20 Joshua M. Altman                1.20 Conference with Brown Rudnick re timing
                                              and plan options (.9); conference with SEC re
                                              plan comments and follow up re same (.3).
03/20/20 Emily Elizabeth Geier           1.20 Telephone conference with Brown Rudnick,
                                              FTI re plan and disclosure statement
                                              milestones.
03/20/20 Jane A. Komsky                  4.20 Correspond with S. Vail, N. Krislov re
                                              disclosure statement and plan objections (.2);
                                              review, analyze objections (.5); review,
                                              analyze plan precedent re objections (2.0);
                                              review plan and disclosure statement re same
                                              (.7); draft reply to objections (.8).
03/20/20 Nick Krislov                    4.10 Telephone conferences with J. Komsky, S.
                                              Vail re objection (.6); research, analyze re
                                              objection (2.8) compile research and
                                              correspond with S. Vail re same (.7).
03/20/20 Andrew Polansky                 0.10 Correspond with S. Cohen re precedent plans.




                                              5
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 117 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026417
Pier 1 Imports, Inc.                                         Matter Number:       46243-4
Disclosure Statement Plan & Confirmation

Date     Name                           Hours Description
03/22/20 Jane A. Komsky                  0.90 Review, analyze disclosure statement
                                              objection (.2); review, analyze disclosure
                                              statement re same (.1); analyze precedent re
                                              same (.5); correspond with S. Vail, K&E team
                                              re same (.1).
03/22/20 Nick Krislov                    1.90 Review, analyze plan objection (1.8);
                                              correspond with K&E team, J. Komsky re
                                              same (.1).
03/23/20 Joshua M. Altman                0.90 Conference with K&E team, Guggenheim,
                                              Alix, re plan matters (.5); analyze
                                              correspondence re same (.4).
03/23/20 Jane A. Komsky                  1.10 Review, analyze objections to the disclosure
                                              statement (.3); draft chart summarizing same
                                              (.6); correspond with S. Vail, N. Krislov re
                                              same (.2).
03/23/20 Leo Rosenberg                   0.30 Pull objections to disclosure statement and
                                              send to K&E team.
03/23/20 Josh Sussberg, P.C.             1.20 Telephone conference with R. Stark re next
                                              steps (.3); telephone conference with S.
                                              Simms resame (.2); correspond with
                                              Company re admin claims cap (.3); telephone
                                              conference with H. Etlin, D. Savini and B.
                                              Riesbeck re same (.4).
03/23/20 Scott J. Vail                   0.80 Review, analyze disclosure statement
                                              objections.
03/24/20 Jacob H. Johnston               1.00 Strategize with J. Altman, K&E team re
                                              disclosure statement hearing.
03/24/20 Catherine Jun                   0.70 Correspond with Epiq re solicitation issues,
                                              timing (.5); review pleadings for same (.2).
03/25/20 Joshua M. Altman                0.50 Conference with Brown Rudnick, DIP
                                              lenders, E. Geier, A. Gains re deal matters.
03/25/20 Emily Elizabeth Geier           2.60 Telephone conference with lender counsel,
                                              K&E team, Alix re plan and disclosure
                                              statement status and go forward milestones
                                              (.8); correspond with K&E team re same
                                              (1.8).
03/28/20 Nick Krislov                    0.40 Review, analyze purchase sale agreement, and
                                              plan issues (.2); correspond with A. Warso re
                                              confirmation (.2).




                                              6
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 118 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026417
Pier 1 Imports, Inc.                                         Matter Number:       46243-4
Disclosure Statement Plan & Confirmation

Date     Name                           Hours Description
03/31/20 Joshua M. Altman                0.80 Conferences with H. Etlin re various strategic
                                              matters, situation update (.6); follow up re
                                              same (.2).

Total                                    64.10




                                                 7
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 119 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




April 22, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050026418
                                                                              Client Matter: 46243-5

In the Matter of Financing and Cash Collateral




For legal services rendered through March 31, 2020
(see attached Description of Legal Services for detail)                                                      $ 194,546.50
Total legal services rendered                                                                                $ 194,546.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 120 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026418
Pier 1 Imports, Inc.                                         Matter Number:       46243-5
Financing and Cash Collateral




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Joshua M. Altman                                      1.50   1,085.00          1,627.50
Katie Bolanowski                                     10.00   1,215.00         12,150.00
Mary Liz Brady                                        9.50   1,085.00         10,307.50
AnnElyse Scarlett Gains                              87.90   1,135.00         99,766.50
Emily Elizabeth Geier                                19.90   1,175.00         23,382.50
Michelle Kilkenney, P.C.                              7.40   1,465.00         10,841.00
Dan Latona                                           14.60     965.00         14,089.00
Andrew Polansky                                      28.70     740.00         21,238.00
Josh Sussberg, P.C.                                   0.70   1,635.00          1,144.50

TOTALS                                             180.20                  $ 194,546.50




                                              2
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 121 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026418
Pier 1 Imports, Inc.                                         Matter Number:       46243-5
Financing and Cash Collateral


                                    Description of Legal Services

Date     Name                              Hours Description
03/02/20 AnnElyse Scarlett Gains            2.10 Review, analyze DIP comments and informal
                                                 objections (.9); correspond and conference
                                                 with K&E team, lenders, advisors re same
                                                 (.8); correspond with K&E team re updates
                                                 and next steps and vendor issues (.2); analyze
                                                 re same (.2).
03/02/20 Dan Latona                         0.10 Analyze proposed DIP language.
03/03/20 AnnElyse Scarlett Gains            2.80 Correspond and conference with K&E team,
                                                 lenders, creditors, advisors re DIP, U.S.
                                                 Trustee comments to motions, board issues
                                                 (2.6); review and analyze re same (.2).
03/03/20 Michelle Kilkenney, P.C.           1.10 Review, analyze matters re DIP financing
                                                 (.9); conferences with A. Gains, K&E team re
                                                 same (.2).
03/03/20 Dan Latona                         0.60 Review, analyze proposed DIP language (.4);
                                                 telephone conference with J. Chan re same
                                                 (.1); correspond with Alix team re same (.1).
03/04/20 Joshua M. Altman                   1.00 Attend conference with lenders, A. Gains re
                                                 DIP and related matters.
03/04/20 Katie Bolanowski                   3.50 Telephone conferences with J. Altman,
                                                 advisors, and Company re status and issues
                                                 (1.6); review revised DIP order (1.2);
                                                 correspond with M. Kilkenney and A. Gains
                                                 re DIP order (.7).
03/04/20 Mary Liz Brady                     2.50 Review DIP order (.6); correspond with M.
                                                 Kilkenney and K. Bolanowski re same (.9);
                                                 telephone conferences with K. Bolanowski,
                                                 K&E team re same (1.0).
03/04/20 AnnElyse Scarlett Gains            6.00 Correspond and conferences with K&E team,
                                                 creditors, lenders, Company, advisors re DIP,
                                                 board issues, next steps, strategy (3.7); review
                                                 and analyze re same (1.9); draft DIP order and
                                                 analyze re same (.4).
03/04/20 Emily Elizabeth Geier              1.70 Telephone conference with K&E team re final
                                                 DIP order (.5); correspond with K&E team re
                                                 DIP comments and DIP reserve (.6); review
                                                 same (.6).
03/04/20 Michelle Kilkenney, P.C.           0.50 Review DIP order comments (.3); conference
                                                 with K&E team re same (.2).



                                                 3
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 122 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026418
Pier 1 Imports, Inc.                                         Matter Number:       46243-5
Financing and Cash Collateral

Date     Name                           Hours Description
03/04/20 Andrew Polansky                 2.70 Conference with A. Gains, K&E team,
                                              lenders, and advisors re final DIP order (1.0);
                                              conference with A. Gains, K&E team re same
                                              (.2); revise same (.9); conference and
                                              correspond with D. Latona re same (.6).
03/05/20 AnnElyse Scarlett Gains         4.40 Correspond and conference with K&E team,
                                              lenders, Company, advisors, creditors, U.S.
                                              Trustee re open items, DIP, next steps,
                                              strategy, work in process (3.4); review and
                                              analyze DIP matters (1.0).
03/05/20 Emily Elizabeth Geier           1.70 Correspond with K&E team re DIP order
                                              comments and financing statements (1.1);
                                              review same (.6).
03/05/20 Dan Latona                      2.00 Review, analyze final DIP order (.8); analyze
                                              DIP language re Texas taxing authorities (.2);
                                              analyze DIP precedent re intercreditor issues
                                              (1.0).
03/05/20 Andrew Polansky                 0.30 Review, analyze DIP order precedent (.2);
                                              correspond with D. Latona re same (.1).
03/06/20 AnnElyse Scarlett Gains         2.60 Review and analyze DIP, DIP comments, DIP
                                              objections (1.2); correspond and conference
                                              with K&E team, Committee, creditors,
                                              lenders, advisors re same (1.4).
03/06/20 Emily Elizabeth Geier           1.60 Correspond with K&E team re DIP order
                                              comments.
03/06/20 Michelle Kilkenney, P.C.        0.50 Review DIP order comments.
03/06/20 Dan Latona                      0.60 Analyze proposed DIP language (.5); analyze
                                              DIP objection (.1).
03/06/20 Andrew Polansky                 0.90 Review, analyze final DIP order (.6);
                                              correspond with D. Latona, C. Jun, K&E
                                              team, landlords re same (.3).
03/06/20 Josh Sussberg, P.C.             0.10 Conference with D. Savini re financing
                                              issues.
03/07/20 Emily Elizabeth Geier           0.60 Correspond with J. Sussberg re DIP
                                              comments (.3); correspond with A. Gains re
                                              same (.3).
03/09/20 AnnElyse Scarlett Gains         5.60 Review and analyze issues re DIP financing
                                              (1.3); correspond and conference with K&E
                                              team and lenders re same (2.1); correspond
                                              with K&E team re DIP strategy (1.2); review
                                              precedent re same (1.0).




                                              4
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 123 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026418
Pier 1 Imports, Inc.                                         Matter Number:       46243-5
Financing and Cash Collateral

Date     Name                           Hours Description
03/09/20 Dan Latona                       1.80 Analyze revised DIP order (.2); telephone
                                               conferences with A. Gains, A. Polansky re
                                               same (.2); analyze precedent DIP replies
                                               (1.3); correspond with C. Carter re DIP
                                               language (.1).
03/09/20 Andrew Polansky                  7.30 Revise final DIP Order (3.5); conference and
                                               correspond with A. Gains, D. Latona re DIP
                                               order, objections (.9); correspond with Alix re
                                               DIP order, objections (.3); draft DIP reply
                                               (2.4); correspond with D. Latona re same (.2).
03/10/20 Joshua M. Altman                 0.50 Conferences with, A. Gains, K&E team,
                                               Committee, re DIP and related matters.
03/10/20 AnnElyse Scarlett Gains          7.60 Review and analyze issues re final DIP order
                                               (2.3); correspond with K&E team, lenders,
                                               creditors, advisors re same (3.4); conference
                                               with K&E team, lenders, creditors, advisors re
                                               same (1.9).
03/10/20 Dan Latona                       3.60 Analyze DIP comments (.4); telephone
                                               conference with K&E team, lenders re same
                                               (.8); telephone conference with E. Geier, A.
                                               Gains re same (.3); telephone conference with
                                               K&E team, Committee re same (.4);
                                               telephone conference with Comenity re DIP
                                               language (.1); analyze DIP order, credit
                                               agreement re reporting (.5); analyze, comment
                                               on DIP reply (1.1).
03/10/20 Andrew Polansky                  4.00 Revise DIP order (1.9); conference with A.
                                               Gains, lenders re same (.9); correspond with
                                               D. Latona re same (.2); correspond with A.
                                               Gains re same (.3); conference and
                                               correspond with objectors re DIP objections
                                               (.3); correspond with Alix re same (.4).
03/11/20 Katie Bolanowski                 1.30 Telephone conferences with advisors,
                                               Company, J. Altman, and M. Kilkenney re
                                               DIP issues.
03/11/20 Mary Liz Brady                   1.30 Correspond and telephone conferences with
                                               advisors, Company, K&E team re DIP issues.
03/11/20 AnnElyse Scarlett Gains         12.30 Review, revise, analyze DIP order (3.1);
                                               correspond and conference with K&E team,
                                               Company, lenders, advisors re same (3.9);
                                               revise and analyze retention issues (3.2);
                                               correspond and conference with K&E team
                                               and creditors re same (2.1).



                                              5
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 124 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026418
Pier 1 Imports, Inc.                                         Matter Number:       46243-5
Financing and Cash Collateral

Date     Name                           Hours Description
03/11/20 Emily Elizabeth Geier           5.20 Correspond and conference with K&E team
                                              re DIP order comments (2.0); correspond with
                                              K&E team re DIP reply (1.2); telephone
                                              conference and correspond with K&E team,
                                              Alix re DIP resolution (.7); telephone
                                              conferences with A. Gains re DIP issues (1.3).
03/11/20 Michelle Kilkenney, P.C.        1.10 Telephone conferences with advisors re DIP
                                              issues.
03/11/20 Dan Latona                      2.30 Analyze DIP order (.2); correspond with
                                              Ropes re same (.1); comment on DIP reply
                                              (2.0).
03/11/20 Andrew Polansky                 5.60 Revise final DIP order (2.6); correspond with
                                              A. Gains, D. Latona re same (.6); correspond
                                              with Alix re objections (.4); correspond with
                                              Company re same (.2); conference and
                                              correspond with objector re same (.4); revise
                                              DIP reply (1.4).
03/12/20 AnnElyse Scarlett Gains         3.70 Revise DIP order re second day hearing (1.2);
                                              correspond and conference with K&E team,
                                              Company, lenders, advisors re same (2.5).
03/12/20 Emily Elizabeth Geier           2.40 Correspond and conference with K&E team
                                              re DIP order comments and settlement (2.1);
                                              conference with Alix team re same (.3).
03/12/20 Dan Latona                      1.50 Comment on final DIP order talking points re
                                              hearing.
03/12/20 Andrew Polansky                 4.70 Revise, finalize final DIP order (2.7);
                                              correspond and conference with D. Latona, A.
                                              Gains, Kutak re same (1.2); revise talking
                                              points re same (.7); correspond with A. Gains
                                              re same (.1).
03/13/20 AnnElyse Scarlett Gains         1.30 Correspond and conference with K&E team,
                                              lenders, creditors, Company re DIP financing,
                                              next steps, strategy.
03/16/20 AnnElyse Scarlett Gains         3.20 Correspond with Alix re budget and DIP
                                              issues (1.7); review and analyze DIP issues
                                              and reply re same (1.1); correspond and
                                              conference with advisors re updates,
                                              strategies, and next steps (.4).
03/16/20 Andrew Polansky                 0.10 Review, analyze correspondence re DIP
                                              budget.
03/17/20 Katie Bolanowski                1.00 Telephone conference with J. Altman re
                                              financing status and summary re same.



                                              6
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 125 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026418
Pier 1 Imports, Inc.                                         Matter Number:       46243-5
Financing and Cash Collateral

Date     Name                           Hours Description
03/17/20 Mary Liz Brady                  1.20 Review credit agreement re amendment
                                              requirements (.6); participate in telephone
                                              conference with K&E team re same (.6).
03/17/20 Michelle Kilkenney, P.C.        1.40 Telephone conferences with lenders and
                                              advisors re DIP update (.9); review and
                                              analyze compliance matters re same (.5).
03/17/20 Dan Latona                      0.50 Telephone conference with K&E team re DIP
                                              milestones.
03/17/20 Josh Sussberg, P.C.             0.60 Telephone conference with Company re DIP
                                              (.3); telephone conferences with D. Savini re
                                              DIP (.1); correspond with K&E team re
                                              lender status and next steps (.2).
03/18/20 Katie Bolanowski                2.30 Telephone conference with advisors and J.
                                              Altman re DIP issues (.5); telephone
                                              conferences with M. Kilkenney re status and
                                              milestones (.7); review same (1.1).
03/18/20 Mary Liz Brady                  2.00 Correspond and telephone conferences with
                                              K&E team, advisors re DIP issues.
03/18/20 AnnElyse Scarlett Gains         4.80 Telephone conferences with advisors,
                                              Company re DIP, business plan (1.0);
                                              conference with K&E team and DIP lenders
                                              re same (2.0); review and analyze issues re
                                              same (.8); analyze case milestones and
                                              potential updates re same (.1); correspond
                                              with K&E team and Company re same (.9).
03/18/20 Michelle Kilkenney, P.C.        1.40 Conference with M. Crider and K&E team re
                                              status of amendment requests (.3); telephone
                                              conference with term loan lenders re update
                                              (.8); review and analyze matters re requisite
                                              amendments (.3).
03/18/20 Dan Latona                      0.30 Telephone conference with K&E team re DIP
                                              milestones.
03/19/20 Katie Bolanowski                1.00 Telephone conference with M. Kilkenney re
                                              lender update (.7); correspond with M.
                                              Kilkenney re DIP milestone amendments (.3).
03/19/20 AnnElyse Scarlett Gains         5.20 Correspond and conference with K&E team,
                                              DIP lenders, creditors, Committee, Company
                                              and advisors re COVID-19 impact,
                                              milestones, next steps (3.9); review and
                                              analyze entered orders and deadlines and
                                              summarize re same (1.3).




                                              7
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 126 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026418
Pier 1 Imports, Inc.                                         Matter Number:       46243-5
Financing and Cash Collateral

Date     Name                           Hours Description
03/19/20 Emily Elizabeth Geier           1.70 Telephone conference with DIP lenders’
                                              counsel re status and coronavirus impact
                                              (1.1); correspond with A. Gains, K&E team re
                                              same (.6).
03/19/20 Michelle Kilkenney, P.C.        0.60 Review and analyze issues re DIP
                                              amendment.
03/19/20 Dan Latona                      0.80 Telephone conference with K&E team re DIP
                                              update.
03/20/20 AnnElyse Scarlett Gains         3.20 Review invoice re DIP (1.1); correspond and
                                              conference with K&E team, advisors, lenders,
                                              creditors, Committee re milestones, COVID-
                                              19 impact, next steps, strategy (2.1).
03/21/20 AnnElyse Scarlett Gains         0.40 Correspond and conference with K&E team,
                                              advisors, creditors re milestones and next
                                              steps.
03/22/20 AnnElyse Scarlett Gains         1.20 Correspond with K&E team and advisors re
                                              COVID-19 impacts, next steps, milestones
                                              (.6); conference with Company re same and
                                              press release (.6).
03/23/20 AnnElyse Scarlett Gains         4.90 Correspond and conference with Committee,
                                              DIP lenders, Term Loan lenders re
                                              milestones, strategy, next steps (2.2); analyze
                                              issues re same (1.9); correspond with K&E
                                              team, J. Altman re same (.8).
03/23/20 Emily Elizabeth Geier           1.80 Correspond with K&E team, A. Gains re DIP
                                              issues, including COVID-19 and milestones.
03/23/20 Andrew Polansky                 1.30 Review, analyze DIP order re events of
                                              default (.8); correspond with D. Latona re
                                              same (.5).
03/24/20 Katie Bolanowski                0.70 Telephone conference and correspond with
                                              M. Kilkenney re DIP.
03/24/20 Mary Liz Brady                  1.50 Telephone conference and correspond with
                                              K&E team, E. Geier re events of defaults and
                                              remedies.
03/24/20 AnnElyse Scarlett Gains         5.40 Correspond and conference with K&E team,
                                              Company, Committee, Guggenheim, Alix,
                                              lenders re milestones, strategy, updates, next
                                              steps (3.1); review DIP and PSA re defaults
                                              and cures (1.4); correspond with K&E team,
                                              J. Altman re same (.9).




                                              8
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 127 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026418
Pier 1 Imports, Inc.                                         Matter Number:       46243-5
Financing and Cash Collateral

Date     Name                           Hours Description
03/24/20 Emily Elizabeth Geier           3.20 Correspond with K&E team re DIP
                                              milestones and issues related to same (1.5);
                                              telephone conference with DIP lenders re
                                              status and milestones (.8); telephone
                                              conference with K&E team re same (.5);
                                              telephone conference with term lenders, K&E
                                              team re same (.4).
03/24/20 Michelle Kilkenney, P.C.        0.40 Telephone conference with A. Gains, K&E
                                              team re DIP amendment process.
03/24/20 Dan Latona                      0.50 Analyze DIP order re remedies notice period
                                              (.1); telephone conference with A. Gains,
                                              K&E team re lender remedies (.4).
03/24/20 Andrew Polansky                 1.80 Correspond with D. Latona, M. Brady, A.
                                              Gains re DIP events (1.4); conference with A.
                                              Gains, M. Kilkenney, K&E team re same (.4).
03/25/20 Katie Bolanowski                0.20 Telephone conference with J. Altman re DIP
                                              status.
03/25/20 Mary Liz Brady                  1.00 Telephone conference and correspond with A.
                                              Gains, K&E team re event of default cure.
03/25/20 AnnElyse Scarlett Gains         2.70 Analyze issues re motion to suspend cases
                                              and DIP issues (1.5); correspond and
                                              conference with K&E team, advisors,
                                              Company, lenders, creditors, Committee re
                                              DIP milestones, case updates, vendors,
                                              auction (1.2).
03/25/20 Michelle Kilkenney, P.C.        0.20 Telephone conference with K&E team,
                                              advisors re DIP status.
03/26/20 AnnElyse Scarlett Gains         2.90 Telephone conference and correspond with
                                              K&E team and creditors re DIP issues (1.9);
                                              conference with lenders and Committee re
                                              DIP milestones and next steps (1.0).
03/27/20 AnnElyse Scarlett Gains         2.10 Correspond and telephone conferences with
                                              K&E team, lenders, creditors re DIP
                                              milestones, sale process, updates, next steps.
03/30/20 AnnElyse Scarlett Gains         2.40 Review and analyze issues re milestones,
                                              motion to suspend payments, vendor and
                                              budget issues (1.1); correspond and
                                              conference with K&E team, advisors, lenders,
                                              and Committee re same (1.3).
03/31/20 AnnElyse Scarlett Gains         1.10 Review and analyze issues re motion to
                                              suspend payments, DIP fees, press release
                                              (.9); correspond and conference with K&E
                                              team and Company re same (.2).


                                              9
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 128 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026418
Pier 1 Imports, Inc.                                         Matter Number:       46243-5
Financing and Cash Collateral

Date     Name                           Hours Description
03/31/20 Michelle Kilkenney, P.C.        0.20 Review and analyze compliance matters.

Total                                   180.20




                                             10
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 129 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




April 22, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050026419
                                                                              Client Matter: 46243-6

In the Matter of Automatic Stay Issues




For legal services rendered through March 31, 2020
(see attached Description of Legal Services for detail)                                                         $ 8,045.50
Total legal services rendered                                                                                   $ 8,045.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 130 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026419
Pier 1 Imports, Inc.                                         Matter Number:       46243-6
Automatic Stay Issues




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Emily Elizabeth Geier                                1.30    1,175.00          1,527.50
Jacob H. Johnston                                    1.40    1,075.00          1,505.00
Elizabeth Helen Jones                                6.40      610.00          3,904.00
Catherine Jun                                        1.00    1,035.00          1,035.00
Andrew Polansky                                      0.10      740.00             74.00

TOTALS                                              10.20                    $ 8,045.50




                                              2
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 131 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026419
Pier 1 Imports, Inc.                                         Matter Number:       46243-6
Automatic Stay Issues


                                 Description of Legal Services

Date     Name                           Hours Description
03/03/20 Jacob H. Johnston               1.40 Review and revise automatic stay letters.
03/03/20 Elizabeth Helen Jones           2.00 Draft automatic stay letters to contract
                                              counterparties (1.5); correspond with J.
                                              Altman, E. Geier re same (.5).
03/04/20 Elizabeth Helen Jones           1.00 Revise vendor automatic stay letters (.4);
                                              correspond with J. Altman, E. Geier re same
                                              (.6).
03/05/20 Emily Elizabeth Geier           1.30 Review vendor and competitor letters (.4);
                                              correspond with K&E team re same (.4);
                                              correspond with J. Altman re logistics issues
                                              (.5).
03/05/20 Elizabeth Helen Jones           1.60 Correspond with parties in interest re
                                              automatic stay issues (.5); correspond with J.
                                              Altman, E. Geier re same (.5); draft automatic
                                              stay letter (.3); correspond with business
                                              conflicts re same (.3).
03/06/20 Elizabeth Helen Jones           0.20 Correspond with A. Gains re motion to lift
                                              automatic stay.
03/09/20 Elizabeth Helen Jones           1.60 Draft automatic stay letters (.8); correspond
                                              with J. Altman re same (.4); correspond with
                                              local counsel, J. Williams, re automatic stay
                                              letter to vendor (.4).
03/17/20 Andrew Polansky                 0.10 Correspond with C. Jun re automatic stay
                                              motions.
03/30/20 Catherine Jun                   1.00 Review lift stay motions, requested relief (.3);
                                              correspond with Kutak, K&E team re same
                                              (.3); review first day order re stay waiver (.1);
                                              correspond with Company, K&E team re
                                              same (.3).

Total                                    10.20




                                                 3
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 132 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




April 22, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050026420
                                                                              Client Matter: 46243-7

In the Matter of Sec. 363 Issues: Use, Sale & Disposition




For legal services rendered through March 31, 2020
(see attached Description of Legal Services for detail)                                                       $ 34,389.00
Total legal services rendered                                                                                 $ 34,389.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                       Document     Page 133 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026420
Pier 1 Imports, Inc.                                         Matter Number:       46243-7
Sec. 363 Issues: Use, Sale & Disposition




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Anthony Abate                                         2.50     340.00            850.00
Joshua M. Altman                                      1.10   1,085.00          1,193.50
Stephanie Cohen                                       9.90     740.00          7,326.00
AnnElyse Scarlett Gains                               0.20   1,135.00            227.00
Catherine Jun                                         0.70   1,035.00            724.50
Nick Krislov                                         13.60     740.00         10,064.00
Lilliana Lin                                          4.50     845.00          3,802.50
Andrew Polansky                                       0.90     740.00            666.00
Mariska S. Richards                                   6.10   1,165.00          7,106.50
Charles B. Sterrett                                   0.10     610.00             61.00
Alex Warso                                            3.20     740.00          2,368.00

TOTALS                                              42.80                   $ 34,389.00




                                              2
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                       Document     Page 134 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026420
Pier 1 Imports, Inc.                                         Matter Number:       46243-7
Sec. 363 Issues: Use, Sale & Disposition


                                   Description of Legal Services

Date     Name                             Hours Description
03/02/20 AnnElyse Scarlett Gains           0.20 Correspond with Guggenheim re sale process
                                                and non disclosure agreements.
03/18/20 Anthony Abate                     0.60 Compile, distribute notice of extension of bid
                                                deadline and auction (.4); draft notice re same
                                                (.2).
03/18/20 Alex Warso                        0.80 Draft extension notice (.3); correspond with
                                                A. Gains, K&E team, J. Williams re same
                                                (.3); review, analyze order re procedures (.2).
03/19/20 Anthony Abate                     1.70 Review and distribute precedent sale motions
                                                (1.0); draft template motion and order re same
                                                (.7).
03/19/20 Joshua M. Altman                  0.20 Correspond with S. Toth, N. Krislov re sale
                                                matters.
03/19/20 Stephanie Cohen                   4.10 Review, analyze, precedent 363 presentations
                                                (2.1); draft presentation re same (1.9);
                                                conference with J Altman re same (.1).
03/19/20 Nick Krislov                      4.40 Review, analyze sale precedent (1.2);
                                                correspond with K&E team re same (.6);
                                                draft, revise sale motion (2.6).
03/19/20 Mariska S. Richards               0.30 Review revised asset purchase agreement
                                                terms with advisors.
03/20/20 Joshua M. Altman                  0.60 Conference with Brown Rudnick, Company,
                                                Deloitte Canada re refund litigation.
03/20/20 Stephanie Cohen                   3.10 Research case studies re 363 presentations.
03/20/20 Nick Krislov                      0.60 Telephone conference with Company, K&E
                                                team re schedules to asset purchase agreement
                                                (.4); draft, revise sale motion (.2).
03/20/20 Lilliana Lin                      2.30 Correspond and telephone conference with
                                                Company and K&E teams re schedules to
                                                asset purchase agreement (.8); analyze
                                                precedent and revise asset purchase
                                                agreement (1.5).
03/20/20 Mariska S. Richards               0.50 Telephone conference with Company re status
                                                of asset purchase agreement schedules.
03/20/20 Alex Warso                        0.60 Review, comment on draft presentation (.3):
                                                telephone conference with S. Cohen re same
                                                (.3).
03/21/20 Nick Krislov                      0.90 Draft, revise sale motion.
03/22/20 Nick Krislov                      0.70 Draft, revise sale motion.


                                                3
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                       Document     Page 135 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026420
Pier 1 Imports, Inc.                                         Matter Number:       46243-7
Sec. 363 Issues: Use, Sale & Disposition

Date     Name                           Hours Description
03/22/20 Alex Warso                      0.30 Correspond with A. Gains, E. Geier, J.
                                              Altman re sale milestones and deadlines (.1);
                                              review, analyze bidding procedures, bidding
                                              procedures order re same (.2).
03/23/20 Joshua M. Altman                0.30 Comment on asset purchase agreement (.2);
                                              correspond with K&E team re same (.1).
03/23/20 Stephanie Cohen                 1.10 Revise presentation re section 363, plan (.8);
                                              research precedent re same (.3).
03/23/20 Nick Krislov                    4.60 Draft, revise sale motion (2.2); revise order re
                                              same (2.4).
03/23/20 Lilliana Lin                    1.00 Analyze asset purchase agreement comments
                                              (.5); revise asset purchase agreement (.3);
                                              correspond with A. Polansky, K&E team re
                                              same (.2).
03/23/20 Andrew Polansky                 0.90 Review, comment on asset purchase
                                              agreement (.8); correspond with L. Lin re
                                              same (.1).
03/23/20 Mariska S. Richards             5.30 Revise asset purchase agreement re 363 sale
                                              and credit bid (3.1); revise plan re same (2.2).
03/24/20 Nick Krislov                    2.40 Draft, revise sale motion and order (2.3);
                                              correspond with J. Altman re same (.1).
03/24/20 Lilliana Lin                    1.20 Correspond and telephone conference with
                                              Company re schedules (.7); prepare re same
                                              (.5).
03/25/20 Anthony Abate                   0.20 Draft notice of cancellation of auction.
03/25/20 Stephanie Cohen                 1.20 Revise section 363 presentation.
03/25/20 Catherine Jun                   0.70 Review precedent plan (.5); correspond with
                                              J. Altman, K&E team re same (.2).
03/25/20 Charles B. Sterrett             0.10 Correspond with C. Jun, K&E team re
                                              scheduling disclosure statement and omnibus
                                              hearing.
03/25/20 Alex Warso                      0.60 Correspond with A. Gains, J. Altman, E.
                                              Geier re auction notice (.2); draft same (.4).
03/26/20 Stephanie Cohen                 0.40 Revise section 363 presentation.




                                              4
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                       Document     Page 136 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026420
Pier 1 Imports, Inc.                                         Matter Number:       46243-7
Sec. 363 Issues: Use, Sale & Disposition

Date     Name                           Hours Description
03/27/20 Alex Warso                      0.90 Draft, revise notice of cancellation of auction
                                              (.3); correspond with A. Gains, K&E team re
                                              same (.3); correspond with Company,
                                              Guggenheim, Alix re same (.1); correspond
                                              with Brown Rudnick, Committee, Morgan
                                              Lewis re same (.1); correspond with J.
                                              Williams, K&E team re filing same (.1).

Total                                    42.80




                                                 5
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 137 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




April 22, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050026421
                                                                              Client Matter: 46243-8

In the Matter of Executory Contracts & Unexpired Leases




For legal services rendered through March 31, 2020
(see attached Description of Legal Services for detail)                                                       $ 88,235.50
Total legal services rendered                                                                                 $ 88,235.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 138 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026421
Pier 1 Imports, Inc.                                         Matter Number:       46243-8
Executory Contracts & Unexpired Leases




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Joshua M. Altman                                     43.50   1,085.00         47,197.50
Emily Elizabeth Geier                                 1.60   1,175.00          1,880.00
Elizabeth Helen Jones                                 3.10     610.00          1,891.00
Catherine Jun                                         4.10   1,035.00          4,243.50
Kevin Scott McClelland                                2.20     965.00          2,123.00
Andrew Polansky                                       1.70     740.00          1,258.00
Leo Rosenberg                                         0.20     275.00             55.00
Laura Saal                                            0.20     445.00             89.00
Charles B. Sterrett                                  45.50     610.00         27,755.00
Scott J. Vail                                         1.50     965.00          1,447.50
Alex Warso                                            0.40     740.00            296.00

TOTALS                                             104.00                   $ 88,235.50




                                              2
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 139 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026421
Pier 1 Imports, Inc.                                         Matter Number:       46243-8
Executory Contracts & Unexpired Leases


                                 Description of Legal Services

Date     Name                           Hours Description
03/02/20 Joshua M. Altman                0.80 Analyze Baltimore DC agreement, follow up
                                              re same (.2); correspond with Company, H.
                                              Etlin re Texas taxing authorities and store
                                              closing motion objections (.3); analyze notice
                                              (.1); correspond with B. Williams, Alix re
                                              same (.2).
03/02/20 Joshua M. Altman                2.10 Conferences and correspond with Company,
                                              Alix re vendor matters (1.1); comment on
                                              agreement re same (.4); correspond with
                                              Company re Indian vendor matters and
                                              research re same (.6).
03/03/20 Joshua M. Altman                1.70 Correspond with J. Williams re landlord
                                              reconciliation (.1); follow up re notice to quit
                                              and correspond with Alix re same (.4);
                                              conference with J. Binford re store closing
                                              comments (.5); correspond with C. Sterrett,
                                              K&E team re revised lease rejection order and
                                              follow up re same (.4); correspond with
                                              Merced re lease inquiry (.3).
03/03/20 Joshua M. Altman                2.80 Conference with Alix, Company re
                                              lienholders agreement and follow up re same
                                              (.8); analyze Bhati correspondence (.1);
                                              correspond with Company re same (.1);
                                              correspond with Company re outstanding
                                              orders matter and analyze facts re same (.3);
                                              analyze correspondence re supply chain
                                              matters (.3); correspond and conference with
                                              E. Geier, E. Jones, J. Johnston re same (.3);
                                              revise letters re same (.7); telephone
                                              conference with Company re same (.2).
03/03/20 Emily Elizabeth Geier           1.60 Correspond with K&E team, Alix re lease
                                              payments and landlord questions (1.2); review
                                              lease rejection exhibit (.2); correspond with J.
                                              Altman, K&E team re same (.2).




                                              3
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 140 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026421
Pier 1 Imports, Inc.                                         Matter Number:       46243-8
Executory Contracts & Unexpired Leases

Date     Name                           Hours Description
03/03/20 Charles B. Sterrett             2.00 Review, revise assumption and rejection
                                              procedures final order (.3); correspond with J.
                                              Altman, K&E team re same (.1); telephone
                                              conference with J. Binford, J. Altman re store
                                              closing order (.4); review, revise store closing
                                              order re same (.4); correspond with J. Altman,
                                              K&E team re same (.1); correspond with
                                              K&E team, Alix, and Kutak re lease rejection
                                              exhibit (.7).
03/04/20 Joshua M. Altman                1.60 Conference with Alix, C. Jun re Canadian
                                              contract rejection and follow up re same (.5);
                                              analyze comments to store closing motion and
                                              correspond with C. Sterrett re same (.3);
                                              correspond with counsel, Company re Merced
                                              lease (.2); conference with R. Ferroli re
                                              lienholders claim (.3); correspond with J.
                                              Williams re store closing matters (.3).
03/04/20 Joshua M. Altman                1.30 Revise letters to vendors re shipping matters
                                              (.3); correspond with E. Jones, Company re
                                              same (.3); comment on outstanding orders
                                              agreement (.5); correspond with E. Jones re
                                              same (.2).
03/04/20 Catherine Jun                   1.30 Telephone conference and correspond with
                                              Alix re rejection of Canadian contracts (.4);
                                              telephone conference and correspond with J.
                                              Altman, K&E team re store lease rejections
                                              (.4); correspond with landlord counsel re
                                              same (.2); review, analyze precedent re same
                                              (.1); telephone conference and correspond
                                              with C. Sterrett, J. Altman re final relief
                                              related to same (.2).
03/04/20 Andrew Polansky                 0.40 Revise 365(d)(4) order.
03/04/20 Charles B. Sterrett             2.60 Review, revise assumption and rejection
                                              procedures final order (2.0); correspond with
                                              C. Jun, K&E team re same (.2); telephone
                                              conference with Alix and K&E team re
                                              Canadian contracts (.4).
03/05/20 Joshua M. Altman                1.50 Comment on rejection notice modifications
                                              (.3); correspond with Alix re March rent
                                              inquiries (.4); conference with counsel to
                                              Baltimore DC (.3); correspond with Company
                                              re same (.2); correspond with landlords’
                                              counsel re A&G and concessions (.2);
                                              comment on NDA modifications (.1).


                                              4
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 141 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026421
Pier 1 Imports, Inc.                                         Matter Number:       46243-8
Executory Contracts & Unexpired Leases

Date     Name                           Hours Description
03/05/20 Joshua M. Altman                0.90 Correspond with E. Geier, E. Jones, re vendor
                                              letters (.4); correspond with E. Geier, Alix re
                                              lienholder matter (.2); correspond with
                                              lienholder counsel, H. Etlin re same (.3).
03/05/20 Andrew Polansky                 0.40 Correspond with C. Sterrett re 365(d)(4)
                                              order.
03/05/20 Charles B. Sterrett             4.40 Review, revise assumption and rejection
                                              procedures motion (1.6); correspond with
                                              K&E team, landlords’ counsel re same (.9);
                                              review, revise store closing final order (1.1);
                                              correspond with K&E team, landlords’
                                              counsel re same (.5); correspond with Alix,
                                              K&E team re lease rejection issue (.3).
03/06/20 Joshua M. Altman                1.30 Correspond with C. Sterrett re modifications
                                              to stipulation (.2); correspond with J.
                                              Malfitano re rent (.2); correspond with C. Jun,
                                              A. Warso re same (.3); correspond with S.
                                              Douglas re proposed landlord amendments
                                              and follow up re same (.4); correspond with
                                              Company, Osler re Canadian contracts (.2).
03/06/20 Joshua M. Altman                1.10 Conference with lienholder counsel, H. Etlin
                                              re lienholder inquiry (.3); correspond with
                                              Company re vendor issues, outstanding
                                              orders, and follow up re same (.8).
03/06/20 Catherine Jun                   0.60 Correspond with landlords’ counsel re lease
                                              assumption and rejection procedures (.2);
                                              revise order re same (.2); correspond with C.
                                              Sterrett, K&E team re same (.2).
03/06/20 Andrew Polansky                 0.40 Revise 365(d)(4) order (.3); correspond with
                                              C. Jun re same (.1).
03/06/20 Charles B. Sterrett             1.20 Correspond with J. Altman, K&E team re
                                              reclamation demand letter (.3); review, revise
                                              stipulation re lease rejection (.5); correspond
                                              with K&E team, Company, Alix re same (.1);
                                              telephone conference with J. McGovern re
                                              lease rejection question (.1); correspond with
                                              K&E team, landlords’ counsel re proposed
                                              revisions (.2).
03/06/20 Alex Warso                      0.40 Telephone conference and correspond with J.
                                              Altman re monthly rent (.2); review, analyze
                                              case law, precedent re same (.2).




                                              5
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 142 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026421
Pier 1 Imports, Inc.                                         Matter Number:       46243-8
Executory Contracts & Unexpired Leases

Date     Name                           Hours Description
03/08/20 Charles B. Sterrett             0.70 Draft, revise response to reclamation demand
                                              letter (.2); correspond with A. Warso re same
                                              (.1); review, analyze comments of landlords’
                                              counsel re assumption and rejection
                                              procedures (.3); correspond with C. Jun re
                                              same (.1).
03/09/20 Joshua M. Altman                2.20 Correspond with C. Jun, K&E team re various
                                              vendor and contract counterparty matters (.6);
                                              analyze same (.5); conference with Company
                                              re real estate matters, lease modifications and
                                              follow up re same (.8); correspond with Alix
                                              re rent payment matters (.3).
03/09/20 Catherine Jun                   0.20 Correspond with landlord counsel re lease
                                              rejection motion.
03/09/20 Charles B. Sterrett             2.60 Draft, revise supplemental notice re lease
                                              rejection (1.2); correspond with J. Altman re
                                              same (.1); correspond with Alix re same (.2);
                                              correspond with K&E team, Company re rent
                                              payments (.2); correspond with K&E team,
                                              landlords’ counsel re lease rejection pleadings
                                              (.6); correspond with K&E team, Alix re
                                              rejection of Canadian contracts (.3).
03/10/20 Joshua M. Altman                4.50 Conference with Ballard Spahr, C. Sterrett re
                                              objections to assumption procedures (.4);
                                              prepare re same (.6); comment on same (.3);
                                              correspond with Company, opposing counsel
                                              re vendor matters, agreements and respond to
                                              same (2.3); correspond with various landlords
                                              re inbound inquiries (.3); comment on lease
                                              rejection matters and correspond with C.
                                              Sterrett, K&E team re same (.6).
03/10/20 Leo Rosenberg                   0.20 Prepare and shell assumption notice.
03/10/20 Charles B. Sterrett             5.10 Draft, revise supplemental lease rejection
                                              notice re filing (1.1); correspond with K&E
                                              team, Kutak re same (.4); telephone
                                              conference, correspond with Alix, Epiq re
                                              same (.5); review, revise assumption and
                                              rejection procedures (1.8); correspond with
                                              K&E team, landlords’ counsel re same (.7);
                                              review, revise assumption and rejection
                                              notices (.4); correspond with K&E team,
                                              landlords’ counsel re same (.1); correspond
                                              with K&E team, Company re lease rejection
                                              stipulation (.1).


                                              6
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 143 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026421
Pier 1 Imports, Inc.                                         Matter Number:       46243-8
Executory Contracts & Unexpired Leases

Date     Name                           Hours Description
03/11/20 Joshua M. Altman                1.80 Correspond with Company re various
                                              landlord matters, amendment modifications
                                              (.4); correspond with Company re vendor
                                              amendment request (.4); correspond with
                                              Company, E. Jones re vendor agreements and
                                              analyze same (.4); correspond with J.
                                              Malfitano, A .Graiser re rent matters (.6).
03/11/20 Charles B. Sterrett             1.80 Review, revise lease rejection stipulation and
                                              consent order (.2); correspond with J. Altman,
                                              landlords’ counsel re same (.3); telephone
                                              conference and correspond with N. Krislov re
                                              store closing bonuses (.1); review, revise
                                              assumption and rejection procedures order
                                              (.5); correspond with landlords’ counsel,
                                              K&E team re same (.1); office conference
                                              with C. Jun re same (.1); telephone
                                              conference with Alix re Canadian contracts
                                              (.2); compile documents re lease rejection and
                                              store closing (.3).
03/12/20 Joshua M. Altman                2.10 Conference and correspond with E. Jones,
                                              opposing counsel re shipper matter (.4);
                                              comment on various agreements (.3);
                                              correspond and telephone conference with
                                              Company re vendor matters (.8); conference
                                              and correspond with K&E team re Indian
                                              vendor matters (.6).
03/12/20 Charles B. Sterrett             3.50 Review, revise assumption and rejection
                                              procedures (1.1); correspond with landlords’
                                              counsel, K&E team re same (.4); correspond
                                              with Kutak re same (.1); revise assumption
                                              and rejection notices (.8); prepare same re
                                              filing (.3); draft talking points re second day
                                              hearing (.8).
03/13/20 Joshua M. Altman                1.90 Conference with Company, A&G re contract
                                              negotiations (.4); correspond with A&G re
                                              same (.4); correspond with E. Jones re
                                              Company vendor inquiry (.2); conference
                                              with Company re vendor matters (.6);
                                              comment on agreement re same (.3).
03/13/20 Charles B. Sterrett             0.60 Revise assumption and rejection notices re
                                              filing (.2); revise and compile store closing
                                              final order re filing (.1); correspond with
                                              Kutak, landlords’ counsel re lease rejection
                                              stipulation (.3).



                                              7
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 144 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026421
Pier 1 Imports, Inc.                                         Matter Number:       46243-8
Executory Contracts & Unexpired Leases

Date     Name                           Hours Description
03/16/20 Joshua M. Altman                2.10 Review, research, analyze force majeure
                                              provisions in leases, contracts (1.1);
                                              correspond with C. Sterrett, Alix, Company re
                                              lease and contract rejection matters (.6);
                                              comment on lease amendments (.4).
03/16/20 Charles B. Sterrett             0.90 Revise supplemental lease rejection notice
                                              (.3); correspond with K&E team, J.
                                              McGovern re same (.6).
03/17/20 Joshua M. Altman                1.90 Review contract rejection schedule (.1);
                                              correspond with C. Sterrett, K&E team re
                                              same (.2); correspond with C. Sterrett,
                                              Company re store closing matters, turnover
                                              (.4); correspond with E. Jones, Company re
                                              vendor agreement (.3); correspond with J.
                                              Williams re landlord inquiries and rejection
                                              matter (.3); analyze vendor proposal and
                                              follow up re same (.6).
03/17/20 Catherine Jun                   1.00 Review, revise assumption and rejection
                                              procedures order (.8); correspond with J.
                                              Altman, K&E team re same (.2).
03/17/20 Charles B. Sterrett             3.90 Prepare supplemental notice of lease rejection
                                              re filing (.9); correspond with J. Altman,
                                              K&E team, J. McGovern re same (.4); revise
                                              assumption and rejection procedures re
                                              amended filing (.7); correspond with C. Jun,
                                              J. Williams re same (.5); compile rejection
                                              notice re Canadian contracts (1.1); correspond
                                              with Kutak, Alix, K&E team re same (.3).
03/17/20 Scott J. Vail                   1.50 Review, analyze statutory and case law re
                                              assumption and rejection of non-residential
                                              real property leases.
03/18/20 Joshua M. Altman                2.50 Correspond with C. Jun, Alix re vendor
                                              inquiry (.2); correspond with Company re
                                              various vendor matters (.7); correspond with
                                              Company re turnover matters (.2); analyze
                                              law, contracts re forced closure and rent
                                              payment matters (1.1); correspond with
                                              Company re same (.3).
03/18/20 Charles B. Sterrett             1.70 Compile store lease documents (.7); review re
                                              force majeure considerations (.4); correspond
                                              with Company, K&E team re same (.6).




                                              8
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 145 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026421
Pier 1 Imports, Inc.                                         Matter Number:       46243-8
Executory Contracts & Unexpired Leases

Date     Name                           Hours Description
03/19/20 Joshua M. Altman                0.80 Correspond with H. Etlin re vendors,
                                              inventory matters (.4); correspond with Alix,
                                              C. Sterrett re impact of virus on store closure
                                              matters and analyze issues re same (.3);
                                              comment on rejection notice (.1).
03/19/20 Charles B. Sterrett             0.80 Draft, revise rejection notice re modifying
                                              rejection dates (.3); correspond with K&E
                                              team, Kutak re same (.2); correspond with
                                              Company, K&E team re store closing issue
                                              (.3).
03/20/20 Joshua M. Altman                2.00 Analyze leases re force majeure clauses and
                                              research re same (1.4); correspond with
                                              Company re rent matters and analyze law re
                                              same (.6).
03/20/20 Charles B. Sterrett             0.20 Correspond with K&E team, Company, Alix
                                              re landlord issue.
03/22/20 Charles B. Sterrett             1.60 Draft, revise letter re COVID-19 (.4); draft,
                                              revise memorandum re COVID-19 (.7);
                                              correspond with Company, J. Altman K&E
                                              team re same (.4); correspond with J. Altman,
                                              J. McGovern re lease rejection question (.1).
03/23/20 Catherine Jun                   0.50 Correspond with landlords’ counsel, K&E
                                              team re lease rejections.
03/23/20 Charles B. Sterrett             0.40 Review, analyze closing store lists re cash
                                              management issue (.3); correspond with S.
                                              Cohen re same (.1).
03/24/20 Charles B. Sterrett             0.40 Correspond with J. Altman, Canadian counsel
                                              re landlord property tax issue (.1); review,
                                              analyze first day orders and diligence items re
                                              same (.3).
03/25/20 Joshua M. Altman                1.10 Conference with D. Porter re inbound inquiry
                                              and follow up re same (.3); analyze options re
                                              rent deferral and research re same (.8).
03/25/20 Charles B. Sterrett             4.30 Review, analyze leases re force majeure
                                              clauses (.6); correspond with J. Altman, E.
                                              Jones re same (.3); draft, revise emergency
                                              motion re store lease rent (2.8); research,
                                              analyze caselaw re same (.6).
03/26/20 Joshua M. Altman                1.20 Conferences and correspond with Company,
                                              A&G re various inbound inquiries and follow
                                              up re same (.8); analyze precedent re same
                                              (.4).



                                              9
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 146 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026421
Pier 1 Imports, Inc.                                         Matter Number:       46243-8
Executory Contracts & Unexpired Leases

Date     Name                           Hours Description
03/26/20 Catherine Jun                   0.30 Correspond with Kutak, K&E team re
                                              emergency motion on rent payments.
03/26/20 Catherine Jun                   0.20 Correspond with landlord counsel re turnover
                                              of property (.1); correspond with Company re
                                              same (.1)
03/26/20 Charles B. Sterrett             3.10 Draft, revise declaration re emergency motion
                                              (2.1); research, analyze precedent re same
                                              (.3); correspond with E. Jones, K&E team re
                                              same (.3); correspond with AlixPartners,
                                              Company, J. Altman re status of key turnover
                                              (.4).
03/27/20 Joshua M. Altman                1.90 Conferences and correspond with various
                                              parties re vendor matters (.6); analyze and
                                              correspond with Company re landlord matters
                                              and resolve same (.6); review letter re same
                                              (.7).
03/27/20 Kevin Scott McClelland          0.70 Correspond with K&E team re section 365
                                              issues and analyze same.
03/27/20 Andrew Polansky                 0.50 Comment on lease motion (.4); correspond
                                              with C. Sterrett re same (.1).
03/27/20 Laura Saal                      0.20 Correspond with R. Orren re emergency
                                              hearing.
03/27/20 Charles B. Sterrett             2.00 Review, revise emergency motion re leases
                                              (.6); review, revise declaration re same (.4);
                                              correspond with E. Jones, K&E team re same
                                              (.3); correspond and telephone conferences
                                              with Alix, Company re key turnover (.7).
03/29/20 Elizabeth Helen Jones           1.80 Research re executory contracts, unexpired
                                              leases.
03/30/20 Joshua M. Altman                1.10 Correspond and conference with opposing
                                              counsel, C. Sterrett, J. McGovern and
                                              Company re various landlord matters (.8);
                                              analyze correspondence re vendor matter and
                                              related strategy (.3).
03/30/20 Elizabeth Helen Jones           1.30 Research re section 365 and executory
                                              contracts (.6); draft summary re same (.4);
                                              correspond with J. Altman, E. Geier re same
                                              (.3).
03/30/20 Kevin Scott McClelland          1.50 Correspond with J. Altman, K&E team re
                                              mothball hearing in Craftworks (.5); analyze
                                              issues re same (1.0).




                                             10
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 147 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026421
Pier 1 Imports, Inc.                                         Matter Number:       46243-8
Executory Contracts & Unexpired Leases

Date     Name                           Hours Description
03/30/20 Charles B. Sterrett             1.70 Review, revise declaration re emergency
                                              budget motion (.4); correspond with K&E
                                              team, E. Jones re same (.2); correspond with
                                              Company, K&E team, landlords' counsel re
                                              lease rejection issues (1.1).
03/31/20 Joshua M. Altman                1.30 Conference with Company re vendor
                                              agreement and follow up re same (.5);
                                              conference with opposing counsel re inbound
                                              telephone conference (.3); analyze outcomes
                                              re same (.5).

Total                                   104.00




                                             11
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 148 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




April 22, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050026422
                                                                              Client Matter: 46243-9

In the Matter of Business Operations




For legal services rendered through March 31, 2020
(see attached Description of Legal Services for detail)                                                       $ 85,519.00
Total legal services rendered                                                                                 $ 85,519.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 149 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026422
Pier 1 Imports, Inc.                                         Matter Number:       46243-9
Business Operations




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Joshua M. Altman                                     26.70   1,085.00         28,969.50
Stephanie Cohen                                       1.80     740.00          1,332.00
Kate Coverdale                                        0.20   1,215.00            243.00
AnnElyse Scarlett Gains                               4.60   1,135.00          5,221.00
Emily Elizabeth Geier                                20.80   1,175.00         24,440.00
Elizabeth Helen Jones                                37.70     610.00         22,997.00
Catherine Jun                                         0.20   1,035.00            207.00
Kevin Scott McClelland                                1.00     965.00            965.00
Josh Sussberg, P.C.                                   0.70   1,635.00          1,144.50

TOTALS                                              93.70                   $ 85,519.00




                                              2
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 150 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026422
Pier 1 Imports, Inc.                                         Matter Number:       46243-9
Business Operations


                                   Description of Legal Services

Date     Name                             Hours Description
03/02/20 Elizabeth Helen Jones             0.20 Revise final customer programs order.
03/03/20 Emily Elizabeth Geier             0.70 Correspond with J. Altman, E. Jones re
                                                vendor and shipper letters.
03/04/20 Emily Elizabeth Geier             0.60 Correspond with K&E team re vendor,
                                                competitor, and shipper letters.
03/05/20 Elizabeth Helen Jones             0.40 Correspond with Company, J. Altman re
                                                vendor issues re incoming shipments.
03/06/20 Elizabeth Helen Jones             0.70 Correspond with Company re outstanding
                                                vendor issues and form contract (.4);
                                                correspond with J. Altman re same (.3).
03/10/20 Elizabeth Helen Jones             0.90 Draft vendor agreement (.5); correspond with
                                                J. Altman, Company re same (.4).
03/11/20 Kate Coverdale                    0.20 Correspond with K&E team re severance
                                                plan.
03/11/20 Elizabeth Helen Jones             2.00 Review vendor requests and agreements (.5);
                                                draft agreements re same (.6); correspond
                                                with J. Altman, Company re same (.9).
03/12/20 Elizabeth Helen Jones             1.40 Prepare for and participate in telephone
                                                conference with J. Altman, vendor attorneys
                                                (.5); review, revise vendor agreements (.5);
                                                correspond with J. Altman re same (.4).
03/13/20 Elizabeth Helen Jones             2.00 Review lienholder agreements (.3); revise
                                                same (.7); correspond with J. Altman re same
                                                (.5); correspond with Company re same (.5).
03/14/20 Emily Elizabeth Geier             0.50 Review store shutdowns and related issues
                                                from Company.
03/15/20 Elizabeth Helen Jones             0.20 Correspond with J. Altman re lienholder
                                                agreements.
03/16/20 Elizabeth Helen Jones             0.40 Revise lienholder agreement (.3); correspond
                                                with Company re same (.1).
03/17/20 Stephanie Cohen                   0.20 Conference with vendor re payments.
03/17/20 AnnElyse Scarlett Gains           2.30 Review and analyze vendor and budget issues
                                                (1.6); correspond with K&E team and
                                                advisors re same (.1); telephone conference
                                                with DIP lenders and Company re business
                                                issues (.6).
03/17/20 Emily Elizabeth Geier             0.80 Correspond with Company, Alix re business
                                                operations update.



                                                3
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 151 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026422
Pier 1 Imports, Inc.                                         Matter Number:       46243-9
Business Operations

Date     Name                           Hours Description
03/17/20 Elizabeth Helen Jones           0.40 Revise lienholder agreement re Company
                                              comments (.2); correspond with J. Altman,
                                              Company re same (.2).
03/18/20 Stephanie Cohen                 0.10 Correspond with C. Jun re vendor matter.
03/19/20 Emily Elizabeth Geier           1.20 Telephone conference with Alix re cash flow
                                              scenarios (.8); correspond with Alix re same
                                              (.4).
03/22/20 Joshua M. Altman                0.70 Conferences with Company, advisors re
                                              Company response to Covid-19 and follow up
                                              re same.
03/22/20 Emily Elizabeth Geier           1.60 Telephone conference with Alix re cash flow
                                              scenarios and update (.8); telephone
                                              conference with Company, Joele Frank, K&E
                                              teams re same (.8).
03/23/20 Stephanie Cohen                 0.90 Review bank account, store closing data (.4);
                                              correspond with C. Sterrett, C. Jun. Company
                                              re same (.5).
03/25/20 Joshua M. Altman                3.60 Conference and correspond with Company re
                                              critical updates (.4); draft emergency
                                              payments motion (3.2).
03/25/20 Elizabeth Helen Jones           4.00 Correspond with J. Altman re motion to
                                              extend time to make payments (.2); research
                                              section 105 and section 365 of the bankruptcy
                                              code (1.0); draft emergency budget motion
                                              (2.8).
03/26/20 Joshua M. Altman                4.30 Draft, revise payment motion (2.8); research,
                                              analyze precedent re same (1.1); conference
                                              with E. Geier, A. Gains re same (.4).
03/26/20 Emily Elizabeth Geier           2.10 Correspond and telephone conference with
                                              K&E team re operational deferment motion
                                              (1.8); telephone conference with D. Savini re
                                              same and press release (.3).
03/26/20 Elizabeth Helen Jones           6.10 Draft emergency relief motion (3.0); research
                                              re same (1.0); correspond with J. Altman re
                                              same (.5); draft Riesbeck declaration re same
                                              (1.0); correspond with counsel to vendor re
                                              prepetition claim (.3); review re same (.3).
03/27/20 Joshua M. Altman                6.40 Revise payments motion (2.4); analyze
                                              similar cases, research re same (.8); comment
                                              on declarations re same (1.3); revise order and
                                              analyze precedent re same (.8); conferences
                                              and correspond with Alix team, Company, E.
                                              Geier, E. Jones re same (1.1).


                                              4
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 152 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026422
Pier 1 Imports, Inc.                                         Matter Number:       46243-9
Business Operations

Date     Name                           Hours Description
03/27/20 AnnElyse Scarlett Gains         0.60 Analyze issues re vendor and case issues (.3);
                                              correspond with K&E team and Company re
                                              same (.3).
03/27/20 Emily Elizabeth Geier           1.20 Correspond and conference with K&E team
                                              re operational deferment motion.
03/27/20 Elizabeth Helen Jones           4.40 Revise emergency budget motion, order (2.0);
                                              research outstanding issues re same (.3);
                                              revise emergency budget declaration (.7);
                                              research case law re executory contracts (1.0);
                                              correspond with J. Altman, K&E team re
                                              same (.4).
03/28/20 Emily Elizabeth Geier           0.40 Correspond with K&E team re payment
                                              suspension motion.
03/29/20 Joshua M. Altman                2.90 Conferences and correspond with H. Etlin, B.
                                              Hunter re motion matters (.4); comment on
                                              modifications re same (.9); research re same
                                              (.6); conferences and correspond with E.
                                              Geier, E. Jones re same (.6); conference with
                                              Alix team, E. Geier, E. Jones re Company
                                              strategy (.4).
03/29/20 AnnElyse Scarlett Gains         1.70 Analyze issues re vendor motion (1.2);
                                              telephone conference with K&E team and
                                              Alix re same (.5).
03/29/20 Emily Elizabeth Geier           4.10 Review and revise payment suspension
                                              motion (1.8); research re same (.6);
                                              correspond and conference with K&E team re
                                              same (1.2); telephone conference with Alix
                                              team re same (.5).
03/29/20 Elizabeth Helen Jones           6.70 Revise interim relief budget motion (3.0);
                                              draft interim budget motion re same (1.2);
                                              telephone conference with J. Altman, Alix re
                                              interim budget (1.0); revise interim budget
                                              motion re same (.5); revise declarations re
                                              same (1.0).
03/30/20 Joshua M. Altman                4.20 Conferences and correspond re payments
                                              motion with Company, Alix, E. Geier, E.
                                              Jones, lenders (1.1); comment on and analyze
                                              comments re same (1.6); comment on
                                              declarations (.5); respond to Committee
                                              comments re same (.4); correspond and
                                              conference with various parties re budget
                                              matters (.4); conference with A&G team, E.
                                              Jones, re same (.2).



                                              5
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 153 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026422
Pier 1 Imports, Inc.                                         Matter Number:       46243-9
Business Operations

Date     Name                           Hours Description
03/30/20 Emily Elizabeth Geier           3.70 Review and revise limited operation motion
                                              (1.2); correspond and conference with K&E
                                              team re same (1.1); correspond with Alix,
                                              K&E team re operations (1.4).
03/30/20 Elizabeth Helen Jones           4.00 Revise motion to suspend payments (1.5);
                                              revise Riesbeck declaration re same (.6);
                                              revise Graiser declaration re same (.6);
                                              correspond with J. Altman re same (.5);
                                              telephone conference with A&G realty, J.
                                              Altman re motion to suspend payments (.3);
                                              correspond with Company, Alix re motion to
                                              suspend payments (.5).
03/30/20 Kevin Scott McClelland          1.00 Research re mothballing relief.
03/30/20 Josh Sussberg, P.C.             0.70 Correspond with K&E team re motion to
                                              suspend (.3); telephone conference with E.
                                              Geier (.1); review and comment on motion to
                                              suspend (.3).
03/31/20 Joshua M. Altman                4.60 Conferences and correspond with creditors
                                              Committee, lenders, E. Geier, E. Jones, K&E
                                              team re motion modifications (2.3); analyze
                                              comments, precedent re same and comment
                                              on same (1.1); correspond and conference
                                              with E. Geier, E. Jones re same (.8); analyze
                                              additional requests and correspond with Alix
                                              team re same (.4).
03/31/20 Stephanie Cohen                 0.60 Review, analyze cash management diligence
                                              (.3); correspond with C. Jun, Alix re same
                                              (.3).
03/31/20 Emily Elizabeth Geier           3.90 Correspond with K&E team re comments to
                                              suspension motion (2.3); revise same (.3);
                                              telephone conference with committee counsel
                                              re same (.5); research re same (.8).
03/31/20 Elizabeth Helen Jones           3.90 Telephone conference with J. Altman, counsel
                                              to Committee re motion for interim budget
                                              (.6); revise motion for interim budget (1.0);
                                              revise order re same (.5); correspond with J.
                                              Altman, lenders' counsel re same (.4); prepare
                                              motion for interim budget and declarations for
                                              filing (1.0); telephone conference with
                                              supplier's counsel (.2); correspond with
                                              counsel, J. Altman re same (.2).




                                              6
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 154 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026422
Pier 1 Imports, Inc.                                         Matter Number:       46243-9
Business Operations

Date     Name                           Hours Description
03/31/20 Catherine Jun                   0.20 Correspond with Alix, S. Cohen re cash
                                              management issues.

Total                                    93.70




                                                 7
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 155 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




April 22, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050026423
                                                                              Client Matter: 46243-10

In the Matter of Claims Administration




For legal services rendered through March 31, 2020
(see attached Description of Legal Services for detail)                                                       $ 13,650.50
Total legal services rendered                                                                                 $ 13,650.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 156 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026423
Pier 1 Imports, Inc.                                         Matter Number:      46243-10
Claims Administration




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Joshua M. Altman                                     2.90    1,085.00          3,146.50
Stephanie Cohen                                      0.40      740.00            296.00
AnnElyse Scarlett Gains                              1.00    1,135.00          1,135.00
Emily Elizabeth Geier                                2.60    1,175.00          3,055.00
Susan D. Golden                                      0.50    1,175.00            587.50
Nick Hafen                                           0.10      610.00             61.00
Elizabeth Helen Jones                                2.50      610.00          1,525.00
Catherine Jun                                        0.60    1,035.00            621.00
Nick Krislov                                         0.30      740.00            222.00
Andrew Polansky                                      0.30      740.00            222.00
Josh Sussberg, P.C.                                  1.70    1,635.00          2,779.50

TOTALS                                              12.90                   $ 13,650.50




                                              2
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 157 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026423
Pier 1 Imports, Inc.                                         Matter Number:      46243-10
Claims Administration


                                 Description of Legal Services

Date     Name                           Hours Description
03/02/20 Emily Elizabeth Geier           0.30 Correspond with J. Altman, K&E team re
                                              schedules and statements.
03/03/20 Joshua M. Altman                0.40 Correspond with Alix re rejection damages
                                              claims.
03/05/20 Catherine Jun                   0.40 Review comments to bar date final order (.2);
                                              correspond with E. Jones, K&E team,
                                              landlord counsel re same (.2).
03/06/20 Elizabeth Helen Jones           0.50 Revise bar date order (.3); correspond with C.
                                              Jun re same (.2).
03/09/20 Joshua M. Altman                0.30 Correspond with C. Jun, K&E team re bar
                                              date matters.
03/11/20 Joshua M. Altman                0.60 Comment on creditor matrix declaration and
                                              correspond with K&E team, E. Jones re same
                                              (.4); coordinate filing of same (.2).
03/12/20 Josh Sussberg, P.C.             0.30 Comment on bar date order modification.
03/13/20 Joshua M. Altman                0.30 Comment on bar date order modification.
03/13/20 Elizabeth Helen Jones           1.50 Revise bar date notice (.7); correspond with
                                              C. Jun, J. Altman re same (.5); correspond
                                              with Epiq re same (.3).
03/16/20 Joshua M. Altman                0.30 Comment on bar date notice.
03/16/20 Susan D. Golden                 0.50 Correspond with E. Jones, C. Jun re bar date
                                              notice (.4); review proofs and coordinate
                                              publication (.1).
03/16/20 Elizabeth Helen Jones           0.50 Revise publication notice for bar date (.3);
                                              correspond with C. Jun, J. Altman re same
                                              (.2).
03/16/20 Catherine Jun                   0.20 Review bar date notice.
03/23/20 Nick Krislov                    0.30 Telephone conference with claimant re
                                              questions (.2); correspond with J. Altman re
                                              same (.1).
03/24/20 Stephanie Cohen                 0.10 Conference with claimant re notices.
03/24/20 Emily Elizabeth Geier           2.30 Review administrative claims estimate (.8);
                                              correspond with B. Hunter, H. Etlin (Alix) re
                                              same (.4); review and revise administrative
                                              claims cap disclaimer (.4); correspond with
                                              Alix re same (.3); correspond with J. Altman,
                                              K&E team re same (.4).




                                              3
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 158 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026423
Pier 1 Imports, Inc.                                         Matter Number:      46243-10
Claims Administration

Date     Name                           Hours Description
03/24/20 Josh Sussberg, P.C.             1.10 Correspond with E. Geier re admin claims cap
                                              (.2); conference with R. Stark re same and
                                              correspond with M. Furlong re same (.5);
                                              conference with D. Savini, R. Stark and S.
                                              Simms re same (.4).
03/25/20 Josh Sussberg, P.C.             0.30 Correspond with K&E team re status and
                                              admin claims.
03/26/20 Joshua M. Altman                1.00 Correspond with E. Geier, A. Gains re admin
                                              claims cap and analyze documents re same
                                              (.4); conferences with D. Savini re lender
                                              strategy and follow up re same (.6).
03/26/20 Stephanie Cohen                 0.30 Telephone conferences with potential
                                              claimants re notices.
03/26/20 AnnElyse Scarlett Gains         1.00 Analyze administrative claim issues (.5);
                                              correspond with Alix re same (.5).
03/26/20 Andrew Polansky                 0.20 Conferences with claimants re potential
                                              claims.
03/27/20 Nick Hafen                      0.10 Telephone conference with former employee,
                                              C. Jun re claims forms.
03/30/20 Andrew Polansky                 0.10 Conference with potential claimant re notices.

Total                                    12.90




                                                 4
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 159 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




April 22, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050026424
                                                                              Client Matter: 46243-11

In the Matter of U.S. Trustee and Statutory Reporting




For legal services rendered through March 31, 2020
(see attached Description of Legal Services for detail)                                                       $ 54,823.50
Total legal services rendered                                                                                 $ 54,823.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 160 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026424
Pier 1 Imports, Inc.                                         Matter Number:      46243-11
U.S. Trustee and Statutory Reporting




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Joshua M. Altman                                      9.00   1,085.00          9,765.00
Emily Elizabeth Geier                                 9.20   1,175.00         10,810.00
Catherine Jun                                        24.90   1,035.00         25,771.50
Nick Krislov                                          0.40     740.00            296.00
Josh Sussberg, P.C.                                   0.40   1,635.00            654.00
Scott J. Vail                                         7.80     965.00          7,527.00

TOTALS                                              51.70                   $ 54,823.50




                                              2
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 161 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026424
Pier 1 Imports, Inc.                                         Matter Number:      46243-11
U.S. Trustee and Statutory Reporting


                                 Description of Legal Services

Date     Name                           Hours Description
03/02/20 Joshua M. Altman                0.60 Correspond with Alix team, E. Geier re
                                              schedules inquiry and analyze precedent re
                                              same (.4); follow up re same (.2).
03/02/20 Emily Elizabeth Geier           1.10 Correspond with J. Altman, K&E team re
                                              U.S. Trustee comments.
03/03/20 Catherine Jun                   5.10 Review U.S. Trustee informal objections to
                                              second day pleadings, retention applications
                                              (3.3); correspond with J. Altman, K&E team,
                                              retained professionals, advisors re same (1.2);
                                              research for same (.6).
03/04/20 Joshua M. Altman                1.70 Conferences with U.S. Trustee re comments
                                              to various first day pleadings (1.3); prepare
                                              for same (.4).
03/04/20 Emily Elizabeth Geier           1.40 Telephone conference with U.S. Trustee,
                                              K&E team, J. Altman re first day pleadings
                                              (.7); correspond with J. Altman, K&E team re
                                              same (.7).
03/04/20 Catherine Jun                   3.10 Correspond with U.S. Trustee re informal
                                              objections to second day pleadings, retentions
                                              (.4); correspond with K&E team, J. Altman,
                                              advisors re same (2.7).
03/05/20 Catherine Jun                   3.90 Correspond with U.S. Trustee re informal
                                              objections to first day pleadings, retention
                                              applications (.5); correspond with K&E team,
                                              J. Altman re same (1.4); review, revise orders
                                              per same (.8); correspond with Alix re same
                                              (.8); review precedent re same (.4).
03/06/20 Joshua M. Altman                0.20 Analyze U.S. Trustee objection re personally
                                              identifiable information.
03/06/20 Catherine Jun                   2.30 Telephone conference with U.S. Trustee,
                                              PwC re first day relief, retention applications
                                              (1.1); correspond with K&E team re
                                              supplemental declarations, retention issues
                                              (1.2).
03/09/20 Emily Elizabeth Geier           1.70 Correspond with J. Altman, K&E team re
                                              U.S. Trustee motion and retention application
                                              comments.




                                              3
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 162 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026424
Pier 1 Imports, Inc.                                         Matter Number:      46243-11
U.S. Trustee and Statutory Reporting

Date     Name                           Hours Description
03/09/20 Catherine Jun                   6.70 Review, revise supplemental declarations of
                                              professionals (1.3); correspond with K&E
                                              team, professionals re same (2.0); correspond
                                              with U.S. Trustee re wages issues (.7);
                                              correspond with Alix, K&E team re same (.9);
                                              correspond with Company re engagement
                                              letters (.4); review same (1.2); correspond
                                              with U.S. Trustee re same (.2).
03/10/20 Emily Elizabeth Geier           1.60 Correspond with K&E team re U.S. Trustee
                                              comments to PwC application (.4);
                                              correspond with K&E team re U.S. Trustee
                                              comments to creditor matrix motion (.6);
                                              correspond with K&E team re U.S. Trustee
                                              comments to ordinary course professionals
                                              motion (.6).
03/10/20 Catherine Jun                   2.70 Correspond with U.S. Trustee, K&E team re
                                              issues on ordinary course professionals,
                                              professional retention (2.1); correspond with
                                              PwC re professional retention (.6).
03/10/20 Scott J. Vail                   3.30 Review, analyze K&E global notes precedent
                                              (2.2); review, analyze draft global notes (.4);
                                              revise draft global notes (.7).
03/11/20 Emily Elizabeth Geier           1.60 Correspond with K&E team re U.S. Trustee
                                              comments to ordinary course professionals
                                              motion (.7); correspond with K&E team re
                                              U.S. Trustee comments to PwC application
                                              (.5); correspond with K&E team re U.S.
                                              Trustee comments to creditor matrix motion
                                              (.4).
03/11/20 Catherine Jun                   0.70 Correspond with U.S. Trustee re ordinary
                                              course professionals and professional
                                              retentions (.5); correspond with Osler, PwC re
                                              same (.2).
03/11/20 Scott J. Vail                   0.90 Review, revise global notes (.8); correspond
                                              with J. Altman re same (.1).
03/12/20 Joshua M. Altman                3.10 Comment on global notes and correspond
                                              with S. Vail, K&E team re same (1.6);
                                              prepare for hearing re same (1.5).
03/12/20 Emily Elizabeth Geier           0.80 Correspond with K&E team, J. Altman re
                                              creditor matrix reply to U.S. Trustee.
03/12/20 Josh Sussberg, P.C.             0.40 Conference with C. Jun, Alix team re SOFAs.




                                              4
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 163 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026424
Pier 1 Imports, Inc.                                         Matter Number:      46243-11
U.S. Trustee and Statutory Reporting

Date     Name                           Hours Description
03/12/20 Scott J. Vail                   2.20 Review, revise global notes (1.1); review,
                                              analyze K&E precedent re scope of
                                              disclosures for certain schedules (.8);
                                              correspond with K&E team, J. Altman re
                                              same (.3).
03/13/20 Joshua M. Altman                0.40 Conference with C. Jun, Alix team re
                                              schedules and statements.
03/13/20 Catherine Jun                   0.40 Review draft schedules and statements.
03/13/20 Scott J. Vail                   0.70 Revise global notes (.4); correspond with
                                              K&E team, J. Altman and Alix re same (.3).
03/14/20 Emily Elizabeth Geier           0.30 Review schedules and statements global
                                              notes.
03/14/20 Nick Krislov                    0.40 Correspond and telephone conference with S.
                                              Vail re insiders and schedules and statements.
03/15/20 Joshua M. Altman                1.10 Comment on schedules and statements, global
                                              notes (.9); correspond with K&E team, M.
                                              DeGraf re same (.2).
03/15/20 Emily Elizabeth Geier           0.30 Review schedules and statements global
                                              notes.
03/16/20 Joshua M. Altman                1.40 Comment on schedules and statements
                                              matters, global notes and correspond with S.
                                              Vail, Alix team re same (.7); coordinate and
                                              comment on filing versions re same (.7).
03/16/20 Scott J. Vail                   0.70 Telephone conference with Alix re global
                                              notes (.1); revise global notes (.4); correspond
                                              with Alix and K&E team, J. Altman re same
                                              (.2).
03/17/20   Joshua M. Altman              0.20 Correspond with U.S. Trustee re 341 meeting.
03/18/20   Joshua M. Altman              0.20 Coordinate 341 meeting matters.
03/19/20   Joshua M. Altman              0.10 Comment on 341 notice.
03/23/20   Emily Elizabeth Geier         0.40 Correspond with U.S. Trustee re hearing dates
                                              and status.

Total                                    51.70




                                                 5
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 164 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




April 22, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050026425
                                                                              Client Matter: 46243-12

In the Matter of Hearings




For legal services rendered through March 31, 2020
(see attached Description of Legal Services for detail)                                                       $ 46,917.50
Total legal services rendered                                                                                 $ 46,917.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 165 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026425
Pier 1 Imports, Inc.                                         Matter Number:      46243-12
Hearings




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Anthony Abate                                        8.30      340.00          2,822.00
Joshua M. Altman                                     3.00    1,085.00          3,255.00
Stephanie Cohen                                      1.20      740.00            888.00
AnnElyse Scarlett Gains                              6.20    1,135.00          7,037.00
Emily Elizabeth Geier                                3.10    1,175.00          3,642.50
Nick Hafen                                           0.90      610.00            549.00
Jacob H. Johnston                                    6.30    1,075.00          6,772.50
Elizabeth Helen Jones                                0.70      610.00            427.00
Catherine Jun                                        7.90    1,035.00          8,176.50
Jane A. Komsky                                       1.40      740.00          1,036.00
Nick Krislov                                         1.50      740.00          1,110.00
Dan Latona                                           1.80      965.00          1,737.00
Adrienne J. Levin                                    0.50      445.00            222.50
Robert Orren                                         0.40      445.00            178.00
Andrew Polansky                                      3.50      740.00          2,590.00
Leo Rosenberg                                        0.60      275.00            165.00
Charles B. Sterrett                                  1.40      610.00            854.00
Josh Sussberg, P.C.                                  1.30    1,635.00          2,125.50
Alex Warso                                           4.50      740.00          3,330.00

TOTALS                                              54.50                   $ 46,917.50




                                              2
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 166 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026425
Pier 1 Imports, Inc.                                         Matter Number:      46243-12
Hearings


                                   Description of Legal Services

Date     Name                             Hours Description
03/09/20 Jacob H. Johnston                 1.80 Prepare for second day hearing.
03/09/20 Leo Rosenberg                     0.60 Draft a pro hac vice application for E. DeGori
                                                (.4); correspond with E. DeGori re same (.2).
03/11/20 Joshua M. Altman                  0.10 Comment on hearing agenda.
03/11/20 Catherine Jun                     1.00 Review, revise hearing agenda (.8);
                                                correspond with Kutak, K&E team, J. Altman
                                                re same (.2).
03/11/20 Alex Warso                        0.90 Review, revise draft agenda (.5); correspond
                                                with C. Jun, K&E team, Kutak team re same
                                                (.4).
03/12/20 Anthony Abate                     6.50 Prepare and organize cleans and redlines of
                                                second day orders for filing (2.5); review and
                                                revise second day orders re filing (2.5);
                                                prepare materials for second day hearing
                                                (1.5).
03/12/20 Joshua M. Altman                  1.40 Prepare for hearing re first and second day
                                                pleadings (1.0); comment on and coordinate
                                                filing of final orders (.4).
03/12/20 AnnElyse Scarlett Gains           2.50 Prepare for second day hearing.
03/12/20 Emily Elizabeth Geier             0.40 Correspond with K&E team, J. Altman re
                                                hearing preparation.
03/12/20 Jacob H. Johnston                 4.50 Litigation preparation for second day hearing.
03/12/20 Catherine Jun                     4.20 Review, revise draft talking points for second
                                                day hearing (1.1); correspond with K&E team
                                                re same (1.7); review precedent for same
                                                (1.0); review, revise hearing agenda (.4).
03/12/20 Adrienne J. Levin                 0.50 Prepare responsive documents for production.
03/12/20 Robert Orren                      0.40 Draft D. Latona pro hac vice motion.
03/12/20 Andrew Polansky                   1.70 Draft talking points re second day hearing
                                                (1.5); correspond with C. Jun re same (.2).
03/12/20 Alex Warso                        0.90 Revise hearing agenda (.3); correspond with
                                                C. Jun, K&E team, Kutak re same (.2); draft
                                                weekly report (.4).
03/13/20 Anthony Abate                     1.50 Prepare orders for second day hearing re
                                                submission to Court for filing.
03/13/20 Joshua M. Altman                  1.50 Prepare for hearing re first and second day
                                                pleadings.
03/13/20 Stephanie Cohen                   1.20 Telephonically attend second-day hearing.


                                                3
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 167 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026425
Pier 1 Imports, Inc.                                         Matter Number:      46243-12
Hearings

Date     Name                           Hours Description
03/13/20 AnnElyse Scarlett Gains         3.70 Prepare for and participate in second day
                                              hearing (1.8); prepare for same (1.9).
03/13/20 Emily Elizabeth Geier           1.60 Attend second day hearing telephonically
                                              (1.2); correspond with K&E team re
                                              preparation of same (.4).
03/13/20 Nick Hafen                      0.90 Telephonically attend second day hearing.
03/13/20 Elizabeth Helen Jones           0.70 Telephonically attend second day hearing
                                              (.4); prepare re same (.3).
03/13/20 Catherine Jun                   2.70 Correspond with J. Altman re talking points
                                              for hearing (.5); revise proposed orders per
                                              information objections (.7); telephonically
                                              attend second day hearing (1.5).
03/13/20   Jane A. Komsky                1.40 Telephonically attend second day hearing.
03/13/20   Nick Krislov                  1.50 Attend hearing telephonically.
03/13/20   Dan Latona                    1.80 Attend and participate in second day hearing.
03/13/20   Andrew Polansky               1.50 Telephonically attend second day hearing.
03/13/20   Charles B. Sterrett           1.40 Telephonically attend second day hearing.
03/13/20   Josh Sussberg, P.C.           1.30 Telephonically participate in second day
                                              hearing (1.2); correspond with K&E team re
                                              same (.1).
03/13/20 Alex Warso                      1.50 Telephonically attend second day hearing.
03/16/20 Anthony Abate                   0.20 Coordinate telephonic appearance for 3/18
                                              hearing.
03/16/20 Andrew Polansky                 0.30 Review, analyze transcript re hearing.
03/17/20 Anthony Abate                   0.10 Correspond with Kutak re 3/18 hearing
                                              agenda.
03/23/20 Emily Elizabeth Geier           0.70 Review and revise status update and agenda
                                              (.5); correspond with K&E team, J. Altman re
                                              same (.2).
03/23/20 Alex Warso                      0.80 Draft, revise status update and second day
                                              hearing agenda (.4); correspond with A.
                                              Gains, E. Geier, J. Altman re same (.3);
                                              correspond with Brown Rudnick, Committee,
                                              Morgan Lewis re same (.1).
03/24/20 Emily Elizabeth Geier           0.40 Correspond with K&E team, J. Altman re
                                              status update and agenda.
03/24/20 Alex Warso                      0.40 Correspond with Company, A. Gains, K&E
                                              team, J. Williams re status update and second
                                              day hearing agenda (.2); correspond with
                                              Committee, A. Gains re same (.1); revise
                                              same (.1).


                                              4
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 168 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026425
Pier 1 Imports, Inc.                                         Matter Number:      46243-12
Hearings


Total                                    54.50




                                                 5
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 169 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




April 22, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050026426
                                                                              Client Matter: 46243-13

In the Matter of Non-working Travel




For legal services rendered through March 31, 2020
(see attached Description of Legal Services for detail)                                                       $ 18,684.50
Total legal services rendered                                                                                 $ 18,684.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 170 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026426
Pier 1 Imports, Inc.                                         Matter Number:      46243-13
Non-working Travel




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Joshua M. Altman                                     3.00    1,085.00          3,255.00
AnnElyse Scarlett Gains                              2.40    1,135.00          2,724.00
Jacob H. Johnston                                    7.60    1,075.00          8,170.00
Dan Latona                                           4.70      965.00          4,535.50

TOTALS                                              17.70                   $ 18,684.50




                                              2
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 171 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026426
Pier 1 Imports, Inc.                                         Matter Number:      46243-13
Non-working Travel


                                   Description of Legal Services

Date     Name                             Hours Description
03/11/20 Jacob H. Johnston                 2.50 Travel from San Francisco, CA to New York,
                                                NY re depositions (billed at half time).
03/12/20 Joshua M. Altman                  1.00 Travel from Chicago, IL to Richmond, VA re
                                                second day hearing (billed at half time).
03/12/20 AnnElyse Scarlett Gains           1.20 Travel from Washington, D.C. to Richmond,
                                                Virginia re second day hearing (billed at half
                                                time).
03/12/20 Jacob H. Johnston                 5.10 Travel from New York, NY to Richmond, VA
                                                re second day hearing (2.5); travel from
                                                Richmond, VA to San Francisco, CA re
                                                hearing (2.6) (billed at half time).
03/12/20 Dan Latona                        2.50 Travel from Chicago, IL to Richmond, VA re
                                                second-day hearing (billed at half time).
03/13/20 Joshua M. Altman                  2.00 Travel from Richmond, VA to Chicago, IL re
                                                second-day hearing (billed at half time).
03/13/20 AnnElyse Scarlett Gains           1.20 Travel from Richmond, VA to Washington,
                                                D.C. re second day hearing (billed at half
                                                time).
03/13/20 Dan Latona                        2.20 Travel from Richmond, VA to Chicago, IL re
                                                second-day hearing (billed at half time).

Total                                      17.70




                                                   3
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 172 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




April 22, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050026427
                                                                              Client Matter: 46243-14

In the Matter of Employee Issues




For legal services rendered through March 31, 2020
(see attached Description of Legal Services for detail)                                                      $ 170,717.00
Total legal services rendered                                                                                $ 170,717.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 173 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026427
Pier 1 Imports, Inc.                                         Matter Number:      46243-14
Employee Issues




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Anthony Abate                                         1.00     340.00            340.00
Joshua M. Altman                                     41.00   1,085.00         44,485.00
Matthew Antinossi                                     7.50   1,375.00         10,312.50
Wes Benter                                            8.10     725.00          5,872.50
Theodore D. Brown                                     4.80     610.00          2,928.00
Emily Elizabeth Geier                                28.00   1,175.00         32,900.00
Nick Hafen                                            0.50     610.00            305.00
Sydney Jones                                          7.00   1,025.00          7,175.00
R.D. Kohut                                           12.00   1,175.00         14,100.00
Nick Krislov                                         66.50     740.00         49,210.00
Leo Rosenberg                                         0.20     275.00             55.00
Alex Warso                                            4.10     740.00          3,034.00

TOTALS                                             180.70                  $ 170,717.00




                                              2
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 174 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026427
Pier 1 Imports, Inc.                                         Matter Number:      46243-14
Employee Issues


                                 Description of Legal Services

Date     Name                           Hours Description
03/02/20 Joshua M. Altman                3.60 Conference with Company, E Geier re
                                              employee matters (1.3); analyze diligence re
                                              same (.7); analyze diligence re wages and
                                              correspond with U.S Trustee re same (1.6).
03/02/20 Emily Elizabeth Geier           1.30 Telephone conference with Company, J.
                                              Altman re employee compensation (.9);
                                              correspond with J. Altman, K&E team re
                                              same (.4).
03/02/20 Nick Krislov                    0.40 Compile, update documentation re wages
                                              inquires (.2); correspond with J. Altman,
                                              K&E team re same (.2).
03/03/20 Joshua M. Altman                0.70 Correspond with Alix, lenders, E. Geier re
                                              severance matters and follow up re same.
03/03/20 Emily Elizabeth Geier           1.70 Correspond with K&E team re employee
                                              compensation and severance.
03/03/20 Nick Krislov                    0.30 Correspond with J. Altman, K&E team,
                                              lenders re severance issues.
03/04/20 Joshua M. Altman                1.90 Conference with lenders, E. Geier re
                                              employee matters and follow up re same (.7);
                                              correspond and conference with Company re
                                              related matters, diligence (.4); correspond
                                              with E. Geier, Alix re same (.4); analyze
                                              independent contractor agreement and
                                              correspond with Company re same (.4).
03/04/20 Matthew Antinossi               0.50 Correspond with J. Altman and E. Geier re
                                              severance plan issues (.2); review, analyze
                                              documents re same (.3).
03/04/20 Emily Elizabeth Geier           3.10 Telephone conference with FTI, Brown
                                              Rudnick, K&E team re employee
                                              compensation issues and final wage order
                                              (.9); correspond with J. Altman, K&E team re
                                              same (1.5); review associate letter (.3);
                                              correspond with J. Altman, K&E team re
                                              employee issue memorandum (.4).
03/04/20 Nick Krislov                    2.60 Telephone conference with lenders’ counsel,
                                              K&E team re severance issues (.8); compile,
                                              review diligence re wages motion disclosure
                                              (.7); correspond with J. Altman, K&E team re
                                              same (.4); research, analyze case law re
                                              severance issues (.7).


                                              3
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 175 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026427
Pier 1 Imports, Inc.                                         Matter Number:      46243-14
Employee Issues

Date     Name                           Hours Description
03/05/20 Joshua M. Altman                2.10 Telephone conference with E. Geier, M.
                                              Antinossi, N. Krislov re severance matters
                                              and follow up re same (.6); correspond with
                                              S. Dwoskin, C. Jun, Company re employee
                                              compensation matters, related diligence (.4);
                                              analyze diligence and correspond with Alix,
                                              C. Jun re same (.8); comment on employee
                                              bar date letters (.3).
03/05/20 Joshua M. Altman                0.30 Correspond with Joele Frank, Company re
                                              employee correspondence strategy (.1);
                                              correspond with Alix, N. Krislov re
                                              independent contractor (.2).
03/05/20 Matthew Antinossi               1.20 Telephone conference with K&E team re
                                              severance plan issues (.5); telephone
                                              conference with T. Brown re same and re
                                              research issues (.2); research and analyze
                                              same (.3); correspond with E. Geier re same
                                              (.2).
03/05/20 Theodore D. Brown               3.80 Telephone conference with M. Antinossi re
                                              severance plan, research issues (.2); research
                                              re ERISA statutory notice requirements (1.6);
                                              research re breach of fiduciary case law (1.7);
                                              correspond with M. Antinossi re same (.3).
03/05/20 Emily Elizabeth Geier           1.90 Telephone conference with M. Antinossi, J.
                                              Altman re severance issues (.8); draft
                                              materials re same (.4); correspond with J.
                                              Altman, K&E team re same (.7).
03/05/20 Nick Krislov                    6.10 Telephone conference with J. Altman, K&E
                                              team re severance (.4); correspond with same
                                              re same (.4); review, analyze severance policy
                                              updates (.5); correspond with J. Altman, K&E
                                              team re same (.5); review, analyze Committee
                                              comments to wages final order (.7);
                                              correspond and telephone conferences with C.
                                              Jun, K&E team re same (.8); update, revise
                                              wages order (.9); correspond with C. Jun
                                              K&E team re same (.2); correspond with J.
                                              Altman, K&E team, Alix re severance
                                              discussions (.3); review, compile diligence re
                                              wages programs (.8); correspond with C Jun,
                                              K&E team, lenders counsel re same (.6).
03/05/20 Alex Warso                      4.10 Review, analyze case law, precedent re
                                              employee compensation (3.2); correspond
                                              with J. Altman, E. Geier, C. Jun re same (.4);
                                              review, analyze trust agreement re same (.5).

                                              4
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 176 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026427
Pier 1 Imports, Inc.                                         Matter Number:      46243-14
Employee Issues

Date     Name                           Hours Description
03/06/20 Joshua M. Altman                2.20 Conference with Company, Joele Frank team
                                              re employee communications strategy (.5);
                                              conference with Company, E. Geier, M.
                                              Antinossi re severance matters and follow up
                                              re same (.7); correspond with C. Jun, N.
                                              Krislov re U.S. Trustee wage inquiries (.3);
                                              analyze diligence re same (.4); correspond
                                              with Alix re schedules re employee matters
                                              (.3).
03/06/20 Matthew Antinossi               2.00 Review and analyze severance plan research
                                              (.8); correspond with T. Brown re same (.2);
                                              telephone conference with K&E team,
                                              Company re same (1.0).
03/06/20 Theodore D. Brown               1.00 Telephone conference with M. Antinossi, J.
                                              Altman, N. Krislov, E. Geier, and Company
                                              HR re severance plan research.
03/06/20 Emily Elizabeth Geier           2.30 Telephone conference with Company re
                                              employee compensation and severance issues
                                              (1.1); correspond with J. Altman, K&E team
                                              re same (1.2).
03/06/20 Nick Krislov                    7.30 Telephone conference with Company, C. Jun,
                                              K&E team re severance (1.0); correspond
                                              with same re severance policy (.3); review,
                                              analyze U.S. Trustee wages concerns (.6);
                                              correspond with C. Jun, K&E team, U.S.
                                              Trustee re same (.4); review, analyze
                                              Committee comments to the wages order (.6);
                                              correspond with C. Jun, K&E team re same
                                              (.3); draft, revise updated wages order (.5);
                                              correspond with J. Altman, K&E team re
                                              same (.4); telephone conferences with C. Jun,
                                              M. DeGraf re wages diligence (.8); telephone
                                              conferences with C. Jun re wages final order
                                              issues (.6); research, analyze case law re
                                              severance issues (1.8).
03/07/20 Nick Krislov                    2.80 Research, analyze severance issues (1.7);
                                              draft, revise memorandum re same (1.1).
03/08/20 Nick Krislov                    1.20 Research, analyze case law re severance
                                              issues (.3); draft, revise memorandum re same
                                              (.7); correspond with J. Altman, E. Geier re
                                              same (.2).
03/09/20 Anthony Abate                   0.60 Compile, distribute wages declaration
                                              precedent (.2); draft template re same (.4).



                                              5
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 177 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026427
Pier 1 Imports, Inc.                                         Matter Number:      46243-14
Employee Issues

Date     Name                           Hours Description
03/09/20 Joshua M. Altman                1.50 Correspond with Company, opposing counsel
                                              re PBGC inquiry (.3); correspond with K&E
                                              team re U.S. Trustee objections re wages and
                                              analyze same (.4); conferences with C. Jun,
                                              M. DeGraf, and follow up re same (.6);
                                              correspond with Company re retiree matters
                                              (.2).
03/09/20 Matthew Antinossi               1.80 Review and revise severance plan document
                                              and issues summary (1.6); correspond with
                                              K&E team re same (.2).
03/09/20 Nick Krislov                    9.00 Telephone conference with Alix and C. Jun re
                                              wages diligence outstanding (.9); correspond
                                              with Alix re same (.3); review, analyze
                                              severance plan updates (.5); draft, revise
                                              presentation re same (1.1); correspond with E.
                                              Geier, K&E team re same (.6); revise, update
                                              wages order (.4); correspond with E. Geier,
                                              K&E team re wages order, U.S. Trustee,
                                              Committee concerns (.4); draft, revise wages
                                              declaration (3.8); review, analyze precedent re
                                              same (.6); correspond with J. Altman, K&E
                                              team re same (.4).
03/10/20 Joshua M. Altman                2.90 Comment on, revise wages supplemental
                                              declaration (2.2); correspond and conferences
                                              with K&E team, N. Krislov re same, related
                                              matters (.4); analyze Committee comments to
                                              wages motion and correspond with K&E
                                              team, Committee re same (.3).
03/10/20 Matthew Antinossi               0.70 Review and revise severance plan documents
                                              (.4); telephone conference with K. Coverdale
                                              re same (.1); correspond with E. Geier, K&E
                                              team re same (.2).
03/10/20 Emily Elizabeth Geier           1.80 Correspond with K&E team re wages
                                              supplemental declaration in response to U.S.
                                              Trustee objection (.4); correspond with M.
                                              Antinossi, K&E team re revised severance
                                              policy (.9); review board materials re same
                                              (.5).




                                              6
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 178 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026427
Pier 1 Imports, Inc.                                         Matter Number:      46243-14
Employee Issues

Date     Name                           Hours Description
03/10/20 Nick Krislov                    8.60 Telephone conference with Alix and C. Jun re
                                              wages motion diligence (.3); draft, revise
                                              wages declaration (2.6); correspond with J.
                                              Altman, K&E team re same (.9) draft, revise
                                              wages reply (1.7); correspond with Company,
                                              E. Geier, K&E team re severance plan
                                              updates (.4); update, revise severance plan
                                              (.5); revise severance plan update presentation
                                              (.6); correspond with J. Altman, K&E team,
                                              Company re same (.4); update, revise wages
                                              final order (.9); correspond with C. Jun, J.
                                              Altman re same (.3).
03/10/20 Leo Rosenberg                   0.20 Prepare reply to wages objection.
03/11/20 Anthony Abate                   0.40 Compile and distribute wages reply
                                              precedent.
03/11/20 Joshua M. Altman                3.30 Comment on declaration and correspond with
                                              N. Krislov, K&E team re same (1.1);
                                              conferences and correspond with N. Krislov,
                                              Brown Rudnick, Alix, Osler re wages
                                              resolutions, diligence and follow up re same
                                              (.8); comment on, revise reply re same (1.1);
                                              comment on talking points re same (.3).
03/11/20 Matthew Antinossi               0.50 Correspond with K&E team re severance plan
                                              issues (.3); review plan language re same (.2).
03/11/20 Wes Benter                      0.50 Review and confirm treatment of severance re
                                              penalties in lieu of notice under federal
                                              worker notification law.
03/11/20 Emily Elizabeth Geier           2.40 Correspond with Company, K&E team re
                                              severance policy (.7); review and revise same
                                              (.4); correspond with Company re materials
                                              for same (.5); review and revise wages motion
                                              reply in response to U.S. Trustee objection
                                              (.4); correspond with K&E team re same (.4).
03/11/20 Sydney Jones                    0.40 Correspond with E. Geier re WARN
                                              considerations for severance plan (.3);
                                              conference with R. Kohut re same (.1).




                                              7
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 179 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026427
Pier 1 Imports, Inc.                                         Matter Number:      46243-14
Employee Issues

Date     Name                           Hours Description
03/11/20 Nick Krislov                    9.80 Telephone conference and correspond with J.
                                              Altman, K&E team re declaration (.6); revise,
                                              update wages declaration (1.9); correspond
                                              with K&E team, Alix re wages final order
                                              (.6); revise, update final wages order (.5);
                                              review, analyze precedent re wages objection
                                              reply (1.3); draft reply re U.S. Trustee
                                              objection (2.8); revise re same (1.6);
                                              correspond with J. Altman, K&E team re
                                              same (.5).
03/12/20 Joshua M. Altman                4.40 Comment on wages reply, declaration (1.4);
                                              correspond and conference with E. Geier, N.
                                              Krislov re same (.6); conferences with
                                              Company and follow up re same (.6);
                                              coordinate filing re same (.2); prepare for
                                              hearing re same (.6); comment on, revise
                                              employee materials re same and correspond
                                              with Joele Frank, E. Geier, Company re same
                                              (.7); correspond with Brown Rudnick re
                                              wages order language (.3).
03/12/20 Matthew Antinossi               0.10 Correspond with K&E team and Company re
                                              severance plan issues.
03/12/20 Emily Elizabeth Geier           7.20 Correspond and conference with M.
                                              Antinossi, K&E team re compensation and
                                              severance (1.7); review and revise wages
                                              reply (2.2); review and revise declaration
                                              (1.3); correspond with N. Krislov, K&E team
                                              re same and reply (1.4); telephone conference
                                              with U.S Trustee re same (.6).
03/12/20 Nick Hafen                      0.50 Draft language for wages final order talking
                                              points (.4); correspond with N. Krislov re
                                              same (.1).




                                              8
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 180 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026427
Pier 1 Imports, Inc.                                         Matter Number:      46243-14
Employee Issues

Date     Name                           Hours Description
03/12/20 Nick Krislov                    13.00 Telephone conferences with Company, J.
                                               Altman, K&E team re wages declaration
                                               (1.7); update, revise declaration (2.1);
                                               correspond with Company, K&E team re
                                               same (.6); update, revise reply (1.1);
                                               correspond with K&E team re same (.3);
                                               update, revise wages order (.7); correspond
                                               with lenders counsel, company advisors, K&E
                                               team re same (.7); draft overview document
                                               of wages final order updates (.6); draft, revise
                                               talking points re wages second day hearing
                                               (1.6); review, analyze diligence re severance
                                               for wages talking points (.3); draft, revise
                                               revised wages declaration (2.4); correspond
                                               with Company, K&E team, Alix team re same
                                               (.9).
03/13/20 Joshua M. Altman                 1.10 Correspond with Company re employee
                                               matters, wages order and follow up re same
                                               (.6); correspond with Company, N. Krislov re
                                               severance matters (.2); follow up re same (.3).
03/13/20 Matthew Antinossi                0.10 Review correspondence from Company and
                                               K&E teams re severance plan issues.
03/13/20 Emily Elizabeth Geier            2.60 Telephone conference with Company re
                                               severance questions and related matters (.8);
                                               correspond with Alix re same (.5); review and
                                               revise U.S. and Canada associate letters (.9);
                                               correspond with Company re same (.4).
03/13/20 Nick Krislov                     2.60 Draft, revise wages second day hearing
                                               talking points (.2); telephone conferences and
                                               correspond with Alix, C. Jun, K&E team re
                                               insiders and schedules (1.3); telephone
                                               conference and correspond with E. Geier,
                                               K&E team, Company re severance (.6);
                                               correspond with J. Altman, Company re
                                               entered wages order (.5).
03/14/20 Emily Elizabeth Geier            0.60 Correspond with Company, Alix, K&E team
                                               re employee questions and severance.
03/16/20 Joshua M. Altman                 1.30 Conference with Company re severance
                                               matters (.6); correspond with R. Kohut, S.
                                               Jones, Company re notices, options re same
                                               (.3); research re claims re same (.4).
03/16/20 Emily Elizabeth Geier            0.40 Correspond with S. Jones, K&E team re
                                               WARN and related employee issues.



                                              9
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 181 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026427
Pier 1 Imports, Inc.                                         Matter Number:      46243-14
Employee Issues

Date     Name                           Hours Description
03/16/20 Sydney Jones                    0.20 Correspond with E. Geier, K&E team re
                                              WARN issues.
03/17/20 Joshua M. Altman                2.20 Conference with H. Etlin, R. Kohut, E. Geier,
                                              K&E team re employee matters (.5); research
                                              re same (1.3); correspond and conference with
                                              Company re same (.4).
03/17/20 Joshua M. Altman                0.40 Correspond with R. Kohut, S. Jones re
                                              employee matters.
03/17/20 Wes Benter                      0.50 Telephone conference with R. Kohut, S.
                                              Jones, J. Altman, and H. Etlin re coronavirus
                                              workforce-related issues and options.
03/17/20 Emily Elizabeth Geier           1.70 Telephone conference and correspond with
                                              Company re employee issues and furlough.
03/17/20 Sydney Jones                    0.50 Telephone conference with Company, R.
                                              Kohut, J. Altman, and W. Benter re labor
                                              considerations.
03/17/20 R.D. Kohut                      0.70 Telephone conference with E. Geier, K&E
                                              team and Company re wages issues (.5);
                                              correspond with K&E team re same (.2).
03/17/20 Nick Krislov                    0.70 Telephone conference K&E team, N. Krislov
                                              re wages issues (.5); correspond with K&E
                                              team re same (.2).
03/18/20 Joshua M. Altman                2.70 Conference with Company, Osler team re
                                              employee matters and follow up re same (.9);
                                              correspond and conference with Company re
                                              various employee matters (.3); comment on
                                              voluntary time off matters and research re
                                              same (.7); correspond with Company, R.
                                              Kohut re California law modifications (.1);
                                              research and analyze ramifications re same
                                              (.7).
03/18/20 Matthew Antinossi               0.60 Review severance plan communications (.4);
                                              correspond with K&E team re same (.2).
03/18/20 Sydney Jones                    0.40 Review correspondence and information re
                                              California WARN order and considerations
                                              for Company (.2); review severance letter
                                              considerations (.2).
03/18/20 R.D. Kohut                      0.20 Conference with J. Altman and S. Jones re
                                              severance.
03/18/20 Nick Krislov                    0.30 Review, analyze severance plan re employee
                                              issues (.2); correspond with J. Altman, K&E
                                              team re same (.1).



                                             10
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 182 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026427
Pier 1 Imports, Inc.                                         Matter Number:      46243-14
Employee Issues

Date     Name                           Hours Description
03/19/20 Joshua M. Altman                1.70 Analyze, research re California law,
                                              exception, and related matters (1.1);
                                              correspond with R. Kohut, S. Jones re
                                              employee matters and follow up re same (.6).
03/19/20 Sydney Jones                    0.50 Review, analyze shelter orders and potential
                                              exceptions for distribution centers (.3);
                                              correspond with J. Altman, K&E team re
                                              same (.2).
03/20/20 Joshua M. Altman                3.20 Conference with R. Kohut re wages matters
                                              (.2); draft correspondence re same (.7);
                                              correspond with Company re same (.4);
                                              correspond and conference with Company, R.
                                              Kohut re employee matters, California lock
                                              down ramifications, and strategic
                                              considerations (.8); correspond with Joele
                                              Frank, Company re associate letter (.3);
                                              comment on severance letter (.2); conferences
                                              with Company re employee strategy (.6).
03/20/20 Wes Benter                      0.20 Telephone conference with J. Altman, S.
                                              Jones, and R. Kohut re Company employee
                                              strategy and notifications.
03/20/20 Sydney Jones                    0.60 Review, analyze California shelter order (.2);
                                              telephone conference and correspond with
                                              K&E team re same (.4).
03/20/20 R.D. Kohut                      1.50 Telephone conference with Company re
                                              furlough and WARN considerations (.7);
                                              review and revise furlough notice (.7);
                                              correspond with Company re WARN
                                              considerations (.1).
03/22/20 Joshua M. Altman                1.10 Conference with Company, R. Kohut,
                                              advisors re WARN matters (.5); review
                                              materials re same (.6).
03/22/20 Wes Benter                      1.60 Telephone conference with J. Altman, S.
                                              Jones, R. Kohut, J. Sussberg, Company, and
                                              H. Etlin re furlough update and conditional
                                              termination of employment notices (1.2);
                                              revise furlough notice letter (.4).
03/22/20 Sydney Jones                    1.50 Telephone conference with Company re
                                              furlough and WARN considerations (1.2);
                                              review and revise furlough notice (.1);
                                              correspond with K&E team re WARN
                                              considerations (.2).




                                             11
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 183 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026427
Pier 1 Imports, Inc.                                         Matter Number:      46243-14
Employee Issues

Date     Name                           Hours Description
03/22/20 R.D. Kohut                      3.70 Review WARN Act issues (1.1); conference
                                              with J. Altman and S. Jones re same (1.0);
                                              conference with Company HR re same (.9);
                                              telephone conference with Company re same
                                              (.6); review and revise furlough notices (.1).
03/22/20 Nick Krislov                    1.10 Telephone conference with Company K&E
                                              team re furloughs.
03/23/20 Joshua M. Altman                0.60 Conferences and correspond with Company re
                                              various employee matters and strategy.
03/23/20 Wes Benter                      3.50 Draft, revise talking points and script re
                                              Company furlough plans (.8); update
                                              government contact list for notices (1.5);
                                              telephonically attend Board meeting (1.2).
03/23/20 Sydney Jones                    1.50 Telephone conference and correspond with R.
                                              Kohut re WARN considerations (.2); review
                                              WARN analysis for store and other locations
                                              (.1); telephone conference with Company
                                              Board and K&E team re employee
                                              considerations and proposals (1.2).
03/23/20 R.D. Kohut                      4.50 Review WARN Act issues (1.9); conference
                                              with J. Altman and S. Jones re same (1.1);
                                              telephone conference and correspond with
                                              Company re same (1.1); review and revise
                                              furlough notices (.3); participate on board
                                              telephone conference (.1).
03/24/20 Joshua M. Altman                1.00 Conference with Company re employee
                                              matters (.6); analyze various wages
                                              communications materials (.3); correspond
                                              with Committee re same (.1).
03/24/20 R.D. Kohut                      0.50 Review furlough issues.
03/25/20 Wes Benter                      1.00 Draft notices for governmental agencies and
                                              employees re potential reduction in force.
03/25/20 Sydney Jones                    0.60 Review and revise WARN notices.
03/28/20 Joshua M. Altman                0.30 Correspond with K&E team re employee
                                              matters and analyze same.
03/29/20 Joshua M. Altman                0.40 Conferences with Company re various
                                              employee matters.
03/29/20 Wes Benter                      0.50 Review and provide comments to federal
                                              WARN Act notices to government officials
                                              and employees (.3); revise same and
                                              correspond with S. Jones, K&E team re same
                                              (.2).



                                             12
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 184 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026427
Pier 1 Imports, Inc.                                         Matter Number:      46243-14
Employee Issues

Date     Name                           Hours Description
03/29/20 Sydney Jones                    0.30 Review and revise WARN notice (.2);
                                              correspond with K&E team re same (.1).
03/29/20 R.D. Kohut                      0.50 Review and revise WARN notices.
03/30/20 Joshua M. Altman                2.10 Comment on employee communications
                                              materials and analyze precedent, pleadings re
                                              same (1.4); correspond with E. Geier re same
                                              (.2); comment on WARN notices (.2);
                                              correspond with W. Benter re same (.3).
03/30/20 Emily Elizabeth Geier           0.80 Review associate letters and FAQs (.6);
                                              correspond with K&E team re same (.2).
03/30/20 Sydney Jones                    0.30 Review, analyze comments to employee and
                                              governmental WARN notices.
03/30/20 R.D. Kohut                      0.20 Review WARN issues.
03/30/20 Nick Krislov                    0.70 Review, analyze workers' compensation issue
                                              (.6); correspond with C. Jun, J. Altman re
                                              same (.1).
03/31/20 Wes Benter                      0.30 Review and incorporate feedback to draft
                                              employee notice.
03/31/20 Emily Elizabeth Geier           0.20 Correspond with Company re associate letter.
03/31/20 Sydney Jones                    0.20 Revise WARN notices (.1); correspond with
                                              K&E team, Company re same (.1).
03/31/20 R.D. Kohut                      0.20 Revise WARN notices (.1); correspond with
                                              K&E team, Company re same (.1).

Total                                   180.70




                                             13
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 185 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




April 22, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050026428
                                                                              Client Matter: 46243-15

In the Matter of Insurance




For legal services rendered through March 31, 2020
(see attached Description of Legal Services for detail)                                                         $ 2,450.00
Total legal services rendered                                                                                   $ 2,450.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 186 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026428
Pier 1 Imports, Inc.                                         Matter Number:      46243-15
Insurance




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Han Cui                                              1.00      925.00           925.00
Elizabeth Helen Jones                                1.30      610.00           793.00
William T. Pruitt                                    0.60    1,220.00           732.00

TOTALS                                               2.90                    $ 2,450.00




                                              2
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 187 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026428
Pier 1 Imports, Inc.                                         Matter Number:      46243-15
Insurance


                                 Description of Legal Services

Date     Name                           Hours Description
03/01/20 Han Cui                         1.00 Review D&O insurance policies re tax
                                              liability (.7); draft analysis summary for K&E
                                              team review (.3).
03/01/20 William T. Pruitt               0.30 Analyze insurance issues re potential tax
                                              liabilities (.2); correspond with H. Cui re
                                              same (.1).
03/02/20 Elizabeth Helen Jones           0.20 Revise final insurance order.
03/02/20 William T. Pruitt               0.30 Review and analyze tax liability analysis (.2);
                                              correspond with H. Cui and A. Sexton re
                                              same (.1).
03/06/20 Elizabeth Helen Jones           0.30 Review Committee comments to final
                                              insurance order (.2); correspond with C. Jun
                                              re same (.1).
03/10/20 Elizabeth Helen Jones           0.20 Revise final insurance order re Committee
                                              comments (.1); correspond with J. Altman, C.
                                              Jun re same (.1).
03/12/20 Elizabeth Helen Jones           0.20 Draft talking points for final insurance order.
03/13/20 Elizabeth Helen Jones           0.40 Review surety bonds (.2); correspond with C.
                                              Jun, J. Altman re same (.2).

Total                                     2.90




                                                 3
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 188 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




April 22, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050026429
                                                                              Client Matter: 46243-16

In the Matter of Utilities




For legal services rendered through March 31, 2020
(see attached Description of Legal Services for detail)                                                       $ 32,950.00
Total legal services rendered                                                                                 $ 32,950.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 189 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026429
Pier 1 Imports, Inc.                                         Matter Number:      46243-16
Utilities




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Anthony Abate                                         0.80     340.00            272.00
Joshua M. Altman                                      2.20   1,085.00          2,387.00
Emily Elizabeth Geier                                 1.00   1,175.00          1,175.00
Elizabeth Helen Jones                                24.00     610.00         14,640.00
Catherine Jun                                        13.80   1,035.00         14,283.00
Dan Latona                                            0.20     965.00            193.00

TOTALS                                              42.00                   $ 32,950.00




                                              2
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 190 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026429
Pier 1 Imports, Inc.                                         Matter Number:      46243-16
Utilities


                                 Description of Legal Services

Date     Name                           Hours Description
03/02/20 Joshua M. Altman                0.60 Analyze utilities inquiries and correspond
                                              with C. Jun, E. Jones re same.
03/02/20 Elizabeth Helen Jones           0.40 Correspond with utility provider re call to
                                              discuss adequate assurance (.3); revise utility
                                              final order (.1).
03/02/20 Catherine Jun                   0.40 Correspond with J. Altman, K&E team re
                                              adequate assurance request.
03/03/20 Joshua M. Altman                0.50 Conference with C. Jun, utility provider re
                                              adequate assurance (.3); correspond with C.
                                              Jun, E. Jones re same (.2).
03/03/20 Elizabeth Helen Jones           1.40 Telephone conference with C. Jun, utility
                                              Company re adequate assurance request (.3);
                                              prepare re same (.2); correspond with C. Jun
                                              re same (.3); review, analyze additional
                                              adequate assurance requests and objections to
                                              utility motions (.6).
03/03/20 Catherine Jun                   0.50 Telephone conference with utilities provider
                                              re adequate assurance request (.3); correspond
                                              with K&E, Kutak re same (.2).
03/04/20 Elizabeth Helen Jones           1.50 Telephone conferences with C. Jun, utility
                                              companies re adequate assurance requests
                                              (.6); review, analyze legal precedent re same
                                              (.3); correspond with J. Altman, C. Jun re
                                              same (.6).
03/04/20 Catherine Jun                   0.60 Conference and correspond with attorneys re
                                              adequate assurance requests.
03/05/20 Joshua M. Altman                0.30 Correspond with Company re utility demands.
03/05/20 Elizabeth Helen Jones           2.00 Correspond with Company re landlord and
                                              utility issues (.4); correspond with J. Altman,
                                              C. Jun re same (.6); telephone conferences
                                              with C. Jun, utility companies re adequate
                                              assurance requests (.5); research precedent
                                              adequate assurance requests (.5).
03/05/20 Catherine Jun                   2.60 Telephone conference and correspond with E.
                                              Jones re utilities requests (.5); review store
                                              closing list re same (.9); confer, correspond
                                              with utilities re same (.9); correspond with
                                              Alix re same (.3).
03/06/20 Anthony Abate                   0.60 Compile and distribute utilities order and
                                              transcript precedent.


                                              3
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 191 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026429
Pier 1 Imports, Inc.                                         Matter Number:      46243-16
Utilities

Date     Name                           Hours Description
03/06/20 Elizabeth Helen Jones           1.80 Correspond with C. Jun re outstanding
                                              adequate assurance requests (.3); research
                                              adequate assurance accounts (.5); correspond
                                              with utility vendors re same (.5); correspond
                                              with J. Altman, C. Jun re potential omnibus
                                              reply (.2); revise utilities order (.2);
                                              correspond with C. Jun re same (.1).
03/06/20 Catherine Jun                   2.80 Correspond with K. Newman, K&E team re
                                              utilities final order (.3); correspond with
                                              utility providers re adequate assurance
                                              requests (1.8); correspond with E. Jones, J.
                                              Altman re same (.7).
03/06/20 Dan Latona                      0.20 Analyze proposed landlord language re utility
                                              order (.1); correspond with C. Jun, A.
                                              Polansky, E. Jones re same (.1).
03/08/20 Elizabeth Helen Jones           3.50 Draft omnibus reply in response to adequate
                                              assurance requests and objections (3.0);
                                              correspond with J. Altman, C. Jun, J.
                                              Williams re same (.5).
03/09/20 Emily Elizabeth Geier           0.30 Correspond with K&E team re utilities
                                              objections.
03/09/20 Elizabeth Helen Jones           2.20 Telephone conferences with multiple utility
                                              providers re adequate assurance requests
                                              (1.5); correspond with C. Jun, J. Altman re
                                              same (.7).
03/09/20 Catherine Jun                   0.40 Correspond with K&E team, utility providers
                                              re adequate assurance request.
03/10/20 Joshua M. Altman                0.40 Conference and correspond with C. Jun, E.
                                              Jones, Kutak, Alix re utilities settlement
                                              matters.
03/10/20 Emily Elizabeth Geier           0.40 Correspond with K&E team re utilities
                                              objections.
03/10/20 Elizabeth Helen Jones           2.40 Correspond with utility providers re adequate
                                              assurance requests (.7); review adequate
                                              assurance requests re same (.5); revise utilities
                                              order re Committee comments (.1);
                                              correspond with C. Jun, J. Altman re same
                                              (.2); review additional adequate assurance
                                              requests (.5); correspond with C. Jun re same
                                              (.4).




                                              4
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 192 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026429
Pier 1 Imports, Inc.                                         Matter Number:      46243-16
Utilities

Date     Name                           Hours Description
03/10/20 Catherine Jun                   2.70 Telephone conference and correspond with
                                              utility providers re adequate assurance
                                              requests (.7); conference and correspond with
                                              E. Jones, Alix re same (.4); conference and
                                              correspond with Company re settlements (.7);
                                              review, revise same (.9).
03/11/20 Anthony Abate                   0.20 Draft template response to additional
                                              assurance request.
03/11/20 Joshua M. Altman                0.40 Conference with M. DeGraf re Rubicon and
                                              analyze correspondence, diligence re same.
03/11/20 Emily Elizabeth Geier           0.30 Correspond with K&E team re utilities
                                              objections.
03/11/20 Elizabeth Helen Jones           1.80 Telephone conferences with utility providers
                                              re adequate assurance requests (.6);
                                              correspond with C. Jun re same (.5); review,
                                              analyze adequate assurance requests (.7).
03/11/20 Catherine Jun                   1.60 Conference and correspond with utility
                                              providers, Company, Alix re settlements (.6);
                                              conference correspond with utility providers
                                              re requests received (1.0).
03/12/20 Elizabeth Helen Jones           1.70 Telephone conferences with utility providers
                                              re adequate assurance requests (.6);
                                              correspond with C. Jun re same (.4); revise
                                              adequate assurance request tracker (.4); draft
                                              talking points for final utilities order (.3).
03/12/20 Catherine Jun                   0.40 Confer, correspond with utility providers re
                                              their adequate assurance requests.
03/13/20 Elizabeth Helen Jones           2.10 Review, analyze adequate assurance requests
                                              (.3); update tracker re same (.3); correspond
                                              with C. Jun re same (.5); draft summary of
                                              adequate assurance payments (.3); draft
                                              adequate assurance agreement (.4);
                                              correspond with utility providers re adequate
                                              assurance requests (.3).
03/13/20 Catherine Jun                   0.40 Correspond with utility providers re request
                                              for additional adequate assurances.
03/16/20 Elizabeth Helen Jones           0.50 Review, analyze adequate assurance request
                                              (.2); update utilities tracker (.2); correspond
                                              with C. Jun re same (.1).
03/16/20 Catherine Jun                   0.30 Correspond with utility provider (.1);
                                              correspond with Alix re utilities settlement
                                              (.2).



                                              5
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 193 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026429
Pier 1 Imports, Inc.                                         Matter Number:      46243-16
Utilities

Date     Name                           Hours Description
03/17/20 Elizabeth Helen Jones           0.70 Correspond with utility provider re adequate
                                              assurance request (.1); prepare for and attend
                                              telephone conference with C. Jun, utility
                                              provider (.5); correspond with Alix re same
                                              (.1).
03/17/20 Catherine Jun                   0.40 Correspond with utility provider (.1);
                                              conference and correspond with M. DeGraf re
                                              utilities issues (.3).
03/18/20 Elizabeth Helen Jones           0.50 Correspond with C. Jun, Alix re utility surety
                                              bonds.
03/19/20 Elizabeth Helen Jones           0.80 Research case law re security deposits and
                                              surety bonds (.6); correspond with C. Jun re
                                              same (.2).
03/23/20 Elizabeth Helen Jones           0.40 Correspond with utility provider re adequate
                                              assurance request (.2); correspond with Alix
                                              re same (.2).
03/23/20 Catherine Jun                   0.70 Correspond with utilities' counsel re adequate
                                              assurance.
03/25/20 Elizabeth Helen Jones           0.30 Correspond with utility provider re adequate
                                              assurance request.

Total                                    42.00




                                                 6
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 194 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




April 22, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050026430
                                                                              Client Matter: 46243-17

In the Matter of Tax Issues




For legal services rendered through March 31, 2020
(see attached Description of Legal Services for detail)                                                         $ 8,479.00
Total legal services rendered                                                                                   $ 8,479.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 195 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026430
Pier 1 Imports, Inc.                                         Matter Number:      46243-17
Tax Issues




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Anthony Abate                                        1.00      340.00            340.00
Joshua M. Altman                                     0.70    1,085.00            759.50
Mary Liz Brady                                       1.30    1,085.00          1,410.50
Nick Hafen                                           4.60      610.00          2,806.00
Catherine Jun                                        0.30    1,035.00            310.50
Anthony Vincenzo Sexton                              0.80    1,265.00          1,012.00
Charles B. Sterrett                                  0.30      610.00            183.00
Nicholas Warther                                     1.70      975.00          1,657.50

TOTALS                                              10.70                    $ 8,479.00




                                              2
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 196 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026430
Pier 1 Imports, Inc.                                         Matter Number:      46243-17
Tax Issues


                                   Description of Legal Services

Date       Name                           Hours        Description
03/10/20   Nick Hafen                      1.30        Revise NOL final order.
03/10/20   Charles B. Sterrett             0.10        Review, revise tax final order.
03/11/20   Nicholas Warther                1.00        Correspond with C. Jun re PwC services
                                                       related to restructuring and next steps.
03/12/20 Nick Hafen                         1.60       Draft NOL talking points.
03/12/20 Charles B. Sterrett                0.20       Review, revise taxes final order (.1);
                                                       correspond with C. Jun re same (.1).
03/18/20 Anthony Abate                      1.00       Review, revise, and compile final NOL order
                                                       for filing.
03/18/20 Nick Hafen                         0.80       Revise NOL notice and declarations.
03/19/20 Nick Hafen                         0.60       Revise NOL notice of final order.
03/19/20 Catherine Jun                      0.30       Coordinate filing of revised proposed NOL
                                                       order (.1); correspond with N. Hafen re same
                                                       (.2).
03/20/20 Nick Hafen                         0.30       Revise NOL declarations (.2); correspond
                                                       with Epiq re same (.1).
03/29/20 Anthony Vincenzo Sexton            0.20       Correspond with K&E team re tax refund
                                                       issues.
03/30/20 Joshua M. Altman                   0.30       Correspond with Company re tax matters and
                                                       follow up re same.
03/30/20 Mary Liz Brady                     0.50       Correspond with K&E team, A. Gains re
                                                       NOL carry back.
03/30/20 Anthony Vincenzo Sexton            0.30       Correspond with K&E team, J. Altman, and
                                                       Company re tax issues with Covid-19 relief.
03/31/20 Joshua M. Altman                   0.40       Conferences and correspond with Company re
                                                       tax matters and analyze law re same.
03/31/20 Mary Liz Brady                     0.80       Correspond and telephone conference with
                                                       K&E team, A. Gains re NOL Carryback.
03/31/20 Anthony Vincenzo Sexton            0.30       Correspond with K&E team, J. Altman, and
                                                       Company re tax issues with Covid-19 relief.
03/31/20 Nicholas Warther                   0.70       Correspond with A. Sexton re treatment of tax
                                                       refunds.

Total                                      10.70




                                                   3
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 197 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




April 22, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050026431
                                                                              Client Matter: 46243-19

In the Matter of International Issues




For legal services rendered through March 31, 2020
(see attached Description of Legal Services for detail)                                                         $ 1,761.00
Total legal services rendered                                                                                   $ 1,761.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 198 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026431
Pier 1 Imports, Inc.                                         Matter Number:      46243-19
International Issues




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Joshua M. Altman                                     1.10    1,085.00          1,193.50
AnnElyse Scarlett Gains                              0.50    1,135.00            567.50

TOTALS                                               1.60                    $ 1,761.00




                                              2
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 199 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026431
Pier 1 Imports, Inc.                                         Matter Number:      46243-19
International Issues


                                   Description of Legal Services

Date     Name                             Hours Description
03/16/20 Joshua M. Altman                  0.70 Conference with Osler re Canadian affidavit
                                                (.3); correspond and conference with K&E,
                                                Alix teams re contracts re same (.4).
03/16/20 AnnElyse Scarlett Gains           0.50 Conference with Osler re Canadian next steps.
03/26/20 Joshua M. Altman                  0.40 Correspond with Alix team re Canadian
                                                banking matter and follow up re same.

Total                                       1.60




                                                   3
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 200 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




April 22, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050026432
                                                                              Client Matter: 46243-20

In the Matter of Case Administration




For legal services rendered through March 31, 2020
(see attached Description of Legal Services for detail)                                                       $ 54,584.50
Total legal services rendered                                                                                 $ 54,584.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 201 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026432
Pier 1 Imports, Inc.                                         Matter Number:      46243-20
Case Administration




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Anthony Abate                                        3.70      340.00          1,258.00
Joshua M. Altman                                     6.30    1,085.00          6,835.50
Stephanie Cohen                                      2.10      740.00          1,554.00
Kate Coverdale                                       0.20    1,215.00            243.00
AnnElyse Scarlett Gains                              0.50    1,135.00            567.50
Emily Elizabeth Geier                                3.30    1,175.00          3,877.50
Nick Hafen                                           1.90      610.00          1,159.00
Elizabeth Helen Jones                                7.50      610.00          4,575.00
Catherine Jun                                        6.90    1,035.00          7,141.50
Michelle Kilkenney, P.C.                             0.60    1,465.00            879.00
Jane A. Komsky                                       3.00      740.00          2,220.00
Nick Krislov                                         2.30      740.00          1,702.00
Dan Latona                                           1.30      965.00          1,254.50
Library Factual Research                             0.70      375.00            262.50
Library Statistical                                  0.20      375.00             75.00
Andrew Polansky                                      3.70      740.00          2,738.00
Leo Rosenberg                                        6.90      275.00          1,897.50
Laura Saal                                           0.30      445.00            133.50
Charles B. Sterrett                                  6.30      610.00          3,843.00
Josh Sussberg, P.C.                                  3.50    1,635.00          5,722.50
Evan Swager                                          5.50      610.00          3,355.00
Scott J. Vail                                        1.80      965.00          1,737.00
Alex Warso                                           2.10      740.00          1,554.00

TOTALS                                              70.60                   $ 54,584.50




                                              2
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 202 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026432
Pier 1 Imports, Inc.                                         Matter Number:      46243-20
Case Administration


                                 Description of Legal Services

Date     Name                           Hours Description
03/02/20 Joshua M. Altman                0.40 Telephone conference with Epiq re website
                                              matters.
03/02/20 Elizabeth Helen Jones           0.40 Update work in progress re work streams (.1);
                                              correspond with E. Swager re same (.1);
                                              correspond with E. Swager re work in
                                              progress (.2).
03/02/20 Jane A. Komsky                  0.20 Review and revise work in progress materials.
03/02/20 Andrew Polansky                 0.10 Correspond with E. Swager re work in
                                              progress materials.
03/02/20 Charles B. Sterrett             0.20 Review, revise materials re work in progress
                                              (.1); correspond with E. Swager re same (.1).
03/02/20 Josh Sussberg, P.C.             0.20 Correspond re status.
03/02/20 Evan Swager                     1.50 Review and revise work in progress materials.
03/02/20 Alex Warso                      0.40 Revise, comment on work in progress (.3);
                                              correspond with E. Swager re same (.1).
03/03/20 Anthony Abate                   1.00 Office conference with K&E team re work in
                                              progress (.5); compile second day pleadings
                                              (.5).
03/03/20 Joshua M. Altman                0.90 Correspond with Epiq, Company re website
                                              and follow up re same (.7); telephone
                                              conference with Company re same (.2).
03/03/20 Joshua M. Altman                0.50 Telephone conference with K&E team, A.
                                              Gains, C. Jun re work in progress.
03/03/20 Stephanie Cohen                 0.50 Conference with K&E team, J. Altman re
                                              work in progress.
03/03/20 Emily Elizabeth Geier           0.40 Telephone conference with J. Altman, K&E
                                              team re work in progress.
03/03/20 Nick Hafen                      0.50 Office conference with K&E team, J. Altman
                                              re work in progress.
03/03/20 Elizabeth Helen Jones           1.40 Revise work in progress materials re C. Jun
                                              comments and local rules (.5); correspond
                                              with C. Jun re same (.3); telephone
                                              conference with J. Altman and K&E team re
                                              case update (.6).
03/03/20 Catherine Jun                   0.80 Review, revise critical case dates summary
                                              (.6); conference with K&E team re work in
                                              progress (.2).
03/03/20 Jane A. Komsky                  0.50 Telephone conference with J. Altman, K&E
                                              team re work in progress.

                                              3
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 203 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026432
Pier 1 Imports, Inc.                                         Matter Number:      46243-20
Case Administration

Date     Name                           Hours Description
03/03/20 Nick Krislov                    0.50 Office conference with J. Altman, K&E team
                                              re work in progress.
03/03/20 Dan Latona                      0.50 Office conference with J. Altman, K&E team
                                              re work in progress.
03/03/20 Andrew Polansky                 1.60 Office conference with J. Altman K&E team
                                              re priority work streams, next steps (.5);
                                              revise critical dates chart (.9); correspond
                                              with C. Jun re same (.2).
03/03/20 Leo Rosenberg                   0.50 Telephone conference with J. Altman, K&E
                                              team re work in progress.
03/03/20 Leo Rosenberg                   0.70 Prepare docket report.
03/03/20 Charles B. Sterrett             0.90 Office conference with K&E team, J. Altman
                                              re case status, critical deadlines, and work in
                                              progress (.5); prepare re same (.4).
03/03/20 Josh Sussberg, P.C.             0.10 Correspond with K&E team re status.
03/03/20 Evan Swager                     0.40 Review and revise work in progress materials.
03/03/20 Alex Warso                      0.50 Conference with J. Altman, K&E team re
                                              work in progress, follow up re same.
03/04/20 Joshua M. Altman                1.90 Telephone conference with A. Gains, C. Jun,
                                              K&E team, Alix, Guggenheim re case
                                              coordination (.8); telephone conference with
                                              Company and advisors re same (.7);
                                              correspond with Epiq, Company re temporary
                                              website (.4).
03/04/20 Catherine Jun                   1.20 Review agenda re telephone conferences with
                                              advisors, Company (.1); telephone conference
                                              with advisors, Company re work in progress
                                              (.7); review Epiq temporary case website (.1);
                                              correspond with J. Altman, K&E team re
                                              same (.3).
03/04/20 Jane A. Komsky                  0.60 Review and analyze Epiq temporary website
                                              (.4); correspond with J. Altman, K&E team re
                                              same (.2).
03/04/20 Evan Swager                     0.70 Telephone conference with advisors re case
                                              status.
03/05/20 Joshua M. Altman                0.40 Correspond with Company, Epiq re website.
03/05/20 Kate Coverdale                  0.20 Correspond with Alix and K&E team re trust.
03/05/20 Library Factual Research        0.70 Locate email address for recipient of
                                              Company correspondence re inventory
                                              matters.
03/05/20 Josh Sussberg, P.C.             0.40 Telephone conference with Company re
                                              status.

                                              4
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 204 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026432
Pier 1 Imports, Inc.                                         Matter Number:      46243-20
Case Administration

Date     Name                           Hours Description
03/06/20 Catherine Jun                   0.80 Review, revise work in progress summary,
                                              critical dates chart.
03/06/20 Evan Swager                     0.50 Revise work in progress materials.
03/09/20 Elizabeth Helen Jones           0.50 Revise work in progress list (.3); correspond
                                              with E. Swager re same (.2).
03/09/20   Leo Rosenberg                 0.40 Prepare docket update.
03/09/20   Josh Sussberg, P.C.           0.10 Correspond re status.
03/09/20   Evan Swager                   0.70 Review and revise work in progress materials.
03/10/20   Anthony Abate                 0.50 Office conference with J. Altman, K&E team
                                              re work in progress.
03/10/20 Stephanie Cohen                 0.50 Conference with J. Altman, K&E team re
                                              work in progress.
03/10/20 Nick Hafen                      0.50 Office conference with J. Altman, K&E team
                                              re work in progress.
03/10/20 Elizabeth Helen Jones           0.40 Telephone conference with J. Altman, K&E
                                              team re status of case.
03/10/20 Jane A. Komsky                  0.50 Telephone conference with J. Altman, K&E
                                              team re work in progress.
03/10/20 Nick Krislov                    0.50 Conference with J. Altman, K&E team re
                                              work in progress.
03/10/20 Andrew Polansky                 0.50 Office conference with J. Altman, K&E team
                                              re priority work streams, next steps.
03/10/20 Leo Rosenberg                   0.50 Office conference with J. Altman, K&E team
                                              re work in progress.
03/10/20 Charles B. Sterrett             1.00 Office conference with J. Altman, K&E team
                                              re critical deadlines and case status (.7);
                                              prepare re same (.3).
03/10/20 Evan Swager                     0.40 Telephone conference with J. Altman, K&E
                                              team re next steps.
03/10/20 Scott J. Vail                   0.50 Prepare for and participate in telephone
                                              conference with J. Altman, K&E team re
                                              work in progress and critical deadlines.
03/10/20 Alex Warso                      0.50 Conference with J. Altman, K&E team re
                                              work in progress.
03/11/20 Anthony Abate                   1.20 Prepare and organize redlines of all proposed
                                              second day orders.
03/11/20 Joshua M. Altman                0.80 Telephone conference with advisors re work
                                              streams update.
03/11/20 Catherine Jun                   0.10 Correspond with E. Swager re critical dates
                                              calendar.
03/11/20 Leo Rosenberg                   0.30 Prepare docket update.

                                              5
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 205 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026432
Pier 1 Imports, Inc.                                         Matter Number:      46243-20
Case Administration

Date     Name                           Hours Description
03/11/20 Evan Swager                     0.50 Telephone conference with company advisors
                                              re case administration.
03/13/20 Leo Rosenberg                   0.40 Prepare docket report.
03/13/20 Alex Warso                      0.10 Revise weekly case status report.
03/16/20 Stephanie Cohen                 0.20 Review work in process materials (.1);
                                              correspond with E. Swager re same (.1).
03/16/20 Elizabeth Helen Jones           0.50 Correspond with S. Golden re case summary
                                              (.2); update work in progress list (.2);
                                              correspond with E. Swager re same (.1).
03/16/20 Catherine Jun                   0.30 Conference and correspond with E. Swager,
                                              K&E team re work in progress summary,
                                              critical dates chart.
03/16/20 Nick Krislov                    0.20 Review, revise work in progress document
                                              (.1); correspond with E. Swager re same (.1).
03/16/20 Andrew Polansky                 0.20 Review, analyze work in process materials
                                              and correspond with E. Swager re same (.1);
                                              review, analyze Eastern District standing
                                              order (.1).
03/16/20 Charles B. Sterrett             0.30 Review, revise organizational document re
                                              work in progress (.2); correspond with C. Jun,
                                              K&E team re same (.1).
03/16/20 Evan Swager                     0.80 Review and revise work in progress materials.
03/17/20 Anthony Abate                   0.40 Telephone conference with J. Altman, K&E
                                              team re work in progress.
03/17/20 Stephanie Cohen                 0.40 Conference with J. Altman, K&E team re
                                              work in progress.
03/17/20 AnnElyse Scarlett Gains         0.50 Telephone conference with J. Altman, K&E
                                              team re work in process.
03/17/20 Emily Elizabeth Geier           0.70 Telephone conference with K&E team re
                                              work in progress.
03/17/20 Nick Hafen                      0.40 Participate in telephone conference with J.
                                              Altman, K&E team re work in progress.
03/17/20 Elizabeth Helen Jones           0.70 Revise work in progress materials re case
                                              timeline (.2); telephone conference with J.
                                              Altman, K&E team re case status (.5).
03/17/20 Catherine Jun                   0.90 Review, revise work in progress summary,
                                              critical dates chart (.8); conference and
                                              correspond with J. Altman K&E team re same
                                              (.1).
03/17/20 Jane A. Komsky                  0.50 Telephone conference with A. Gains, K&E
                                              team re work in progress.


                                              6
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 206 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026432
Pier 1 Imports, Inc.                                         Matter Number:      46243-20
Case Administration

Date     Name                           Hours Description
03/17/20 Nick Krislov                    0.40 Telephone conference with J. Altman, K&E
                                              team re work in progress.
03/17/20 Dan Latona                      0.50 Telephone conference with J. Altman, K&E
                                              team re work in progress.
03/17/20 Andrew Polansky                 0.50 Prepare for and attend conference with J.
                                              Altman, K&E team re priority work streams,
                                              next steps.
03/17/20 Leo Rosenberg                   0.30 Office conference with J. Altman, K&E team
                                              re works in progress.
03/17/20 Charles B. Sterrett             0.90 Correspond and telephone conferences with J.
                                              Altman, K&E team re case status, critical
                                              deadlines, and work in progress (.7); prepare
                                              re same (.2).
03/17/20 Scott J. Vail                   0.50 Prepare for and participate in telephone
                                              conference with J. Altman, K&E team re case
                                              status and critical work streams.
03/18/20 Joshua M. Altman                0.60 Telephone conference with K&E,
                                              Guggenheim, Alix teams re case status.
03/18/20 Emily Elizabeth Geier           0.80 Telephone conference with advisors re status
                                              and next steps.
03/18/20 Elizabeth Helen Jones           0.60 Revise timeline materials (.5); correspond
                                              with C. Jun re same (.1).
03/18/20 Catherine Jun                   0.40 Correspond with K&E team re case timeline
                                              and tentative hearing dates.
03/18/20 Michelle Kilkenney, P.C.        0.60 Telephone conference re weekly advisor
                                              update call.
03/18/20 Leo Rosenberg                   0.40 Prepare docket report.
03/19/20 Elizabeth Helen Jones           1.00 Revise work in progress list re updated
                                              timeline (.5); review local rules re
                                              adjournment of hearing (.3); correspond with
                                              C. Jun re same (.2).
03/19/20 Leo Rosenberg                   0.30 Prepare docket report.
03/19/20 Josh Sussberg, P.C.             1.10 Participate on restructuring committee call
                                              (.3); correspond re same and status (.8).
03/20/20 Elizabeth Helen Jones           1.00 Update work in progress timeline chart (.8);
                                              correspond with C. Jun re same (.2).
03/20/20 Josh Sussberg, P.C.             0.50 Telephone conferences with Company, K&E
                                              team (inc. A. Gains) re status, deadlines.
03/21/20 Josh Sussberg, P.C.             0.10 Correspond with Company advisors re status.
03/22/20 Josh Sussberg, P.C.             0.10 Correspond with Company advisors re status.
03/23/20 Elizabeth Helen Jones           0.20 Review work in progress list.

                                              7
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 207 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026432
Pier 1 Imports, Inc.                                         Matter Number:      46243-20
Case Administration

Date     Name                           Hours Description
03/23/20 Catherine Jun                   0.70 Review, revise summary of work in progress
                                              (.4); conference and correspond with E.
                                              Swager, K&E team re same (.1); review,
                                              revise agenda for March 26 hearing (.1);
                                              conference and correspond with Kutak re
                                              same (.1).
03/23/20 Charles B. Sterrett             0.60 Correspond with K&E team, C. Jun, re work
                                              in progress documents (.3); revise work in
                                              progress organizational documents re same
                                              (.3).
03/24/20 Anthony Abate                   0.40 Telephone conference with J. Altman, K&E
                                              team re work in progress.
03/24/20 Joshua M. Altman                0.20 Telephone conference with C. Jun, K&E team
                                              re work in progress.
03/24/20 Stephanie Cohen                 0.30 Conference with J. Altman, K&E team re
                                              work in progress.
03/24/20 Emily Elizabeth Geier           0.70 Telephone conference with K&E team re
                                              work in progress.
03/24/20 Nick Hafen                      0.30 Telephone conference with J. Altman, K&E
                                              team re work in progress.
03/24/20 Elizabeth Helen Jones           0.40 Telephone conference with J. Altman, K&E
                                              team re work in progress.
03/24/20 Catherine Jun                   0.50 Review critical dates chart (.1); correspond
                                              with C. Sterrett re same (.1); telephone
                                              conference with J. Altman, K&E team re
                                              work in progress (.3).
03/24/20 Jane A. Komsky                  0.50 Telephone conference with J. Altman, K&E
                                              team re work in progress.
03/24/20 Nick Krislov                    0.30 Telephone conference with J. Altman, K&E
                                              team re work in progress.
03/24/20 Dan Latona                      0.30 Telephone conference with J. Altman, K&E
                                              team re work in progress.
03/24/20 Andrew Polansky                 0.50 Prepare forand attend conference with J.
                                              Altman, K&E team re priority work streams,
                                              next steps.
03/24/20 Leo Rosenberg                   0.40 Attend office conference with J. Altman,
                                              K&E team re work in progress.
03/24/20 Charles B. Sterrett             0.90 Correspond and telephone conferences with
                                              C. Jun, K&E team re critical deadlines, case
                                              status, work in progress (.6); prepare re same
                                              (.3).



                                              8
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 208 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026432
Pier 1 Imports, Inc.                                         Matter Number:      46243-20
Case Administration

Date     Name                           Hours Description
03/24/20 Josh Sussberg, P.C.             0.50 Correspond with Company advisors re status
                                              and next steps.
03/24/20 Scott J. Vail                   0.50 Prepare for and participate in telephone
                                              conference with J. Altman, K&E team re
                                              work in progress and critical deadlines.
03/24/20 Alex Warso                      0.40 Telephone conference with K&E team re
                                              work in progress.
03/25/20 Joshua M. Altman                0.30 Telephone conference with advisors re case
                                              update.
03/25/20 Emily Elizabeth Geier           0.70 Telephone conference with K&E team, Alix,
                                              Guggenheim re update and go-forward status
                                              for Company.
03/26/20 Leo Rosenberg                   0.20 Prepare docket update.
03/26/20 Leo Rosenberg                   1.20 Compile documents re bankruptcy
                                              proceedings during COVID-19 pandemic.
03/27/20 Leo Rosenberg                   0.80 Compile documents re management of
                                              bankruptcy cases during COVID-19
                                              pandemic.
03/27/20 Laura Saal                      0.30 Arrange telephonic appearance (CourtCall)
                                              for E. Geier re Craftworks Parent LLC
                                              mothballing hearing.
03/29/20 Josh Sussberg, P.C.             0.20 Telephone conference with B. Riesbeck and
                                              correspond with advisors re status.
03/30/20 Catherine Jun                   0.80 Review, revise critical dates chart (.5);
                                              review, revise work in progress chart (.3).
03/30/20 Nick Krislov                    0.20 Review, revise work in progress document
                                              (.1); correspond with C. Sterrett re same (.1).
03/30/20 Charles B. Sterrett             0.60 Correspond with C. Jun, K&E team re case
                                              status, work in progress (.4); revise work in
                                              progress chart re same (.2).
03/31/20 Anthony Abate                   0.20 Telephone conference with J. Altman, K&E
                                              team re work in progress.
03/31/20 Joshua M. Altman                0.30 Conference with K&E team re work in
                                              progress.
03/31/20 Stephanie Cohen                 0.20 Conference with J. Altman, K&E team re
                                              work in progress.
03/31/20 Nick Hafen                      0.20 Telephone conference with J. Altman, K&E
                                              team re work in progress.
03/31/20 Elizabeth Helen Jones           0.40 Telephone conference with J. Altman, K&E
                                              team re work in progress.



                                              9
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 209 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026432
Pier 1 Imports, Inc.                                         Matter Number:      46243-20
Case Administration

Date     Name                           Hours Description
03/31/20 Catherine Jun                   0.40 Review, revise critical dates chart (.2);
                                              telephone conference with K&E team re work
                                              in progress (.2).
03/31/20 Jane A. Komsky                  0.20 Telephone conference with J. Altman, K&E
                                              team re work in progress.
03/31/20 Nick Krislov                    0.20 Telephone conference with K&E team re
                                              work in progress.
03/31/20 Library Statistical             0.20 Provide requested share data.
03/31/20 Andrew Polansky                 0.30 Prepare for and attend conference with J.
                                              Altman, K&E team re priority work streams,
                                              next steps.
03/31/20 Leo Rosenberg                   0.20 Prepare docket update.
03/31/20 Leo Rosenberg                   0.30 Attend conference with J. Altman, K&E team
                                              re work in progress.
03/31/20 Charles B. Sterrett             0.90 Correspond and telephone conference with C.
                                              Jun, K&E team re case status and work in
                                              progress (.4); prepare re same (.5).
03/31/20 Josh Sussberg, P.C.             0.20 Correspond with Company advisors re status
                                              and next steps.
03/31/20 Scott J. Vail                   0.30 Prepare for and participate in telephone
                                              conference with J. Altman, K&E team re
                                              work in progress and case status.
03/31/20 Alex Warso                      0.20 Telephone conference with J. Altman, K&E
                                              team re work in progress, case status update.

Total                                    70.60




                                             10
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 210 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




April 22, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050026433
                                                                              Client Matter: 46243-21

In the Matter of K&E Retention & Fee Applications




For legal services rendered through March 31, 2020
(see attached Description of Legal Services for detail)                                                       $ 38,734.00
Total legal services rendered                                                                                 $ 38,734.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 211 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026433
Pier 1 Imports, Inc.                                         Matter Number:      46243-21
K&E Retention & Fee Applications




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Anthony Abate                                         0.20     340.00             68.00
Joshua M. Altman                                      2.20   1,085.00          2,387.00
Stephanie Cohen                                      11.70     740.00          8,658.00
Emily Elizabeth Geier                                 0.90   1,175.00          1,057.50
Susan D. Golden                                       0.50   1,175.00            587.50
Nick Hafen                                            5.90     610.00          3,599.00
Elizabeth Helen Jones                                 2.60     610.00          1,586.00
Catherine Jun                                         1.20   1,035.00          1,242.00
Jane A. Komsky                                        6.80     740.00          5,032.00
Nick Krislov                                          2.90     740.00          2,146.00
Andrew Polansky                                       3.00     740.00          2,220.00
Charles B. Sterrett                                   7.30     610.00          4,453.00
Alex Warso                                            7.70     740.00          5,698.00

TOTALS                                              52.90                   $ 38,734.00




                                              2
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 212 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026433
Pier 1 Imports, Inc.                                         Matter Number:      46243-21
K&E Retention & Fee Applications


                                 Description of Legal Services

Date     Name                           Hours Description
03/02/20 Stephanie Cohen                 4.30 Review engagement letters re conflict matters
                                              for K&E retention.
03/02/20 Catherine Jun                   0.10 Correspond with K&E team, J. Komsky re
                                              parties in interest.
03/03/20 Joshua M. Altman                0.40 Analyze U.S. Trustee comments re K&E
                                              retention (.3); follow up with K&E team re
                                              same (.1).
03/03/20 Susan D. Golden                 0.50 Review U.S. Trustee comments to K&E
                                              retention application (.3); correspond with C.
                                              Jun with comments re same (.2).
03/03/20 Elizabeth Helen Jones           0.50 Research K&E retention orders in previous
                                              cases.
03/03/20 Catherine Jun                   1.10 Correspond with J. Komsky re parties in
                                              interest, engagement letters.
03/03/20 Jane A. Komsky                  0.90 Correspond with C. Jun re U.S. Trustee
                                              comments (.3); review and analyze
                                              engagement letters (.4); correspond with C.
                                              Husnick, K&E team re U.S. Trustee
                                              comments (.1); correspond with J. Altman,
                                              K&E team re parties in interest list (.1).
03/04/20 Stephanie Cohen                 1.50 Review, revise K&E invoices for
                                              confidentiality pursuant to U.S. Trustee
                                              guidelines and privilege (1.3); conference
                                              with A. Warso, K&E team re same (.2).
03/04/20 Stephanie Cohen                 0.40 Prepare for and attend conference with K&E
                                              team re U.S. Trustee guidelines re invoices.
03/04/20 Nick Hafen                      0.30 Telephone conference with S. Cohen and
                                              K&E team re invoice review.
03/04/20 Elizabeth Helen Jones           1.20 Telephone conference with S. Cohen, A.
                                              Warso re process of reviewing invoices for
                                              compliance with U.S. Trustee guidelines (.4);
                                              review February invoices for compliance with
                                              U.S. Trustee guidelines (.8).
03/04/20 Andrew Polansky                 0.50 Revise interim compensation order (.4);
                                              correspond with C. Jun re same (.1).
03/04/20 Charles B. Sterrett             1.00 Telephone conference with K&E team, S.
                                              Cohen re invoice review (.5); correspond with
                                              S. Cohen re same (.5).




                                              3
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 213 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026433
Pier 1 Imports, Inc.                                         Matter Number:      46243-21
K&E Retention & Fee Applications

Date     Name                           Hours Description
03/04/20 Alex Warso                      0.60 Telephone conferences with S. Cohen, K&E
                                              team re invoice review (.4); review, revise
                                              K&E invoice re U.S. Trustee guidelines &
                                              privilege (.2).
03/05/20 Stephanie Cohen                 0.80 Review, revise K&E invoices for
                                              confidentiality and pursuant to U.S. Trustee
                                              guidelines and privilege.
03/05/20 Nick Hafen                      2.50 Review, revise K&E invoices re privilege,
                                              confidentiality, U.S. Trustee guidelines.
03/05/20 Jane A. Komsky                  1.60 Review and analyze invoices re guidelines
                                              (1.2); review and revise K&E retention order
                                              per U.S. Trustee comments (.4).
03/05/20 Nick Krislov                    1.10 Review, revise time entries re compliance
                                              with applicable confidentiality protocols
                                              (1.0); correspond with K&E team re same
                                              (.1).
03/05/20 Andrew Polansky                 1.40 Review, revise K&E invoices re privilege,
                                              confidentiality, U.S. Trustee guidelines.
03/05/20 Charles B. Sterrett             3.20 Review, revise K&E invoices re privilege,
                                              confidentiality, U.S. Trustee guidelines (2.9);
                                              correspond with A. Warso and S. Cohen re
                                              same (.3).
03/05/20 Alex Warso                      3.20 Review, revise K&E invoice re applicable
                                              confidentiality guidelines and privilege.
03/06/20 Anthony Abate                   0.20 Draft first supplemental K&E retention
                                              application.
03/06/20 Stephanie Cohen                 0.30 Review engagement letters re conflict matters
                                              (.2); correspond with C. Jun, J. Komsky re
                                              same (.1).
03/06/20 Jane A. Komsky                  0.70 Correspond with C. Jun, J. Altman re K&E
                                              retention order language (.2); review and
                                              analyze retention order re same (.3); review
                                              engagement letters re K&E retention (.2).
03/06/20 Charles B. Sterrett             0.60 Correspond and telephone conference with A.
                                              Warso re confidentiality protocols, guidelines,
                                              K&E invoices.
03/06/20 Alex Warso                      0.50 Review, revise K&E invoice re
                                              confidentiality guidelines and privilege (.3);
                                              telephone conference with C. Sterrett re same
                                              (.2).
03/09/20 Stephanie Cohen                 1.80 Draft and revise first supplemental declaration
                                              re K&E retention.


                                              4
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 214 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026433
Pier 1 Imports, Inc.                                         Matter Number:      46243-21
K&E Retention & Fee Applications

Date     Name                           Hours Description
03/09/20 Jane A. Komsky                  1.50 Correspond with S. Cohen re K&E
                                              supplemental declaration (.3); review
                                              engagement letters re same (.2); telephone
                                              conference with C. Jun re same (.1);
                                              correspond with J. Altman, S. Cohen, C. Jun
                                              re supplemental declaration (.5); review K&E
                                              retention application re same (.2); correspond
                                              with S. Cohen, C. Jun re same (.2).
03/10/20 Joshua M. Altman                0.70 Correspond with K&E team, C. Jun re
                                              retention matters (.3); conferences with U.S.
                                              Trustee re resolutions to same and follow up
                                              with K&E team re same (.4).
03/10/20 Stephanie Cohen                 1.10 Correspond with K&E team, J. Komsky re
                                              supplemental declaration (.5); review U.S.
                                              Trustee guidelines, local rules re same (.6).
03/10/20 Emily Elizabeth Geier           0.90 Draft and revise K&E supplemental
                                              declaration (.4); correspond with K&E team,
                                              J. Komsky re same (.3); telephone conference
                                              with U.S. Trustee re same (.2).
03/10/20 Jane A. Komsky                  0.90 Correspond with E. Geier, K&E team re K&E
                                              supplemental declaration (.6); review, analyze
                                              the K&E retention re same (.1); correspond
                                              with J. Altman, K&E team re U.S. Trustee
                                              comments (.2).
03/10/20 Alex Warso                      0.20 Correspond with S. Cohen, C. Jun, P.
                                              Marcum re K&E invoice (.1); review K&E
                                              invoice re U.S. Trustee guidelines & privilege
                                              (.1).
03/11/20 Stephanie Cohen                 0.30 Revise invoices re U.S. Trustee guideline (.2);
                                              conference with A. Warso, K&E team re
                                              same (.1).
03/11/20 Nick Hafen                      2.30 Telephone conference with A. Warso, K&E
                                              team re invoice review (.1); review, revise
                                              K&E invoices re privilege, confidentiality,
                                              applicable guidelines (2.2).
03/11/20 Elizabeth Helen Jones           0.30 Telephone conference with A. Warso, K&E
                                              team re invoice review for compliance with
                                              U.S. Trustee guidelines.
03/11/20 Jane A. Komsky                  0.30 Telephone conference with A. Warso, K&E
                                              team re invoice review.
03/11/20 Nick Krislov                    0.20 Telephone conference with A. Warso re
                                              invoice review.



                                              5
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 215 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026433
Pier 1 Imports, Inc.                                         Matter Number:      46243-21
K&E Retention & Fee Applications

Date     Name                           Hours Description
03/11/20 Charles B. Sterrett             0.30 Telephone conference with A. Warso, K&E
                                              team re confidentiality, U.S. Trustee
                                              guidelines, and privilege.
03/11/20 Alex Warso                      0.30 Correspond with S. Cohen, K&E team re
                                              invoice review (.1); telephone conference
                                              with S. Cohen, K&E team re same (.2).
03/12/20 Stephanie Cohen                 1.20 Review, revise K&E invoices re privilege,
                                              confidentiality, U.S. Trustee guidelines.
03/12/20 Nick Hafen                      0.80 Review, revise K&E invoices re privilege,
                                              confidentiality, U.S. Trustee guidelines.
03/12/20 Elizabeth Helen Jones           0.60 Review, analyze K&E invoices re privilege,
                                              compliance with U.S. Trustee guidelines (.5);
                                              revise re same (.1).
03/12/20 Jane A. Komsky                  0.90 Draft talking points regarding K&E retention
                                              application (.5); review, analyze invoices re
                                              U.S. Trustee guidelines (.4).
03/12/20 Andrew Polansky                 0.70 Review, revise K&E invoices re privilege,
                                              confidentiality, U.S. Trustee guidelines.
03/12/20 Charles B. Sterrett             2.20 Review, revise K&E invoices re privilege,
                                              confidentiality, U.S. Trustee guidelines (2.0);
                                              correspond with A. Warso, K&E team re
                                              same (.2).
03/12/20 Alex Warso                      2.90 Review, revise K&E invoice re U.S. Trustee
                                              guidelines and privilege (2.4); correspond
                                              with J. Altman, K&E team re same (.4);
                                              telephone conference with S. Cohen re same
                                              (.1).
03/13/20 Nick Krislov                    1.60 Review, analyze invoices for privacy and U.S.
                                              Trustee guidelines.
03/13/20 Andrew Polansky                 0.40 Review, revise K&E invoices re privilege,
                                              confidentiality, U.S. Trustee guidelines.
03/31/20 Joshua M. Altman                1.10 Analyze February invoice re compliance with
                                              applicable protocols.

Total                                    52.90




                                                 6
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 216 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




April 22, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050026434
                                                                              Client Matter: 46243-22

In the Matter of Non-K&E Retention and Fee Applications




For legal services rendered through March 31, 2020
(see attached Description of Legal Services for detail)                                                      $ 246,653.00
Total legal services rendered                                                                                $ 246,653.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 217 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026434
Pier 1 Imports, Inc.                                         Matter Number:      46243-22
Non-K&E Retention and Fee Applications




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Anthony Abate                                         4.70     340.00          1,598.00
Joshua M. Altman                                      6.80   1,085.00          7,378.00
Stephanie Cohen                                      35.10     740.00         25,974.00
Elizabeth DeGori                                     11.90     925.00         11,007.50
AnnElyse Scarlett Gains                               8.70   1,135.00          9,874.50
Emily Elizabeth Geier                                16.70   1,175.00         19,622.50
Nick Hafen                                            8.50     610.00          5,185.00
Jacob H. Johnston                                    28.30   1,075.00         30,422.50
Elizabeth Helen Jones                                 5.20     610.00          3,172.00
Catherine Jun                                        35.90   1,035.00         37,156.50
Jane A. Komsky                                       17.40     740.00         12,876.00
Nick Krislov                                         18.00     740.00         13,320.00
Dan Latona                                            2.80     965.00          2,702.00
Adrienne J. Levin                                     1.30     445.00            578.50
Library Factual Research                              0.50     375.00            187.50
Mark McKane, P.C.                                     2.00   1,405.00          2,810.00
Leo Rosenberg                                         2.20     275.00            605.00
Charles B. Sterrett                                  29.00     610.00         17,690.00
Josh Sussberg, P.C.                                   1.00   1,635.00          1,635.00
Scott J. Vail                                        16.50     965.00         15,922.50
Alex Warso                                           36.40     740.00         26,936.00

TOTALS                                             288.90                  $ 246,653.00




                                              2
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 218 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026434
Pier 1 Imports, Inc.                                         Matter Number:      46243-22
Non-K&E Retention and Fee Applications


                                 Description of Legal Services

Date     Name                           Hours Description
03/02/20 Joshua M. Altman                0.70 Comment on PwC retention application.
03/02/20 Catherine Jun                   4.10 Review, revise PwC retention application
                                              (2.2); correspond with PwC, Company, K&E
                                              team, J. Altman re same (1.4); review, revise
                                              motion to expedite re same (.4); correspond
                                              with Kutak, K&E team re same, filing same
                                              (.1).
03/02/20 Nick Krislov                    2.30 Review, analyze Malfitano engagement letter
                                              (1.1); correspond and conference with K&E
                                              team, C. Jun re same (.3); draft, revise
                                              retention application re same (.9).
03/02/20 Charles B. Sterrett             3.50 Review, revise PwC retention application re
                                              filing (2.7); correspond with K&E team, PwC,
                                              and Kutak team re same (.8).
03/03/20 Joshua M. Altman                1.00 Analyze U.S. Trustee comments re
                                              Guggenheim, Alix retention applications and
                                              follow up re same (.4); comment on Malfitano
                                              engagement letter (.3); correspond with R.
                                              McKown, N. Krislov re same (.3).
03/03/20 Stephanie Cohen                 0.50 Review Epiq and Alix retention orders (.3);
                                              correspond with Epiq, Alix teams re U.S.
                                              Trustee comments re same (.2).
03/03/20 Nick Hafen                      1.80 Research precedent re ordinary course
                                              professionals retention issues.
03/03/20 Nick Krislov                    3.80 Draft, revise Malfitano retention application
                                              (2.4); review, analyze Malfitano comments
                                              (.5); correspond with J. Altman, K&E team,
                                              Malfitano re same (.9).
03/03/20 Charles B. Sterrett             1.80 Review, revise PwC retention application (.9);
                                              telephone conference with PwC and C. Jun re
                                              same (.4); review A&G retention application
                                              re comments from U.S. Trustee (.3);
                                              correspond with A&G re same (.2).
03/04/20 Joshua M. Altman                0.70 Comment on Malfitano retention application
                                              (.3); revise motion for expedited hearing (.4).
03/04/20 Stephanie Cohen                 1.10 Review precedent re Alix retention
                                              applications.




                                              3
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 219 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026434
Pier 1 Imports, Inc.                                         Matter Number:      46243-22
Non-K&E Retention and Fee Applications

Date     Name                           Hours Description
03/04/20 Nick Krislov                    6.00 Draft, revise Malfitano retention applicable
                                              (3.1); correspond and telephone conferences
                                              with K&E team re retention application,
                                              engagement letter (1.2) correspond with
                                              Malfitano, Company re same (.9); finalize
                                              retention application for filing (.8).
03/04/20 Charles B. Sterrett             1.50 Review, revise A&G retention order (.4);
                                              correspond with C. Jun re same (.1); review,
                                              revise PwC retention order (.8); office
                                              conference with C. Jun re same (.2).
03/05/20 Joshua M. Altman                0.30 Correspond with R. McKown re EY
                                              engagement.
03/05/20 Stephanie Cohen                 0.20 Correspond with Epiq, revise retention order
                                              re same.
03/05/20 Nick Krislov                    1.50 Review, analyze U.S. Trustee questions re
                                              Malfitano retention (.4); correspond with
                                              Malfitano, C. Jun re U.S. Trustee questions
                                              and issues (.5); update, revise Malfitano
                                              retention application re same (.6).
03/06/20 Anthony Abate                   0.80 Draft first supplemental retention declaration
                                              for Company professionals.
03/06/20 Joshua M. Altman                0.70 Conference with C. Jun re PwC (.3);
                                              correspond with J. Williams re Kutak
                                              supplemental declaration (.3); correspond
                                              with J. Komsky re same (.1).
03/06/20 Stephanie Cohen                 3.40 Revise Alix services supplemental application
                                              (2.0); revise Alix retention order (1.4).
03/06/20 Nick Krislov                    1.20 Correspond and telephone conference with C.
                                              Jun re U.S. Trustee concerns re Malfitano
                                              retention (.4); draft, revise supplemental
                                              Malfitano declaration (.8).
03/06/20 Charles B. Sterrett             1.40 Telephone conference with C. Jun, U.S.
                                              Trustee, PwC re retention issue (1.1);
                                              correspond with C. Jun re same (.3).
03/07/20 Emily Elizabeth Geier           0.60 Correspond with K&E team re Guggenheim
                                              retention.
03/07/20 Catherine Jun                   1.10 Correspond with Guggenheim re informal
                                              objections to retention application (.8);
                                              correspond with Kutak, Sidley re same (.3).
03/07/20 Nick Krislov                    0.40 Draft, revise Malfitano declaration re
                                              retention (.3); correspond with C. Jun re same
                                              (.1).



                                              4
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 220 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026434
Pier 1 Imports, Inc.                                         Matter Number:      46243-22
Non-K&E Retention and Fee Applications

Date     Name                           Hours Description
03/07/20 Charles B. Sterrett             0.60 Review, revise A&G supplemental
                                              declaration re retention (.5); correspond with
                                              C. Jun re same (.1).
03/07/20 Josh Sussberg, P.C.             0.10 Correspond with E. Geier re Guggenheim
                                              retention.
03/08/20 Nick Krislov                    0.90 Update, revise Malfitano declaration re
                                              retention (.5); correspond with C. Jun,
                                              Malfitano re same (.4).
03/08/20 Charles B. Sterrett             0.40 Draft, revise supplemental declaration in
                                              support of retention application re A&G (.2);
                                              correspond with C. Jun, K&E team re same
                                              (.2).
03/09/20 Anthony Abate                   1.20 Compile and distribute retention application
                                              reply precedent (.4); compile and distribute
                                              retention application/order precedent re
                                              investment bankers (.8).
03/09/20 Joshua M. Altman                0.20 Correspond with K&E team re ordinary
                                              course professionals matters, objection
                                              resolution.
03/09/20 Stephanie Cohen                 0.50 Revise Alix retention order and supplemental
                                              declaration.
03/09/20 Elizabeth DeGori                0.50 Conference with J. Johnston re retention
                                              issues.
03/09/20 AnnElyse Scarlett Gains         1.60 Review and analyze issues re retention issues,
                                              second day hearings.
03/09/20 Emily Elizabeth Geier           2.40 Telephone conference with K&E team,
                                              Guggenheim re Guggenheim retention (.7);
                                              correspond and conference with K&E team, J.
                                              Altman re same (1.7).
03/09/20 Nick Krislov                    0.40 Correspond with C. Sterrett, K&E team,
                                              Malfitano re declaration.
03/09/20 Library Factual Research        0.50 Research re PwC retention.
03/09/20 Charles B. Sterrett             1.80 Review, revise supplemental declaration re
                                              PwC retention (1.0); research, analyze
                                              diligence documents re same (.5); correspond
                                              with C. Jun re same (.2); correspond with
                                              PwC re same (.1).




                                              5
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 221 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026434
Pier 1 Imports, Inc.                                         Matter Number:      46243-22
Non-K&E Retention and Fee Applications

Date     Name                           Hours Description
03/09/20 Alex Warso                      5.20 Review, analyze case law, precedent re
                                              banker objections re Guggenheim retention
                                              (1.3); draft reply re same (.9); review, analyze
                                              precedent retentions re same (2.1); correspond
                                              with A. Gains, C. Jun re same (.1); conference
                                              with A. Gains re same (.1); correspond with
                                              A. Abate, L. Rosenberg re K&E precedent
                                              (.2); review, analyze same (.5).
03/10/20 Anthony Abate                   0.20 Search for and distribute Canadian counsel
                                              retention applications.
03/10/20 Joshua M. Altman                1.40 Conference with Guggenheim, Sidley, A.
                                              Gains re Guggenheim retention matters (.4);
                                              correspond with UCC, A. Gains re same (.1);
                                              correspond with J. Johnston, A. Gains re
                                              discovery matters, history (.5); conferences
                                              and correspond with K&E team, A. Gains re
                                              PwC objection and related matters (.4).
03/10/20 Elizabeth DeGori                1.60 Conference with J. Johnston re Guggenheim
                                              fees, retention, and requested discovery (.1);
                                              review, analyze potential discovery re same
                                              (.2); review Guggenheim retention application
                                              and first day declaration re same (1.0); review
                                              board documents re same (.3).
03/10/20 AnnElyse Scarlett Gains         1.60 Review and analyze issues re second day
                                              hearings, retention applications.
03/10/20 Emily Elizabeth Geier           4.70 Correspond and telephone conference with
                                              K&E team, J. Altman re Guggenheim
                                              retention (1.6); correspond with K&E team, J.
                                              Altman re Guggenheim reply (1.3); telephone
                                              conference and correspond with D. Savini re
                                              same (1.4); telephone conference with UCC
                                              counsel re same (.4).
03/10/20 Nick Hafen                      1.00 Research and analyze ordinary course
                                              professionals motion precedent.
03/10/20 Jacob H. Johnston               8.90 Review, analyze Guggenheim retention
                                              application objection (3.7); research precedent
                                              re same (2.4); strategize re same (2.8).
03/10/20 Catherine Jun                   1.60 Review precedent retention applications re
                                              auditor retention (.8); correspond with EY re
                                              retention application, engagement letter (.4);
                                              review supplemental declarations (.3); prepare
                                              for filing (.1).




                                              6
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 222 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026434
Pier 1 Imports, Inc.                                         Matter Number:      46243-22
Non-K&E Retention and Fee Applications

Date     Name                           Hours Description
03/10/20 Jane A. Komsky                   0.20 Correspond with E. Geier, K&E team re
                                               Guggenheim retention (.1); compile
                                               documents in support re same (.1).
03/10/20 Nick Krislov                     0.70 Correspond with K&E team re filing Alix,
                                               A&G, Malfitano declarations (.2); update,
                                               revise Malfitano declaration (.3); prepare
                                               Malfitano declaration for filing (.2).
03/10/20 Adrienne J. Levin                0.30 Review discovery requests and deposition
                                               notices from ad hoc committee.
03/10/20 Mark McKane, P.C.                0.50 Conference with potential Company
                                               witnesses, J. Sussberg, J. Johnston re
                                               Guggenheim engagement agreement.
03/10/20 Mark McKane, P.C.                0.40 Correspond with J. Johnston re discovery
                                               requests and necessary pretrial preparation.
03/10/20 Leo Rosenberg                    1.50 Compile investment banking retention
                                               application precedents (1.2); compile EY
                                               retention application precedents (.3).
03/10/20 Charles B. Sterrett              1.30 Review, analyze U.S. Trustee objection re
                                               PwC retention (.3); review, analyze
                                               supplemental declaration re same (.4);
                                               telephone conference with S. Vail re same
                                               (.2); office conference and correspond with C.
                                               Jun re same (.4).
03/10/20 Josh Sussberg, P.C.              0.30 Correspond with K&E team, E. Geier, J.
                                               Johnston re Guggenheim retention and
                                               witness.
03/10/20 Scott J. Vail                    3.30 Telephone conference with C. Jun re U.S.
                                               Trustee issues with PwC retention application
                                               (.3); telephone conference with C. Sterrett re
                                               same (.4); review, analyze case and statutory
                                               law re affiliate relationships (2.2); draft reply
                                               in support of PwC's retention (.4).
03/10/20 Alex Warso                      10.70 Review, analyze precedent investment banker
                                               retention (3.8); telephone conference with A.
                                               Gains, J. Altman, E. Geier, Committee re
                                               DIP, Guggenheim Retention (.5); telephone
                                               conference with A. Gains, J. Altman, E.
                                               Geier, Guggenheim re retention, objections
                                               (.5); correspond with E. Geier, K&E team re
                                               fee precedent (.4); research precedent fee
                                               structures (4.0); draft exhibit re same (1.4);
                                               correspond with E. Geier, K&E team,
                                               Guggenheim re same (.1).


                                              7
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 223 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026434
Pier 1 Imports, Inc.                                         Matter Number:      46243-22
Non-K&E Retention and Fee Applications

Date     Name                           Hours Description
03/11/20 Joshua M. Altman                0.40 Correspond with various parties re deposition
                                              and discovery matters.
03/11/20 Joshua M. Altman                0.20 Correspond with C. Jun re ordinary course
                                              professionals resolutions and analyze
                                              precedent re same.
03/11/20 Stephanie Cohen                 5.50 Research comparable fee structures re
                                              Guggenheim (.8); draft EY retention
                                              application (4.0); review precedent re same
                                              (.7).
03/11/20 Elizabeth DeGori                6.90 Correspond with Company re deposition
                                              preparation and discovery re Guggenheim
                                              retention application (.5); correspond with
                                              Brown Rudnick re deposition location (.2);
                                              correspond with A. Gains re status of
                                              objection (.2); correspond with J. Johnston
                                              and M. McKane re deposition preparation and
                                              discovery (.5); telephone conference and
                                              correspond with M. Linder re Guggenheim
                                              responses (.4); draft responses and objections
                                              to Guggenheim discovery (1.4); draft
                                              responses and objections to 30(b)(6) notice
                                              (.5); review documents re responses to
                                              requests (2.9); correspond and telephone
                                              conference with A. Levin and N. Miller re
                                              production expectations (.3).
03/11/20 Emily Elizabeth Geier           4.60 Correspond with K&E team re Guggenheim
                                              application discovery requests and
                                              depositions (1.2); correspond with K&E team
                                              re Guggenheim reply (1.3); telephone
                                              conference with restructuring committee re
                                              Guggenheim retention (.4); telephone
                                              conference and correspond with D. Savini re
                                              same (1.7).
03/11/20 Nick Hafen                      1.60 Revise ordinary course professionals order
                                              (1.4); correspond with J. Altman and C. Jun re
                                              same (.2).
03/11/20 Jacob H. Johnston               7.00 Review, analyze Guggenheim retention
                                              objection (3.7); prepare for potential litigation
                                              re same (3.3).
03/11/20 Catherine Jun                   2.30 Correspond with S. Cohen, EY re EY
                                              retention application (1.3); correspond with
                                              Osler re retention application (.4); correspond
                                              with A. Abate, A. Altman, J. Komsky re same
                                              (.2); review precedent re same (.4).


                                              8
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 224 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026434
Pier 1 Imports, Inc.                                         Matter Number:      46243-22
Non-K&E Retention and Fee Applications

Date     Name                           Hours Description
03/11/20 Adrienne J. Levin               1.00 Correspond with K&E team re preparing
                                              production in response to ad hoc requests (.2);
                                              coordinate obtaining documents for
                                              production (.2); coordinate finalizing
                                              documents for production (.5); update case
                                              calendar (.1).
03/11/20 Mark McKane, P.C.               0.60 Address witness and discovery issues re
                                              Guggenheim’s retention application.
03/11/20 Mark McKane, P.C.               0.50 Correspond with J. Johnston re discovery
                                              issues (.3); follow up with E. Geier re
                                              settlement and adjournment issues (.2).
03/11/20 Leo Rosenberg                   0.70 Draft shell EY retention application (.4);
                                              compile precedent retention applications re
                                              same (.3).
03/11/20 Charles B. Sterrett             3.10 Review, analyze precedent re conflicts issue
                                              (1.2); office conference with S. Vail re same
                                              (.4); research, analyze case law and statutes re
                                              objection reply (1.3); update citations re reply
                                              to objection (.1); correspond with A. Warso re
                                              same (.1).
03/11/20 Josh Sussberg, P.C.             0.50 Conference with Company re Guggenheim
                                              retention (.3); correspond re same (.1);
                                              telephone conference with E. Geier re same
                                              (.1).
03/11/20 Scott J. Vail                   1.10 Office conference with C. Jun re PwC
                                              retention application reply (.2); office
                                              conference with C. Sterrett re same (.3);
                                              review, revise reply in support of PwC's
                                              retention application (.6).
03/11/20 Alex Warso                      7.80 Draft reply re Guggenheim retention (1.3);
                                              research, analyze precedent re fees and
                                              expenses (4.0); correspond with E. Geier,
                                              K&E team re support re same (.2); revise
                                              reply exhibit re same (2.1); correspond with
                                              A. Gains re same (.1); correspond with C.
                                              Sterrett re precedent (.1).
03/12/20 Anthony Abate                   1.00 Compile and distribute Canadian counsel
                                              retention precedent (.4); draft template re
                                              same (.6).
03/12/20 Stephanie Cohen                 4.50 Draft EY retention application (3.3); prepare
                                              and correspond with C. Jun re revised
                                              retention application orders (.3); draft talking
                                              points re Alix, Epiq retention applications
                                              (.9).

                                              9
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 225 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026434
Pier 1 Imports, Inc.                                         Matter Number:      46243-22
Non-K&E Retention and Fee Applications

Date     Name                           Hours Description
03/12/20 Stephanie Cohen                 1.20 Conference with C. Jun, review conflicts
                                              matters re Osler (.8); correspond with C. Jun,
                                              Osler re conflicts matters (.4).
03/12/20 Elizabeth DeGori                1.00 Draft objections to 30(b)(6) notice and
                                              correspond with J. Johnston re same (.9);
                                              correspond with Sidley and A. Levin re
                                              Guggenheim production (.1).
03/12/20 Emily Elizabeth Geier           2.90 Correspond and conference with Guggenheim
                                              re retention issues (.6); correspond and
                                              conference with T. Labuda re same (.7);
                                              correspond and conference with K&E team re
                                              same (1.6).
03/12/20 Nick Hafen                      0.30 Draft ordinary course professionals motion
                                              talking points.
03/12/20 Nick Hafen                      1.40 Draft talking points for Malfitano retention
                                              application.
03/12/20 Jacob H. Johnston               2.50 Analyze potential discovery re Guggenheim
                                              retention application.
03/12/20 Catherine Jun                   1.90 Correspond with K&E team re professional
                                              retention application orders, conflicts (1.2);
                                              correspond with Osler re retention
                                              application, conflicts (.5); correspond with
                                              Osler re retention application (.2).
03/12/20 Jane A. Komsky                  3.20 Draft Osler retention application (2.7); review
                                              precedent re same (.5).
03/12/20 Nick Krislov                    0.30 Review, revise Malfitano talking points (.2);
                                              correspond with N. Hafen re same (.1).
03/12/20 Dan Latona                      0.80 Analyze retention applications re hearing (.5);
                                              analyze hearing transcripts re same (.3).
03/12/20 Charles B. Sterrett             5.10 Review, compile A&G retention application
                                              order re filing (.5); correspond with K&E
                                              team, Kutak re same (.2); draft talking points
                                              re same (.7); correspond with D. Latona re
                                              same (.2); draft, revise PwC objection reply
                                              (3.1); research, analyze case law re same (.4).
03/12/20 Scott J. Vail                   2.10 Telephone conference with Orrick re U.S.
                                              Trustee questionnaire (.5); correspond with C.
                                              Sterrett re reply (.3); review, analyze J. Alix
                                              and McKinsey litigation (.7); revise reply in
                                              support of PwC retention (.6).
03/13/20 Joshua M. Altman                0.20 Correspond with K&E team re PwC retention.
03/13/20 Stephanie Cohen                 2.10 Draft and revise motion to expedite, E&Y
                                              retention application.

                                              10
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 226 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026434
Pier 1 Imports, Inc.                                         Matter Number:      46243-22
Non-K&E Retention and Fee Applications

Date     Name                           Hours Description
03/13/20 Elizabeth DeGori                1.90 Review, analyze documents produced by
                                              Sidley re Guggenheim objection (1.2);
                                              correspond with J. Johnston re same (.3);
                                              correspond with Company re same (.3);
                                              correspond with J. Altman re May drafts (.1).
03/13/20 AnnElyse Scarlett Gains         0.70 Correspond with K&E team and Sidley re
                                              Guggenheim retention.
03/13/20 Jacob H. Johnston               0.60 Strategize re PWC retention application.
03/13/20 Jacob H. Johnston               0.50 Strategize re discovery responses.
03/13/20 Catherine Jun                   3.50 Review draft reply re PwC retention
                                              application (1.3); correspond with K&E team
                                              re precedent (.5), strategize timing re U.S.
                                              Trustee objection (.8); correspond with PwC
                                              and Orrick re same (.5); correspond with
                                              Osler re retention application (.4).
03/13/20 Jane A. Komsky                  2.60 Review, revise Osler retention application
                                              (2.0); correspond with C. Jun re same (.3);
                                              correspond with Osler re same (.1); review
                                              engagement letter re same (.2).
03/13/20 Nick Krislov                    0.40 Correspond with S. Cohen, K&E team re
                                              entered orders.
03/13/20 Dan Latona                      2.00 Analyze talking points re retention
                                              applications.
03/13/20 Charles B. Sterrett             2.30 Draft, revise PwC objection reply (1.1);
                                              research, analyze precedent re PwC objection
                                              reply (1.0); correspond with S. Vail re same
                                              (.2).
03/13/20 Scott J. Vail                   1.70 Prepare for and participate in telephone
                                              conference with K&E team and PwC team re
                                              U.S. Trustee objection to PwC retention
                                              application (.9); correspond with C. Jun re
                                              same (.1); revise reply in support of PwC
                                              retention application (.7).
03/13/20 Alex Warso                      3.20 Correspond with A. Gains re draft reply,
                                              comparable compensation re Guggenheim
                                              (.1); correspond with E. Jones re same (.1);
                                              review, analyze objections re same (.6); draft
                                              reply (1.6); review, analyze objection
                                              precedent (.8).
03/14/20 Emily Elizabeth Geier           0.60 Correspond with Guggenheim, Sidley, K&E
                                              team re Guggenheim retention.
03/14/20 Jacob H. Johnston               0.40 Correspond with opposing counsel re
                                              discovery.

                                             11
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 227 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026434
Pier 1 Imports, Inc.                                         Matter Number:      46243-22
Non-K&E Retention and Fee Applications

Date     Name                           Hours Description
03/14/20 Charles B. Sterrett             2.80 Draft, revise PwC reply to objection (1.7);
                                              correspond with S. Vail re same (.2); research
                                              precedent re same (.9).
03/14/20 Josh Sussberg, P.C.             0.10 Correspond with Company advisors re
                                              Guggenheim settlement.
03/14/20 Alex Warso                      0.50 Draft, revise Guggenheim reply (.4);
                                              correspond with A. Gains re same (.1).
03/15/20 Emily Elizabeth Geier           0.30 Correspond with K&E team re Guggenheim
                                              retention.
03/16/20 Anthony Abate                   1.50 Compile and distribute precedent re recent
                                              entered retention application orders.
03/16/20 Joshua M. Altman                0.30 Analyze PwC correspondence and follow up
                                              re same.
03/16/20 Stephanie Cohen                 0.20 Review local rules re expedited hearings.
03/16/20 AnnElyse Scarlett Gains         1.20 Correspond and conference with K&E team,
                                              Sidley, Committee re Guggenheim retention.
03/16/20 Emily Elizabeth Geier           0.60 Telephone conferences with D. Savini, K&E
                                              team re Guggenheim retention (.4);
                                              correspond with Guggenheim re same (.2).
03/16/20 Jacob H. Johnston               1.50 Strategize and conferences with K&E team re
                                              contested retention applications.
03/16/20 Elizabeth Helen Jones           5.20 Research comparative investment banker
                                              rates (2.0); draft chart summarizing same
                                              (1.5); correspond with A. Warso re same (.2);
                                              revise same (1.5).
03/16/20 Catherine Jun                   5.40 Review, revise Osler retention application
                                              (.9); correspond with Osler re affidavit
                                              questions (.7); review, revise reply re PwC
                                              retention application (2.8); correspond with S.
                                              Vail re same (.6); review precedent re same
                                              (.4).
03/16/20 Jane A. Komsky                  4.10 Review, revise Osler retention application
                                              (2.2); draft motion to expedite re Osler
                                              retention application (1.9).
03/16/20 Charles B. Sterrett             3.40 Review, revise reply to U.S. Trustee objection
                                              re PwC (2.6); research case law re same (.3);
                                              telephone conference and correspond with S.
                                              Vail re same (.5).
03/16/20 Scott J. Vail                   5.20 Review, revise reply in support of PwC's
                                              retention application (3.9); telephone
                                              conference and correspond with C. Sterrett re
                                              same (.6); conference and correspond with
                                              K&E team re same (.7).

                                              12
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 228 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026434
Pier 1 Imports, Inc.                                         Matter Number:      46243-22
Non-K&E Retention and Fee Applications

Date     Name                           Hours Description
03/16/20 Alex Warso                      8.60 Correspond with A. Gains, K&E team re
                                              Guggenheim reply (.2); draft, revise same
                                              (3.8); correspond with E. Jones re reply
                                              exhibit (.4); revise same (1.4); review,
                                              analyze precedent retentions re same (2.3);
                                              analyze Committee objection re same (.5).
03/17/20 AnnElyse Scarlett Gains         3.10 Review and analyze issues re contested
                                              Guggenheim retention (1.7); correspond with
                                              Committee, K&E team, Sidley re same (.3);
                                              review and revise reply re same (1.1).
03/17/20 Nick Hafen                      0.40 Update ordinary course professionals
                                              materials (.2); correspond with J. Altman, C.
                                              Jun re same (.2).
03/17/20 Catherine Jun                   0.10 Correspond with U.S. Trustee re retention
                                              issues.
03/17/20 Jane A. Komsky                  1.30 Review, revise motion to expedite Osler
                                              retention application.
03/17/20 Alex Warso                      0.40 Revise Guggenheim reply (.3); correspond
                                              with A. Gains, E. Jones, J. Altman re same
                                              (.1).
03/18/20 AnnElyse Scarlett Gains         0.50 Review, analyze PwC retention issues.
03/18/20 Jacob H. Johnston               5.90 Draft briefing re contested fee applications
                                              (3.8); revise same (2.1).
03/18/20 Catherine Jun                   0.30 Correspond with Osler re retention
                                              application (.1); correspond with EY re
                                              engagement letter (.1); correspond with PwC
                                              re responses to U.S. Trustee on retention
                                              issues (.1).
03/18/20 Nick Krislov                    0.10 Review, correspond with K&E team,
                                              Malfitano re entered order.
03/19/20 Joshua M. Altman                0.20 Correspond with K&E team re PwC matters.
03/19/20 Stephanie Cohen                 1.50 Prepare for and attend telephone conferences
                                              with C. Jun, Osler re conflicts matter (.7);
                                              review precedent Osler retention applications
                                              (.8).
03/19/20 Jacob H. Johnston               0.50 Summarize issues for K&E team re retention
                                              issues.
03/19/20 Catherine Jun                   1.90 Correspond with S. Cohen, Osler re retention
                                              application (.7); correspond with PC re
                                              retention application (.4); review reply related
                                              to same (.8).



                                              13
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 229 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026434
Pier 1 Imports, Inc.                                         Matter Number:      46243-22
Non-K&E Retention and Fee Applications

Date     Name                           Hours Description
03/19/20 Scott J. Vail                   2.30 Review, analyze comments to reply in support
                                              of PwC's retention application (1.1);
                                              correspond with K&E team re same (.2);
                                              revise reply re same (1.0).
03/20/20 Joshua M. Altman                0.20 Analyze PwC response.
03/20/20 Stephanie Cohen                 0.30 Correspond with C. Jun re Osler, conflicts
                                              matters.
03/20/20 Catherine Jun                   1.80 Correspond with PwC, Orrick re response to
                                              U.S. Trustee issues (.7); correspond with U.S.
                                              Trustee re same (.3); review, analyze
                                              precedent for same (.8).
03/20/20 Scott J. Vail                   0.80 Review, analyze PwC responses to U.S.
                                              Trustee questionnaire (.6); correspond with C.
                                              Jun and J. Altman re same (.2).
03/23/20 Stephanie Cohen                 0.80 Review conflicts materials (.5) correspond
                                              with Osler re same (.3).
03/25/20 Catherine Jun                   0.30 Correspond with EY re retention application
                                              (.1); correspond with Osler re same (.2).
03/26/20 Stephanie Cohen                 4.20 Review engagement letters (.9); revise EY
                                              application (2.9); correspond with C. Jun re
                                              same (.4).
03/26/20 Catherine Jun                   1.90 Review, revise Osler retention application
                                              (.4); review EY engagement letters (1.0);
                                              review, revise EY retention application (.4);
                                              correspond with Company re same (.1).
03/26/20 Jane A. Komsky                  1.30 Review, analyze Osler retention application
                                              (.4); revise same (.5); correspond with C. Jun
                                              re same (.2); correspond with Kutak re local
                                              rules (.2).
03/27/20 Stephanie Cohen                 6.10 Correspond with EY, C. Jun re EY retention
                                              application (.9); revise EY retention
                                              application (4.0); revise motion to expedite
                                              (1.2).
03/27/20 Jacob H. Johnston               0.50 Strategize re retention application.
03/27/20 Catherine Jun                   1.50 Correspond with EY, K&E team, Kutak re
                                              retention applications
03/27/20 Jane A. Komsky                  0.40 Review, revise Osler retention application
                                              (.3); correspond with C. Jun re same (.1).
03/28/20 Catherine Jun                   1.10 Correspond with Osler re retention
                                              application (.6); correspond with EY re
                                              retention application (.2); correspond with
                                              Company re ordinary course professionals
                                              (.1); review order re same (.2).

                                             14
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 230 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026434
Pier 1 Imports, Inc.                                         Matter Number:      46243-22
Non-K&E Retention and Fee Applications

Date     Name                           Hours Description
03/30/20 Joshua M. Altman                0.30 Analyze EY and Osler retention applications.
03/30/20 Stephanie Cohen                 1.90 Revise EY retention application (.9); revise
                                              motion to expedite (.7); correspond with C.
                                              Jun, Kutak, Company re same (.3).
03/30/20 Nick Hafen                      1.70 Review and analyze declarations of
                                              disinterestedness re ordinary course
                                              professionals (1.6); correspond with C. Jun, J.
                                              Altman re same (.1).
03/30/20 Catherine Jun                   4.50 Correspond with K&E team, Osler re
                                              retention application (1.8); review, revise
                                              same (.8); review declarations of
                                              disinterestedness (.2); correspond with
                                              Company, N. Hafen re same (.9); review,
                                              revise EY retention application (.3);
                                              correspond with S. Cohen re same (.3);
                                              review, revise motion to shorten notice (.2).
03/30/20 Jane A. Komsky                  3.40 Review, analyze Osler retention application
                                              (.8); revise same (.6); correspond with Osler,
                                              C. Jun re same (.5); revise same (.3); finalize
                                              application for filing (1.1); correspond with
                                              Kutak re same (.1).
03/31/20 Stephanie Cohen                 1.10 Revise, EY application, motion to expedite.
03/31/20 Nick Hafen                      0.30 Review declarations of disinterestedness for
                                              ordinary course professionals (.2); correspond
                                              with C. Jun re same (.1).
03/31/20 Catherine Jun                   2.60 Review, revise Osler retention application in
                                              advance of filing (.2); correspond with K&E
                                              team, C. Jun re same (.3); review, revise EY
                                              retention application (.4); correspond with
                                              K&E team re same (.6); review, revise motion
                                              to shorten notice (.3); correspond with C.
                                              Springfield re same (.4); correspond with
                                              Kutak re retention applications (.1);
                                              correspond with Kutak re ordinary course
                                              professionals declarations (.3).
03/31/20 Jane A. Komsky                  0.90 Review, revise Osler retention application
                                              (.4); correspond with C. Jun, Osler re same
                                              (.3); prepare Osler retention application for
                                              filing (.2).

Total                                   288.90




                                              15
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 231 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




April 22, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050026436
                                                                              Client Matter: 46243-24

In the Matter of Committee Matters




For legal services rendered through March 31, 2020
(see attached Description of Legal Services for detail)                                                       $ 16,252.00
Total legal services rendered                                                                                 $ 16,252.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 232 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026436
Pier 1 Imports, Inc.                                         Matter Number:      46243-24
Committee Matters




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Joshua M. Altman                                     3.60    1,085.00          3,906.00
Stephanie Cohen                                      1.10      740.00            814.00
Emily Elizabeth Geier                                1.90    1,175.00          2,232.50
Nick Hafen                                           2.50      610.00          1,525.00
Elizabeth Helen Jones                                0.60      610.00            366.00
Catherine Jun                                        7.00    1,035.00          7,245.00
Josh Sussberg, P.C.                                  0.10    1,635.00            163.50

TOTALS                                              16.80                   $ 16,252.00




                                              2
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 233 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026436
Pier 1 Imports, Inc.                                         Matter Number:      46243-24
Committee Matters


                                 Description of Legal Services

Date     Name                           Hours Description
03/03/20 Joshua M. Altman                0.40 Conference with S. Van Aalton re case
                                              matters.
03/04/20 Joshua M. Altman                1.10 Conference with Committee re first day
                                              pleading comments.
03/04/20 Catherine Jun                   1.70 Correspond with T. Mohan re committee
                                              comments to first day pleadings (1.1);
                                              correspond with K&E team re same (.1);
                                              review precedent re same (.5).
03/05/20 Joshua M. Altman                0.30 Conference with B. Nelson re Committee non
                                              disclosure agreement and follow up re same.
03/05/20 Catherine Jun                   0.10 Correspond with Foley re retention
                                              applications.
03/06/20 Joshua M. Altman                0.60 Conference with E. Morobito re various case
                                              matters (.4); follow up with K&E team re
                                              same (.2).
03/06/20 Stephanie Cohen                 1.10 Review Committee comments to cash
                                              management order (.4); revise final order re
                                              same (.7).
03/06/20 Elizabeth Helen Jones           0.10 Review Committee comments to lienholders
                                              order.
03/06/20 Josh Sussberg, P.C.             0.10 Correspond with J. Altman re Committee
                                              meeting.
03/09/20 Emily Elizabeth Geier           0.80 Telephone conference with Committee re first
                                              day motion comments.
03/09/20 Catherine Jun                   2.10 Correspond with Committee re comments to
                                              first day final orders (.2); review, revise same
                                              (1.7); correspond with K&E team, Alix re
                                              same (.2).
03/10/20 Elizabeth Helen Jones           0.50 Revise lienholders order re Committee
                                              comments (.4); correspond with C. Jun, J.
                                              Altman re same (.1).
03/10/20 Catherine Jun                   2.40 Correspond with Committee re revisions to
                                              first day orders, retention application orders
                                              (1.3); correspond with Alix, other
                                              professionals re same (1.1).
03/12/20 Catherine Jun                   0.70 Correspond with Committee re revisions to
                                              proposed orders.
03/16/20 Nick Hafen                      2.20 Draft materials re tracking reporting
                                              obligations to committee.


                                              3
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 234 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026436
Pier 1 Imports, Inc.                                         Matter Number:      46243-24
Committee Matters

Date     Name                           Hours Description
03/17/20 Nick Hafen                      0.20 Draft materials re tracking reporting
                                              obligations to Committee.
03/18/20 Joshua M. Altman                0.20 Correspond with N. Hafen re Committee
                                              reporting.
03/18/20 Nick Hafen                      0.10 Revise materials for reporting obligations to
                                              Committee and correspond with C. Jun, J.
                                              Altman re same.
03/19/20 Joshua M. Altman                1.00 Correspond with Committee’s counsel re case
                                              status update (.8); correspond with
                                              Committee, U.S. Trustee, A. Gains, E. Geier
                                              re hearing matters (.2)
03/19/20 Emily Elizabeth Geier           1.10 Telephone conference and correspond with
                                              Committee counsel, K&E team re update and
                                              issues.

Total                                    16.80




                                                 4
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 235 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




June 5, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050028085
                                                                              Client Matter: 46243-3

In the Matter of Corporate & Governance Matters




For legal services rendered through April 30, 2020
(see attached Description of Legal Services for detail)                                                       $ 36,424.00
Total legal services rendered                                                                                 $ 36,424.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 236 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028085
Pier 1 Imports, Inc.                                         Matter Number:       46243-3
Corporate & Governance Matters




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Joshua M. Altman                                      8.20   1,085.00          8,897.00
Kate Coverdale                                        0.70   1,215.00            850.50
Tim Cruickshank, P.C.                                 1.70   1,295.00          2,201.50
AnnElyse Scarlett Gains                               2.00   1,135.00          2,270.00
Emily Elizabeth Geier                                11.90   1,175.00         13,982.50
Yaasmin Goudarzi                                      1.00     610.00            610.00
Jacob H. Johnston                                     2.00   1,075.00          2,150.00
Ivan Pizeta                                           2.30     740.00          1,702.00
Josh Sussberg, P.C.                                   2.30   1,635.00          3,760.50

TOTALS                                              32.10                   $ 36,424.00




                                              2
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 237 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028085
Pier 1 Imports, Inc.                                         Matter Number:       46243-3
Corporate & Governance Matters


                                   Description of Legal Services

Date     Name                             Hours Description
04/01/20 Joshua M. Altman                  0.80 Telephonically participate in restructuring
                                                committee conference.
04/01/20 Tim Cruickshank, P.C.             0.70 Analyze SEC and disclosure matters.
04/01/20 Emily Elizabeth Geier             1.20 Telephonically attend restructuring committee
                                                conference.
04/08/20 Joshua M. Altman                  2.30 Comment on board materials (.3);
                                                telephonically attend board meeting (1.4);
                                                comment on minutes and correspond with
                                                K&E team re same (.6).
04/08/20 Kate Coverdale                    0.50 Review and revise resolutions.
04/08/20 AnnElyse Scarlett Gains           0.80 Telephonically attend board call.
04/08/20 Emily Elizabeth Geier             1.20 Prepare for and attend board meeting
                                                telephonically.
04/08/20 Josh Sussberg, P.C.               1.90 Prepare for board conference (.3); telephone
                                                conference with Company re same (.2);
                                                participate in board telephone conference re
                                                status and next steps (1.4).
04/09/20 Kate Coverdale                    0.20 Correspond with K&E team re resolution
                                                amendments.
04/09/20 AnnElyse Scarlett Gains           0.40 Conference with Company and K&E team re
                                                8-K and press releases.
04/09/20 Emily Elizabeth Geier             1.60 Telephone conference with Company, T.
                                                Cruickshank re 8-K and related press release
                                                (.6); telephone conference with T.
                                                Cruickshank re same (.4); correspond with
                                                K&E team re same (.6).
04/09/20 Jacob H. Johnston                 0.50 Review board minutes (.3); correspond with
                                                K&E team re same (.2).
04/13/20 Tim Cruickshank, P.C.             0.50 Review, analyze questions re SEC disclosure
                                                matters.
04/13/20 Emily Elizabeth Geier             3.30 Telephone conferences with Company, K&E
                                                team, Alix re 8-K and press release (1.7);
                                                telephone conference with H. Etlin, K&E
                                                team re same (.8); telephone conference with
                                                Company, J. Altman re same (.8).
04/14/20 Tim Cruickshank, P.C.             0.50 Analyze SEC disclosure matters.
04/14/20 Emily Elizabeth Geier             0.40 Correspond with T. Cruickshank re 8-K
                                                filing.



                                                3
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 238 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028085
Pier 1 Imports, Inc.                                         Matter Number:       46243-3
Corporate & Governance Matters

Date     Name                           Hours Description
04/14/20 Yaasmin Goudarzi                1.00 Draft, revise 8-K (.8); analyze correspondence
                                              re same (.2).
04/14/20 Ivan Pizeta                     2.30 Review and analyze press release (.4); review
                                              and revise draft form 8-K re same (1.2);
                                              review and analyze precedent re same (.3);
                                              correspond with financial printer and K&E
                                              team re filing of 8-K (.4).
04/15/20 AnnElyse Scarlett Gains         0.30 Telephonically attend board meeting.
04/15/20 Emily Elizabeth Geier           1.60 Prepare for and telephonically participate in
                                              restructuring committee meeting (1.3); review
                                              materials re same (.3).
04/17/20 Joshua M. Altman                0.20 Correspond with Company, J. Johnston re
                                              board minutes.
04/18/20 Jacob H. Johnston               1.50 Review and revise draft documents.
04/19/20 Joshua M. Altman                1.50 Comment on board minutes (1.3); correspond
                                              with E. Geier, J. Johnston re same (.2).
04/20/20 Joshua M. Altman                0.20 Correspond with Company re board minutes.
04/20/20 Emily Elizabeth Geier           0.90 Review and revise board minutes (.8);
                                              correspond with K&E team re same (.1).
04/21/20 Joshua M. Altman                1.30 Conference with Company re unanimous
                                              written consent (.3); comment on same (.7);
                                              correspond and conference with E. Geier re
                                              same (.3).
04/22/20 Joshua M. Altman                0.80 Telephonically participate in restructuring
                                              committee meeting.
04/22/20 AnnElyse Scarlett Gains         0.50 Telephonically attend board conference.
04/22/20 Emily Elizabeth Geier           1.10 Prepare for and telephonically participate in
                                              restructuring committee meeting.
04/26/20 Joshua M. Altman                0.60 Correspond with board re term sheet.
04/29/20 Joshua M. Altman                0.50 Conference with restructuring committee and
                                              follow up re same.
04/29/20 Emily Elizabeth Geier           0.60 Prepare for and participate in restructuring
                                              committee telephone conference.
04/30/20 Josh Sussberg, P.C.             0.40 Correspond re governance matters.

Total                                    32.10




                                                 4
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 239 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




June 5, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050028086
                                                                              Client Matter: 46243-4

In the Matter of Disclosure Statement Plan & Confirmation




For legal services rendered through April 30, 2020
(see attached Description of Legal Services for detail)                                                      $ 112,086.00
Total legal services rendered                                                                                $ 112,086.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 240 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028086
Pier 1 Imports, Inc.                                         Matter Number:       46243-4
Disclosure Statement Plan & Confirmation




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Joshua M. Altman                                     43.80   1,085.00         47,523.00
Emily Elizabeth Geier                                23.30   1,175.00         27,377.50
Catherine Jun                                         0.10   1,035.00            103.50
Nick Krislov                                         27.80     740.00         20,572.00
Anthony Vincenzo Sexton                               0.70   1,265.00            885.50
Charles B. Sterrett                                   0.10     610.00             61.00
Josh Sussberg, P.C.                                   0.40   1,635.00            654.00
Scott J. Vail                                        10.90     965.00         10,518.50
Alex Warso                                            0.40     740.00            296.00
Nicholas Warther                                      4.20     975.00          4,095.00

TOTALS                                             111.70                  $ 112,086.00




                                              2
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 241 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028086
Pier 1 Imports, Inc.                                         Matter Number:       46243-4
Disclosure Statement Plan & Confirmation


                                 Description of Legal Services

Date     Name                           Hours Description
04/01/20 Joshua M. Altman                0.30 Telephonically attend all-hands advisors
                                              conference re plan strategy (.2); correspond
                                              with E. Geier, A. Gains re same (.1).
04/01/20 Catherine Jun                   0.10 Correspond with Epiq re case timeline.
04/02/20 Joshua M. Altman                0.10 Correspond with A. Gains re plan/disclosure
                                              statement milestones.
04/05/20 Joshua M. Altman                0.70 Conference with A. Gains, lenders re case
                                              strategy matters.
04/06/20 Joshua M. Altman                2.40 Correspond and conference with E. Geier, N.
                                              Krislov re case strategy motion and analyze
                                              matters re same (.3); research re same (.8);
                                              conference with E. Geier, A Gains, DIP
                                              lenders re same (.5) follow up re same (.4);
                                              correspond with Alix team re timeline matters
                                              (.4).
04/06/20 Emily Elizabeth Geier           1.10 Correspond with Company, K&E team re
                                              plan milestones and path forward (.3);
                                              telephone conference with H. Etlin, J. Altman
                                              re same (.8).
04/07/20 Joshua M. Altman                1.00 Telephone conference with advisors re case
                                              timeline (.6); telephone conference with Alix
                                              team re financing matters (.4).
04/07/20 Emily Elizabeth Geier           1.90 Telephone conference with Company, K&E
                                              team re plan and disclosure statement
                                              milestones (.8); telephone conference and
                                              correspond with K&E team re same (1.1).
04/08/20 Emily Elizabeth Geier           0.80 Correspond and conference with K&E team
                                              re plan revisions and next steps.
04/08/20 Josh Sussberg, P.C.             0.10 Telephone conference and correspond with
                                              counterparty re proposal.
04/08/20 Alex Warso                      0.20 Correspond with A. Gains, K&E team,
                                              Guggenheim re asset purchase agreement.
04/09/20 Alex Warso                      0.20 Correspond with A. Gains, K&E team,
                                              Guggenheim re form asset purchase
                                              agreement.
04/10/20 Josh Sussberg, P.C.             0.30 Telephone conference with D. Savini re
                                              proposal (.2); correspond with D. Savini re
                                              same (.1).




                                              3
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 242 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028086
Pier 1 Imports, Inc.                                         Matter Number:       46243-4
Disclosure Statement Plan & Confirmation

Date     Name                           Hours Description
04/13/20 Joshua M. Altman                0.80 Telephone conference with Company
                                              advisors re case strategy and follow up re
                                              same (.5); correspond with E. Geier, A. Gains
                                              re same (.3).
04/13/20 Emily Elizabeth Geier           1.70 Telephone conference and correspond with
                                              K&E team, Alix, Guggenheim re transaction
                                              next steps (.8); correspond with K&E team re
                                              same and revised plan (.9).
04/13/20 Nick Krislov                    7.10 Update, revise plan structure (3.8);
                                              correspond with J. Altman, K&E team re
                                              same (.4); review, analyze precedent re same
                                              (.9) research, analyze re releases and opt out
                                              procedures (1.2); update, revise plan re same
                                              (.8).
04/13/20 Scott J. Vail                   1.00 Review, revise disclosure statement (.9);
                                              correspond with K&E team re same (.1).
04/14/20 Joshua M. Altman                1.80 Conference with Committee, E. Geier re case
                                              strategy (.7); conference and correspond with
                                              S. Vail, N. Krislov re plan and disclosure
                                              statement modifications, case update and
                                              analyze precedent re same (1.1).
04/14/20 Emily Elizabeth Geier           0.90 Telephone conference with J. Altman, A.
                                              Gains re revised plan and related items (.6);
                                              correspond with K&E team re same (.3).
04/14/20 Nick Krislov                    2.00 Telephone conferences and correspond with
                                              S. Vail and J. Altman re plan and disclosure
                                              statement update (.6); update revise plan re
                                              same (1.4).
04/14/20 Scott J. Vail                   1.80 Review, analyze interim budget motion (.8);
                                              telephone conference with N. Krislov re case
                                              history and sale negotiations (.3); review,
                                              analyze precedent cases re treatment of
                                              administrative claims (.4); revise disclosure
                                              statement re same (.3).
04/14/20 Nicholas Warther                1.70 Review and revise plan and disclosure
                                              statement re tax precedent.
04/15/20 Emily Elizabeth Geier           1.10 Telephone conference with K&E team, Alix,
                                              Guggenheim re transaction and plan (.6);
                                              correspond with K&E team re same (.5).




                                              4
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 243 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028086
Pier 1 Imports, Inc.                                         Matter Number:       46243-4
Disclosure Statement Plan & Confirmation

Date     Name                           Hours Description
04/15/20 Scott J. Vail                   2.80 Review, analyze pleadings re adjournment
                                              and interim budget (.7); review, analyze K&E
                                              precedent re treatment of administrative
                                              claims (1.1); correspond with N. Krislov re
                                              same (.4); review, revise disclosure statement
                                              re same (.6).
04/15/20 Nicholas Warther                1.50 Review and revise plan and disclosure
                                              statement re tax issues (1.1); correspond with
                                              A. Sexton re same (.4).
04/16/20 Joshua M. Altman                0.80 Comment on motion re case strategy.
04/16/20 Nick Krislov                    3.40 Revise, update plan (2.7); review, analyze
                                              precedent re opt out provisions, releases (.7).
04/17/20 Joshua M. Altman                6.30 Conferences with E. Geier, H. Etlin re budget,
                                              funding matters and related assumptions and
                                              follow up re same (.6); correspond with Kutak
                                              re various case matters (.2); comment on,
                                              revise, draft case strategy motion (3.8);
                                              analyze precedent re same (1.1); correspond
                                              with C. Sterrett re same (.3); analyze plan
                                              modifications and correspond with N. Krislov
                                              re same (.3).
04/17/20 Nick Krislov                    1.40 Draft, revise plan (1.1); correspond with S.
                                              Vail, J. Altman re same (.3).
04/17/20 Anthony Vincenzo Sexton         0.30 Review and revise plan and disclosure
                                              statement.
04/17/20 Scott J. Vail                   1.10 Review, analyze disclosure statement
                                              comments from K&E team (.3); correspond
                                              with K&E team re same (.1); review, revise
                                              disclosure statement re same (.7).
04/17/20 Nicholas Warther                1.00 Review and revise plan and disclosure
                                              statement re tax issues (.9); correspond with
                                              A. Sexton re same (.1).
04/20/20 Joshua M. Altman                9.80 Conferences and correspond with Alix team,
                                              E. Geier, Company, re various plan and case
                                              strategy matters (1.8); research re same (.7);
                                              analyze options re same (.6); comment on,
                                              revise plan (3.7); correspond with N. Krislov
                                              re same, disclosure statement (.2); analyze
                                              precedent re same (.7); research re plan tax
                                              issues and correspond with J. Sussberg, A.
                                              Sexton re same (2.1).




                                              5
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 244 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028086
Pier 1 Imports, Inc.                                         Matter Number:       46243-4
Disclosure Statement Plan & Confirmation

Date     Name                           Hours Description
04/20/20 Emily Elizabeth Geier           3.10 Telephone conference with S. Dwoskin re
                                              plan settlement (.6); telephone conference
                                              with Alix team, J. Altman re same (.8);
                                              correspond and conference with K&E team re
                                              same (1.7).
04/20/20 Nick Krislov                    0.30 Review, analyze plan comments (.2);
                                              correspond with J. Altman, K&E team re
                                              same (.1).
04/21/20 Joshua M. Altman                2.20 Conference with DIP lenders counsel re case
                                              strategy (.4); correspond with A. Sexton, N.
                                              Warther re plan tax matters and follow up re
                                              same (.4); conference with E. Geier, DIP,
                                              term lenders and Committee re case strategy
                                              matters and follow up re same (.5); draft term
                                              sheet re same (.9).
04/21/20 Emily Elizabeth Geier           2.30 Prepare for and participate in telephone
                                              conference with Brown Rudnick, FTI, DIP
                                              lenders’ counsel, Committee counsel re
                                              chapter 11 plan and settlement (.8);
                                              correspond with Brown Rudnick, FTI, DIP
                                              lenders’ counsel, Committee counsel re same
                                              (.4); correspond with K&E team, Alix re same
                                              (.7); correspond with J. Sussberg re same (.4).
04/21/20 Nick Krislov                    1.10 Telephone conference with advisors re plan
                                              and case status (.5); revise, update plan (.6).
04/21/20 Anthony Vincenzo Sexton         0.40 Correspond with K&E team and E. Geier re
                                              plan issues.
04/21/20 Scott J. Vail                   0.90 Review, revise disclosure statement.
04/22/20 Joshua M. Altman                3.60 Conference with Alix team, E. Geier re
                                              strategic planning and follow up re same (.8);
                                              draft, revise wind down motion (2.8).
04/22/20 Emily Elizabeth Geier           1.10 Review and revise term sheet (.4); research re
                                              same (.4); correspond with J. Altman re same
                                              (.3).
04/22/20 Nick Krislov                    0.80 Update revise plan.
04/23/20 Joshua M. Altman                5.60 Revise, draft term sheet and conferences with
                                              E. Geier re same (3.2); correspond with
                                              advisors re same (.3); comment on plan and
                                              disclosure statement and conferences and
                                              correspond with N. Krislov, S. Vail re same
                                              (2.1).




                                              6
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 245 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028086
Pier 1 Imports, Inc.                                         Matter Number:       46243-4
Disclosure Statement Plan & Confirmation

Date     Name                           Hours Description
04/23/20 Emily Elizabeth Geier           2.10 Review and revise global settlement term
                                              sheet (.6); research re same (.7); conference
                                              and correspond with J. Altman re same (.8).
04/23/20 Nick Krislov                    4.20 Correspond and telephone conferences with J.
                                              Altman, S. Vail re plan and disclosure
                                              statement construct (.4); draft, revise
                                              disclosure statement re new features and
                                              events (3.8).
04/23/20 Scott J. Vail                   3.30 Review, analyze settlement term sheet (.7);
                                              review, analyze revised plan (.9); revise
                                              disclosure statement re same (1.4);
                                              correspond with K&E team re same (.3).
04/24/20 Joshua M. Altman                1.80 Conference with E. Geier, Alix team re
                                              Company budget (.5); revise term sheet and
                                              correspond with Alix team re same (.7);
                                              comment on case strategy motion (.6).
04/24/20 Emily Elizabeth Geier           1.60 Telephone conference and correspond with
                                              Alix, K&E team re term sheet (1.4);
                                              correspond with Committee counsel re same
                                              (.2).
04/24/20 Nick Krislov                    2.00 Update, revise disclosure statement (1.4);
                                              review, analyze precedent re same (.6).
04/25/20 Nick Krislov                    0.40 Update, revise disclosure statement.
04/26/20 Joshua M. Altman                3.20 Conferences with E. Geier, Alix team re term
                                              sheet and follow up correspondence re same
                                              (.9); revise same (.6); conferences with
                                              Company, E. Geier re term sheet terms,
                                              distribution and related matters and follow up
                                              re same (.8); correspond with Committee re
                                              term sheet matters (.7); correspond and
                                              conference with Alix team re budget matters
                                              (.2).
04/26/20 Emily Elizabeth Geier           1.60 Telephone conference and correspond with
                                              Company, Alix, J. Altman re term sheet (.8);
                                              correspond with lenders re same (.3);
                                              correspond with K&E team re same (.5).
04/26/20 Nick Krislov                    1.50 Update, revise disclosure statement (1.4);
                                              correspond, telephone conference with C.
                                              Sterrett re disclosure statement events (.1).
04/26/20 Charles B. Sterrett             0.10 Telephone conference with N. Krislov re
                                              disclosure statement update.




                                              7
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 246 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028086
Pier 1 Imports, Inc.                                         Matter Number:       46243-4
Disclosure Statement Plan & Confirmation

Date     Name                           Hours Description
04/27/20 Nick Krislov                    2.30 Draft, revise disclosure statement (1.9);
                                              review, analyze disclosure statement
                                              precedent (.3); correspond with S. Vail re
                                              same. (.1).
04/29/20 Joshua M. Altman                0.40 Analyze term sheet diligence requests and
                                              correspond with Alix team re same.
04/30/20 Joshua M. Altman                3.00 Conference with Alix team, E. Geier re
                                              planning for case matters, plan and follow up
                                              re same (1.2); correspond and conference with
                                              stakeholders re term sheet matters and follow
                                              up with Alix team re same (1.1); analyze
                                              related matters (.4); correspond with N.
                                              Krislov re plan modifications and research re
                                              same (.3).
04/30/20 Emily Elizabeth Geier           4.00 Correspond with K&E team re term sheet and
                                              related inputs.
04/30/20 Nick Krislov                    1.30 Research, analyze retirement plan provisions
                                              re plan (.9); update, revise plan re same (.2);
                                              correspond with J. Altman re same (.2).

Total                                   111.70




                                                 8
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 247 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




June 5, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050028087
                                                                              Client Matter: 46243-5

In the Matter of Financing and Cash Collateral




For legal services rendered through April 30, 2020
(see attached Description of Legal Services for detail)                                                      $ 100,439.00
Total legal services rendered                                                                                $ 100,439.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 248 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028087
Pier 1 Imports, Inc.                                         Matter Number:       46243-5
Financing and Cash Collateral




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Anthony Abate                                         0.80     340.00            272.00
Joshua M. Altman                                      0.60   1,085.00            651.00
Katie Bolanowski                                     11.00   1,215.00         13,365.00
Mary Liz Brady                                       13.70   1,085.00         14,864.50
AnnElyse Scarlett Gains                              14.90   1,135.00         16,911.50
Emily Elizabeth Geier                                16.00   1,175.00         18,800.00
Ellen Horne                                           0.10     740.00             74.00
Michelle Kilkenney, P.C.                              2.50   1,465.00          3,662.50
Nick Krislov                                         25.00     740.00         18,500.00
Dan Latona                                            5.40     965.00          5,211.00
Lib Legislative Research                              3.00     375.00          1,125.00
Andrew Polansky                                       8.80     740.00          6,512.00
Josh Sussberg, P.C.                                   0.30   1,635.00            490.50

TOTALS                                             102.10                  $ 100,439.00




                                              2
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 249 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028087
Pier 1 Imports, Inc.                                         Matter Number:       46243-5
Financing and Cash Collateral


                                   Description of Legal Services

Date     Name                             Hours Description
04/01/20 Katie Bolanowski                  0.20 Telephone conference with K&E team re DIP
                                                matters status.
04/01/20 Mary Liz Brady                    1.00 Telephone conference with K&E team re DIP
                                                matters (.2); draft and analyze correspondence
                                                re Pharmblue (.8).
04/01/20 AnnElyse Scarlett Gains           0.90 Correspond with K&E team and Company re
                                                LCs, vendor motion (.3); analyze same (.6).
04/01/20 Andrew Polansky                   0.30 Review, analyze engagement letter re DIP
                                                fees and correspond with D. Latona re same.
04/02/20 Mary Liz Brady                    0.80 Draft and analyze correspondence re DIP
                                                matters.
04/02/20 AnnElyse Scarlett Gains           1.30 Correspond and conference with K&E team,
                                                DIP lenders, Brown Rudnick re milestones
                                                and next steps.
04/02/20 Emily Elizabeth Geier             0.70 Correspond with K&E team, Alix re DIP
                                                financing milestones and related issues.
04/02/20 Andrew Polansky                   0.30 Correspond with C. Jun re DIP reporting.
04/03/20 Katie Bolanowski                  1.00 Telephone conference with A. Gains and M.
                                                Kilkenney re milestones and communications
                                                re same.
04/03/20 AnnElyse Scarlett Gains           2.40 Correspond and conference with K&E team,
                                                Company, advisors re liquidity, milestones,
                                                next steps, DIP order, PSA (1.1); review and
                                                analyze re same (1.3).
04/03/20 Emily Elizabeth Geier             3.40 Prepare for and participate in telephone
                                                conference with Company, Alix, K&E re DIP
                                                requests and milestones (1.3); correspond
                                                with K&E team, Alix re same (1.0); telephone
                                                conference and correspond with K&E team re
                                                same (1.1).
04/03/20 Nick Krislov                      3.90 Telephone conferences with advisors re plan
                                                milestones (.6); draft, revise NOL use motion
                                                (1.9); research, analyze precedent, case law re
                                                same (.9); correspond with J. Altman, K&E
                                                team re same (.5).
04/04/20 AnnElyse Scarlett Gains           0.80 Correspond and conference with K&E team,
                                                DIP lenders, Alix re DIP updates, milestones,
                                                next steps, CARES Act (.6); analyze re same
                                                (.2).



                                                3
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 250 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028087
Pier 1 Imports, Inc.                                         Matter Number:       46243-5
Financing and Cash Collateral

Date     Name                           Hours Description
04/04/20 Emily Elizabeth Geier           0.60 Correspond with K&E team re financing
                                              strategy and related motions.
04/04/20 Nick Krislov                    2.10 Review, analyze case law re adequate
                                              protection (.5); draft, revise NOL use motion
                                              (1.4); correspond with K&E team re same
                                              (.2).
04/04/20 Lib Legislative Research        3.00 Research debate on CARES Act for
                                              statements re intent of legislation.
04/05/20 AnnElyse Scarlett Gains         2.20 Telephone conferences with K&E team, DIP
                                              lenders re tax issues, CARES act, DIP next
                                              steps (.8); analyze re same (1.4).
04/05/20 Emily Elizabeth Geier           0.80 Telephone conference with DIP lenders re
                                              milestones.
04/05/20 Nick Krislov                    5.60 Telephone conference with Company, lenders
                                              re NOLs lending milestones (.6); correspond
                                              with K&E team re NOL use motion (.4);
                                              research, analyze case law re adequate
                                              protection (1.1); draft, revise NOL use motion
                                              (3.5).
04/05/20 Dan Latona                      0.50 Telephone conference with K&E team, MLB,
                                              Choate re DIP order, milestones.
04/05/20 Andrew Polansky                 4.00 Conference with A. Gains, K&E team, MLB,
                                              Choate re DIP stipulation (.5); draft DIP
                                              stipulation (3.5).
04/05/20 Josh Sussberg, P.C.             0.10 Correspond with D. Savini and H. Etlin re
                                              potential sale.
04/06/20 Katie Bolanowski                0.30 Correspond with M. Kilkenney re milestones.
04/06/20 AnnElyse Scarlett Gains         0.60 Telephone conference and correspond with
                                              K&E team, DIP lenders, Alix, Company re
                                              DIP, milestones, next steps, analyze re same.
04/06/20 Emily Elizabeth Geier           1.70 Telephone conference with DIP lender
                                              counsel re milestones and funding (.6);
                                              correspond with K&E team re same (1.1).
04/06/20 Nick Krislov                    1.00 Draft, revise NOL and cash collateral use
                                              motion.
04/06/20 Dan Latona                      3.70 Analyze, comment on DIP stipulation (2.0);
                                              analyze precedent re same (1.7).
04/06/20 Andrew Polansky                 3.30 Revise stipulation re DIP credit agreement
                                              (3.1); conference and correspond with D.
                                              Latona re same (.2).
04/07/20 Katie Bolanowski                1.00 Telephone conference and correspond with A.
                                              Gains re milestones.


                                              4
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 251 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028087
Pier 1 Imports, Inc.                                         Matter Number:       46243-5
Financing and Cash Collateral

Date     Name                           Hours Description
04/07/20 Mary Liz Brady                  1.00 Review indenture (.5); draft and analyze
                                              correspondence (.3); telephone conference
                                              with advisors, Company re DIP, next steps
                                              (.2).
04/07/20 AnnElyse Scarlett Gains         1.00 Correspond and conference with K&E team,
                                              Alix, Company re WARN, DIP, milestones,
                                              next steps (.3); analyze re same (.7).
04/07/20 Michelle Kilkenney, P.C.        0.30 Conference with K&E team and Company re
                                              DIP relief.
04/07/20 Nick Krislov                    1.20 Telephone conference with Company,
                                              advisors re DIP milestones, employee issues
                                              (.7); draft, revise NOL use and cash collateral
                                              motion (.5).
04/07/20 Dan Latona                      1.20 Analyze, comment on DIP stipulation (.5);
                                              telephone conference with K&E team, Alix,
                                              Guggenheim, Company re DIP milestones
                                              (.7).
04/07/20 Andrew Polansky                 0.90 Prepare for and attend conference with A.
                                              Gains, K&E, Alix, Guggenheim teams,
                                              Company re DIP amendments, next steps.
04/08/20 Katie Bolanowski                1.80 Telephone conference with Company, K&E
                                              team, Alix, Guggenheim re DIP status (.6);
                                              review DIP amendment requirements and
                                              telephone conference with A. Gains re same
                                              (1.2).
04/08/20 Mary Liz Brady                  1.20 Participate in telephone conference with
                                              Company, K&E team, Alix, Guggenheim re
                                              DIP amendments (.5); draft and analyze
                                              correspondence (.7).
04/08/20 AnnElyse Scarlett Gains         1.40 Correspond and telephone conference with
                                              Alix, K&E team, Company, DIP lenders re
                                              DIP, milestones and next steps (.5); telephone
                                              conference with advisors re same (.9).
04/08/20 Emily Elizabeth Geier           1.20 Correspond with K&E team, Alix re DIP
                                              financing extension and block.
04/08/20 Nick Krislov                    3.10 Draft, revise NOL use and cash collateral
                                              motion (2.3); review, analyze CARES Act
                                              overview (.6); correspond with K&E team re
                                              same (.2).
04/09/20 Katie Bolanowski                2.30 Review DIP agreement and order (2.1);
                                              correspond with E. Geier, A. Gains and M.
                                              Kilkenney re amendment (.2).



                                              5
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 252 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028087
Pier 1 Imports, Inc.                                         Matter Number:       46243-5
Financing and Cash Collateral

Date     Name                           Hours Description
04/09/20 AnnElyse Scarlett Gains         0.60 Correspond and conference with K&E team
                                              and creditors re milestones and DIP.
04/09/20 Emily Elizabeth Geier           1.10 Telephone conference with K. Bolanowski re
                                              DIP amendment (.5); correspond with K&E
                                              team, Alix re same (.6).
04/09/20 Nick Krislov                    5.60 Draft NOL use and cash collateral motion
                                              (2.9); review, research CARES Act provisions
                                              re same (1.2); revise NOL use and cash
                                              collateral motion re same (1.5).
04/10/20 AnnElyse Scarlett Gains         0.30 Correspond with Alix and K&E team re DIP.
04/10/20 Nick Krislov                    2.50 Update, revise NOL and cash collateral use
                                              motion (2.3); correspond with E. Geier, K&E
                                              team re same (.2).
04/13/20 Katie Bolanowski                1.00 Telephone conference with M. Kilkenney and
                                              H. Etlin re financing and status.
04/13/20 AnnElyse Scarlett Gains         1.30 Correspond and conference with K&E team,
                                              Alix, DIP lenders re next steps, milestones
                                              (1.0); analyze re same (.3).
04/14/20 Katie Bolanowski                1.00 Review credit agreement and correspond with
                                              M. Kilkenney re overadvances.
04/14/20 AnnElyse Scarlett Gains         0.70 Correspond and conference with K&E team,
                                              Alix, DIP Lenders re milestones, DIP, next
                                              steps (.4); analyze re same (.3).
04/14/20 Emily Elizabeth Geier           0.60 Correspond with K&E team, Alix re DIP
                                              financing amendment.
04/14/20 Michelle Kilkenney, P.C.        0.20 Correspond with K. Bolanowski re DIP
                                              amendment.
04/15/20 Katie Bolanowski                0.50 Telephone conference with H. Etlin and M.
                                              Kilkenney re DIP and review re same.
04/15/20 Mary Liz Brady                  1.00 Participate in telephone conference with Alix,
                                              K&E team re DIP (.5); review credit
                                              agreement (.5).
04/15/20 AnnElyse Scarlett Gains         0.70 Correspond and conference with K&E team,
                                              Alix, re DIP and next steps.
04/15/20 Emily Elizabeth Geier           0.90 Telephone conference with DIP lenders, K&E
                                              team re DIP amendment (.6); correspond with
                                              K&E team re same (.3).
04/15/20 Michelle Kilkenney, P.C.        0.60 Telephone conference with H. Etlin, E. Geier,
                                              A. Gains, B. Hunter and K. Bolanowski re
                                              DIP relief (.4); review re same (.2).
04/16/20 Mary Liz Brady                  1.70 Draft and analyze correspondence (.4); revise
                                              consent (1.3).

                                              6
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 253 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028087
Pier 1 Imports, Inc.                                         Matter Number:       46243-5
Financing and Cash Collateral

Date     Name                           Hours Description
04/16/20 AnnElyse Scarlett Gains         0.10 Correspond with K&E team, Alix re
                                              milestones.
04/17/20 Mary Liz Brady                  2.50 Draft and analyze correspondence re DIP
                                              relief (.8); revise consent (1.7).
04/17/20 Emily Elizabeth Geier           1.10 Correspond with Alix, K&E team re DIP
                                              budget (.6); correspond with K&E team re
                                              same (.5).
04/17/20 Ellen Horne                     0.10 Coordinate execution of consent.
04/18/20 Mary Liz Brady                  1.00 Draft and analyze correspondence re DIP
                                              relief (.2); revise consent (.8).
04/18/20 AnnElyse Scarlett Gains         0.40 Correspond with K&E team re DIP
                                              amendment.
04/20/20 Emily Elizabeth Geier           1.10 Correspond with K&E team re DIP order
                                              provisions (.6); research re same (.5).
04/21/20 Katie Bolanowski                1.00 Telephone conference and correspond with
                                              K&E team re DIP matters (.6); review and
                                              correspond with M. Brady re amendment (.4).
04/21/20 Mary Liz Brady                  1.50 Review and revise consent (.7); draft and
                                              analyze correspondence re same (.8).
04/21/20 Emily Elizabeth Geier           1.60 Correspond with K&E team re DIP order
                                              provisions (.3); telephone conference with
                                              DIP lenders’ counsel re DIP budget and
                                              funding (.7); correspond with K&E team,
                                              Alix re same (.6).
04/21/20 Michelle Kilkenney, P.C.        1.20 Review revised amendment (.2); attend
                                              telephone conferences with advisors and
                                              creditors re next steps (1.0).
04/22/20 Katie Bolanowski                0.40 Telephone conference with J. Altman re DIP
                                              status.
04/22/20 Mary Liz Brady                  1.50 Participate in telephone conference with DIP
                                              lenders re DIP budget (.6); review and revise
                                              consent (.3); draft and analyze
                                              correspondence re same (.6).
04/22/20 Emily Elizabeth Geier           0.90 Telephone conference with DIP lenders’
                                              counsel re DIP budget (.6); correspond with
                                              K&E team, Alix re same (.3).
04/24/20 AnnElyse Scarlett Gains         0.20 Correspond with K&E team re DIP and
                                              budget.
04/26/20 Josh Sussberg, P.C.             0.20 Correspond with re term sheet and status.
04/27/20 Anthony Abate                   0.80 Draft reply to objections to interim budget
                                              motion (.5); compile and distribute all filed
                                              objections re same (.3).

                                              7
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 254 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028087
Pier 1 Imports, Inc.                                         Matter Number:       46243-5
Financing and Cash Collateral

Date     Name                           Hours Description
04/29/20 Joshua M. Altman                0.60 Correspond with lenders re DIP milestones
                                              and consider strategy re same.
04/29/20 Katie Bolanowski                0.50 Telephone conference with J. Altman and H.
                                              Etlin re DIP status.
04/29/20 Mary Liz Brady                  0.50 Participate in telephone conference with
                                              advisors re DIP milestones and strategy.
04/29/20 Emily Elizabeth Geier           0.30 Correspond with K&E team re DIP
                                              milestones.
04/29/20 Michelle Kilkenney, P.C.        0.20 Telephone conference with advisors re DIP
                                              matters.

Total                                   102.10




                                                 8
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 255 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




June 5, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050028088
                                                                              Client Matter: 46243-6

In the Matter of Automatic Stay Issues




For legal services rendered through April 30, 2020
(see attached Description of Legal Services for detail)                                                           $ 955.00
Total legal services rendered                                                                                     $ 955.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
    Case 20-30805-KRH          Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 256 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028088
Pier 1 Imports, Inc.                                         Matter Number:       46243-6
Automatic Stay Issues




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Anthony Abate                                        2.20      340.00           748.00
Catherine Jun                                        0.20    1,035.00           207.00

TOTALS                                               2.40                      $ 955.00




                                              2
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 257 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028088
Pier 1 Imports, Inc.                                         Matter Number:       46243-6
Automatic Stay Issues


                                 Description of Legal Services

Date     Name                           Hours Description
04/01/20 Anthony Abate                   1.00 Compile and distribute precedent motions to
                                              enforce automatic stay (.5); draft template re
                                              same (.5).
04/02/20 Catherine Jun                   0.20 Correspond with K&E team re automatic stay
                                              issue (.1); conference with Company re same
                                              (.1).
04/03/20 Anthony Abate                   1.20 Compile and distribute Section 105 motion
                                              precedent (.8); draft blank template re same
                                              (.4).

Total                                     2.40




                                                 3
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 258 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




June 5, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050028089
                                                                              Client Matter: 46243-8

In the Matter of Executory Contracts & Unexpired Leases




For legal services rendered through April 30, 2020
(see attached Description of Legal Services for detail)                                                       $ 27,253.50
Total legal services rendered                                                                                 $ 27,253.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 259 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028089
Pier 1 Imports, Inc.                                         Matter Number:       46243-8
Executory Contracts & Unexpired Leases




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Joshua M. Altman                                     17.20   1,085.00         18,662.00
Emily Elizabeth Geier                                 0.50   1,175.00            587.50
Charles B. Sterrett                                  13.00     610.00          7,930.00
Alex Warso                                            0.10     740.00             74.00

TOTALS                                              30.80                   $ 27,253.50




                                              2
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 260 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028089
Pier 1 Imports, Inc.                                         Matter Number:       46243-8
Executory Contracts & Unexpired Leases


                                 Description of Legal Services

Date     Name                           Hours Description
04/01/20 Joshua M. Altman                4.00 Conferences and correspond with Company re
                                              vendor matters (.8); research re same (1.1);
                                              comment on motion re same (.7); correspond
                                              with A&G, Company re landlord matters (.4);
                                              comment on communications material and
                                              correspond with Company re same (.3);
                                              correspond with Alix team re contract
                                              rejection matters (.3); correspond with
                                              Company, Alix team re postpetition vendor
                                              contract matters (.4).
04/01/20 Charles B. Sterrett             6.30 Draft, revise emergency motion re e-
                                              commerce issue (3.8); research, analyze case
                                              law, statutes re same (2.1); correspond and
                                              telephone conferences with J. Altman re same
                                              (.4).
04/02/20 Joshua M. Altman                0.60 Correspond with Company, Alix team re key
                                              turnover matters (.4); correspond with
                                              Company re natural lease terminations and
                                              impact re same (.2).
04/03/20 Joshua M. Altman                1.30 Correspond and conference with C. Sterrett,
                                              Company re rejection matters and comment
                                              on notice re same (.6); correspond with
                                              Company re various lease matters (.3);
                                              correspond with landlord counsel, Company
                                              re alarm matter (.1); correspond with various
                                              landlord counsel re rejection, timing matters
                                              (.3).
04/03/20 Charles B. Sterrett             1.40 Draft, revise rejection notice (.6); correspond
                                              and telephone conference with Alix re same
                                              (.3); correspond with J. Altman, Kutak, Alix
                                              re same (.5).
04/06/20 Joshua M. Altman                0.20 Correspond with opposing counsel re landlord
                                              issues.
04/06/20 Alex Warso                      0.10 Telephone conference with counterparty re
                                              notice.
04/07/20 Joshua M. Altman                2.10 Correspond and conference with Company re
                                              vendor payment and chargeback matters (.3);
                                              research re same (1.3); correspond with C.
                                              Sterrett re same (.2); correspond with C.
                                              Sterrett, Alix team, A&G re various landlord
                                              matters (.3).


                                              3
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 261 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028089
Pier 1 Imports, Inc.                                         Matter Number:       46243-8
Executory Contracts & Unexpired Leases

Date     Name                           Hours Description
04/08/20 Joshua M. Altman                1.40 Conference with Alix re contract matters and
                                              follow up re same (.6); conferences with
                                              landlord counsel, A&G re distribution center
                                              and follow up re same (.3); correspond with
                                              team re vendor payment matters (.3);
                                              correspond with J. Williams, landlord counsel
                                              re landlord matters (.2).
04/08/20 Charles B. Sterrett             0.40 Correspond and telephone conferences with J.
                                              Altman re landlord question (.3); correspond
                                              with C. Jun re lease issue (.1).
04/09/20 Emily Elizabeth Geier           0.20 Correspond with landlord, K&E team re
                                              rejection matter.
04/09/20 Charles B. Sterrett             1.80 Correspond and telephone conferences with
                                              landlords' counsel re rent issue (.7);
                                              correspond with A&G, Alix re same (.4);
                                              correspond with E. Geier, C. Jun, Company re
                                              same (.7).
04/10/20 Charles B. Sterrett             0.60 Correspond and telephone conferences with
                                              landlords' counsel re lease rejection question
                                              (.3); correspond with C. Jun, K&E team,
                                              landlords' counsel, Alix re lease rejection
                                              issue (.3).
04/12/20 Joshua M. Altman                0.60 Correspond and conference with Company,
                                              opposing counsel, A&G re landlord matter
                                              and related NDA and analyze same.
04/13/20 Joshua M. Altman                1.40 Correspond with A&G team re landlord
                                              matters (.4); analyze correspondence re store
                                              closing matters (.3); correspond with inbound
                                              landlord counsel re lease matter and research
                                              re same (.7).
04/14/20 Charles B. Sterrett             0.10 Correspond with Alix, Company re lease
                                              rejection question.
04/15/20 Charles B. Sterrett             0.30 Correspond with landlords' counsel, Alix,
                                              Company re lease rejection issues.
04/17/20 Joshua M. Altman                0.60 Telephone conference with I. Gold re landlord
                                              concerns and follow up re same.
04/17/20 Charles B. Sterrett             0.30 Correspond with J. Altman, K&E team re
                                              landlord issues.
04/20/20 Joshua M. Altman                0.30 Correspond with Canadian landlord re
                                              postpetition claim.




                                              4
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 262 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028089
Pier 1 Imports, Inc.                                         Matter Number:       46243-8
Executory Contracts & Unexpired Leases

Date     Name                           Hours Description
04/20/20 Charles B. Sterrett             0.90 Telephone conference with J. Altman,
                                              landlords' counsel re real property issues (.7);
                                              correspond with N. Krislov, review precedent
                                              re case strategy considerations (.2).
04/21/20 Joshua M. Altman                0.50 Correspond with vendor re postpetition
                                              agreement and follow up re same (.3);
                                              telephone conference with landlord counsel re
                                              lease matters (.2).
04/21/20 Emily Elizabeth Geier           0.30 Correspond with K&E team, Alix re expiring
                                              lease.
04/21/20 Charles B. Sterrett             0.60 Research, analyze issue re lease issue
04/22/20 Joshua M. Altman                2.60 Conference with counsel to vendor re
                                              postpetition agreement (.4): conference with
                                              E. Geier, DIP lenders re lease matters (.4);
                                              research and prepare for same (.7);
                                              correspond with C. Sterrett, J. Chan re lease
                                              issues and analyze, supplement research re
                                              same (1.1).
04/22/20 Charles B. Sterrett             0.30 Correspond with J. Altman, Alix re executory
                                              contract, lease issues.
04/23/20 Joshua M. Altman                0.40 Correspond with Company re vendor
                                              correspondence (.2); conference with landlord
                                              counsel re lease, payment matters (.2).
04/24/20 Joshua M. Altman                0.40 Conference and correspond with landlord
                                              counsel re lease matters and resolve same
                                              (.2); conference with landlord counsel re
                                              hearing matters (.2).
04/27/20 Joshua M. Altman                0.20 Correspond with Canadian counsel, Alix team
                                              re landlord matter.
04/28/20 Joshua M. Altman                0.60 Conference with landlord counsel re lease and
                                              follow up re same (.4); correspond with C.
                                              Sterrett, Alix team re lease rejection (.2).

Total                                    30.80




                                                 5
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 263 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




June 5, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050028090
                                                                              Client Matter: 46243-9

In the Matter of Business Operations




For legal services rendered through April 30, 2020
(see attached Description of Legal Services for detail)                                                      $ 133,776.50
Total legal services rendered                                                                                $ 133,776.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 264 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028090
Pier 1 Imports, Inc.                                         Matter Number:       46243-9
Business Operations




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Joshua M. Altman                                     35.90   1,085.00         38,951.50
Stephanie Cohen                                       2.60     740.00          1,924.00
Emily Elizabeth Geier                                34.20   1,175.00         40,185.00
Jacob H. Johnston                                     4.50   1,075.00          4,837.50
Elizabeth Helen Jones                                23.90     610.00         14,579.00
Catherine Jun                                         0.90   1,035.00            931.50
Mark McKane, P.C.                                     4.00   1,405.00          5,620.00
Charles B. Sterrett                                  34.20     610.00         20,862.00
Josh Sussberg, P.C.                                   3.60   1,635.00          5,886.00

TOTALS                                             143.80                  $ 133,776.50




                                              2
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 265 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028090
Pier 1 Imports, Inc.                                         Matter Number:       46243-9
Business Operations


                                 Description of Legal Services

Date     Name                           Hours Description
04/01/20 Joshua M. Altman                4.40 Correspond and conferences with various
                                              objecting parties re limited operation motion
                                              (1.9); correspond with U.S. Trustee re same
                                              (.1); conference with M. McKane, K&E team
                                              re preparation re same (.4); correspond with
                                              Alix team, E. Jones re hearing preparation
                                              (.6); comment on, draft talking points re same
                                              (1.1); correspond with E. Geier, E. Jones re
                                              same (.3).
04/01/20 Stephanie Cohen                 2.20 Review cash management bank diligence
                                              (1.9); correspond with C. Jun re same (.3).
04/01/20 Emily Elizabeth Geier           5.60 Correspond with K&E team and interested
                                              parties re limited operations motion (1.3);
                                              correspond with K&E team re same (.8);
                                              review comments to same (1.6); review and
                                              analyze objections re same (1.9).
04/01/20 Emily Elizabeth Geier           2.90 Telephone conferences and correspond with
                                              K&E team, J. Altman and witness re witness
                                              preparation for hearing on limited operations
                                              motion (.6); review and revise talking points
                                              (2.0); correspond with K&E team and J.
                                              Altman re same (.3).
04/01/20 Jacob H. Johnston               4.50 Prepare for hearing on emergency motion.
04/01/20 Elizabeth Helen Jones           4.90 Correspond with supplier counsel re
                                              agreement (.1); correspond with J. Altman,
                                              Company re same (.3); draft talking points re
                                              interim budget motion (3.0); revise same (.5);
                                              telephone conferences with J. Altman, K&E
                                              team re witness preparation (1.0).
04/01/20 Catherine Jun                   0.10 Correspond with S. Cohen re cash
                                              management order.
04/01/20 Mark McKane, P.C.               2.80 Analyze limited operation motion (.8);
                                              correspond with J. Altman, J. Johnston re
                                              same, declarations (.4); prepare declarants for
                                              potential cross examination (.6); assess
                                              limited objections and statements from
                                              landlords (.6); prepare for telephonic hearing
                                              re same (.4).




                                              3
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 266 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028090
Pier 1 Imports, Inc.                                         Matter Number:       46243-9
Business Operations

Date     Name                           Hours Description
04/01/20 Josh Sussberg, P.C.             0.60 Telephone conference with E. Geier re
                                              hearing and status (.2); telephone conference
                                              with S. Van Alten re same (.2); correspond re
                                              same (.2).
04/02/20 Joshua M. Altman                7.80 Prepare for hearing, summarize objections
                                              and correspond with team re resolutions,
                                              talking points and other matters (3.9);
                                              participate in all-hands telephone conference
                                              re hearing (.1); correspond and conference
                                              with landlords’ counsel, parties in interest, E.
                                              Jones re order revisions (3.2); comment on
                                              order re same (.6).
04/02/20 Joshua M. Altman                3.60 Comment on, revise motion re vendor
                                              automatic stay matter (2.1); conferences and
                                              correspond with Company, E. Geier, C.
                                              Sterrett re same (.8); conference and
                                              correspond with Company re various vendor
                                              matters (.6); correspond with J. Williams re
                                              vendor inquiry (.1).
04/02/20 Stephanie Cohen                 0.40 Revise materials re cash management banks.
04/02/20 Emily Elizabeth Geier           4.40 Review pleadings and objections re limited
                                              operations motion (2.4); telephone
                                              conferences with lenders, Committee, K&E
                                              team re same (1.3); correspond with K&E
                                              team re same (.2); comment on motion, order
                                              (.5).
04/02/20 Elizabeth Helen Jones           4.10 Correspond with J. Altman re limited
                                              operation motion (.3); revise talking points re
                                              same (.3); revise limited operation order re J.
                                              Altman, committee comments (.4); telephone
                                              conference with J. Sussberg, K&E team re
                                              hearing preparation (.3); revise interim budget
                                              order re J. Altman comments (.5); draft list of
                                              interested parties to contact re same (.5);
                                              telephone conference with J. Altman, landlord
                                              counsel re interim budget order (1.0); revise
                                              same (.3); correspond with J. Altman re same
                                              (.5).
04/02/20 Mark McKane, P.C.               1.20 Analyze limited oppositions and reservations
                                              of rights (.7); participate in coordinating
                                              telephone conference with Debtors’ and
                                              senior lenders’ counsel (.5).
04/02/20 Charles B. Sterrett             1.20 Draft, revise emergency motion re shipper
                                              issue (1.1); correspond with J. Altman re
                                              same (.1).

                                              4
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 267 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028090
Pier 1 Imports, Inc.                                         Matter Number:       46243-9
Business Operations

Date     Name                           Hours Description
04/02/20 Josh Sussberg, P.C.             0.90 Telephone conference with stakeholder before
                                              hearing (.5); telephone conference with E.
                                              Geier re same (.4).
04/03/20 Joshua M. Altman                4.60 Conferences with objecting parties re order
                                              (1.7); correspond and conference with various
                                              parties re resolutions re same (1.3); analyze,
                                              comment on final order and conference and
                                              correspond with E. Geier, E. Jones re same
                                              (.8); comment on notice re order and
                                              correspond with E. Geier, E Jones, J.
                                              Williams re same (.6); correspond with C.
                                              Jun, J. Williams re agenda (.2).
04/03/20 Emily Elizabeth Geier           1.90 Correspond with interested parties, K&E team
                                              re limited operations order (.6); correspond
                                              with K&E team re same (.6); correspond with
                                              K&E team, Kutak re order submission (.7).
04/03/20 Elizabeth Helen Jones           3.00 Revise limited operations order (.5); draft
                                              summary chart re same (.5); telephone
                                              conference with J. Altman, landlords re
                                              limited operations order (1.3); revise limited
                                              operations order re same (.2); prepare same
                                              for filing (.5).
04/06/20 Joshua M. Altman                0.70 Correspond with Alix team re vendor
                                              inquiries, payments (.4); conference with
                                              opposing counsel re vendor inquiry (.3).
04/07/20 Elizabeth Helen Jones           0.20 Correspond with Company, J. Altman re
                                              vendor agreement.
04/07/20 Charles B. Sterrett             0.40 Correspond with J. Williams re limited
                                              operation order (.1); conference with inbound
                                              caller re same (.3).
04/09/20 Catherine Jun                   0.80 Correspond with K&E team re business
                                              governance documents (.3); review, revise
                                              same (.5).
04/13/20 Joshua M. Altman                0.40 Correspond with J. Williams re interim
                                              budget order (.1); conference with inbound
                                              caller (creditor) re same (.3).
04/13/20 Charles B. Sterrett             1.10 Review, analyze store closing precedent (.5);
                                              correspond and telephone conference with J.
                                              Altman re same (.6).
04/14/20 Charles B. Sterrett             6.20 Draft, revise motion re case strategy (3.9);
                                              research, analyze precedent, case law re same
                                              (2.3).



                                              5
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 268 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028090
Pier 1 Imports, Inc.                                         Matter Number:       46243-9
Business Operations

Date     Name                           Hours Description
04/15/20 Charles B. Sterrett             4.80 Draft, review, revise motion re wind down,
                                              auction (3.7); review, analyze precedent re
                                              same (1.1).
04/16/20 Emily Elizabeth Geier           0.60 Correspond with vendor (.3); correspond with
                                              Alix, K&E team re same (.3).
04/16/20 Charles B. Sterrett             3.90 Review, revise case strategy motion (3.2);
                                              review, analyze case law, precedent re same
                                              (.7).
04/17/20 Charles B. Sterrett             0.30 Review, analyze comments to case strategy
                                              motion.
04/18/20 Charles B. Sterrett             4.50 Review, revise case strategy motion (3.2);
                                              research, analyze precedent re same (1.2);
                                              correspond with J. Altman re same (.1).
04/19/20 Charles B. Sterrett             3.10 Draft, revise case strategy motion, order (2.9);
                                              compile documents, correspond with J.
                                              Altman re same (.2).
04/20/20 Joshua M. Altman                1.80 Conference with landlords re limited
                                              operating period and follow up re same,
                                              related issues.
04/20/20 Emily Elizabeth Geier           0.70 Draft and revise status update (.5); correspond
                                              with K&E team re same (.2).
04/21/20 Elizabeth Helen Jones           0.40 Review and analyze trade agreement (.1);
                                              review form trade agreement and precedent
                                              language (.1); correspond with J. Altman re
                                              same (.2).
04/22/20 Emily Elizabeth Geier           0.60 Telephone conference with Alix, K&E team
                                              re business mechanics.
04/22/20 Elizabeth Helen Jones           0.10 Correspond with J. Altman, Company re
                                              vendor agreement.
04/22/20 Charles B. Sterrett             1.40 Draft, revise declaration re case strategy
                                              motion (1.1); review, analyze comments to
                                              motion re same (.3).
04/23/20 Charles B. Sterrett             3.70 Review, revise motion re case strategy (1.9);
                                              review, revise order re same (1.1); research,
                                              analyze precedent re same (.6); correspond
                                              with J. Altman re same (.1).
04/24/20 Joshua M. Altman                1.50 Conference and correspond with DIP lenders
                                              re case and limited operation period matters
                                              (.8); correspond with landlord group re same
                                              (.3); research re options re same (.4).




                                              6
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 269 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028090
Pier 1 Imports, Inc.                                         Matter Number:       46243-9
Business Operations

Date     Name                           Hours Description
04/24/20 Emily Elizabeth Geier           1.80 Telephone conference with DIP lenders re
                                              limited operation period hearing (.7);
                                              correspond with K&E team re status agenda
                                              (.3); correspond with K&E team, Alix re
                                              budget for same (.8).
04/26/20 Emily Elizabeth Geier           0.40 Review status agenda (.2); correspond with
                                              K&E team re same (.2).
04/26/20 Charles B. Sterrett             0.10 Review declarations re case strategy motion.
04/27/20 Joshua M. Altman                9.10 Analyze objections re limited operation
                                              period (.6); draft, revise reply preliminary
                                              statement re same (2.9); correspond with
                                              K&E team re strategy re same (.3); revise
                                              reply and research re same (2.1); correspond
                                              with Company, lenders re reply and revise re
                                              same (.9); conference with Committee re
                                              hearing and related matters (.8); conferences
                                              with local counsel re various case inquiries
                                              and follow up re same (.4); correspond with
                                              Alix re various matters (.2); draft, revise
                                              hearing talking points (.9).
04/27/20 Emily Elizabeth Geier           5.90 Review and revise reply (3.3); correspond
                                              with K&E team re same (1.3); review and
                                              analyze objections (1.3).
04/27/20 Elizabeth Helen Jones           8.30 Draft reply to landlord objections re limited
                                              operation period (2.4); research adequate
                                              protection case law (.8); revise reply (1.2);
                                              review objections to interim relief period
                                              (1.3); summarize re same (.6); draft, revise
                                              talking points re reply (2.0).
04/27/20 Charles B. Sterrett             0.20 Review, analyze precedent re declarations.
04/27/20 Josh Sussberg, P.C.             0.20 Telephone conference with E. Geier re reply
                                              to landlord objections and correspond re
                                              same.
04/28/20 Joshua M. Altman                0.30 Follow up re vendor inquiry.
04/28/20 Emily Elizabeth Geier           6.60 Draft talking points re limited operations
                                              period (2.4); correspond with K&E team re
                                              same (1.4); review and revise reply (.7);
                                              correspond with K&E team re same (.8);
                                              review and revise order (.6); correspond with
                                              K&E team re same (.7).




                                              7
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 270 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028090
Pier 1 Imports, Inc.                                         Matter Number:       46243-9
Business Operations

Date     Name                           Hours Description
04/28/20 Elizabeth Helen Jones           2.90 Revise reply to landlord objections (.2); revise
                                              talking points re same (.4); compile objections
                                              to limited operation period (.4); correspond
                                              with J. Sussberg re same (.1); revise reply re
                                              same (.6); revise talking points re same (.3);
                                              coordinate filing of reply with J. Altman,
                                              Kutak (.3); revise order for supplemental
                                              limited operation period (.6).
04/28/20 Charles B. Sterrett             0.50 Draft, revise rejection notice (.3); correspond
                                              with J. Altman, Kutak, Alix re same (.2).
04/28/20 Charles B. Sterrett             1.10 Review, revise declaration re wind down
                                              motion (.5); review and analyze precedent re
                                              same (.4); correspond with J. Altman re same
                                              (.2).
04/28/20 Josh Sussberg, P.C.             1.00 Participate in telephonic hearing re extension
                                              of operational shut down.
04/28/20 Josh Sussberg, P.C.             0.90 Review and revise reply to landlord
                                              objections (.3); correspond re same (.6).
04/29/20 Charles B. Sterrett             1.70 Review, revise declaration re case strategy
                                              motion (.9); revise case strategy motion (.5);
                                              correspond with J. Altman, E. Geier re same
                                              (.3).
04/30/20 Joshua M. Altman                0.40 Conference and correspond with vendor re
                                              inventory matter and develop strategy re
                                              same.
04/30/20 Joshua M. Altman                1.30 Conference with landlord counsel re hearing
                                              outcome and follow up re same (.8);
                                              correspond with landlord counsel re Florida
                                              lease matter and follow up with Alix team re
                                              same (.5).
04/30/20 Emily Elizabeth Geier           2.80 Telephone conference with Alix, K&E team
                                              re contingency planning (.9); correspond with
                                              K&E team re same (1.2); correspond with
                                              K&E team re Modells implications (.7).

Total                                   143.80




                                                 8
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 271 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




June 5, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050028091
                                                                              Client Matter: 46243-10

In the Matter of Claims Administration




For legal services rendered through April 30, 2020
(see attached Description of Legal Services for detail)                                                       $ 23,755.50
Total legal services rendered                                                                                 $ 23,755.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 272 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028091
Pier 1 Imports, Inc.                                         Matter Number:      46243-10
Claims Administration




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Anthony Abate                                         0.80     340.00            272.00
Joshua M. Altman                                      6.10   1,085.00          6,618.50
Emily Elizabeth Geier                                 3.80   1,175.00          4,465.00
Nick Hafen                                            1.10     610.00            671.00
Catherine Jun                                         0.30   1,035.00            310.50
Andrew Polansky                                      12.80     740.00          9,472.00
Leo Rosenberg                                         0.90     275.00            247.50
Charles B. Sterrett                                   2.30     610.00          1,403.00
Alex Warso                                            0.40     740.00            296.00

TOTALS                                              28.50                   $ 23,755.50




                                              2
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 273 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028091
Pier 1 Imports, Inc.                                         Matter Number:      46243-10
Claims Administration


                                 Description of Legal Services

Date     Name                           Hours Description
04/01/20 Joshua M. Altman                0.20 Correspond with inbound caller re claims
                                              matters.
04/02/20 Joshua M. Altman                0.10 Correspond with C. Jun, J. Johnston re GL
                                              claim matter.
04/02/20 Nick Hafen                      0.50 Conference with inbound caller re claim
                                              inquiry.
04/03/20 Joshua M. Altman                0.20 Analyze correspondence from claimant and
                                              follow up re same.
04/03/20 Alex Warso                      0.20 Correspond with A. Gains, J. Altman, Epiq,
                                              Alix teams re party in interest.
04/06/20 Joshua M. Altman                0.20 Correspond with counsel re claims inquiry.
04/07/20 Joshua M. Altman                0.30 Correspond with opposing counsel re claims
                                              and payments inquiry.
04/08/20 Nick Hafen                      0.60 Conference with inbound caller re claim
                                              inquiry.
04/09/20 Alex Warso                      0.20 Telephone conference with claimant re claim.
04/13/20 Joshua M. Altman                0.20 Correspond with A. Polansky re admin claims
                                              motions.
04/14/20 Anthony Abate                   0.80 Draft template administrative claims
                                              procedures motion.
04/14/20 Joshua M. Altman                0.20 Correspond with Company re lift stay matter.
04/14/20 Andrew Polansky                 1.70 Draft administrative claims procedures
                                              motion.
04/15/20 Andrew Polansky                 1.10 Draft administrative claims procedures
                                              motion.
04/16/20 Emily Elizabeth Geier           1.40 Correspond with Canadian authority re claims
                                              bar date (.2); correspond with Osler re same
                                              (.2); review administrative claims procedures
                                              motion (.2); correspond with A. Polansky re
                                              same (.2); correspond with J. Sussberg re bar
                                              date issues (.4); research same (.2).
04/16/20 Andrew Polansky                 2.60 Revise administrative claims procedures
                                              motion (2.2); correspond with E. Geier, J.
                                              Altman, C. Jun re same (.4).
04/17/20 Joshua M. Altman                0.30 Correspond with Company re claims deadline
                                              and related matters.
04/17/20 Andrew Polansky                 0.10 Correspond with Kutak re administrative
                                              claims procedures motion.


                                              3
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 274 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028091
Pier 1 Imports, Inc.                                         Matter Number:      46243-10
Claims Administration

Date     Name                           Hours Description
04/20/20 Joshua M. Altman                1.50 Conference with Alix team, Company re 341
                                              meeting preparation and follow up re same
                                              (1.1); conference with U.S. Trustee and
                                              correspond with Company re same (.4).
04/20/20 Andrew Polansky                 0.50 Revise administrative claims procedures
                                              motion (.4); correspond with J. Altman, E.
                                              Geier, C. Jun re same (.1).
04/21/20 Joshua M. Altman                1.30 Prepare for and attend 341 meeting (.9);
                                              follow up re same (.4).
04/21/20 Andrew Polansky                 1.50 Revise administrative claims procedures
                                              motion (1.3); correspond with J. Altman re
                                              same (.2).
04/21/20 Leo Rosenberg                   0.90 Prepare and shell administrative claims
                                              procedures motion (.3); draft claim notice
                                              (.6).
04/22/20 Joshua M. Altman                0.60 Comment on administrative claims
                                              procedures motion.
04/22/20 Catherine Jun                   0.30 Correspond with Epiq, K&E team re
                                              administrative claims bar date (.2); review
                                              same (.1).
04/22/20 Andrew Polansky                 1.00 Revise administrative claims procedures
                                              motion (.7); conference and correspond with
                                              C. Jun re same (.2); correspond with J.
                                              Altman, Epiq re same (.1).
04/23/20 Andrew Polansky                 0.10 Correspond with Epiq, E. Geier re
                                              administrative claims procedures motion.
04/24/20 Emily Elizabeth Geier           2.40 Review and revise administrative claims
                                              procedures motion (1.4); correspond with
                                              K&E team re same (.6); research re same (.4).
04/24/20 Andrew Polansky                 3.20 Revise administrative claims procedures
                                              motion (2.8); correspond with E. Geier, J.
                                              Altman, C. Sterrett re same (.4).
04/26/20 Andrew Polansky                 1.00 Revise administrative claims procedures
                                              motion (.9); correspond with E. Geier, J.
                                              Altman, C. Jun re same (.1).
04/29/20 Joshua M. Altman                0.70 Correspond with Company re claims matters
                                              and analyze precedent re same.
04/30/20 Joshua M. Altman                0.30 Conference with inbound caller re claim
                                              matter and follow up re same.




                                              4
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 275 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028091
Pier 1 Imports, Inc.                                         Matter Number:      46243-10
Claims Administration

Date     Name                           Hours Description
04/30/20 Charles B. Sterrett             2.30 Research, analyze precedent, case law re
                                              administrative claims issue (2.1); correspond
                                              with J. Altman, K&E team re same (.2).

Total                                    28.50




                                                 5
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 276 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




June 5, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050028092
                                                                              Client Matter: 46243-11

In the Matter of U.S. Trustee and Statutory Reporting




For legal services rendered through April 30, 2020
(see attached Description of Legal Services for detail)                                                         $ 5,235.00
Total legal services rendered                                                                                   $ 5,235.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 277 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028092
Pier 1 Imports, Inc.                                         Matter Number:      46243-11
U.S. Trustee and Statutory Reporting




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Joshua M. Altman                                     2.00    1,085.00          2,170.00
Stephanie Cohen                                      0.80      740.00            592.00
Emily Elizabeth Geier                                1.40    1,175.00          1,645.00
Catherine Jun                                        0.80    1,035.00            828.00

TOTALS                                               5.00                    $ 5,235.00




                                              2
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 278 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028092
Pier 1 Imports, Inc.                                         Matter Number:      46243-11
U.S. Trustee and Statutory Reporting


                                 Description of Legal Services

Date     Name                           Hours Description
04/01/20 Joshua M. Altman                0.20 Correspond with K&E team re U.S. Trustee
                                              345 resolution.
04/14/20 Joshua M. Altman                0.30 Correspond with Company, U.S. Trustee re
                                              MOR.
04/16/20 Emily Elizabeth Geier           0.30 Correspond with K&E team and J. Altman re
                                              341 meeting.
04/17/20 Joshua M. Altman                0.30 Conference with M. DeGraf and Alix re MOR
                                              and follow up re same.
04/17/20 Emily Elizabeth Geier           0.30 Correspond with K&E team and J. Altman re
                                              341 meeting.
04/21/20 Emily Elizabeth Geier           0.80 Attend portion of 341 meeting telephonically.
04/27/20 Joshua M. Altman                0.30 Correspond with K&E team and S. Cohen re
                                              U.S. Trustee inquiry re bank account matters.
04/27/20 Stephanie Cohen                 0.30 Correspond with K&E team, J. Altman and
                                              Alix re cash authorized depositories, cash
                                              management banks.
04/27/20 Catherine Jun                   0.30 Correspond with U.S. Trustee, K&E team re
                                              cash management bank requirements.
04/28/20 Joshua M. Altman                0.50 Conference with U.S. Trustee, M. DeGraf and
                                              Alix re MOR (.3); follow up re same (.2).
04/29/20 Joshua M. Altman                0.40 Analyze cash management matters and
                                              correspond with C. Jun, S. Cohen re same.
04/29/20 Stephanie Cohen                 0.50 Telephone conference with Alix re cash
                                              management accounts (.2); draft
                                              correspondence to U.S. Trustee re same (.3).
04/29/20 Catherine Jun                   0.50 Correspond with U.S. Trustee, K&E team re
                                              cash management banks.

Total                                     5.00




                                                 3
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 279 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




June 5, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050028093
                                                                              Client Matter: 46243-12

In the Matter of Hearings




For legal services rendered through April 30, 2020
(see attached Description of Legal Services for detail)                                                       $ 38,118.00
Total legal services rendered                                                                                 $ 38,118.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 280 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028093
Pier 1 Imports, Inc.                                         Matter Number:      46243-12
Hearings




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Anthony Abate                                        4.20      340.00          1,428.00
Joshua M. Altman                                     3.80    1,085.00          4,123.00
Stephanie Cohen                                      1.00      740.00            740.00
AnnElyse Scarlett Gains                              1.60    1,135.00          1,816.00
Emily Elizabeth Geier                                4.50    1,175.00          5,287.50
Nick Hafen                                           2.20      610.00          1,342.00
Jacob H. Johnston                                    2.50    1,075.00          2,687.50
Elizabeth Helen Jones                                2.80      610.00          1,708.00
Catherine Jun                                        4.50    1,035.00          4,657.50
Jane A. Komsky                                       1.10      740.00            814.00
Nick Krislov                                         2.30      740.00          1,702.00
Dan Latona                                           0.50      965.00            482.50
Mark McKane, P.C.                                    1.60    1,405.00          2,248.00
Andrew Polansky                                      2.50      740.00          1,850.00
Charles B. Sterrett                                  2.30      610.00          1,403.00
Josh Sussberg, P.C.                                  1.80    1,635.00          2,943.00
Alex Warso                                           3.90      740.00          2,886.00

TOTALS                                              43.10                   $ 38,118.00




                                              2
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 281 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028093
Pier 1 Imports, Inc.                                         Matter Number:      46243-12
Hearings


                                   Description of Legal Services

Date     Name                             Hours Description
04/01/20 Anthony Abate                     2.00 Coordinate telephonic hearing lines for K&E
                                                team and debtor professionals for April 2
                                                hearing.
04/02/20 Anthony Abate                     0.50 Coordinate telephonic hearing lines for K&E
                                                attorneys and debtor professionals for April 2
                                                hearing.
04/02/20 Joshua M. Altman                  1.60 Telephonically attend hearing re budget
                                                motion.
04/02/20 Stephanie Cohen                   1.00 Telephonically attend hearing re interim
                                                budget, temporary adjournment of certain
                                                motions.
04/02/20 AnnElyse Scarlett Gains           1.50 Telephonically attend hearing re motion to
                                                suspend payments.
04/02/20 Emily Elizabeth Geier             2.10 Prepare for and participate in hearing re
                                                limited operations period.
04/02/20 Nick Hafen                        1.00 Telephonically attend hearing re emergency
                                                motion.
04/02/20 Jacob H. Johnston                 2.50 Telephonically attend hearing re emergency
                                                motion (1.0); prepare for same (1.5).
04/02/20 Elizabeth Helen Jones             1.60 Telephonically attend hearing re interim
                                                budget motion (1.0); draft notes re same (.6).
04/02/20 Catherine Jun                     0.70 Telephonically attend hearing re emergency
                                                motion.
04/02/20 Jane A. Komsky                    1.10 Telephonically attend portion of hearing re
                                                emergency motion.
04/02/20 Nick Krislov                      1.50 Telephonically attend hearing re emergency
                                                budget motion.
04/02/20 Mark McKane, P.C.                 1.60 Participate in extended telephone hearing re
                                                Company’s section 105 motion.
04/02/20 Andrew Polansky                   1.50 Telephonically attend hearing re emergency
                                                budget motion.
04/02/20 Charles B. Sterrett               1.50 Telephonically attend hearing re emergency
                                                budget motion.
04/02/20 Josh Sussberg, P.C.               1.80 Prepare for and participate in hearing (1.6);
                                                correspond re same (.2).
04/02/20 Alex Warso                        1.50 Telephonically attend hearing on emergency
                                                motion.
04/06/20 Anthony Abate                     0.30 Coordinate telephonic hearing lines for K&E
                                                team for April 7 hearing.

                                                3
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 282 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028093
Pier 1 Imports, Inc.                                         Matter Number:      46243-12
Hearings

Date     Name                           Hours Description
04/06/20 Catherine Jun                   1.80 Conference and correspond with Kutak re
                                              hearing agenda (.5); review, revise same (.6);
                                              correspond with Kutak, K&E team, J. Altman
                                              and UCC re dial-ins for same (.7).
04/07/20 Joshua M. Altman                0.10 Telephonically attend retention application
                                              hearing.
04/07/20 AnnElyse Scarlett Gains         0.10 Telephonically attend court hearing.
04/20/20 Anthony Abate                   0.80 Draft status update and agenda for April 28
                                              hearing.
04/20/20 Alex Warso                      0.20 Correspond with J. Altman, A. Abate, K&E
                                              team re April 28 hearing agenda.
04/23/20 Alex Warso                      0.40 Draft, revise hearing agenda.
04/24/20 Anthony Abate                   0.30 Review and revise status update and agenda
                                              for April 28 hearing.
04/24/20 Joshua M. Altman                0.40 Comment on, revise agenda re hearing.
04/24/20 Catherine Jun                   1.30 Conference and correspond with Kutak re
                                              hearing agenda (.3); correspond with Cole
                                              Schotz re same (.3); correspond with K&E
                                              team re same (.1); review, revise same (.6).
04/24/20 Alex Warso                      0.80 Revise hearing agenda (.4); correspond with
                                              C. Jun, J. Altman, E. Geier, A. Abate re same
                                              (.4).
04/26/20 Joshua M. Altman                0.60 Comment on, revise agenda (.5); coordinate
                                              filing of same (.1).
04/26/20 Catherine Jun                   0.70 Correspond with K&E team, Kutak re hearing
                                              agenda.
04/27/20 Anthony Abate                   0.30 Correspond with CourtSolutions re 4/28
                                              hearing appearances.
04/28/20 Joshua M. Altman                1.10 Participate in telephonic hearing re limited
                                              operations period.
04/28/20 Emily Elizabeth Geier           2.40 Prepare for and participate in limited
                                              operations period hearing.
04/28/20 Nick Hafen                      1.20 Telephonically attend hearing re extension of
                                              limited operations period.
04/28/20 Elizabeth Helen Jones           1.20 Telephonically attend interim budget motion
                                              hearing.
04/28/20 Nick Krislov                    0.80 Telephonically attend hearing re interim
                                              budget order.
04/28/20 Dan Latona                      0.50 Telephonically attend (in part) hearing re
                                              interim budget.



                                              4
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 283 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028093
Pier 1 Imports, Inc.                                         Matter Number:      46243-12
Hearings

Date     Name                           Hours Description
04/28/20 Andrew Polansky                 1.00 Telephonically attend hearing re interim
                                              budget.
04/28/20 Charles B. Sterrett             0.80 Telephonically attend hearing re emergency
                                              budget motion.
04/28/20 Alex Warso                      1.00 Telephonically attend hearing re limited
                                              operations, emergency budget motion.

Total                                    43.10




                                                 5
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 284 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




June 5, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050028094
                                                                              Client Matter: 46243-14

In the Matter of Employee Issues




For legal services rendered through April 30, 2020
(see attached Description of Legal Services for detail)                                                       $ 77,392.50
Total legal services rendered                                                                                 $ 77,392.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 285 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028094
Pier 1 Imports, Inc.                                         Matter Number:      46243-14
Employee Issues




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Joshua M. Altman                                     17.00   1,085.00         18,445.00
Matthew Antinossi                                     1.30   1,375.00          1,787.50
Wes Benter                                           10.50     725.00          7,612.50
Kate Coverdale                                        0.30   1,215.00            364.50
Emily Elizabeth Geier                                15.30   1,175.00         17,977.50
Sydney Jones                                         13.40   1,025.00         13,735.00
Anusheh Khoshsima                                     3.00     610.00          1,830.00
R.D. Kohut                                            9.60   1,175.00         11,280.00
Rebecca Liu                                           3.80   1,085.00          4,123.00
Josh Sussberg, P.C.                                   0.10   1,635.00            163.50
Alex Warso                                            0.10     740.00             74.00

TOTALS                                              74.40                   $ 77,392.50




                                              2
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 286 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028094
Pier 1 Imports, Inc.                                         Matter Number:      46243-14
Employee Issues


                                 Description of Legal Services

Date     Name                           Hours Description
04/01/20 Sydney Jones                    0.20 Review and provide comments to draft
                                              communication for employees.
04/01/20 R.D. Kohut                      0.20 Review employee communication issues.
04/03/20 Joshua M. Altman                0.80 Conference with R. Kohut, S. Jones,
                                              Company re employee matters and follow up
                                              re same.
04/03/20 Wes Benter                      0.80 Telephone conference with R. Kohut, S.
                                              Jones, J. Altman, R. McKown and C. Murray
                                              re employee and governmental notices.
04/03/20 Sydney Jones                    0.90 Telephone conference with Company re
                                              WARN considerations (.7); telephone
                                              conference with R. Kohut re same (.1);
                                              correspond re same (.1).
04/03/20 Anusheh Khoshsima               2.00 Research re WARN Act requirements.
04/03/20 R.D. Kohut                      1.00 Telephone conference with Company re
                                              WARN Act issues (.9); conference with S.
                                              Jones re memorandum (.1).
04/04/20 Sydney Jones                    3.80 Draft memorandum re WARN considerations
                                              (1.5); research case law re WARN
                                              compliance (1.0); correspond re same (.3);
                                              review precedent WARN notices (1.0).
04/04/20 Anusheh Khoshsima               1.00 Research re WARN issues and notice
                                              requirements.
04/06/20 Joshua M. Altman                3.10 Comment on WARN memorandum and
                                              correspond with R. Kohut re same (1.3);
                                              correspond and conferences with Company re
                                              employee matters and analyze related matters
                                              (1.1); research and follow up re same (.7).
04/06/20 Wes Benter                      0.50 Review and provide comments to WARN Act
                                              memorandum.
04/06/20 Sydney Jones                    0.20 Revise WARN Act memorandum.
04/06/20 R.D. Kohut                      2.70 Review and revise WARN Act memorandum
                                              (2.0); conference with S. Jones and W. Benter
                                              re memorandum (.7).
04/07/20 Joshua M. Altman                1.90 Draft, revise employee communications (.8);
                                              comment on board presentation re same (.7);
                                              correspond and conferences with R. Kohut, S.
                                              Jones, W. Benter re related matters (.4).



                                              3
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 287 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028094
Pier 1 Imports, Inc.                                         Matter Number:      46243-14
Employee Issues

Date     Name                           Hours Description
04/07/20 Matthew Antinossi               1.30 Correspond with K&E team re severance
                                              issues (.3); review, analyze files re same (.2);
                                              review, analyze draft employee notice re same
                                              (.3); review, analyze retirement plan
                                              presentation re proposed changes (.4);
                                              correspond with J. Altman re same (.1).
04/07/20 Wes Benter                      2.20 Review conditional notice memorandum (.7);
                                              prepare presentation for board presentation
                                              (1.5).
04/07/20 Emily Elizabeth Geier           1.40 Review and revise WARN notice presentation
                                              (.3); correspond with K&E team and J.
                                              Altman re same (.3); telephone conference
                                              with Company re same (.3); review letter re
                                              same (.3); correspond with K&E team and J.
                                              Altman re same (.2).
04/07/20 Sydney Jones                    1.40 Review and revise WARN memorandum (.4);
                                              draft slides for board meeting re WARN (.3);
                                              correspond and telephone conference re same
                                              (.2); review severance reduction letter (.3);
                                              correspond re severance and release
                                              considerations (.2).
04/07/20 R.D. Kohut                      2.00 Review and revise WARN Act memorandum
                                              and slides (1.6); conference with S. Jones and
                                              W. Benter re same (.4).
04/07/20 Alex Warso                      0.10 Telephone conference with former employee
                                              re bankruptcy notice.
04/08/20 Joshua M. Altman                0.70 Correspond with R. Kohut, S. Jones,
                                              Company re employee correspondence
                                              comments (.3); conferences and correspond
                                              with Company re same (.4).
04/08/20 Wes Benter                      1.30 Confirm and generate updated listing of
                                              governmental agency contacts for layoff
                                              notices (.6); review and provide comments to
                                              draft furlough and conditional layoff notice
                                              (.7).
04/08/20 Emily Elizabeth Geier           0.40 Correspond with Company re employee
                                              compensation and process.
04/08/20 Sydney Jones                    2.00 Attend board meeting re WARN and other
                                              considerations (1.6); review draft WARN
                                              notices and correspondence re same (.4).
04/08/20 Rebecca Liu                     1.90 Review and revise corporate governance
                                              document re executive compensation issues.
04/08/20 Josh Sussberg, P.C.             0.10 Correspond with K&E team re WARN issues.


                                              4
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 288 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028094
Pier 1 Imports, Inc.                                         Matter Number:      46243-14
Employee Issues

Date     Name                           Hours Description
04/09/20 Wes Benter                      1.50 Review and revise government contact
                                              information for pending WARN notices (.7);
                                              research additional state requirements re
                                              separation of employment filings in addition
                                              to WARN and draft summary of employer
                                              obligations (.8).
04/09/20 Emily Elizabeth Geier           2.60 Telephone conference with Company re
                                              WARN and related employee noticing (1.1);
                                              review materials re same (.9); correspond
                                              with K&E team and J. Altman re same (.6).
04/09/20 Sydney Jones                    1.80 Revise employee and governmental WARN
                                              notices (.7); review governmental contact
                                              information and non-WARN notification laws
                                              (.8); correspond with K&E team and
                                              Company re same (.3).
04/09/20 R.D. Kohut                      1.00 Review and revise WARN Act notices.
04/09/20 Rebecca Liu                     1.00 Review and revise corporate governance
                                              document re executive compensation issues.
04/10/20 Emily Elizabeth Geier           1.10 Review WARN, employee letter materials
                                              (.6); correspond with K&E team, J. Altman
                                              and Company re same (.5).
04/10/20 Sydney Jones                    0.30 Review correspondence and considerations re
                                              workforce and WARN Act.
04/10/20 R.D. Kohut                      0.50 Review, analyze WARN Act issues.
04/13/20 Joshua M. Altman                2.40 Comment on proposed press release and
                                              related communications materials and follow
                                              up re same (.8); conference with Joele Frank,
                                              Company, Alix re same (.6); conference with
                                              Company, T. Cruikshank re same (.4);
                                              correspond with R. Kohut, S. Jones re same
                                              (.3); correspond and conference with H. Etlin
                                              re same (.3).
04/13/20 Emily Elizabeth Geier           1.40 Review and revise WARN notices and cover
                                              letters.
04/13/20 Sydney Jones                    0.30 Correspond with Company re WARN
                                              considerations.
04/13/20 R.D. Kohut                      0.20 Review WARN Act issues.
04/14/20 Joshua M. Altman                1.20 Conference with Company, R. Kohut, S.
                                              Jones re WARN matters (.4); follow up with
                                              R. Kohut, S. Jones re same (.2); analyze
                                              comments to notices (.2); correspond with
                                              Company re notices (.4).



                                              5
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 289 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028094
Pier 1 Imports, Inc.                                         Matter Number:      46243-14
Employee Issues

Date     Name                           Hours Description
04/14/20 Wes Benter                      4.00 Review Company-provided draft furlough
                                              and employee notices (.4); telephone
                                              conference with R. Kohut, S. Jones, J. Altman
                                              and Company re coordination of preparing
                                              and delivering finalized notices to
                                              government agencies and employees (.5);
                                              telephone conference with S. Jones re
                                              preparing and mailing government notices
                                              (.1); populate draft notice documents and
                                              create required attachments for 12 mailings
                                              (2.8); coordinate with mailing department for
                                              printing and overnight delivery (.2).
04/14/20 Emily Elizabeth Geier           2.00 Telephone conferences with Company, K&E
                                              team re WARN letters (1.4); review same
                                              (.6).
04/14/20 Sydney Jones                    2.50 Telephone conference with R. Kohut, J.
                                              Altman, W. Benter and Company re WARN
                                              and furlough notices (.5); prepare
                                              governmental WARN notices (1.6);
                                              correspond and telephone conferences re
                                              same (.4).
04/14/20 R.D. Kohut                      1.50 Review WARN Act issues (.6); telephone
                                              conference with Company re same (.5);
                                              review revised notices (.4).
04/15/20 Wes Benter                      0.20 Review and confirm delivery of notices.
04/15/20 Emily Elizabeth Geier           1.60 Review and revise associate FAQs (.8);
                                              correspond with Company re same (.5);
                                              correspond with Alix re same (.3).
04/17/20 Joshua M. Altman                0.40 Correspond with K&E team re VIP cinema
                                              employee precedent and analyze same.
04/21/20 Joshua M. Altman                1.90 Conferences and correspond with Company,
                                              E. Geier, H. Etlin re employee matters and
                                              strategy re same (1.3); analyze details,
                                              diligence re same (.6).
04/21/20 Emily Elizabeth Geier           1.20 Correspond with K&E team, J. Altman,
                                              Company, Alix team re employee payments.
04/22/20 Joshua M. Altman                1.90 Conference with Company, E. Geier, H. Etlin
                                              re employee matters (1.3); prepare for same
                                              (.3); correspond with R. Kohut, S. Jones, E.
                                              Geier re same (.3).
04/22/20 Emily Elizabeth Geier           1.60 Telephone conference with Company, K&E
                                              team, J. Altman, Alix re employee payments
                                              (.8); correspond with K&E team re same (.4);
                                              revise resolution re same (.4).

                                              6
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 290 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028094
Pier 1 Imports, Inc.                                         Matter Number:      46243-14
Employee Issues

Date     Name                           Hours Description
04/22/20 R.D. Kohut                      0.50 Review wage issues (.3); conference with J.
                                              Altman re same (.2).
04/23/20 Joshua M. Altman                0.80 Correspond with K. Coverdale, E. Geier re
                                              employee compensation matters and analyze
                                              documents re same.
04/26/20 Joshua M. Altman                1.10 Conferences and correspond with Company,
                                              H. Etlin re employee correspondence matters
                                              and follow up re same.
04/29/20 Joshua M. Altman                0.80 Correspond with K. Coverdale, R. Liu, E.
                                              Geier re employee compensation matters and
                                              research re same.
04/29/20 Kate Coverdale                  0.30 Address deferred compensation issues.
04/29/20 Emily Elizabeth Geier           1.10 Review deferred compensation program/rabbi
                                              trust issue (.6); correspond and conference
                                              with J. Altman re same (.5).
04/29/20 Rebecca Liu                     0.90 Review options for deferred compensation
                                              plan.
04/30/20 Emily Elizabeth Geier           0.90 Telephone conference with K&E team re
                                              human resources work plan.

Total                                    74.40




                                                 7
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 291 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




June 5, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050028095
                                                                              Client Matter: 46243-16

In the Matter of Utilities




For legal services rendered through April 30, 2020
(see attached Description of Legal Services for detail)                                                         $ 1,419.50
Total legal services rendered                                                                                   $ 1,419.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 292 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028095
Pier 1 Imports, Inc.                                         Matter Number:      46243-16
Utilities




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Elizabeth Helen Jones                                0.80      610.00           488.00
Catherine Jun                                        0.90    1,035.00           931.50

TOTALS                                               1.70                    $ 1,419.50




                                              2
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 293 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028095
Pier 1 Imports, Inc.                                         Matter Number:      46243-16
Utilities


                                 Description of Legal Services

Date     Name                           Hours Description
04/01/20 Elizabeth Helen Jones           0.20 Correspond with Canadian utility provider.
04/09/20 Elizabeth Helen Jones           0.20 Correspond with J. Williams re utilities
                                              request.
04/10/20 Elizabeth Helen Jones           0.30 Correspond with Alix re utility request (.1);
                                              correspond with utility provider re same (.2).
04/17/20 Elizabeth Helen Jones           0.10 Correspond with Alix team re utility and
                                              surety bonds request.
04/27/20 Catherine Jun                   0.70 Correspond with utilities counsel, Alix re
                                              utilities payments.
04/28/20 Catherine Jun                   0.20 Correspond with utilities counsel, Alix re
                                              utility payments.

Total                                     1.70




                                                 3
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 294 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




June 5, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050028096
                                                                              Client Matter: 46243-17

In the Matter of Tax Issues




For legal services rendered through April 30, 2020
(see attached Description of Legal Services for detail)                                                       $ 32,219.00
Total legal services rendered                                                                                 $ 32,219.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 295 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028096
Pier 1 Imports, Inc.                                         Matter Number:      46243-17
Tax Issues




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Joshua M. Altman                                      3.90   1,085.00          4,231.50
Emily Elizabeth Geier                                 6.10   1,175.00          7,167.50
Anthony Vincenzo Sexton                              11.70   1,265.00         14,800.50
Josh Sussberg, P.C.                                   0.70   1,635.00          1,144.50
Nicholas Warther                                      5.00     975.00          4,875.00

TOTALS                                              27.40                   $ 32,219.00




                                              2
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 296 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028096
Pier 1 Imports, Inc.                                         Matter Number:      46243-17
Tax Issues


                                   Description of Legal Services

Date     Name                             Hours Description
04/01/20 Joshua M. Altman                  1.60 Conference with A. Sexton, Company re tax
                                                matters (.8); follow up with interested parties
                                                and analyze outcomes re same (.8).
04/01/20 Anthony Vincenzo Sexton           1.30 Telephone conference with Company, J.
                                                Altman and K&E team re tax refund issues
                                                (.7); review materials re same (.4); correspond
                                                with K&E team, J. Altman re same (.2).
04/01/20 Nicholas Warther                  1.00 Telephone conference with Company, PwC
                                                and A. Sexton re carryback of NOLs (.8);
                                                review and analyze PwC numbers re same
                                                (.2).
04/02/20 Anthony Vincenzo Sexton           0.80 Analyze NOL carryback issues.
04/02/20 Josh Sussberg, P.C.               0.20 Correspond re tax matters.
04/03/20 Joshua M. Altman                  1.70 Conference with A. Sexton, E. Geier, S.
                                                Panagos re tax matter and follow up re same
                                                (.8); correspond with N. Krislov re motion re
                                                tax matters and analyze strategy, precedent re
                                                same (.9).
04/03/20 Emily Elizabeth Geier             2.80 Correspond and telephone conference with
                                                K&E team, J. Altman re NOL motion (.7);
                                                telephone conference with DIP lenders, K&E
                                                team, J. Altman re NOL refund (1.0);
                                                correspond with K&E team, J. Altman re
                                                same (1.1).
04/03/20 Anthony Vincenzo Sexton           1.40 Analyze NOL carryback issues (.8); telephone
                                                conference with K&E team, Company, E.
                                                Geier and PJT re milestone and tax refund
                                                issues (.6).
04/04/20 Emily Elizabeth Geier             0.70 Correspond with K&E team, J. Altman re
                                                NOL motion and basis for relief.
04/05/20 Emily Elizabeth Geier             1.80 Telephone conference with lenders, K&E
                                                team and A. Sexton re tax refunds (.5);
                                                correspond with K&E team, J. Altman re
                                                same (.3); correspond with K&E team, J.
                                                Altman re NOL motion (.2); research re same
                                                (.8).
04/05/20 Anthony Vincenzo Sexton           1.10 Analyze NOL carryback issues (.4); telephone
                                                conference with DIP lender counsel re same
                                                (.7).



                                                3
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 297 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028096
Pier 1 Imports, Inc.                                         Matter Number:      46243-17
Tax Issues

Date     Name                           Hours Description
04/05/20 Nicholas Warther                1.50 Draft CARES Act treatment of NOL
                                              carrybacks for motion and correspond with
                                              K&E team re same.
04/06/20 Anthony Vincenzo Sexton         0.30 Review tax refund issues and correspond with
                                              lenders re same.
04/07/20 Joshua M. Altman                0.30 Correspond with A. Sexton, PwC, Alix team
                                              re NOL matters.
04/07/20 Anthony Vincenzo Sexton         2.00 Telephone conferences with PwC re retention
                                              issues and creditor discussions (.4);
                                              correspond with K&E team re same (.2);
                                              review and analyze materials re NOL
                                              carrybacks (.3); telephone conference with
                                              Company re NOL carryback issues (.4);
                                              telephone conference with Company and
                                              advisors re DIP milestones and planning
                                              issues (.7).
04/08/20 Joshua M. Altman                0.30 Correspond with A. Sexton, E. Geier re tax
                                              matters.
04/08/20 Anthony Vincenzo Sexton         1.00 Attend board meeting re tax refund issues
                                              (.5); review and revise drafting for NOL
                                              carryback issues (.2); correspond with
                                              advisors re same (.3).
04/08/20 Nicholas Warther                0.70 Review and revise NOL motion and
                                              correspond with K&E team re same.
04/09/20 Anthony Vincenzo Sexton         0.40 Correspond with creditor counsel re tax
                                              refund issues (.2); correspond with Company
                                              and PwC re same (.2).
04/10/20 Anthony Vincenzo Sexton         0.60 Telephone conference with lender counsel re
                                              tax refund issue (.3); review materials re same
                                              (.3).
04/13/20 Anthony Vincenzo Sexton         0.30 Correspond with Company and PwC re tax
                                              refund issues.
04/19/20 Anthony Vincenzo Sexton         0.20 Correspond with creditors and accountants re
                                              tax refund claim.
04/20/20 Emily Elizabeth Geier           0.40 Correspond with A. Sexton re tax issues.
04/20/20 Anthony Vincenzo Sexton         0.70 Correspond with parties re tax refund issue.
04/20/20 Josh Sussberg, P.C.             0.30 Correspond re tax refund and consider issues
                                              related to same.
04/21/20 Nicholas Warther                0.20 Correspond with K&E team re treatment of
                                              priority tax claims.
04/22/20 Anthony Vincenzo Sexton         0.20 Correspond with K&E team and E. Geier re
                                              plan issues.


                                              4
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 298 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028096
Pier 1 Imports, Inc.                                         Matter Number:      46243-17
Tax Issues

Date     Name                           Hours Description
04/23/20 Emily Elizabeth Geier           0.40 Correspond with A. Sexton re tax-related
                                              wind down mechanics.
04/23/20 Anthony Vincenzo Sexton         1.20 Telephone conference with Company re tax
                                              refund and RP liability issues (.5); correspond
                                              with K&E team and E. Geier re same (.4);
                                              review plan issues (.3).
04/23/20 Josh Sussberg, P.C.             0.20 Correspond re status and taxes.
04/23/20 Nicholas Warther                0.20 Correspond with K&E team re winding down
                                              estate and responsible person claims.
04/24/20 Anthony Vincenzo Sexton         0.20 Correspond with Company and creditor
                                              counsel re tax refund issues.
04/25/20 Nicholas Warther                0.50 Correspond with PwC, A. Sexton re
                                              disclosing tax attribute numbers in disclosure
                                              statement.
04/27/20 Nicholas Warther                0.70 Review and revise disclosures and correspond
                                              with PwC re same.
04/28/20 Nicholas Warther                0.20 Correspond with PwC and K&E team re tax
                                              disclosures.

Total                                    27.40




                                                 5
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 299 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




June 5, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050028097
                                                                              Client Matter: 46243-19

In the Matter of International Issues




For legal services rendered through April 30, 2020
(see attached Description of Legal Services for detail)                                                         $ 1,953.00
Total legal services rendered                                                                                   $ 1,953.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 300 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028097
Pier 1 Imports, Inc.                                         Matter Number:      46243-19
International Issues




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Joshua M. Altman                                     1.80    1,085.00          1,953.00

TOTALS                                               1.80                    $ 1,953.00




                                              2
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 301 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028097
Pier 1 Imports, Inc.                                         Matter Number:      46243-19
International Issues


                                 Description of Legal Services

Date     Name                           Hours Description
04/01/20 Joshua M. Altman                0.50 Conference with Osler team re unresolved
                                              Canadian matters and follow up re same.
04/07/20 Joshua M. Altman                0.40 Correspond with Osler team, Company re
                                              Canadian store matters.
04/08/20 Joshua M. Altman                0.70 Comment on affidavit and correspond with
                                              K&E team re same.
04/17/20 Joshua M. Altman                0.20 Correspond with Osler team re Canadian
                                              landlord issue.

Total                                     1.80




                                                 3
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 302 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




June 5, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050028098
                                                                              Client Matter: 46243-20

In the Matter of Case Administration




For legal services rendered through April 30, 2020
(see attached Description of Legal Services for detail)                                                       $ 29,607.50
Total legal services rendered                                                                                 $ 29,607.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 303 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028098
Pier 1 Imports, Inc.                                         Matter Number:      46243-20
Case Administration




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Anthony Abate                                         1.70     340.00            578.00
Joshua M. Altman                                     15.30   1,085.00         16,600.50
Katie Bolanowski                                      0.50   1,215.00            607.50
Stephanie Cohen                                       0.10     740.00             74.00
Tim Cruickshank, P.C.                                 0.50   1,295.00            647.50
AnnElyse Scarlett Gains                               0.10   1,135.00            113.50
Emily Elizabeth Geier                                 1.50   1,175.00          1,762.50
Nick Hafen                                            0.10     610.00             61.00
Catherine Jun                                         2.20   1,035.00          2,277.00
R.D. Kohut                                            2.00   1,175.00          2,350.00
Jane A. Komsky                                        0.30     740.00            222.00
Nick Krislov                                          0.80     740.00            592.00
Andrew Polansky                                       0.20     740.00            148.00
Leo Rosenberg                                         1.20     275.00            330.00
Charles B. Sterrett                                   1.00     610.00            610.00
Josh Sussberg, P.C.                                   1.00   1,635.00          1,635.00
Scott J. Vail                                         0.30     965.00            289.50
Alex Warso                                            0.30     740.00            222.00
Nicholas Warther                                      0.50     975.00            487.50

TOTALS                                              29.60                   $ 29,607.50




                                              2
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 304 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028098
Pier 1 Imports, Inc.                                         Matter Number:      46243-20
Case Administration


                                 Description of Legal Services

Date     Name                           Hours Description
04/01/20 Emily Elizabeth Geier           0.60 Telephone conference with advisors re status
                                              and next steps.
04/01/20 Catherine Jun                   0.40 Conference with advisors on case timeline,
                                              operational updates.
04/06/20 Joshua M. Altman                0.40 Correspond with C. Sterrett, K&E team re
                                              work in progress matters and analyze same.
04/06/20 Catherine Jun                   0.10 Correspond with C. Sterrett, K&E team re
                                              case status.
04/06/20 Charles B. Sterrett             0.20 Correspond with C. Jun re works in process
                                              status.
04/08/20 Joshua M. Altman                0.40 Correspond and conference with Company re
                                              case matters.
04/08/20 Emily Elizabeth Geier           0.90 Telephone conference with Alix,
                                              Guggenheim, K&E team re status and
                                              liquidity.
04/08/20 R.D. Kohut                      2.00 Review board materials (.4); participate in
                                              telephone conference with Company re same
                                              (1.6).
04/09/20 Nick Krislov                    0.10 Correspond with A. Warso re case status.
04/09/20 Leo Rosenberg                   0.40 Prepare docket report.
04/09/20 Josh Sussberg, P.C.             0.40 Correspond with K&E team re transaction
                                              status (.2); correspond with same re
                                              mastercard litigation (.2).
04/09/20 Alex Warso                      0.20 Draft case report (.1); correspond with N.
                                              Krislov, K&E team re same (.1).
04/13/20 Anthony Abate                   1.50 Compile and distribute precedent motions
                                              (.5); draft template motion and order (1.0).
04/13/20 Joshua M. Altman                1.30 Conferences with Company re various case
                                              matters and follow up re same (.6);
                                              correspond and conference with C. Sterrett re
                                              motion and analyze precedent re same (.7).
04/13/20 Tim Cruickshank, P.C.           0.50 Telephone conferences with K&E team re
                                              case status.
04/13/20 Catherine Jun                   0.20 Correspond with K&E team re case update,
                                              Company correspondence.
04/13/20 Josh Sussberg, P.C.             0.20 Correspond with K&E team re status and next
                                              steps.
04/14/20 Joshua M. Altman                0.40 Conference with E. Geier, A. Gains re case
                                              strategy.

                                              3
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 305 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028098
Pier 1 Imports, Inc.                                         Matter Number:      46243-20
Case Administration

Date     Name                           Hours Description
04/16/20 Joshua M. Altman                0.60 Analyze correspondence re various case
                                              matters and follow up re same.
04/16/20   AnnElyse Scarlett Gains       0.10 Review correspondence re MOR and 341.
04/16/20   Catherine Jun                 0.10 Correspond with Kutak re 341 meeting.
04/16/20   Josh Sussberg, P.C.           0.10 Correspond with K&E team re status.
04/17/20   Nick Krislov                  0.40 Draft, submit case update for internal
                                              reporting (.2); correspond with K&E team, A.
                                              Warso re same (.2).
04/17/20   Josh Sussberg, P.C.           0.20 Correspond with K&E team re status.
04/18/20   Katie Bolanowski              0.50 Correspond with K&E team re overadvances.
04/20/20   Leo Rosenberg                 0.10 Prepare docket update.
04/21/20   Josh Sussberg, P.C.           0.10 Correspond with advisors re status and
                                              advisor telephone conference.
04/22/20 Joshua M. Altman                0.40 Telephone conference and correspond with
                                              Epiq, Alix, Guggenheim re case coordination.
04/24/20 Nick Krislov                    0.10 Draft internal case status update.
04/27/20 Catherine Jun                   0.90 Review, revise critical dates chart (.5);
                                              correspond with K&E team re same (.4).
04/27/20 Leo Rosenberg                   0.60 Prepare docket report.
04/27/20 Charles B. Sterrett             0.40 Correspond with C. Jun, K&E team re case
                                              status, critical deadlines (.2); review, revise
                                              organizational document re work in process
                                              (.2).
04/28/20 Anthony Abate                   0.20 Attend telephone conference with J. Altman,
                                              K&E team re work in process.
04/28/20 Joshua M. Altman                4.70 Analyze additional objections (.4); revise
                                              talking points and prepare for hearing (.9);
                                              attend work in progress meeting (.2); follow
                                              up re same (.3); revise order and correspond
                                              and conference with E. Geier, E. Jones,
                                              parties in interest re same (2.3); conference
                                              with Company re case matters (.2); comment
                                              on critical dates chart (.4).
04/28/20 Stephanie Cohen                 0.10 Telephone conference with J. Altman, K&E
                                              team re work in process.
04/28/20 Nick Hafen                      0.10 Telephone conference with J. Altman, K&E
                                              team re work in process.
04/28/20 Catherine Jun                   0.50 Telephone conference with K&E team re
                                              status update (.3); correspond with C. Sterrett,
                                              K&E team re same (.2).



                                              4
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 306 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028098
Pier 1 Imports, Inc.                                         Matter Number:      46243-20
Case Administration

Date     Name                           Hours Description
04/28/20 Jane A. Komsky                  0.30 Telephone conference with J. Altman, K&E
                                              team re work in process (.2); review key dates
                                              timeline (.1).
04/28/20 Nick Krislov                    0.20 Telephone conference with J. Altman, K&E
                                              team re work in process.
04/28/20 Andrew Polansky                 0.20 Prepare for and attend conference with J.
                                              Altman, K&E team re priority work streams,
                                              next steps.
04/28/20 Leo Rosenberg                   0.10 Participate in telephone conference with J.
                                              Altman, K&E team re work in process.
04/28/20 Charles B. Sterrett             0.40 Telephone conference with J. Altman, K&E
                                              team re case status, critical work streams (.2);
                                              prepare re same (.2).
04/28/20 Scott J. Vail                   0.30 Prepare for and participate in telephone
                                              conference with K&E team, J. Altman re
                                              work in process and critical deadlines.
04/28/20 Alex Warso                      0.10 Telephone conference with J. Altman, K&E
                                              team re updates.
04/29/20 Joshua M. Altman                4.90 Conference and correspond with Alix,
                                              Guggenheim, Epiq re case coordination (.9);
                                              comment on, revise limited operation order
                                              and correspond with various parties to resolve
                                              open issues re same (1.6); draft, revise wind
                                              down motion and analyze precedent re same
                                              (2.4).
04/29/20 Nicholas Warther                0.50 Correspond with P1 re estimates of tax
                                              claims.
04/30/20 Joshua M. Altman                1.40 Correspond and conference with objectors,
                                              stakeholders re order comments and resolve
                                              same.
04/30/20 Joshua M. Altman                0.80 Comment on MOR and analyze precedent re
                                              same.

Total                                    29.60




                                                 5
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 307 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




June 5, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050028100
                                                                              Client Matter: 46243-21

In the Matter of K&E Retention & Fee Applications




For legal services rendered through April 30, 2020
(see attached Description of Legal Services for detail)                                                       $ 36,599.50
Total legal services rendered                                                                                 $ 36,599.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 308 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028100
Pier 1 Imports, Inc.                                         Matter Number:      46243-21
K&E Retention & Fee Applications




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Anthony Abate                                        0.20      340.00             68.00
Joshua M. Altman                                     2.80    1,085.00          3,038.00
Stephanie Cohen                                      5.10      740.00          3,774.00
AnnElyse Scarlett Gains                              0.60    1,135.00            681.00
Emily Elizabeth Geier                                3.00    1,175.00          3,525.00
Nick Hafen                                           8.80      610.00          5,368.00
Elizabeth Helen Jones                                4.20      610.00          2,562.00
Catherine Jun                                        0.80    1,035.00            828.00
Jane A. Komsky                                       1.40      740.00          1,036.00
Nick Krislov                                         3.40      740.00          2,516.00
Andrew Polansky                                      3.20      740.00          2,368.00
Leo Rosenberg                                        3.90      275.00          1,072.50
Charles B. Sterrett                                  6.30      610.00          3,843.00
Alex Warso                                           8.00      740.00          5,920.00

TOTALS                                              51.70                   $ 36,599.50




                                              2
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 309 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028100
Pier 1 Imports, Inc.                                         Matter Number:      46243-21
K&E Retention & Fee Applications


                                 Description of Legal Services

Date     Name                           Hours Description
04/04/20 Andrew Polansky                 2.70 Review, revise K&E invoices re privilege,
                                              confidentiality, U.S. Trustee guidelines.
04/04/20 Charles B. Sterrett             3.40 Review, analyze invoices, billing re
                                              compliance with U.S. Trustee guidelines
                                              (3.3); correspond with A. Warso re same (.1).
04/04/20 Alex Warso                      0.90 Review, revise K&E invoice re U.S. Trustee
                                              guidelines, privilege (.7); correspond with S.
                                              Cohen, K&E team re same (.2).
04/05/20 Nick Hafen                      3.40 Review, revise K&E invoices re privilege,
                                              confidentiality, U.S. Trustee guidelines.
04/05/20 Elizabeth Helen Jones           0.60 Review March K&E invoice for compliance
                                              with U.S. Trustee guidelines (.5); correspond
                                              with J. Komsky re same (.1).
04/05/20 Alex Warso                      0.90 Review, revise K&E invoice re U.S. Trustee
                                              guidelines, privilege.
04/06/20 Stephanie Cohen                 2.20 Review, revise K&E invoices for
                                              confidentiality and pursuant to U.S. Trustee
                                              guidelines and privilege.
04/06/20 Nick Krislov                    1.80 Review, revise invoices per U.S. Trustee
                                              guidelines and for privacy.
04/06/20 Alex Warso                      2.80 Review, revise K&E invoice re U.S. Trustee
                                              guidelines, privilege (2.7); correspond and
                                              conference with C. Sterrett re same (.1).
04/07/20 Jane A. Komsky                  0.60 Review, revise K&E invoices re privilege,
                                              confidentiality, U.S. Trustee guidelines.
04/09/20 Elizabeth Helen Jones           1.80 Draft revised budget and staffing memo re
                                              extended timeline.
04/10/20 Elizabeth Helen Jones           0.60 Correspond with A. Gains re budget and
                                              staffing memo (.2); revise re same (.4).
04/11/20 Alex Warso                      0.30 Correspond with C. Jun, S. Cohen re K&E
                                              invoice (.1); review, analyze same (.2).
04/12/20 Stephanie Cohen                 0.90 Review, revise K&E invoices re privilege,
                                              confidentiality, U.S. Trustee guidelines (.8);
                                              correspond with C. Jun re fee applications, fee
                                              statements (.1).
04/12/20 Nick Hafen                      1.80 Review, revise K&E invoices re privilege,
                                              confidentiality, U.S. Trustee guidelines.




                                              3
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 310 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028100
Pier 1 Imports, Inc.                                         Matter Number:      46243-21
K&E Retention & Fee Applications

Date     Name                           Hours Description
04/12/20 Elizabeth Helen Jones           1.20 Review March invoices for compliance with
                                              U.S. Trustee guidelines (1.1); correspond with
                                              J. Komsky re same (.1).
04/12/20 Andrew Polansky                 0.50 Review, revise K&E invoices re privilege,
                                              confidentiality, U.S. Trustee guidelines.
04/12/20 Charles B. Sterrett             2.90 Review, revise K&E invoices re privilege,
                                              confidentiality, U.S. Trustee guidelines (2.7);
                                              correspond with A. Warso re same (.2).
04/12/20 Alex Warso                      3.10 Correspond with S. Cohen, K&E team re
                                              K&E invoice (.3); analyze, revise K&E
                                              invoice re U.S. Trustee guidelines, privilege
                                              (2.5); correspond with C. Sterrett re same (.3).
04/13/20 Stephanie Cohen                 1.10 Correspond with N. Hafen re fee statements
                                              (.1); review, revise K&E invoices re privilege,
                                              confidentiality, U.S. Trustee guidelines (1.0).
04/13/20 Jane A. Komsky                  0.80 Review, revise K&E invoices re privilege,
                                              confidentiality, U.S. Trustee guidelines.
04/13/20 Nick Krislov                    1.60 Review, revise K&E invoice per U.S. Trustee
                                              guidelines and for privacy.
04/14/20 Anthony Abate                   0.20 Draft template first monthly fee statement.
04/14/20 Nick Hafen                      0.30 Correspond with A. Abate, P. Marcum re first
                                              monthly fee statement (.2); review same (.1).
04/17/20 Stephanie Cohen                 0.30 Correspond with N. Hafen, C. Jun re first fee
                                              statement, review and revise re same.
04/18/20 AnnElyse Scarlett Gains         0.60 Review and analyze invoice re U.S. Trustee
                                              guidelines.
04/19/20 Joshua M. Altman                1.30 Comment on invoice re compliance with
                                              applicable laws and confidentiality protocols.
04/20/20 Catherine Jun                   0.10 Correspond with K&E team, E. Geier re fee
                                              statement.
04/21/20 Emily Elizabeth Geier           1.20 Review and revise February K&E invoice re
                                              U.S. Trustee guidelines, privilege.
04/22/20 Stephanie Cohen                 0.10 Correspond with C. Jun, K&E team re
                                              monthly fee statement.
04/22/20 Emily Elizabeth Geier           1.60 Review March K&E invoice re U.S. Trustee
                                              guidelines, privilege (1.3); correspond with C.
                                              Jun, K&E team re fee statement (.3).
04/22/20 Nick Hafen                      0.30 Correspond with S. Cohen, C. Jun, L.
                                              Rosenberg re first monthly fee statement.
04/22/20 Leo Rosenberg                   3.90 Prepare first monthly fee application.



                                              4
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 311 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028100
Pier 1 Imports, Inc.                                         Matter Number:      46243-21
K&E Retention & Fee Applications

Date     Name                           Hours Description
04/23/20 Joshua M. Altman                0.60 Comment on monthly statement and
                                              correspond with E. Geier, J. Williams re same
                                              (.5); coordinate filing of same (.1).
04/23/20 Stephanie Cohen                 0.50 Revise first monthly fee statement (.4);
                                              correspond with N. Hafen re same (.1).
04/23/20 Emily Elizabeth Geier           0.20 Review fee statement.
04/23/20 Nick Hafen                      3.00 Review and revise first monthly fee statement
                                              (2.4); correspond with S. Cohen, K&E team
                                              re same (.5); correspond with Kutak re filing
                                              of same (.1).
04/23/20 Catherine Jun                   0.70 Review K&E fee statement (.4); correspond
                                              with N. Hafen, K&E team re same (.3).
04/29/20 Joshua M. Altman                0.90 Analyze fee matters and correspond with E.
                                              Geier re same.

Total                                    51.70




                                                 5
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 312 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




June 5, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050028101
                                                                              Client Matter: 46243-22

In the Matter of Non-K&E Retention and Fee Applications




For legal services rendered through April 30, 2020
(see attached Description of Legal Services for detail)                                                       $ 36,690.50
Total legal services rendered                                                                                 $ 36,690.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 313 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028101
Pier 1 Imports, Inc.                                         Matter Number:      46243-22
Non-K&E Retention and Fee Applications




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Anthony Abate                                         0.70     340.00            238.00
Joshua M. Altman                                      2.70   1,085.00          2,929.50
Stephanie Cohen                                       1.90     740.00          1,406.00
AnnElyse Scarlett Gains                               0.50   1,135.00            567.50
Emily Elizabeth Geier                                 2.60   1,175.00          3,055.00
Nick Hafen                                            6.40     610.00          3,904.00
Catherine Jun                                        23.70   1,035.00         24,529.50
Charles B. Sterrett                                   0.10     610.00             61.00

TOTALS                                              38.60                   $ 36,690.50




                                              2
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 314 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028101
Pier 1 Imports, Inc.                                         Matter Number:      46243-22
Non-K&E Retention and Fee Applications


                                   Description of Legal Services

Date     Name                             Hours Description
04/01/20 Joshua M. Altman                  0.20 Analyze retention dispute matters (.1);
                                                correspond with C. Jun re same (.1).
04/01/20 Stephanie Cohen                   0.80 Telephone conference with C. Jun, E&Y re
                                                retention (.6); revise order re same (.2).
04/01/20 Nick Hafen                        0.60 Review and analyze ordinary course
                                                professional declarations of disinterestedness
                                                (.5); correspond with C. Jun re same (.1).
04/01/20 Catherine Jun                     1.80 Correspond with PwC, Orrick re retention
                                                application (.2); correspond with E&Y re
                                                retention application (1.6).
04/02/20 Stephanie Cohen                   0.20 Review precedent retention orders (.1);
                                                correspond with C. Jun re same (.1).
04/02/20 Nick Hafen                        0.10 Review and analyze ordinary course
                                                professionals declarations of
                                                disinterestedness.
04/02/20 Catherine Jun                     2.20 Coordinate filing of ordinary course
                                                professionals declarations of disinterestedness
                                                (.1); review same (.1); correspond with E&Y,
                                                Company, Alix re retention application (.8);
                                                correspond with PwC re retention application
                                                (1.0); correspond with N. Hafen, K&E team
                                                re reporting requirements (.2).
04/03/20 Catherine Jun                     2.80 Conference and correspond with U.S. Trustee
                                                re retention applications (.3); conference and
                                                correspond with Company re same (.2);
                                                conference and correspond with PwC and its
                                                counsel re objection to same (1.3): conference
                                                and correspond with Guggenheim re retention
                                                application (.8); review, revise hearing agenda
                                                per same (.2).
04/06/20 Joshua M. Altman                  0.30 Correspond with C. Jun re retention matters.
04/06/20 AnnElyse Scarlett Gains           0.50 Correspond with Sidley re Guggenheim
                                                retention.
04/06/20 Emily Elizabeth Geier             0.60 Correspond with J. Altman, K&E team, Kutak
                                                re Guggenheim and committee retention
                                                applications.




                                                3
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 315 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028101
Pier 1 Imports, Inc.                                         Matter Number:      46243-22
Non-K&E Retention and Fee Applications

Date     Name                           Hours Description
04/06/20 Catherine Jun                   2.20 Correspond with Guggenheim counsel, Kutak
                                              re supplemental declaration (.5); correspond
                                              with J. Altman, K&E team, Guggenheim re
                                              fee issues (.6) correspond with PwC, Kutak re
                                              hearing on retention application (.9);
                                              correspond with U.S. Trustee, Osler re
                                              retention application (.2).
04/06/20 Charles B. Sterrett             0.10 Compile documents, correspond with C. Jun
                                              re PwC retention.
04/07/20 Emily Elizabeth Geier           0.60 Correspond with K&E team re retention
                                              applications and related hearing.
04/07/20 Catherine Jun                   1.40 Correspond with Osler re retention
                                              application (.1); conference and correspond
                                              with PwC re retention application (1.1);
                                              conference and correspond with E&Y re
                                              retention application (.2).
04/08/20 Joshua M. Altman                1.10 Conference with U.S. Trustee, E. Geier, C.
                                              Jun, PwC re retention matters and follow up
                                              re same (.8); analyze precedent re same (.3).
04/08/20 Emily Elizabeth Geier           1.40 Telephone conference with U.S. Trustee,
                                              PwC counsel, K&E team, J. Altman re PwC
                                              retention application (.6); correspond with
                                              K&E team, J. Altman re same (.4); review
                                              materials re same (.2); telephone conference
                                              with J. Altman re same (.2).
04/08/20 Nick Hafen                      1.80 Correspond with C. Jun, J. Williams,
                                              Company re supplemental list of ordinary
                                              course professionals (.6); review and revise
                                              same (1.0); review and analyze declaration of
                                              disinterestedness (.1); correspond with C. Jun
                                              re same (.1).
04/08/20 Catherine Jun                   1.20 Correspond with PwC re retention application
                                              (.8); correspond with E&Y re retention
                                              application (.2); correspond with Kutak, K&E
                                              team re ordinary course professionals list (.2).
04/09/20 Nick Hafen                      0.60 Correspond with C. Jun, J. Williams,
                                              Company re additional ordinary course
                                              professionals and declarations of
                                              disinterestedness (.4); review and revise
                                              notice re same (.2).
04/09/20 Catherine Jun                   1.40 Correspond with PwC re retention application
                                              (.1); correspond with Osler re retention
                                              application (.1); research precedent for same
                                              (1.2).

                                              4
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 316 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028101
Pier 1 Imports, Inc.                                         Matter Number:      46243-22
Non-K&E Retention and Fee Applications

Date     Name                           Hours Description
04/10/20 Catherine Jun                   0.80 Correspond with U.S. Trustee, Osler re
                                              retention application.
04/13/20 Catherine Jun                   0.70 Correspond with PwC, U.S. Trustee re
                                              retention application.
04/14/20 Anthony Abate                   0.40 Search for and distribute precedent 327
                                              retention orders and supplemental
                                              declarations.
04/14/20 Nick Hafen                      1.20 Review declarations of disinterestedness re
                                              ordinary course professionals (.9); correspond
                                              with C. Jun, Company re same (.3).
04/14/20 Catherine Jun                   2.10 Conference and correspond with Osler re
                                              retention application (.5); correspond with
                                              U.S. Trustee re same (.2); conference and
                                              correspond with PwC re retention application
                                              (.5); correspond with U.S. Trustee re same
                                              (.5); correspond with E&Y re retention
                                              application (.4).
04/15/20 Nick Hafen                      0.20 Review and analyze declarations of
                                              disinterestedness re ordinary course
                                              professionals.
04/16/20 Anthony Abate                   0.30 Compile, distribute precedent retention
                                              application, orders and supplemental
                                              declarations.
04/16/20 Nick Hafen                      0.70 Correspond with J. Williams re declarations
                                              of disinterestedness (.2); update tracker re
                                              same (.2); review declaration of
                                              disinterestedness (.2); correspond with C. Jun
                                              re same (.1).
04/16/20 Catherine Jun                   0.60 Correspond with Osler re retention
                                              application (.2); review precedent for same
                                              (.2); correspond with U.S. Trustee re same
                                              (.2).
04/17/20 Nick Hafen                      1.00 Revise first monthly fee statement (.7);
                                              correspond with S. Cohen, C. Jun re same
                                              (.3).
04/17/20 Nick Hafen                      0.20 Correspond with J. Williams re ordinary
                                              course professional declaration of
                                              disinterestedness.
04/17/20 Catherine Jun                   0.20 Correspond with K&E team, J. Altman re fee
                                              statement.




                                              5
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 317 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028101
Pier 1 Imports, Inc.                                         Matter Number:      46243-22
Non-K&E Retention and Fee Applications

Date     Name                           Hours Description
04/17/20 Catherine Jun                   1.30 Correspond with U.S. Trustee re Osler
                                              retention application (.3); correspond with
                                              Osler re same (.2); review precedent
                                              retentions per same (.5); revise proposed
                                              order per same (.2); correspond with PwC re
                                              retention application (.1).
04/20/20 Catherine Jun                   1.10 Conference and correspond with Osler, U.S.
                                              Trustee re retention application (.4);
                                              conference with PwC, U.S. Trustee re
                                              retention application (.3); correspond with
                                              A&G, U.S. Trustee, K&E team re fee
                                              statement (.2); correspond with U.S. Trustee
                                              re E&Y retention application (.2).
04/21/20 Catherine Jun                   1.30 Conference and correspond with PwC, U.S.
                                              Trustee re retention application (.7); review,
                                              revise order re same (.2); review
                                              correspondence re same (.1); conference and
                                              correspond with Osler, U.S. Trustee re
                                              retention application (.3).
04/22/20 Catherine Jun                   1.00 Conference with Osler re fee app order (.2);
                                              conference and correspond with PwC re
                                              supplemental declaration, U.S. Trustee issues
                                              (.3); conference and correspond with E&Y re
                                              fee application (.5).
04/23/20 Joshua M. Altman                0.50 Correspond with U.S. Trustee re Malfitano
                                              fee statement matters (.3); correspond with
                                              A&G counsel re fee application (.2).
04/23/20 Catherine Jun                   0.80 Conference and correspond with A&G, U.S.
                                              Trustee re fee statement (.3); conference and
                                              correspond with Malfitano, U.S. Trustee re
                                              fee statement (.1); conference and correspond
                                              with PwC re supplemental declaration, order
                                              (.2); conference and correspond with Osler re
                                              order (.2).
04/24/20 Catherine Jun                   0.10 Correspond with Osler re order, hearing.
04/27/20 Catherine Jun                   0.40 Correspond with E&Y re retention application
                                              (.2); correspond with Osler re retention
                                              application (.1); correspond with PwC re
                                              retention application (.1).
04/28/20 Joshua M. Altman                0.40 Prepare for UCC advisor retention (.3);
                                              correspond with K&E team re follow up (.1).
04/30/20 Joshua M. Altman                0.20 Correspond with Osler re fee application.
04/30/20 Stephanie Cohen                 0.90 Telephone conferences with C. Jun, K&E
                                              team re Osler matters.

                                              6
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 318 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028101
Pier 1 Imports, Inc.                                         Matter Number:      46243-22
Non-K&E Retention and Fee Applications

Date     Name                           Hours Description
04/30/20 Catherine Jun                   0.30 Telephone conference and correspond with S.
                                              Cohen, K&E team re Osler fee statement (.2);
                                              conference and correspond with Osler re same
                                              (.1).

Total                                    38.60




                                                 7
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 319 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




June 5, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050028103
                                                                              Client Matter: 46243-24

In the Matter of Committee Matters




For legal services rendered through April 30, 2020
(see attached Description of Legal Services for detail)                                                         $ 5,824.50
Total legal services rendered                                                                                   $ 5,824.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 320 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028103
Pier 1 Imports, Inc.                                         Matter Number:      46243-24
Committee Matters




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Emily Elizabeth Geier                                1.20    1,175.00          1,410.00
Josh Sussberg, P.C.                                  2.70    1,635.00          4,414.50

TOTALS                                               3.90                    $ 5,824.50




                                              2
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 321 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028103
Pier 1 Imports, Inc.                                         Matter Number:      46243-24
Committee Matters


                                 Description of Legal Services

Date     Name                           Hours Description
04/15/20 Josh Sussberg, P.C.             0.70 Telephone conference with committee (.4);
                                              correspond with K&E team re status (.3).
04/22/20 Josh Sussberg, P.C.             1.20 Telephone conference with E. Geier (.2);
                                              correspond with K&E team re compensation
                                              issues (.3); participate in committee telephone
                                              conference (.2); telephone conference with D.
                                              Savini re same (.3); correspond with K&E
                                              team re IP sale (.2).
04/27/20 Emily Elizabeth Geier           0.90 Telephone conference with committee
                                              counsel re plan term sheet (.6); correspond
                                              and conference with J. Altman re same (.3).
04/28/20 Emily Elizabeth Geier           0.30 Correspond with Kutak, K&E team re Cole
                                              Schotz, Province retention applications.
04/29/20 Josh Sussberg, P.C.             0.80 Telephone conference with committee (.3);
                                              telephone conference with Company re
                                              employee considerations (.3); correspond with
                                              K&E team re status and operations (.2).

Total                                     3.90




                                                 3
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 322 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




July 2, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050029200
                                                                              Client Matter: 46243-3

In the Matter of Corporate & Governance Matters




For legal services rendered through May 31, 2020
(see attached Description of Legal Services for detail)                                                       $ 15,010.50
Total legal services rendered                                                                                 $ 15,010.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 323 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029200
Pier 1 Imports, Inc.                                       Matter Number:         46243-3
Corporate & Governance Matters




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Joshua M. Altman                                     1.80    1,085.00          1,953.00
Tim Cruickshank, P.C.                                0.80    1,295.00          1,036.00
Emily Geier                                          4.50    1,175.00          5,287.50
Ivan Pizeta                                          9.10      740.00          6,734.00

TOTALS                                              16.20                   $ 15,010.50




                                              2
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 324 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029200
Pier 1 Imports, Inc.                                       Matter Number:         46243-3
Corporate & Governance Matters


                                 Description of Legal Services

Date     Name                           Hours Description
05/02/20 Tim Cruickshank, P.C.           0.30 Review SEC disclosure matters.
05/02/20 Emily Geier                     0.40 Correspond with Company, K&E team re
                                              management team/board composition.
05/04/20 Emily Geier                     0.40 Correspond with Company, K&E team re go-
                                              forward governance.
05/06/20 Emily Geier                     0.80 Prepare for and attend restructuring
                                              committee meeting telephonically.
05/16/20 Emily Geier                     0.40 Correspond with Company re governance and
                                              executives (.2); correspond with J. Sussberg
                                              re same (.2).
05/18/20 Joshua M. Altman                0.90 Participate in board call.
05/18/20 Emily Geier                     0.60 Prepare for and attend board meeting
                                              telephonically.
05/18/20 Ivan Pizeta                     5.90 Review press release, SEC filings, office
                                              lease agreement and accompanying
                                              amendments (2.7); correspond with K&E
                                              team re same (.6); draft form 8-K re press
                                              release and termination of the lease agreement
                                              (.9); review and analyze precedent re same
                                              (.7); correspond with K&E team and
                                              Company re same (.3); coordinate filing of 8-
                                              K (.7).
05/20/20 Emily Geier                     0.60 Prepare for and participate in restructuring
                                              committee meeting telephonically.
05/24/20 Emily Geier                     0.80 Correspond with board of directors re term
                                              sheet (.6); correspond with J. Sussberg re
                                              same (.2).
05/27/20 Joshua M. Altman                0.90 Participate in restructuring committee
                                              meeting and follow up correspondence re
                                              same.
05/27/20 Tim Cruickshank, P.C.           0.50 Review and consider SEC filings re reporting
                                              changes.
05/27/20 Emily Geier                     0.50 Prepare for and attend restructuring
                                              committee meeting.
05/27/20 Ivan Pizeta                     3.20 Review and mark up Form 12b-25 (1.3);
                                              review and analyze precedent re same (.8);
                                              correspond with K&E team re same (.3);
                                              revise Form 12b-25 (.8).

Total                                    16.20

                                                 3
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 325 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




July 2, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050029201
                                                                              Client Matter: 46243-4

In the Matter of Disclosure Statement Plan & Confirmation




For legal services rendered through May 31, 2020
(see attached Description of Legal Services for detail)                                                       $ 94,852.00
Total legal services rendered                                                                                 $ 94,852.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 326 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029201
Pier 1 Imports, Inc.                                       Matter Number:         46243-4
Disclosure Statement Plan & Confirmation




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Joshua M. Altman                                     13.50   1,085.00         14,647.50
Emily Geier                                          40.20   1,175.00         47,235.00
Jane A. Komsky                                        3.80     740.00          2,812.00
Nick Krislov                                         18.80     740.00         13,912.00
Charles B. Sterrett                                   0.20     610.00            122.00
Josh Sussberg, P.C.                                   0.30   1,635.00            490.50
Scott J. Vail                                        16.20     965.00         15,633.00

TOTALS                                              93.00                   $ 94,852.00




                                              2
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 327 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029201
Pier 1 Imports, Inc.                                       Matter Number:         46243-4
Disclosure Statement Plan & Confirmation


                                 Description of Legal Services

Date     Name                           Hours Description
05/01/20 Joshua M. Altman                1.50 Comment on plan and disclosure statement
                                              materials (.7); comment on confirmation
                                              timeline and correspond with E. Geier, J.
                                              Komsky re same (.5); correspond with lenders
                                              re milestones (.3).
05/01/20 Emily Geier                     4.70 Telephone conference with Company, Alix
                                              team, J. Altman re plan and related wind
                                              down process (.9); review and revise
                                              preference analysis (1.5); correspond and
                                              conference with K&E team re same (.8);
                                              correspond with Alix team re plan term sheet
                                              diligence (.3); review and revise timeline (.3);
                                              correspond with K&E team re same (.7);
                                              correspond with Committee counsel re term
                                              sheet (.2).
05/01/20 Jane A. Komsky                  1.10 Draft new disclosure statement timeline (.7);
                                              correspond with J. Altman re same (.1);
                                              review disclosure statement order re same
                                              (.3).
05/01/20 Nick Krislov                    0.60 Update, revise plan (.3); review, analyze
                                              precedent re employee obligations plan
                                              provisions (.2); correspond with J. Altman re
                                              same (.1).
05/01/20 Charles B. Sterrett             0.20 Correspond and telephone conference with J.
                                              Altman re administrative claims
                                              considerations.
05/01/20 Josh Sussberg, P.C.             0.30 Telephone conference with Company (.2);
                                              correspond re preference analysis (.1).
05/03/20 Joshua M. Altman                0.30 Comment on plan and correspond with N.
                                              Krislov re same.
05/03/20 Emily Geier                     0.80 Review and revise timeline (.3); correspond
                                              with K&E team re same (.5).
05/03/20 Jane A. Komsky                  1.60 Review, revise confirmation timeline (1.3);
                                              correspond with J. Altman, E. Geier re same
                                              (.3).




                                              3
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 328 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029201
Pier 1 Imports, Inc.                                       Matter Number:         46243-4
Disclosure Statement Plan & Confirmation

Date     Name                           Hours Description
05/03/20 Nick Krislov                    1.30 Update plan re deferred compensation plan
                                              provisions (.4); research, analyze diligence re
                                              deferred compensation plans (.3); review,
                                              analyze precedent plans re same (.3);
                                              correspond with K&E team re same (.1);
                                              review, analyze updated confirmation
                                              timeline for confirmation documents (.2).
05/04/20 Joshua M. Altman                2.50 Comment on and revise confirmation timeline
                                              (.7); conference with Brown Rudnick re term
                                              sheet matters (.7); prepare for same (.2);
                                              follow up with E. Geier, Alix team re same
                                              (.5); correspond with Epiq re solicitation
                                              timing matters and analyze same (.4).
05/04/20 Emily Geier                     5.30 Telephone conference with Brown Rudnick re
                                              plan term sheet (.8); correspond with Alix,
                                              K&E team re same (2.8); review and revise
                                              plan timeline (1.2); correspond with K&E
                                              team re same (.5).
05/04/20 Jane A. Komsky                  1.10 Correspond with E. Geier, J. Altman (.2);
                                              review, revise confirmation timeline (.7);
                                              review, analyze bar date motion re same (.2).
05/04/20 Scott J. Vail                   0.30 Revise disclosure statement.
05/05/20 Emily Geier                     3.30 Correspond with Alix, K&E team re plan
                                              term sheet and wind-down (1.7); review
                                              materials re same (1.6).
05/06/20 Joshua M. Altman                0.30 Conferences with E. Geier and Company re
                                              plan matters.
05/06/20 Emily Geier                     3.20 Correspond with Alix, K&E team re plan
                                              term sheet and related wind-down of
                                              operations (2.5); review and revise materials
                                              re same (.7).
05/07/20 Emily Geier                     1.80 Correspond with Alix, K&E team re global
                                              settlement and wind-down budget.
05/08/20 Emily Geier                     1.60 Correspond with Alix, K&E team re global
                                              settlement issues.
05/11/20 Emily Geier                     1.10 Correspond with Brown Rudnick, FTI re term
                                              sheet (.3); correspond and telephone
                                              conference with K&E team, Alix re same (.8).
05/12/20 Joshua M. Altman                0.30 Correspond with J. Williams, E. Geier re
                                              exclusivity motion and analyze same.




                                              4
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 329 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029201
Pier 1 Imports, Inc.                                       Matter Number:         46243-4
Disclosure Statement Plan & Confirmation

Date     Name                           Hours Description
05/12/20 Emily Geier                     2.60 Telephone conference with S. Dworskin re
                                              plan term sheet (.4); correspond with K&E
                                              team re same (.6); review same (.4); review
                                              and revise exclusivity motion (1.0);
                                              correspond with J. Williams re same (.2).
05/13/20 Joshua M. Altman                2.00 Conference with Alix, K&E team re term
                                              sheet (.6); conference with Company, E.
                                              Geier re strategy re same and follow up re
                                              same (.5); conference with E. Geier, Alix,
                                              lenders advisors re term sheet and correspond
                                              with team re same (.7); correspond with
                                              lenders re term sheet (.2).
05/13/20 Emily Geier                     2.60 Review lender term sheet (.6); telephone
                                              conference and correspond with Alix team,
                                              K&E team re same (.8); conference with J.
                                              Altman re same (.3); telephone conference
                                              with Brown Rudnick, FTI, Alix, K&E team re
                                              same (.9).
05/14/20 Emily Geier                     1.20 Telephone conference with Morgan Lewis,
                                              Choate re plan term sheet (.5); correspond and
                                              conference with K&E team re same (.7).
05/14/20 Nick Krislov                    0.30 Correspond with J. Altman, E. Geier re plan
                                              and releasing parties updates.
05/15/20 Joshua M. Altman                0.20 Coordinate filing of exclusivity extension
                                              motion.
05/15/20 Emily Geier                     1.90 Review and revise exclusivity motion (.3);
                                              correspond with J. Williams re same (.2);
                                              telephone conference and correspond with
                                              Alix team, K&E team re term sheet (.9);
                                              conference and correspond with J. Altman re
                                              same (.5).
05/19/20 Joshua M. Altman                1.40 Conferences with Committee, E. Geier re
                                              wind down matters (.8); conferences with
                                              Alix team re related matters and analyze same
                                              (.6).
05/20/20 Joshua M. Altman                0.40 Conferences with Committee re deal matters
                                              (.3); correspond with E. Geier re same (.1).
05/21/20 Joshua M. Altman                1.30 Conferences with Alix, E. Geier, Committee,
                                              lenders re term sheet (.8); conferences and
                                              correspond with various parties re same (.5).




                                              5
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 330 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029201
Pier 1 Imports, Inc.                                       Matter Number:         46243-4
Disclosure Statement Plan & Confirmation

Date     Name                           Hours Description
05/21/20 Emily Geier                     2.80 Telephone conference with Alix, K&E team
                                              re plan term sheet (.6); correspond with K&E
                                              team re same (.8); review same (.3);
                                              correspond with Alix re same (.4); prepare for
                                              and participate in telephone conference with
                                              advisors to term lenders, DIP lenders and
                                              Committee re same (.7).
05/21/20 Nick Krislov                    1.50 Prepare and attend telephone conference re
                                              term sheet with Alix, K&E team (.6);
                                              correspond with Alix and K&E team re same
                                              (.2); telephone conference with advisors,
                                              creditors re term sheet (.7).
05/21/20 Scott J. Vail                   1.10 Prepare for and attend telephone conference
                                              with K&E team and advisors re wind-down
                                              process (.4); review, revise disclosure
                                              statement re same (.7).
05/22/20 Joshua M. Altman                0.60 Analyze term sheet modifications and
                                              correspond with K&E team re same.
05/22/20 Emily Geier                     1.30 Correspond with K&E team, Alix re deal term
                                              sheet (.9); review Brown Rudnick comments
                                              to term sheet (.4).
05/23/20 Emily Geier                     4.80 Telephone conference with Committee
                                              advisors re term sheet (.5); telephone
                                              conference with DIP lender, term lender and
                                              Committee advisors re plan term sheet (.7);
                                              revise term sheet (1.8); correspond with
                                              Committee advisors re same (.3); correspond
                                              with Alix team re same (.7); research re same
                                              (.4); telephone conference with Brown
                                              Rudnick re same (.4).
05/23/20 Nick Krislov                    3.50 Telephone conferences with K&E team re
                                              term sheet (.5); telephone conference with all
                                              parties re term sheet (.4); draft, revise term
                                              sheet (1.9); correspond with K&E team re
                                              same (.7).
05/23/20 Scott J. Vail                   0.80 Prepare for and attend telephone conference
                                              with Committee counsel, DIP lenders' counsel
                                              and K&E team re plan items.
05/24/20 Emily Geier                     1.20 Review and revise term sheet (.3); correspond
                                              with counsel to Committee, term lenders and
                                              DIP lenders re same (.3); review notice re
                                              same (.3); correspond with K&E team re
                                              same (.3).



                                              6
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 331 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029201
Pier 1 Imports, Inc.                                       Matter Number:         46243-4
Disclosure Statement Plan & Confirmation

Date     Name                           Hours Description
05/24/20 Nick Krislov                    2.10 Update, revise plan term sheet (1.5);
                                              correspond with K&E team, lenders' counsel,
                                              Committee re same (.6).
05/25/20 Nick Krislov                    1.00 Revise, update term sheet (.5); correspond
                                              with K&E team, local counsel re same (.3);
                                              finalize plan term sheet (.2).
05/27/20 Nick Krislov                    6.40 Telephone conference with C. Sterrett, S. Vail
                                              re plan term sheet and updates (.4); update,
                                              revise plan (5.6); correspond with K&E team
                                              re same (.4).
05/27/20 Scott J. Vail                   9.90 Review, analyze limited operation motion and
                                              order, wind-down motion, wind-down budget,
                                              wind-down term sheet (2.9); review, revise
                                              disclosure statement re same (3.9); telephone
                                              conference with N. Krislov re monitor and
                                              claims administrator plan provisions (.4);
                                              telephone conference with C. Sterrett and N.
                                              Krislov re case milestones (.4); review,
                                              analyze K&E wind-down precedent (1.1);
                                              further revise disclosure statement re same
                                              (1.2).
05/28/20 Joshua M. Altman                2.70 Analyze, comment on plan and correspond
                                              with N. Krislov, S. Vail re same (1.1);
                                              analyze, comment on disclosure statement
                                              and correspond with N. Krislov, S. Vail re
                                              same (1.6).
05/28/20 Nick Krislov                    1.60 Update, revise plan (1.4); correspond with
                                              K&E team re same (.2).
05/28/20 Scott J. Vail                   4.10 Telephone conference with N. Krislov re plan
                                              revisions (.3); review, analyze plan updates
                                              (1.1); revise disclosure statement re same
                                              (2.7).
05/29/20 Nick Krislov                    0.50 Correspond with K&E team, Alix,
                                              Guggenheim re plan and disclosure statement.

Total                                    93.00




                                                 7
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 332 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




July 2, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050029202
                                                                              Client Matter: 46243-5

In the Matter of Financing and Cash Collateral




For legal services rendered through May 31, 2020
(see attached Description of Legal Services for detail)                                                         $ 7,968.00
Total legal services rendered                                                                                   $ 7,968.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 333 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029202
Pier 1 Imports, Inc.                                       Matter Number:         46243-5
Financing and Cash Collateral




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Joshua M. Altman                                     0.20    1,085.00            217.00
Katie Bolanowski                                     0.70    1,215.00            850.50
Mary Liz Brady                                       4.90    1,085.00          5,316.50
Emily Geier                                          0.60    1,175.00            705.00
Michelle Kilkenney, P.C.                             0.60    1,465.00            879.00

TOTALS                                               7.00                    $ 7,968.00




                                              2
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 334 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029202
Pier 1 Imports, Inc.                                       Matter Number:         46243-5
Financing and Cash Collateral


                                    Description of Legal Services

Date     Name                              Hours Description
05/01/20 Emily Geier                        0.60 Correspond with K&E team re DIP milestone
                                                 extensions.
05/07/20 Katie Bolanowski                   0.30 Correspond re audit delivery.
05/07/20 Mary Liz Brady                     1.00 Draft and analyze correspondence re DIP
                                                 milestones (.4); participate in telephone
                                                 conference re same (.4); discuss audit
                                                 requirement (.2).
05/08/20 Katie Bolanowski                   0.40 Telephone conference with M. Kilkenney re
                                                 milestones.
05/08/20 Mary Liz Brady                     0.80 Participate in telephone conference with K&E
                                                 team (.5); draft and analyze correspondence re
                                                 audit (.3).
05/08/20 Michelle Kilkenney, P.C.           0.40 Prepare for and attend conference with K&E
                                                 team and M. Crider re DIP amendment.
05/12/20 Mary Liz Brady                     0.50 Draft and analyze correspondence re audit
                                                 extension.
05/13/20 Mary Liz Brady                     0.30 Draft and analyze correspondence re audit
                                                 extension.
05/13/20 Michelle Kilkenney, P.C.           0.20 Attend to matters re fund line draw for
                                                 transaction.
05/14/20 Mary Liz Brady                     0.80 Review and revise consent.
05/15/20 Joshua M. Altman                   0.20 Correspond with lenders re milestone
                                                 extension.
05/15/20 Mary Liz Brady                     0.50 Finalize consent.
05/19/20 Mary Liz Brady                     0.50 Draft and analyze correspondence re consent.
05/20/20 Mary Liz Brady                     0.50 Draft and analyze correspondence re consent.

Total                                        7.00




                                                    3
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 335 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




July 2, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050029203
                                                                              Client Matter: 46243-6

In the Matter of Automatic Stay Issues




For legal services rendered through May 31, 2020
(see attached Description of Legal Services for detail)                                                           $ 470.00
Total legal services rendered                                                                                     $ 470.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 336 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029203
Pier 1 Imports, Inc.                                       Matter Number:         46243-6
Automatic Stay Issues




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Emily Geier                                          0.40    1,175.00           470.00

TOTALS                                               0.40                      $ 470.00




                                              2
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 337 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029203
Pier 1 Imports, Inc.                                       Matter Number:         46243-6
Automatic Stay Issues


                                 Description of Legal Services

Date     Name                           Hours Description
05/05/20 Emily Geier                     0.40 Telephone conference with Company
                                              litigation counsel re status of certain cases and
                                              implication of automatic stay.

Total                                     0.40




                                                 3
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 338 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




July 2, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050029204
                                                                              Client Matter: 46243-7

In the Matter of Sec. 363 Issues: Use, Sale & Disposition




For legal services rendered through May 31, 2020
(see attached Description of Legal Services for detail)                                                      $ 195,472.50
Total legal services rendered                                                                                $ 195,472.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                       Document   Page 339 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029204
Pier 1 Imports, Inc.                                       Matter Number:         46243-7
Sec. 363 Issues: Use, Sale & Disposition




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Anthony Abate                                         1.30     340.00            442.00
Joshua M. Altman                                     26.80   1,085.00         29,078.00
John G. Caruso                                        1.30   1,385.00          1,800.50
Matt Darch                                            4.80   1,035.00          4,968.00
Emily Geier                                           1.80   1,175.00          2,115.00
Chris Hinman                                         16.40   1,085.00         17,794.00
Catherine Jun                                         0.10   1,035.00            103.50
Lilliana Lin                                         20.10     845.00         16,984.50
Aaron Lorber                                         19.00   1,245.00         23,655.00
Mark McKane, P.C.                                     2.00   1,405.00          2,810.00
Melissa Moreno                                       11.30     610.00          6,893.00
Jeffery S. Norman, P.C.                              28.60   1,595.00         45,617.00
Andrew Polansky                                       1.40     740.00          1,036.00
Mariska S. Richards                                  19.30   1,165.00         22,484.50
Anthony Vincenzo Sexton                               0.60   1,265.00            759.00
Charles B. Sterrett                                   4.20     610.00          2,562.00
Josh Sussberg, P.C.                                   0.10   1,635.00            163.50
Steve Toth                                            8.60   1,295.00         11,137.00
Nicholas Warther                                      5.20     975.00          5,070.00

TOTALS                                             172.90                  $ 195,472.50




                                              2
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                       Document   Page 340 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029204
Pier 1 Imports, Inc.                                       Matter Number:         46243-7
Sec. 363 Issues: Use, Sale & Disposition


                                   Description of Legal Services

Date     Name                             Hours Description
05/01/20 Emily Geier                       0.30 Correspond with K&E team, J. Altman re IP
                                                sale.
05/05/20 Joshua M. Altman                  0.40 Conference with Company re DC property
                                                options and follow up re same.
05/06/20 Emily Geier                       0.90 Telephone conference with Guggenheim,
                                                Alix, K&E team re IP sale process and related
                                                letter of intent (.6); review same (.3).
05/06/20 Lilliana Lin                      0.80 Review letter of intent (.3); participate in
                                                telephone conference with K&E team, J.
                                                Altman re letter of intent (.5).
05/06/20 Aaron Lorber                      2.50 Telephone conference with J. Norman re
                                                platform sale (.5); telephone conference with
                                                M. Darch re same (.4); telephone conference
                                                with C. Hinman re same (.2); review
                                                consumer data declaration (.3); draft
                                                correspondence to J. Norman re same (.3);
                                                review indication of interest (.2); review sale
                                                order and data room (.6).
05/06/20 Jeffery S. Norman, P.C.           3.10 Review and analyze correspondence and letter
                                                of intent re IP sale (1.3); draft, review and
                                                respond to correspondence with K&E team re
                                                plan issues (1.4); review analysis of same (.4).
05/06/20 Mariska S. Richards               0.50 Telephone conference with advisors re next
                                                steps for IP transaction.
05/06/20 Charles B. Sterrett               0.60 Compile documents, correspond with K&E
                                                team, J. Altman re data question (.2); review
                                                precedent re distribution center sale (.3);
                                                correspond with J. Altman, K&E team re
                                                same (.1).
05/06/20 Steve Toth                        0.70 Participate in telephone conference with
                                                Company, Guggenheim, Alix and K&E team
                                                re IP bid (.5); conference with A. Lorber re IP
                                                considerations (.2).
05/07/20 Anthony Abate                     1.30 Search for and distribute precedent private
                                                sale motions (.5); draft template re same (.8).
05/07/20 Matt Darch                        0.50 Prepare for and attend telephone conference
                                                re sale of intellectual property assets.
05/07/20 Chris Hinman                      0.40 Review revised draft asset purchase
                                                agreement (.2); conference with K&E team re
                                                same, strategy and next steps (.2).


                                                3
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                       Document   Page 341 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029204
Pier 1 Imports, Inc.                                       Matter Number:         46243-7
Sec. 363 Issues: Use, Sale & Disposition

Date     Name                           Hours Description
05/07/20 Aaron Lorber                    0.50 Telephone conference with M. Darch, M.
                                              Moreno and C. Hinman re diligence tasks.
05/07/20 Jeffery S. Norman, P.C.         0.90 Review, analyze and revise asset purchase
                                              agreement.
05/07/20 Charles B. Sterrett             2.40 Draft, revise motion re sale of distribution
                                              center (1.2); review, analyze precedent re
                                              same (.6); correspond and telephone
                                              conference with M. Moreno re case status for
                                              IP sale purposes (.6).
05/08/20 Joshua M. Altman                0.70 Conference with J. Norman, M. Darch re
                                              asset purchase agreement and IP matters.
05/08/20 Matt Darch                      0.80 Circulate revised asset purchase agreement
                                              (.1); correspond re asset purchase agreement,
                                              intellectual property searches and data matters
                                              (.7).
05/08/20 Chris Hinman                    2.20 Draft asset purchase agreement (1.6);
                                              conference with K&E team re same, approach
                                              and next steps (.3); prepare revised draft asset
                                              purchase agreement language re same (.3).
05/08/20 Lilliana Lin                    1.00 Analyze asset purchase agreement revisions.
05/08/20 Aaron Lorber                    1.50 Telephone conferences with K&E team re
                                              carve out issues (1.1); revise asset purchase
                                              agreement (.4).
05/08/20 Jeffery S. Norman, P.C.         2.80 Correspond with K&E team re potential
                                              telephone conference with Company re asset
                                              purchase agreement (.4); prepare for and
                                              participate in telephone conference with
                                              Company and Guggenheim (.9); correspond
                                              with Company re marketability and stand
                                              alone asset sales (.7); correspond with K&E
                                              team re specific revisions to asset purchase
                                              agreement (.8).
05/08/20 Mariska S. Richards             2.80 Review draft asset purchase agreement re
                                              potential IP transaction (1.1); revise re same
                                              (1.7).
05/08/20 Charles B. Sterrett             1.00 Correspond and telephone conference with J.
                                              Altman, K&E team re deal status (.8); prepare
                                              for same (.2).
05/08/20 Steve Toth                      1.10 Correspond with M. Richards re asset
                                              purchase agreement (.4); analyze asset
                                              purchase agreement and prepare related
                                              correspondence (.7).



                                              4
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                       Document   Page 342 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029204
Pier 1 Imports, Inc.                                       Matter Number:         46243-7
Sec. 363 Issues: Use, Sale & Disposition

Date     Name                           Hours Description
05/12/20 Joshua M. Altman                0.80 Conference with Alix, K&E team, Company
                                              re wind down matters.
05/12/20 Matt Darch                      1.50 Review and revise draft due diligence topics
                                              and questions re intellectual property and
                                              technology transition (1.2); correspond with
                                              K&E team re same (.3).
05/12/20 Chris Hinman                    0.70 Conference with K&E teams re status, next
                                              steps and approach (.3); review due diligence
                                              materials re same (.4).
05/12/20 Melissa Moreno                  1.70 Draft diligence questions (.8); revise diligence
                                              questions (.4); research and analyze re buyer
                                              (.5).
05/12/20 Jeffery S. Norman, P.C.         1.10 Correspond with Company re diligence
                                              questions for telephone conference (.3);
                                              prepare for and participate in same (.3);
                                              review correspondence re preparation of
                                              supplemental diligence requests (.5).
05/12/20 Charles B. Sterrett             0.20 Review, revise private sale motion.
05/13/20 Joshua M. Altman                0.20 Correspond with C. Sterrett re wind down
                                              matters.
05/13/20 Matt Darch                      1.50 Prepare for and attend telephone conference
                                              re intellectual property and technology assets
                                              required for wind-down and liquidation.
05/13/20 Chris Hinman                    2.70 Review and prepare revised due diligence
                                              requests and agenda items (1.0); prepare for
                                              and attend due diligence and IP discussion
                                              with Pier 1 and K&E teams (1.5); attention to
                                              IP matters and confer re next steps (.2).
05/13/20 Lilliana Lin                    0.50 Participate in telephone conference with
                                              Company and K&E team re asset purchase
                                              agreement (.4); correspond with K&E team re
                                              same (.1).
05/13/20 Aaron Lorber                    1.00 Telephone conference with R. McKown re IP
                                              issues.
05/13/20 Melissa Moreno                  3.50 Telephone conference with Company (1.5);
                                              draft notes re same (.6); draft diligence
                                              requests (.9); review diligence (.5).
05/13/20 Jeffery S. Norman, P.C.         1.70 Correspond with Company re diligence
                                              questions for telephone conference (.5);
                                              prepare for and participate in same (.6);
                                              review correspondence re preparation of
                                              supplemental diligence requests (.6).



                                              5
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                       Document   Page 343 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029204
Pier 1 Imports, Inc.                                       Matter Number:         46243-7
Sec. 363 Issues: Use, Sale & Disposition

Date     Name                           Hours Description
05/13/20 Steve Toth                      0.70 Participate in telephone conference with
                                              Company and K&E team re asset purchase
                                              agreement scope diligence.
05/14/20 Joshua M. Altman                0.90 Correspond with C. Sterrett re wind down
                                              motion and analyze litigation comments re
                                              same (.4); conference with DIP lenders, E.
                                              Geier re wind down matters (.5).
05/14/20 Matt Darch                      0.50 Correspond re follow-up intellectual property
                                              and technology due diligence issues.
05/14/20 Aaron Lorber                    0.20 Review and revise supplemental diligence
                                              requests.
05/14/20 Melissa Moreno                  0.50 Revise diligence requests.
05/14/20 Jeffery S. Norman, P.C.         0.60 Correspond with Company re supplemental
                                              diligence requests and transition services
                                              examples.
05/15/20 Joshua M. Altman                0.70 Conference with UCC re wind down term
                                              sheet and follow up re same.
05/17/20 Joshua M. Altman                3.60 Draft, revise wind down motion and
                                              correspond with C. Sterrett re same (1.6);
                                              conference with Company re same (.6);
                                              conference with lenders re wind down matters
                                              and follow up re same (1.4).
05/17/20 Chris Hinman                    0.20 Conference with K&E teams re open due
                                              diligence requests and next steps.
05/17/20 Aaron Lorber                    1.20 Telephone conference with Brown Rudnick re
                                              process issues, IP issues and filing timelines.
05/17/20 Jeffery S. Norman, P.C.         2.40 Correspond with K&E team re post-closing
                                              wind-down and IP (1.2); prepare for and
                                              participate in conference with Guggenheim,
                                              Company and potential buyer re wind down
                                              and sale process (1.2).
05/17/20 Mariska S. Richards             1.20 Telephone conference with potential stalking
                                              horse bidder and advisors re wind-down
                                              support.
05/17/20 Steve Toth                      1.30 Participate in telephone conference with
                                              lender advisors, Company and K&E team re
                                              sale process and timing and related
                                              disclosures.
05/18/20 Joshua M. Altman                0.90 Conference with S. Toth, J. Norman, bidder re
                                              asset purchase agreement matters and follow
                                              up re same.



                                              6
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                       Document   Page 344 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029204
Pier 1 Imports, Inc.                                       Matter Number:         46243-7
Sec. 363 Issues: Use, Sale & Disposition

Date     Name                           Hours Description
05/18/20 Joshua M. Altman                5.40 Conferences and correspond with Company,
                                              Alix, K&E team re wind down matters (2.6);
                                              review and revise motion and declaration re
                                              same (1.2); correspond with various parties re
                                              same (1.6).
05/18/20 Chris Hinman                    0.20 Conference with K&E team re status of due
                                              diligence requests (.1); telephone conference
                                              re asset purchase agreement and next steps
                                              (.1).
05/18/20 Aaron Lorber                    1.00 Telephone conference with S. Toth re
                                              acquisition issues (.3); telephone conference
                                              with buyer's counsel re same (.7).
05/18/20 Jeffery S. Norman, P.C.         0.20 Correspond with Company re status of
                                              supplemental diligence requests re IP rights.
05/18/20 Mariska S. Richards             0.50 Telephone conference with potential stalking
                                              horse bidder and advisors.
05/18/20 Steve Toth                      0.90 Conference with A. Lorber re asset purchase
                                              agreement IP considerations (.5); conference
                                              with buyer, advisors and K&E team re asset
                                              purchase agreement (.4).
05/19/20 Joshua M. Altman                0.70 Comment on wind-down motions and
                                              correspond with C. Sterrett, J. Williams,
                                              Company re same.
05/19/20 Emily Geier                     0.60 Correspond with interested purchasers re
                                              assets (.3); correspond with Alix,
                                              Guggenheim re same (.3).
05/20/20 Joshua M. Altman                0.70 Conference with Comenity re wind down
                                              matters and follow up re same.
05/20/20 Chris Hinman                    0.20 Conference with K&E team re revised draft
                                              asset purchase agreement and next steps.
05/20/20 Catherine Jun                   0.10 Correspond with Guggenheim, prospective
                                              buyer re asset sale.
05/20/20 Aaron Lorber                    0.20 Review IP diligence issues re asset purchase
                                              agreement.
05/20/20 Jeffery S. Norman, P.C.         2.20 Review and analyze revisions from potential
                                              buyer’s counsel to asset purchase agreement
                                              (.8); review correspondence re timing for
                                              review of same and compiling issues list (.6);
                                              prepare comments to buyer draft of asset
                                              purchase agreement (.8).
05/20/20 Mariska S. Richards             2.30 Review and draft issues list re bidder draft
                                              asset purchase agreement.


                                              7
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                       Document   Page 345 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029204
Pier 1 Imports, Inc.                                       Matter Number:         46243-7
Sec. 363 Issues: Use, Sale & Disposition

Date     Name                           Hours Description
05/21/20 Joshua M. Altman                0.70 Analyze asset purchase agreement matters
                                              and correspond with M. Richards, L. Lin re
                                              same.
05/21/20 Joshua M. Altman                1.30 Revise wind down motion supplement and
                                              correspond with C. Sterrett, E. Geier re same.
05/21/20 Chris Hinman                    2.50 Review revised draft AP, and conference with
                                              K&E team re same (1.3); prepare revised
                                              draft issues list re same and conference with
                                              K&E team re approach (.6); conference with
                                              K&E team re status of matter and next steps
                                              (.6).
05/21/20 Aaron Lorber                    0.50 Telephone conference with TIPT re IP issues.
05/21/20 Melissa Moreno                  0.70 Manage correspondence and diligence
                                              requests.
05/21/20 Jeffery S. Norman, P.C.         2.60 Prepare for and participate in telephone
                                              conference with K&E team re asset purchase
                                              agreement strategy (.9); correspond with
                                              Company re status of supplemental diligence
                                              requests (.7); review correspondence from
                                              K&E team re inventory liquidation (.4);
                                              review comments from C. Hinman re
                                              revisions and issues list to asset purchase
                                              agreement and provide feedback (.3); review
                                              and analyze comments re same (.3).
05/21/20 Anthony Vincenzo Sexton         0.40 Review and revise asset purchase agreement.
05/21/20 Nicholas Warther                4.70 Review and revise asset purchase agreement
                                              (3.6); correspond with A. Sexton re same (.5);
                                              correspond with Company re asset purchase
                                              agreement and resolution of tax claims (.6).
05/22/20 Joshua M. Altman                1.60 Comment on asset purchase agreement (1.4);
                                              correspond with M. Richards, J. Norman,
                                              Company re same (.2).
05/22/20 Chris Hinman                    0.20 Conference with K&E team re draft asset
                                              purchase agreement, issues list and next steps.
05/22/20 Jeffery S. Norman, P.C.         2.10 Review K&E team's comments to asset
                                              purchase agreement and correspondence re
                                              strategy (.9); review and analyze compiled
                                              issues list (.6); correspond with Company re
                                              same (.6).
05/22/20 Mariska S. Richards             2.30 Revise draft issues list re bidder draft asset
                                              purchase agreement based on K&E team
                                              comments.
05/22/20 Anthony Vincenzo Sexton         0.20 Review and revise asset purchase agreement.

                                              8
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                       Document   Page 346 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029204
Pier 1 Imports, Inc.                                       Matter Number:         46243-7
Sec. 363 Issues: Use, Sale & Disposition

Date     Name                           Hours Description
05/22/20 Nicholas Warther                0.50 Review and revise tax portions of asset
                                              purchase agreement.
05/23/20 Lilliana Lin                    3.00 Analyze asset purchase agreement markup
                                              and issues list.
05/24/20 Joshua M. Altman                1.40 Conference with Company re asset purchase
                                              agreement matters (1.1); comment on same
                                              (.3).
05/24/20 Joshua M. Altman                0.90 Conference and correspond with landlords re
                                              wind down matters (.6); analyze term sheet
                                              modifications (.3).
05/24/20 Chris Hinman                    1.70 Prepare for and attend telephone conference
                                              with Company and K&E teams re asset
                                              purchase agreement issues list and approach
                                              (.5); review revised draft asset purchase
                                              agreement and conference with K&E team re
                                              same, approach and next steps (1.2).
05/24/20 Lilliana Lin                    1.30 Participate in telephone conference re issues
                                              list (1.2); correspond with K&E team (.1).
05/24/20 Aaron Lorber                    2.00 Review asset purchase agreement (1.4);
                                              telephone conference with Company re same
                                              (.6).
05/24/20 Melissa Moreno                  0.70 Review asset purchase agreement.
05/24/20 Jeffery S. Norman, P.C.         2.40 Correspond with Company re asset purchase
                                              agreement issues list (.9); prepare for and
                                              participate in telephone conference with
                                              Company re same (.7); correspondence re
                                              liquidation with use of trademark (.8).
05/24/20 Steve Toth                      2.30 Participate in telephone conference with
                                              Company, Alix, Guggenheim and K&E team
                                              re asset purchase agreement (1.3); analyze
                                              markup of same and issues list and prepare
                                              related correspondence (1.0).
05/25/20 Lilliana Lin                    4.00 Analyze precedent asset purchase agreement
                                              (1.4); revise asset purchase agreement re same
                                              (2.6).
05/26/20 Joshua M. Altman                0.90 Comment on asset purchase agreement (.8);
                                              correspond with A. Polansky re same (.1).




                                              9
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                       Document   Page 347 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029204
Pier 1 Imports, Inc.                                       Matter Number:         46243-7
Sec. 363 Issues: Use, Sale & Disposition

Date     Name                           Hours Description
05/26/20 Joshua M. Altman                3.40 Correspond and conference with various
                                              parties, landlords, Alix team, E. Geier, C.
                                              Sterrett re wind down order matters and
                                              resolve same (2.3); correspond with Gordon
                                              Brothers re store closing (.3); comment on
                                              motion supplement and correspond with E.
                                              Geier, C. Sterrett re same (.8).
05/26/20 Chris Hinman                    1.50 Prepare for and attend due diligence
                                              telephone conference re IP, data and software
                                              matters (.7); conference with K&E team re
                                              same, strategy and next steps (.8).
05/26/20 Lilliana Lin                    4.50 Participate in IP follow up telephone
                                              conference (1.0); analyze precedent and
                                              revise asset purchase agreement (3.0);
                                              correspond with K&E team re same (.5).
05/26/20 Aaron Lorber                    1.00 Telephone conference with Company re IP
                                              issues.
05/26/20 Jeffery S. Norman, P.C.         0.50 Review correspondence re agreements
                                              pertaining to e-commerce operations (.2);
                                              correspond with K&E team re IP due
                                              diligence (.3).
05/26/20 Andrew Polansky                 1.40 Comment on asset purchase agreement (1.2);
                                              correspond with J. Altman and L. Lin re same
                                              (.2).
05/26/20 Mariska S. Richards             4.60 Review, draft asset purchase agreement (.8);
                                              revise re same (3.8).
05/27/20 Joshua M. Altman                0.80 Conference with M. McKane, J. Johnston, E.
                                              Geier re wind down matters.
05/27/20 Chris Hinman                    1.70 Review and prepare revised draft asset
                                              purchase agreement (.4); correspond with
                                              K&E team re same, approach and strategy
                                              (.4); review correspondence and summary
                                              materials re IP and software matters (.9).
05/27/20 Aaron Lorber                    5.00 Review and revise asset purchase agreement
                                              (3.7); draft correspondence to J. Norman re
                                              same (.5); correspond with Company re same
                                              (.8).




                                             10
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                       Document   Page 348 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029204
Pier 1 Imports, Inc.                                       Matter Number:         46243-7
Sec. 363 Issues: Use, Sale & Disposition

Date     Name                           Hours Description
05/27/20 Jeffery S. Norman, P.C.         2.90 Review correspondence from Company re IP
                                              and social media accounts (.6); review and
                                              analyze same (.5); correspond with A. Lorber
                                              re summary and main points re IP due
                                              diligence (.7); review correspondence from
                                              Company re additional domain names (.4);
                                              review, analyze and comment on revisions to
                                              asset purchase agreement (.6); review
                                              additional comments re same (.1).
05/28/20 Chris Hinman                    2.00 Review and preparation of further revised
                                              draft asset purchase agreement, and
                                              correspond with K&E team re same and
                                              strategy (.3); review of due diligence and IP
                                              materials, and correspond with K&E and Pier
                                              1 teams re same and strategy (.5); correspond
                                              with K&E team re next steps (.8); review of
                                              revised draft asset purchase agreement and
                                              K&E comments re same (.4).
05/28/20 Lilliana Lin                    3.50 Analyze IP comments, review precedent and
                                              revise asset purchase agreement (3.0);
                                              correspond with Company and K&E team re
                                              same (.2); participate in telephone conference
                                              with K&E team re same (.3).
05/28/20 Aaron Lorber                    2.20 Review and revise asset purchase agreement
                                              (.8); review correspondence from Company re
                                              same (.4); review revisions from K&E team
                                              (.3); revise same (.7).
05/28/20 Mark McKane, P.C.               2.00 Assess landlord opposition to wind down plan
                                              (.7); direct J. Johnston re D. Savini prep (.3);
                                              address potential supplemental declaration
                                              with E. Geier, J. Johnston (.4); review and
                                              revise same (.2); address wind down
                                              opposition arguments with E. Geier (.4).
05/28/20 Melissa Moreno                  2.50 Review material IT contracts and draft
                                              summary of key terms (2.1); manage
                                              diligence requests (.4).
05/28/20 Jeffery S. Norman, P.C.         2.20 Review correspondence from Company re
                                              subdomain names required post-closing (.5);
                                              review and comment re TIPT revisions to
                                              asset purchase agreement (.5); review
                                              correspondence from Company re due
                                              diligence and revised asset purchase
                                              agreement (.9); review correspondence from
                                              Company re additional internal comments
                                              (.3).

                                              11
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                       Document   Page 349 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029204
Pier 1 Imports, Inc.                                       Matter Number:         46243-7
Sec. 363 Issues: Use, Sale & Disposition

Date     Name                           Hours Description
05/28/20 Mariska S. Richards             1.90 Review and revise draft asset purchase
                                              agreement.
05/29/20 Lilliana Lin                    1.50 Correspond and telephone conferences with
                                              K&E team re asset purchase agreement (1.0);
                                              revise same (.5).
05/29/20 Aaron Lorber                    0.20 Draft correspondence to Company re
                                              AdWords (.1); review and revise asset
                                              purchase agreement (.1).
05/29/20 Melissa Moreno                  0.50 Review asset purchase agreement.
05/29/20 Jeffery S. Norman, P.C.         0.90 Review correspondence from Company with
                                              responses to additional due diligence
                                              questions (.4); review and analyze same (.2);
                                              review correspondence re additional revisions
                                              to asset purchase agreement (.3).
05/29/20 Mariska S. Richards             0.60 Review and revise draft asset purchase
                                              agreement.
05/29/20 Steve Toth                      1.60 Conference with M. Richards and L. Lin re
                                              asset purchase agreement (.5); analyze revised
                                              asset purchase agreement (1.1).
05/30/20 Josh Sussberg, P.C.             0.10 Telephone conference with L. Schweitzer re
                                              potential bidder.
05/31/20 Joshua M. Altman                0.80 Comment on asset purchase agreement (.6);
                                              correspond with E. Geier, M. Richards re
                                              same (.2).
05/31/20 John G. Caruso                  1.30 Review Mansfield, TX property asset
                                              purchase agreement.
05/31/20 Chris Hinman                    0.20 Correspond with K&E team re status of due
                                              diligence and IP matters.
05/31/20 Melissa Moreno                  1.20 Review and summarize IP agreements.
05/31/20 Mariska S. Richards             2.60 Review draft purchase and sale contract for
                                              DC (.4); revise re same (2.2).

Total                                   172.90




                                             12
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 350 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




July 2, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050029205
                                                                              Client Matter: 46243-8

In the Matter of Executory Contracts & Unexpired Leases




For legal services rendered through May 31, 2020
(see attached Description of Legal Services for detail)                                                       $ 25,033.00
Total legal services rendered                                                                                 $ 25,033.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 351 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029205
Pier 1 Imports, Inc.                                       Matter Number:         46243-8
Executory Contracts & Unexpired Leases




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Anthony Abate                                         0.50     340.00            170.00
Joshua M. Altman                                     11.40   1,085.00         12,369.00
Emily Geier                                           1.40   1,175.00          1,645.00
Nick Hafen                                            2.10     610.00          1,281.00
Jacob H. Johnston                                     0.50   1,075.00            537.50
Charles B. Sterrett                                  14.00     610.00          8,540.00
Josh Sussberg, P.C.                                   0.30   1,635.00            490.50

TOTALS                                              30.20                   $ 25,033.00




                                              2
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 352 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029205
Pier 1 Imports, Inc.                                       Matter Number:         46243-8
Executory Contracts & Unexpired Leases


                                 Description of Legal Services

Date     Name                           Hours Description
05/02/20 Josh Sussberg, P.C.             0.30 Telephone conference with Company re
                                              executory contract (.2); correspond re same
                                              (.1).
05/05/20 Joshua M. Altman                0.90 Telephone conference with landlord and U.S.
                                              Trustee re lease issue and correspond with
                                              Alix team re same (.4); analyze
                                              correspondence re purported inventory sale
                                              and correspond with Company re same (.5).
05/07/20 Charles B. Sterrett             0.30 Correspond and telephone conference with
                                              landlords' counsel, K&E team re case status,
                                              rent payments.
05/08/20 Joshua M. Altman                0.40 Correspond with K&E team re landlord
                                              appeal and conference with E. Geier, J.
                                              Johnston re same.
05/12/20 Joshua M. Altman                0.40 Comment on lease rejection stipulation (.3);
                                              correspond with Company re same (.1).
05/13/20 Jacob H. Johnston               0.50 Review order on emergency motion.
05/13/20 Charles B. Sterrett             0.70 Draft rejection notice re executory contracts
                                              (.2); correspond with Alix re administrative
                                              claims motion (.1); correspond and telephone
                                              conference with N. Hafen re reclamation
                                              demand letters (.4).
05/14/20 Charles B. Sterrett             0.30 Correspond with J. Altman, Alix, Company re
                                              contract rejection.
05/15/20 Joshua M. Altman                0.40 Correspond with various parties re lease
                                              rejection notice (.2); coordinate filing of same
                                              (.2).
05/15/20 Joshua M. Altman                0.80 Conference with E. Geier, Alix team re term
                                              sheet matters and follow up re same.
05/19/20 Charles B. Sterrett             3.10 Draft, revise motion re private asset sale (2.9);
                                              correspond with Epiq, Kutak re service of
                                              rejection notice (.2).
05/20/20 Anthony Abate                   0.50 Draft template 365(d)(4) extension
                                              consideration motion.
05/20/20 Emily Geier                     1.40 Correspond with K&E team re landlord
                                              occupancy extension issues (.8); research re
                                              same (.6).
05/20/20 Nick Hafen                      2.10 Research 365(d)(4) rejection issues (1.9);
                                              correspond with J. Altman re same (.2).


                                              3
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 353 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029205
Pier 1 Imports, Inc.                                       Matter Number:         46243-8
Executory Contracts & Unexpired Leases

Date     Name                           Hours Description
05/21/20 Charles B. Sterrett             4.90 Review, revise status update re filing (2.4);
                                              compile, revise exhibit re same (.9);
                                              correspond with Alix, K&E team re same
                                              (1.1); correspond with J. Altman re landlord
                                              issues and rejection notice re same (.2);
                                              correspond with Epiq, Alix re rejection notice
                                              service (.3).
05/22/20 Joshua M. Altman                1.30 Conferences and correspond with E. Geier,
                                              Company, landlord re lease rejection (.9);
                                              analyze contract rejection matters and
                                              correspond with Alix re same (.3); analyze
                                              rejection notice (.1).
05/22/20 Charles B. Sterrett             2.90 Telephone conferences with landlords re
                                              wind-down (.7); correspond with J. Altman re
                                              same (.3); draft, compile rejection notice re
                                              executory contracts (.8); correspond with
                                              Alix, Kutak, J. Altman re same (.4);
                                              correspond, compile documents re lease
                                              rejection issue (.2); correspond with J.
                                              Altman, Alix re same (.5).
05/25/20 Joshua M. Altman                1.10 Correspond with Company, vendors re
                                              various matters (.6); conferences and
                                              correspond with landlord re landlords matters
                                              (.5).
05/25/20 Joshua M. Altman                1.90 Research re 365(d)(4) motion options (.8);
                                              comment on motion re same (1.1).
05/25/20 Charles B. Sterrett             0.30 Correspond with J. Altman, Alix, landlords'
                                              counsel re lease rejection question.
05/26/20 Joshua M. Altman                1.40 Correspond with Company, Alix, landlords re
                                              store closing, lease expiration matters, lease
                                              compliance matters and resolve same (1.1);
                                              conferences with counsel, Alix re shipper
                                              matters and resolve same (.3).
05/26/20 Charles B. Sterrett             0.50 Correspond with J. Altman, E. Geier, Alix
                                              team re lease issues, potential landlord
                                              objections (.2); review, revise private sale
                                              motion (.3).
05/27/20 Charles B. Sterrett             0.60 Correspond and telephone conferences with
                                              landlords' counsel re lease status issues and
                                              follow up re same (.3); correspond with Alix,
                                              J. Altman re same (.3).




                                              4
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 354 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029205
Pier 1 Imports, Inc.                                       Matter Number:         46243-8
Executory Contracts & Unexpired Leases

Date     Name                           Hours Description
05/28/20 Joshua M. Altman                2.10 Analyze landlord issues re lease matters and
                                              research re same (1.2); conferences and
                                              correspond with Company, landlords re same
                                              (.9).
05/29/20 Charles B. Sterrett             0.40 Draft, revise lease rejection notice re filing.
05/31/20 Joshua M. Altman                0.70 Analyze comments to store closing order and
                                              correspond with E. Geier, C. Sterrett re same.

Total                                    30.20




                                                 5
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 355 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




July 2, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050029206
                                                                              Client Matter: 46243-9

In the Matter of Business Operations




For legal services rendered through May 31, 2020
(see attached Description of Legal Services for detail)                                                      $ 137,670.50
Total legal services rendered                                                                                $ 137,670.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 356 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029206
Pier 1 Imports, Inc.                                       Matter Number:         46243-9
Business Operations




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Joshua M. Altman                                      2.60   1,085.00          2,821.00
Stephanie Cohen                                       4.60     740.00          3,404.00
Emily Geier                                          61.80   1,175.00         72,615.00
Elizabeth Helen Jones                                 0.20     610.00            122.00
Catherine Jun                                         0.40   1,035.00            414.00
Mark McKane, P.C.                                     0.30   1,405.00            421.50
Charles B. Sterrett                                  80.40     610.00         49,044.00
Josh Sussberg, P.C.                                   5.40   1,635.00          8,829.00

TOTALS                                             155.70                  $ 137,670.50




                                              2
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 357 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029206
Pier 1 Imports, Inc.                                       Matter Number:         46243-9
Business Operations


                                 Description of Legal Services

Date     Name                           Hours Description
05/01/20 Emily Geier                     1.40 Review limited operations period order (.4);
                                              correspond with K&E team, Kutak re same
                                              (.4); review wind-down motion (.6).
05/01/20 Elizabeth Helen Jones           0.20 Compile interim budget order for filing (.1);
                                              correspond with local counsel re same (.1).
05/01/20 Charles B. Sterrett             1.20 Review, revise wind-down motion (.6);
                                              review, revise wind-down order (.3); review,
                                              analyze precedent re same (.3).
05/04/20 Charles B. Sterrett             0.90 Review, revise declaration re wind-down
                                              motion (.6); correspond with Kutak, Company
                                              re lease rejection issue (.3).
05/07/20 Josh Sussberg, P.C.             0.30 Correspond with K&E team re store openings
                                              (.1); telephone conference with H. Etlin re
                                              same (.1); correspond re same re deal status
                                              (.1).
05/08/20 Emily Geier                     1.80 Review notice of appeal (.3); telephone
                                              conference with J. Johnston, J. Altman re
                                              same (.5); review and revise wind-down
                                              motion (1.0).
05/08/20 Charles B. Sterrett             0.40 Review, revise wind-down motion re
                                              Company comments.
05/08/20 Josh Sussberg, P.C.             0.20 Correspond re store closures and status.
05/11/20 Charles B. Sterrett             0.30 Correspond with J. Altman, E. Geier,
                                              Company, Alix re wind-down motion and
                                              related documents.
05/12/20 Emily Geier                     2.20 Revise wind-down motion (1.6); review
                                              limited operations opinion (.3); correspond
                                              with K&E team, BR re same (.3).
05/12/20 Charles B. Sterrett             1.50 Correspond and telephone conference with
                                              Company, Alix, J. Altman, E. Geier re wind-
                                              down motion, deal status (.9); correspond
                                              with K&E team re wind-down declaration
                                              (.1); review, revise declaration (.5).
05/13/20 Emily Geier                     1.40 Correspond with K&E team, Alix re wind-
                                              down of operations.




                                              3
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 358 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029206
Pier 1 Imports, Inc.                                       Matter Number:         46243-9
Business Operations

Date     Name                           Hours Description
05/13/20 Charles B. Sterrett             3.10 Review, revise wind-down declaration (1.6);
                                              correspond with J. Altman, E. Geier, K&E
                                              team re same (.3); review, revise wind-down
                                              motion and order (.9); correspond with J.
                                              Altman, Company re same (.1); correspond
                                              with A. Polansky re wind-down motion,
                                              administrative claims motion (.2).
05/14/20 Emily Geier                     1.30 Correspond with K&E team, Alix re wind-
                                              down of operations.
05/14/20 Charles B. Sterrett             2.30 Review, revise wind-down motion (1.2);
                                              review, revise declaration re same (.9);
                                              correspond with J. Altman, K&E team re
                                              same (.2).
05/15/20 Emily Geier                     1.70 Telephone conference with Alix team re
                                              wind-down of operations (.7); review wind-
                                              down motion (.6); correspond with K&E team
                                              re same (.4).
05/15/20 Charles B. Sterrett             3.80 Review, revise wind-down motion,
                                              declaration (.9); correspond with Brown
                                              Rudnick, Morgan Lewis, Committee, K&E
                                              team re same (.5); correspond and telephone
                                              conference with Alix, K&E team re wind-
                                              down budget (.7); correspond and telephone
                                              conference with Committee, K&E team re
                                              wind-down budget (.9); draft, revise rejection
                                              notice, schedule (.8).
05/16/20 Charles B. Sterrett             1.20 Review, revise wind-down motion re DIP
                                              lender comments (.8); compile comments re
                                              same (.2); correspond with E. Geier, J.
                                              Altman re same (.2).
05/17/20 Emily Geier                     2.70 Telephone conference and correspond with
                                              Brown Rudnick, K&E team, FTI, Alix re
                                              wind-down motion and related process (1.3);
                                              telephone conference with Guggenheim re
                                              same (.4); telephone conference and
                                              correspond with J. Altman re same (.4);
                                              correspond with C. Sterrett re revisions to
                                              wind-down motion (.6).
05/17/20 Charles B. Sterrett             6.20 Review, revise wind-down motion re
                                              stakeholder comments (3.7); review, revise
                                              wind-down declaration re same (.7);
                                              correspond and telephone conference with
                                              advisors, Brown Rudnick, Morgan Lewis, FTI
                                              re same (1.2); correspond and telephone
                                              conferences with J. Altman re same (.6).

                                              4
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 359 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029206
Pier 1 Imports, Inc.                                       Matter Number:         46243-9
Business Operations

Date     Name                           Hours Description
05/17/20 Josh Sussberg, P.C.              0.80 Telephone conference with Company re status
                                               and next steps (.5); correspond re wind-down
                                               motion, issues (.3).
05/18/20 Emily Geier                      2.60 Review and revise wind-down motion (1.6);
                                               correspond with K&E team, advisors re same
                                               (.8); telephone conference with J. Sussberg re
                                               same (.2).
05/18/20 Charles B. Sterrett             11.50 Review, revise, finalize wind-down motion re
                                               filing (3.8); review, revise wind-down order
                                               re same (3.2); revise, finalize wind-down
                                               declaration re filing (3.1); correspond and
                                               telephone conferences with Company, J.
                                               Altman, Committee, DIP lenders, counsel to
                                               ad hoc group of term loan lenders re wind-
                                               down motion filing (1.4).
05/18/20 Josh Sussberg, P.C.              2.30 Telephone conference with Company re
                                               wind-down (.8); participate in board
                                               telephone conference (.7); review and revise
                                               wind-down motion (.2); telephone conference
                                               with J. Altman re same (.1); telephone
                                               conference with E. Geier re same (.1);
                                               correspond re wind-down (.4).
05/19/20 Charles B. Sterrett              0.80 Finalize wind-down pleadings (.3); compile
                                               documents, correspond with Company,
                                               advisors, lender groups re same (.3); revise
                                               order re same (.1); correspond with J. Altman
                                               re same (.1).
05/19/20 Josh Sussberg, P.C.              0.20 Correspond re status and wind-down.
05/20/20 Emily Geier                      1.30 Review and revise status report (.7);
                                               correspond with K&E team re same (.6).
05/20/20 Charles B. Sterrett              7.20 Draft, revise status update re wind-down
                                               (2.8); correspond with J. Altman re same (.2);
                                               review, analyze precedent, related documents
                                               re same (.7); draft motion supplement re
                                               wind-down (3.2); correspond with J. Altman,
                                               K&E team re same (.3).
05/21/20 Emily Geier                      1.80 Review and revise status update (1.1);
                                               correspond with K&E team re same and
                                               related issues (.7).
05/21/20 Charles B. Sterrett              1.90 Correspond and telephone conference with
                                               DIP lenders, term loan lenders, Alix, K&E
                                               team re wind-down (.5); review, revise wind-
                                               down motion supplement (1.4).
05/21/20 Josh Sussberg, P.C.              0.20 Correspond re term sheet and status report.

                                              5
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 360 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029206
Pier 1 Imports, Inc.                                       Matter Number:         46243-9
Business Operations

Date     Name                           Hours Description
05/22/20 Catherine Jun                   0.40 Conference and correspond with S. Cohen re
                                              cash management system (.2); review details
                                              of same (.1); correspond with Alix, U.S.
                                              Trustee re same (.1).
05/22/20 Josh Sussberg, P.C.             0.20 Correspond re term sheet and status.
05/23/20 Emily Geier                     0.80 Correspond with K&E team re wind-down
                                              motion supplement.
05/23/20 Charles B. Sterrett             3.60 Review, revise wind-down motion
                                              supplement (1.8); correspond with E. Geier, J.
                                              Altman re same (.4); research statutory
                                              question re same (1.4).
05/23/20 Josh Sussberg, P.C.             1.20 Correspond re term sheet (.2); telephone
                                              conference with S. Van Alten (.5); all hands
                                              telephone conference re term sheet (.5).
05/24/20 Emily Geier                     1.40 Correspond with K&E team re wind-down
                                              motion supplement (.9); correspond with
                                              landlords re relief, objection, and extensions
                                              (.5).
05/24/20 Charles B. Sterrett             1.20 Correspond and telephone conferences with
                                              landlords' counsel, K&E team, Alix re wind-
                                              down (.9); review term sheet comments,
                                              correspondence (.3).
05/25/20 Emily Geier                     5.10 Correspond and conference with interested
                                              parties, landlords re wind-down order and
                                              term sheet (1.8); review and revise motion
                                              supplement (.7); correspond with K&E team,
                                              Alix re same (2.6).
05/25/20 Charles B. Sterrett             2.60 Review, revise wind-down motion
                                              supplement (1.6); revise order re same (.3);
                                              correspond with J. Altman, E. Geier, Alix re
                                              same (.7).
05/26/20 Emily Geier                     7.20 Review and revise wind-down supplement
                                              motion (1.8); correspond with interested
                                              parties re same (1.6); correspond with K&E
                                              team re same (.7); review objections (.5);
                                              correspond with interested parties re same
                                              (.6); correspond with K&E team re wind-
                                              down order (1.3); correspond with Alix team
                                              re same (.7).
05/26/20 Mark McKane, P.C.               0.30 Conference with E. Geier re contested wind
                                              down motion.




                                              6
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 361 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029206
Pier 1 Imports, Inc.                                       Matter Number:         46243-9
Business Operations

Date     Name                           Hours Description
05/26/20 Charles B. Sterrett              4.80 Review, revise wind-down motion
                                               supplement (2.1); review, revise wind-down
                                               order re same (1.6); correspond with E. Geier,
                                               J. Altman re same (.8); correspond with
                                               Brown Rudnick, FTI, DIP lenders, Committee
                                               re same (.3).
05/27/20 Joshua M. Altman                 2.60 Conferences and correspond with landlords,
                                               Company, E. Geier, C. Sterrett re wind-down
                                               matters and follow up re same (2.1); comment
                                               on modifications to wind-down order (.5).
05/27/20 Emily Geier                      6.10 Correspond with K&E team re wind-down
                                               order (1.7); correspond with Alix team re
                                               same (.7); review objections (.6); telephone
                                               conference and correspond with K&E team re
                                               witness preparation for same (.6); telephone
                                               conference and correspond with landlords re
                                               wind-down motion and order (1.9); review
                                               and revise wind-down order (.6).
05/27/20 Charles B. Sterrett              6.80 Review, revise wind-down order (3.8);
                                               correspond with J. Altman, E. Geier, DIP
                                               lenders, Committee, U.S. Trustee re same
                                               (2.1); correspond with K&E team, compile
                                               documents re evidentiary aspects of hearing
                                               (.9).
05/28/20 Stephanie Cohen                  3.80 Review, analyze objections to wind down
                                               motion (1.6); draft materials re same (2.2).
05/28/20 Emily Geier                     13.20 Draft talking points re wind-down motion
                                               (3.6); review objections (1.6); review and
                                               revise wind-down order (2.8); correspond
                                               with interested parties re same (1.9);
                                               correspond with K&E team re same and
                                               wind-down motion (1.9); review and revise
                                               Riesbeck supplemental declaration (.8);
                                               correspond and telephone conference with
                                               K&E team re same (.6).
05/28/20 Charles B. Sterrett             13.30 Review, revise wind-down order (3.9);
                                               correspond with E. Geier, J. Altman re same
                                               (1.6); draft, revise supplemental declaration re
                                               wind-down (2.2); correspond and telephone
                                               conferences with K&E team re same (1.2);
                                               draft, revise wind-down hearing talking points
                                               (2.1); correspond with J. Altman, E. Geier re
                                               same (.3); draft wind-down motion objection
                                               summary chart (1.6); correspond with S.
                                               Cohen re same (.4).

                                              7
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 362 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029206
Pier 1 Imports, Inc.                                       Matter Number:         46243-9
Business Operations

Date     Name                           Hours Description
05/29/20 Stephanie Cohen                 0.80 Research, analyze 364(d) matters re wind-
                                              down hearing.
05/29/20 Emily Geier                     9.10 Draft, revise talking points re wind-down
                                              motion (2.6); review objections (1.2); review
                                              and revise wind-down order (1.2); correspond
                                              with K&E team re same (2.2); correspond
                                              with interested parties re same (1.9).
05/29/20 Charles B. Sterrett             4.30 Review, revise wind-down order (.4);
                                              correspond with DIP lenders, Committee,
                                              U.S. Trustee re same (.6); telephone
                                              conference with Company, K&E team re
                                              evidentiary questions (.6); correspond and
                                              telephone conference with landlords' counsel,
                                              objectors re wind-down order (2.1);
                                              correspond with E. Geier re same (.3); revise
                                              wind-down order re same (.3).
05/31/20 Emily Geier                     0.70 Review wind-down order comments (.4);
                                              correspond with K&E team re same (.3).
05/31/20 Charles B. Sterrett             1.50 Review, revise wind-down order (.8):
                                              correspond with E. Geier, J. Altman re same
                                              (.3); compile re filing revised order (.4).

Total                                   155.70




                                                 8
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 363 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




July 2, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050029207
                                                                              Client Matter: 46243-10

In the Matter of Claims Administration




For legal services rendered through May 31, 2020
(see attached Description of Legal Services for detail)                                                       $ 11,872.50
Total legal services rendered                                                                                 $ 11,872.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 364 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029207
Pier 1 Imports, Inc.                                       Matter Number:        46243-10
Claims Administration




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Joshua M. Altman                                     4.20    1,085.00          4,557.00
AnnElyse Scarlett Gains                              0.20    1,135.00            227.00
Emily Geier                                          0.90    1,175.00          1,057.50
Nick Hafen                                           0.40      610.00            244.00
Catherine Jun                                        1.50    1,035.00          1,552.50
Andrew Polansky                                      4.80      740.00          3,552.00
Nicholas Warther                                     0.70      975.00            682.50

TOTALS                                              12.70                   $ 11,872.50




                                              2
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 365 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029207
Pier 1 Imports, Inc.                                       Matter Number:        46243-10
Claims Administration


                                   Description of Legal Services

Date     Name                             Hours Description
05/01/20 Joshua M. Altman                  1.30 Analyze, comment on analysis of claims
                                                matters, related diligence (1.0); correspond
                                                with Company, Alix teams re same (.3).
05/03/20 Joshua M. Altman                  0.80 Research re priority status of certain claims
                                                and correspond with E. Geier re same.
05/04/20 AnnElyse Scarlett Gains           0.20 Correspond with K&E team and creditor re
                                                bar date.
05/06/20 Nick Hafen                        0.30 Conference with creditor re claim inquiry (.2);
                                                correspond with C. Jun re same (.1).
05/06/20 Catherine Jun                     0.10 Correspond with N. Hafen re claimant call.
05/08/20 Nicholas Warther                  0.70 Correspond with D. Ramirez re questions on
                                                claims sizing (.4); analyze and correspond
                                                with A. Sexton re same (.3).
05/11/20 Catherine Jun                     0.60 Telephone conference with U.S. Customs re
                                                customs refund.
05/12/20 Catherine Jun                     0.20 Correspond with K&E team re customs
                                                refund.
05/13/20 Joshua M. Altman                  0.30 Correspond with A. Polansky, J. Williams, E.
                                                Geier re administrative claims matters and
                                                strategy.
05/13/20 Nick Hafen                        0.10 Conference with inbound caller re claim
                                                inquiry.
05/13/20 Catherine Jun                     0.30 Correspond with K&E team re customs
                                                refund (.1); review case law for same (.2).
05/13/20 Andrew Polansky                   2.20 Revise administrative claims procedure
                                                motion (1.9); correspond with J. Altman, C.
                                                Sterrett re same (.3).
05/14/20 Catherine Jun                     0.30 Correspond with U.S. Customs re prepetition
                                                refund (.1); conference with Company re
                                                same (.1); review related records (.1).
05/14/20 Andrew Polansky                   0.60 Revise administrative claims procedures
                                                motion (.4); correspond with J. Altman, E.
                                                Geier re same (.2).
05/15/20 Joshua M. Altman                  0.40 Comment on bar date motion and coordinate
                                                filing of same.
05/15/20 Emily Geier                       0.30 Review claims bar date motion.
05/15/20 Andrew Polansky                   0.40 Finalize administrative claims procedures
                                                motion and correspond with Kutak, J. Altman,
                                                E. Geier re same.

                                                3
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 366 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029207
Pier 1 Imports, Inc.                                       Matter Number:        46243-10
Claims Administration

Date     Name                           Hours Description
05/19/20 Joshua M. Altman                0.20 Correspond with creditor, Alix re creditor
                                              claim inquiry.
05/19/20 Andrew Polansky                 0.40 Revise administrative claims procedures
                                              order.
05/20/20 Joshua M. Altman                0.30 Correspond with claim holder counsel re
                                              claim inquiry and follow up re same.
05/21/20 Joshua M. Altman                0.30 Analyze claim matter and correspond with
                                              Committee, E. Geier re same.
05/22/20 Joshua M. Altman                0.60 Conference with Company re workers
                                              compensation claims and follow up re same.
05/22/20 Emily Geier                     0.60 Correspond and conference with K&E team
                                              re late filed claim.
05/28/20 Andrew Polansky                 1.20 Draft talking points re administrative claims
                                              procedures motion (.7); correspond with E.
                                              Geier re same (.2); revise proposed order and
                                              correspond with Kutak re same (.3).

Total                                    12.70




                                                 4
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 367 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




July 2, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050029208
                                                                              Client Matter: 46243-11

In the Matter of U.S. Trustee and Statutory Reporting




For legal services rendered through May 31, 2020
(see attached Description of Legal Services for detail)                                                         $ 1,603.50
Total legal services rendered                                                                                   $ 1,603.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 368 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029208
Pier 1 Imports, Inc.                                       Matter Number:        46243-11
U.S. Trustee and Statutory Reporting




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Joshua M. Altman                                     1.00    1,085.00          1,085.00
Stephanie Cohen                                      0.20      740.00            148.00
Catherine Jun                                        0.20    1,035.00            207.00
Josh Sussberg, P.C.                                  0.10    1,635.00            163.50

TOTALS                                               1.50                    $ 1,603.50




                                              2
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 369 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029208
Pier 1 Imports, Inc.                                       Matter Number:        46243-11
U.S. Trustee and Statutory Reporting


                                 Description of Legal Services

Date     Name                           Hours Description
05/05/20 Joshua M. Altman                1.00 Conference with U.S. Trustee re K&E fees
                                              and follow up re same.
05/14/20 Josh Sussberg, P.C.             0.10 Correspond re U.S. Trustee objection to fee
                                              application.
05/20/20 Catherine Jun                   0.20 Conference and correspond with U.S. Trustee
                                              re cash management issues (.1); review
                                              summary of accounts, banks related to same
                                              (.1).
05/22/20 Stephanie Cohen                 0.20 Conference with C. Jun re cash management
                                              banks, U.S. Trustee authorized depositories.

Total                                     1.50




                                                 3
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 370 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




July 2, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050029209
                                                                              Client Matter: 46243-12

In the Matter of Hearings




For legal services rendered through May 31, 2020
(see attached Description of Legal Services for detail)                                                       $ 47,678.50
Total legal services rendered                                                                                 $ 47,678.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 371 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029209
Pier 1 Imports, Inc.                                       Matter Number:        46243-12
Hearings




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Stephanie Cohen                                       3.00     740.00          2,220.00
Emily Geier                                           3.40   1,175.00          3,995.00
Nick Hafen                                            2.30     610.00          1,403.00
Jacob H. Johnston                                    16.70   1,075.00         17,952.50
Catherine Jun                                         0.10   1,035.00            103.50
Nick Krislov                                          1.80     740.00          1,332.00
Mark McKane, P.C.                                     3.80   1,405.00          5,339.00
Andrew Polansky                                       3.10     740.00          2,294.00
Charles B. Sterrett                                   3.50     610.00          2,135.00
Josh Sussberg, P.C.                                   5.30   1,635.00          8,665.50
Scott J. Vail                                         1.40     965.00          1,351.00
Alex Warso                                            1.20     740.00            888.00

TOTALS                                              45.60                   $ 47,678.50




                                              2
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 372 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029209
Pier 1 Imports, Inc.                                       Matter Number:        46243-12
Hearings


                                 Description of Legal Services

Date     Name                           Hours Description
05/14/20 Jacob H. Johnston               2.20 Review and revise filings for upcoming
                                              hearing.
05/27/20 Jacob H. Johnston               2.10 Prepare for hearing on wind-down motion.
05/28/20 Jacob H. Johnston               7.90 Review and revise draft declaration (.7);
                                              prepare for hearing on wind-down motion
                                              (3.2); review relevant documents re same
                                              (3.1); correspond with K&E team re same
                                              (.9).
05/28/20 Catherine Jun                   0.10 Correspond with Osler re hearing on wind-
                                              down motion.
05/29/20 Stephanie Cohen                 3.00 Telephonically attend wind-down hearing.
05/29/20 Emily Geier                     3.40 Prepare for and participate in wind-down
                                              hearing.
05/29/20 Nick Hafen                      2.30 Telephonically attend hearing re wind-down.
05/29/20 Jacob H. Johnston               4.50 Prepare for and participate in hearing on
                                              wind-down motion.
05/29/20 Nick Krislov                    1.80 Telephonically attend hearing on wind-down
                                              motion.
05/29/20 Mark McKane, P.C.               2.20 Participate telephonically in extended wind-
                                              down hearing.
05/29/20 Mark McKane, P.C.               1.60 Prepare witness for potential cross
                                              examination in wind-down hearing (.7); direct
                                              J. Johnston re redirect issues (.2); strategize
                                              with J. Sussberg, E. Geier re wind-down
                                              hearing (.3); prepare for hearing (.4).
05/29/20 Andrew Polansky                 3.10 Telephonically attend hearing re wind-down
                                              motion, administrative claims procedures
                                              (2.9); revise orders re same and correspond
                                              with Epiq re same (.2).
05/29/20 Charles B. Sterrett             3.50 Coordinate dial-ins, telephonically attend
                                              wind-down motion hearing.
05/29/20 Josh Sussberg, P.C.             5.30 Prepare for hearing (.4); telephone conference
                                              with E. Geier re hearing (.3); attend hearing
                                              (3.1); correspond re hearing and related items
                                              (1.5).
05/29/20 Scott J. Vail                   1.40 Telephonically attend hearing re wind-down
                                              motion for purposes of revising disclosure
                                              statement case narrative.



                                              3
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 373 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029209
Pier 1 Imports, Inc.                                       Matter Number:        46243-12
Hearings

Date     Name                           Hours Description
05/29/20 Alex Warso                      1.20 Telephonically attend hearing re wind-down
                                              motion.

Total                                    45.60




                                                 4
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 374 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




July 2, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050029210
                                                                              Client Matter: 46243-14

In the Matter of Employee Issues




For legal services rendered through May 31, 2020
(see attached Description of Legal Services for detail)                                                       $ 25,062.00
Total legal services rendered                                                                                 $ 25,062.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 375 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029210
Pier 1 Imports, Inc.                                       Matter Number:        46243-14
Employee Issues




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Joshua M. Altman                                     3.40    1,085.00          3,689.00
Matthew Antinossi                                    0.40    1,375.00            550.00
Wes Benter                                           2.40      725.00          1,740.00
Kate Coverdale                                       0.10    1,215.00            121.50
Emily Geier                                          4.80    1,175.00          5,640.00
Sydney Jones                                         6.50    1,025.00          6,662.50
R.D. Kohut                                           5.20    1,175.00          6,110.00
Charles B. Sterrett                                  0.90      610.00            549.00

TOTALS                                              23.70                   $ 25,062.00




                                              2
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 376 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029210
Pier 1 Imports, Inc.                                       Matter Number:        46243-14
Employee Issues


                                 Description of Legal Services

Date     Name                           Hours Description
05/01/20 Emily Geier                     0.90 Correspond and conference with J. Altman re
                                              employee issues.
05/03/20 Charles B. Sterrett             0.90 Research, analyze issues re rabbi trust (.8);
                                              correspond with J. Altman re same (.1).
05/04/20 Emily Geier                     0.80 Research re rabbi trust treatments (.4);
                                              correspond with K&E team and J. Altman re
                                              same (.4).
05/06/20 Joshua M. Altman                0.90 Conference with R. Kohut, S. Jones re
                                              employee matters and follow up re same (.4);
                                              conference with Company re employee
                                              outreach matters (.5).
05/06/20 Matthew Antinossi               0.40 Correspond with S. Jones re employee and
                                              COBRA issues (.2); review files and prior
                                              correspondence re same (.2).
05/06/20 Wes Benter                      0.80 Telephone conference with S. Jones re
                                              bankruptcy process, deliverables and content
                                              of draft notices (.2); review and provide
                                              comments to revised notices (.6).
05/06/20 Emily Geier                     0.80 Telephone conference with Company, K&E
                                              team and J. Altman re employee WARN and
                                              related notices (.6); correspond with K&E
                                              team and J. Altman re same (.2).
05/06/20 Sydney Jones                    2.70 Telephone conference with Company, K&E
                                              team and J. Altman re WARN notices and
                                              other employee considerations (.6); telephone
                                              conferences with K&E team and J. Altman re
                                              same (.5); draft supplemental WARN notice
                                              (.6); draft termination letter (.4); correspond
                                              with K&E team and J. Altman re same (.6).
05/08/20 Joshua M. Altman                0.40 Conferences and correspond with Company,
                                              R.D. Kohut re wages matters.
05/08/20 Emily Geier                     1.10 Review and revise employee notices (.8);
                                              correspond with K&E team and J. Altman re
                                              same (.3).
05/08/20 Sydney Jones                    0.90 Review and revise furlough recall notice (.2);
                                              review and revise supplemental WARN Act
                                              notice (.2); review and revise termination
                                              letter (.3); correspond and telephone
                                              conferences with K&E team and J. Altman re
                                              same (.2).


                                              3
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 377 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029210
Pier 1 Imports, Inc.                                       Matter Number:        46243-14
Employee Issues

Date     Name                           Hours Description
05/08/20 R.D. Kohut                      1.00 Correspond with Company re WARN Act
                                              issues (.1); review same (.1); conference with
                                              J. Altman and S. Jones re same (.3); review
                                              furlough return notice (.2); review employee
                                              Q&As (.3).
05/11/20 Wes Benter                      1.00 Draft supplemental worker adjustment and
                                              retraining notification act notices.
05/11/20 Sydney Jones                    0.50 Revise draft supplemental WARN notices for
                                              governmental entities (.2); correspond with
                                              W. Benter and K&E team re same (.3).
05/11/20 R.D. Kohut                      0.70 Correspond with S. Jones re WARN Act
                                              issues (.2); review revised notices (.5).
05/12/20 Wes Benter                      0.30 Telephone conference with S. Jones and R.D.
                                              Kohut re supplemental notices.
05/12/20 Sydney Jones                    0.40 Revise supplemental WARN notice for
                                              governmental entities (.1); telephone
                                              conference with R.D. Kohut and W. Benter re
                                              same (.2); draft correspondence to Company
                                              re WARN considerations (.1).
05/12/20 R.D. Kohut                      0.70 Correspond with S. Jones and W. Benter re
                                              WARN Act issues (.2); review and revise
                                              same (.5).
05/13/20 Wes Benter                      0.30 Revise and update notice documents.
05/13/20 Sydney Jones                    0.30 Revise supplemental WARN notice to
                                              governmental entities.
05/13/20 R.D. Kohut                      0.20 Correspond with S. Jones and W. Benter re
                                              WARN Act issues and review revised notices.
05/14/20 R.D. Kohut                      0.20 Correspond with Company re WARN Act
                                              issues.
05/15/20 Sydney Jones                    1.20 Review and revise draft communications re
                                              store re-openings and wind-down process
                                              (.2); telephone conferences with K&E team re
                                              same (.3); correspond with Company re same
                                              (.7).
05/15/20 R.D. Kohut                      1.20 Correspond with Company re employee
                                              messaging issues (.6); conference with S.
                                              Jones re same (.3) review WARN Act issues
                                              (.3).
05/17/20 Joshua M. Altman                0.70 Conference and correspond with Company,
                                              Alix, re employee matters and follow up re
                                              same.
05/17/20 Kate Coverdale                  0.10 Revise WARN notice communication.


                                              4
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 378 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029210
Pier 1 Imports, Inc.                                       Matter Number:        46243-14
Employee Issues

Date     Name                           Hours Description
05/17/20 Emily Geier                     1.20 Telephone conference and correspond with
                                              Company, Alix, J. Sussberg re executive
                                              issues related to wind down.
05/17/20 Sydney Jones                    0.30 Correspond with Company re comments to
                                              employee communications.
05/17/20 R.D. Kohut                      0.50 Review WARN issues (.2); conference with J.
                                              Altman re same (.1); conference with
                                              Company re same (.2).
05/18/20 Joshua M. Altman                1.40 Conferences and correspond with Company re
                                              employee matters and follow up re same.
05/18/20 Sydney Jones                    0.20 Telephone conference with R.D. Kohut re
                                              news inquiry and correspond with Company
                                              re same.
05/18/20 R.D. Kohut                      0.20 Review WARN issues and conference with S.
                                              Jones re same.
05/21/20 R.D. Kohut                      0.50 Conference with C. Murray re PTO issues.

Total                                    23.70




                                                 5
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 379 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




July 2, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050029211
                                                                              Client Matter: 46243-15

In the Matter of Insurance




For legal services rendered through May 31, 2020
(see attached Description of Legal Services for detail)                                                           $ 414.00
Total legal services rendered                                                                                     $ 414.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 380 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029211
Pier 1 Imports, Inc.                                       Matter Number:        46243-15
Insurance




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Catherine Jun                                        0.40    1,035.00           414.00

TOTALS                                               0.40                      $ 414.00




                                              2
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 381 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029211
Pier 1 Imports, Inc.                                       Matter Number:        46243-15
Insurance


                                 Description of Legal Services

Date     Name                           Hours Description
05/14/20 Catherine Jun                   0.40 Correspond with Company re first day relief
                                              in insurance motion (.1); review order for
                                              same (.3).

Total                                     0.40




                                                 3
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 382 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




July 2, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050029212
                                                                              Client Matter: 46243-16

In the Matter of Utilities




For legal services rendered through May 31, 2020
(see attached Description of Legal Services for detail)                                                           $ 639.50
Total legal services rendered                                                                                     $ 639.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 383 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029212
Pier 1 Imports, Inc.                                       Matter Number:        46243-16
Utilities




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Elizabeth Helen Jones                                0.20      610.00           122.00
Catherine Jun                                        0.50    1,035.00           517.50

TOTALS                                               0.70                      $ 639.50




                                              2
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 384 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029212
Pier 1 Imports, Inc.                                       Matter Number:        46243-16
Utilities


                                 Description of Legal Services

Date     Name                           Hours Description
05/05/20 Elizabeth Helen Jones           0.20 Correspond with utility provider and Alix re
                                              surety bond.
05/20/20 Catherine Jun                   0.20 Correspond with K&E team, Alix re trash
                                              services, payment.
05/21/20 Catherine Jun                   0.30 Correspond with Alix re utilities payments
                                              (.2); correspond with trash services provider
                                              re same (.1).

Total                                     0.70




                                                 3
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 385 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




July 2, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050029213
                                                                              Client Matter: 46243-17

In the Matter of Tax Issues




For legal services rendered through May 31, 2020
(see attached Description of Legal Services for detail)                                                       $ 13,412.50
Total legal services rendered                                                                                 $ 13,412.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 386 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029213
Pier 1 Imports, Inc.                                       Matter Number:        46243-17
Tax Issues




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Joshua M. Altman                                      0.50   1,085.00            542.50
Nicholas Warther                                     13.20     975.00         12,870.00

TOTALS                                              13.70                   $ 13,412.50




                                              2
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 387 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029213
Pier 1 Imports, Inc.                                       Matter Number:        46243-17
Tax Issues


                                 Description of Legal Services

Date     Name                           Hours Description
05/05/20 Nicholas Warther                1.50 Review and revise tax portions of plan and
                                              DS (1.1); correspond with K&E team and J.
                                              Altman re same (.4).
05/10/20 Nicholas Warther                0.70 Correspond with A. Sexton and D. Ramirez re
                                              sizing unpaid tax claims.
05/13/20 Nicholas Warther                0.20 Correspond with K&E team, D. Ramirez re
                                              sizing of unpaid tax claims.
05/14/20 Nicholas Warther                2.00 Review and analyze sizing of unpaid tax
                                              claims (1.4); correspond with D. Ramirez re
                                              same (.6).
05/15/20 Nicholas Warther                2.70 Telephone conference with PwC, Company re
                                              analysis for sizing tax claims reserve (2.0);
                                              telephone conference with Company and Alix
                                              re same (.6); correspond with D. Ramirez re
                                              same (.1).
05/19/20 Nicholas Warther                0.50 Correspond with Company, K&E team re
                                              questions on escheatment.
05/20/20 Joshua M. Altman                0.50 Conference with Company re escheatment
                                              matters.
05/20/20 Nicholas Warther                0.50 Telephone conference with D. Ramirez and J.
                                              Altman re escheatment matters.
05/22/20 Nicholas Warther                1.20 Telephone conference with Company, PwC re
                                              outstanding tax items and purchase
                                              agreement.
05/26/20 Nicholas Warther                0.20 Correspond with K&E team re NOL
                                              carryback tax refund.
05/27/20 Nicholas Warther                2.00 Correspond with Pier 1 and K&E team re
                                              pursuing certain tax credits (.9); correspond
                                              with PwC and K&E team re background on
                                              NOL carrybacks (1.1).
05/28/20 Nicholas Warther                1.70 Correspond with K&E team, Pier 1 re
                                              retention of firms to pursue tax credits (.6);
                                              compile background on NOL carryback
                                              refunds for court, corresponding with PwC re
                                              the same (1.1).

Total                                    13.70




                                                 3
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 388 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




July 2, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050029214
                                                                              Client Matter: 46243-19

In the Matter of International Issues




For legal services rendered through May 31, 2020
(see attached Description of Legal Services for detail)                                                           $ 217.00
Total legal services rendered                                                                                     $ 217.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 389 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029214
Pier 1 Imports, Inc.                                       Matter Number:        46243-19
International Issues




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Joshua M. Altman                                     0.20    1,085.00           217.00

TOTALS                                               0.20                      $ 217.00




                                              2
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 390 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029214
Pier 1 Imports, Inc.                                       Matter Number:        46243-19
International Issues


                                 Description of Legal Services

Date     Name                           Hours Description
05/12/20 Joshua M. Altman                0.20 Correspond with Osler re Canadian matter.

Total                                     0.20




                                                 3
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 391 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




July 2, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050029215
                                                                              Client Matter: 46243-20

In the Matter of Case Administration




For legal services rendered through May 31, 2020
(see attached Description of Legal Services for detail)                                                       $ 28,144.50
Total legal services rendered                                                                                 $ 28,144.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 392 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029215
Pier 1 Imports, Inc.                                       Matter Number:        46243-20
Case Administration




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Anthony Abate                                         0.60     340.00            204.00
Joshua M. Altman                                     12.50   1,085.00         13,562.50
Matt Darch                                            0.40   1,035.00            414.00
Emily Geier                                           0.30   1,175.00            352.50
Chris Hinman                                          1.40   1,085.00          1,519.00
Jacob H. Johnston                                     0.50   1,075.00            537.50
Catherine Jun                                         0.10   1,035.00            103.50
R.D. Kohut                                            3.70   1,175.00          4,347.50
Nick Krislov                                          1.30     740.00            962.00
Mark McKane, P.C.                                     0.70   1,405.00            983.50
Melissa Moreno                                        3.90     610.00          2,379.00
Josh Sussberg, P.C.                                   1.70   1,635.00          2,779.50

TOTALS                                              27.10                   $ 28,144.50




                                              2
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 393 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029215
Pier 1 Imports, Inc.                                       Matter Number:        46243-20
Case Administration


                                 Description of Legal Services

Date     Name                           Hours Description
05/01/20 Joshua M. Altman                1.80 Conference with Company, E. Geier re
                                              contingency planning matters (.9); research
                                              and follow up re same (.9).
05/01/20 Nick Krislov                    0.30 Draft, revise weekly case update and
                                              correspond with K&E team re same.
05/03/20 Joshua M. Altman                0.60 Revise timeline.
05/03/20 Catherine Jun                   0.10 Correspond with J. Altman re NOL order.
05/04/20 Joshua M. Altman                1.30 Conference with E. Geier re case matters,
                                              strategy and follow up re same (.9);
                                              conference with Company re case matters and
                                              follow up re same (.4).
05/05/20 Joshua M. Altman                0.20 Conference with S. Van Aalten re case
                                              matters.
05/05/20 Josh Sussberg, P.C.             0.30 Correspond with Company re status.
05/06/20 Chris Hinman                    0.20 Conference with A. Lorber re matter and next
                                              steps.
05/06/20 R.D. Kohut                      3.70 Correspond with C. Murray re WARN Act
                                              and termination notice issues (.3); review
                                              same (.8); telephone conference with
                                              Company re same (.3); conference with J.
                                              Altman re same (.3); conference with S. Jones
                                              re same (1.1); review and revise notices (.9).
05/06/20 Melissa Moreno                  0.50 Research assignment, assumption test in
                                              fourth circuit (.2); correspond with K&E team
                                              re meeting (.3).
05/06/20 Josh Sussberg, P.C.             0.10 Correspond re status and next steps.
05/07/20 Joshua M. Altman                0.30 Correspond and conference with Company, E.
                                              Geier re case strategy matters.
05/07/20 Chris Hinman                    0.30 Conference with K&E team and J. Altman re
                                              status of matter.
05/07/20 Melissa Moreno                  1.00 Correspond with K&E team re next steps (.3);
                                              correspond with C. Sterrett re same (.7).
05/08/20 Joshua M. Altman                0.60 Conference with D. Savini re case strategy
                                              matters and correspond with C. Sterrett re
                                              same (.3); analyze matters re same (.3).
05/08/20 Matt Darch                      0.40 Prepare for and attend telephone conference
                                              re case status.
05/08/20 Jacob H. Johnston               0.50 Review notice of appeal (.2); strategize re
                                              same (.3).

                                              3
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 394 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029215
Pier 1 Imports, Inc.                                       Matter Number:        46243-20
Case Administration

Date     Name                           Hours Description
05/08/20 Melissa Moreno                  1.00 Correspond with K&E team re next steps.
05/11/20 Chris Hinman                    0.20 Conference with K&E team and J. Altman re
                                              next steps.
05/12/20 Joshua M. Altman                0.50 Comment on agenda and correspond with
                                              K&E team re same (.3); comment on motion
                                              and correspond with C. Sterrett re same (.2).
05/12/20 Josh Sussberg, P.C.             0.10 Correspond re status.
05/13/20 Josh Sussberg, P.C.             0.10 Correspond re status.
05/14/20 Joshua M. Altman                0.50 Conferences with E. Geier, H. Etlin re term
                                              sheet strategy and options.
05/14/20 Chris Hinman                    0.50 Review revised due diligence requests (.2);
                                              conference with K&E team re same, next
                                              steps and strategy (.3).
05/15/20 Joshua M. Altman                1.20 Comment on communications materials and
                                              correspond with Company re same (.9);
                                              conference with R. McKown re case matters
                                              (.3).
05/15/20 Josh Sussberg, P.C.             0.20 Telephone conference and correspond with C.
                                              Murray re status.
05/20/20 Joshua M. Altman                2.00 Revise, comment on status update and
                                              correspond with C. Sterrett re same (1.1);
                                              correspond with C. Sterrett re supplemental
                                              motion strategy and research re same (.9).
05/20/20   Melissa Moreno                0.20 Manage diligence requests.
05/20/20   Josh Sussberg, P.C.           0.10 Correspond re status.
05/21/20   Joshua M. Altman              0.60 Revise, comment on status update.
05/21/20   Emily Geier                   0.30 Review Zoom hearing notice.
05/21/20   Nick Krislov                  0.40 Review, analyze docket updates (.1); draft
                                              weekly case status update and correspond
                                              with K&E team re same (.3).
05/22/20 Nick Krislov                    0.30 Draft, revise weekly status update and
                                              correspond with K&E team re same.
05/25/20 Joshua M. Altman                0.30 Conference with E. Geier re wind down, case
                                              matters.
05/26/20 Melissa Moreno                  1.20 Manage diligence requests and documents in
                                              VDR (.8); review IP agreements and draft
                                              summary of key IP terms (.4).
05/26/20 Josh Sussberg, P.C.             0.10 Correspond with E. Geier re status.
05/27/20 Anthony Abate                   0.30 Compile and distribute wind-down objections.




                                              4
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 395 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029215
Pier 1 Imports, Inc.                                       Matter Number:        46243-20
Case Administration

Date     Name                           Hours Description
05/27/20 Mark McKane, P.C.               0.70 Strategize with E. Geier, C. Sterrett and J.
                                              Johnston re live testimony, witness
                                              preparation challenges and next steps.
05/27/20 Josh Sussberg, P.C.             0.10 Correspond re status.
05/28/20 Anthony Abate                   0.30 Compile and distribute wind-down objections.
05/28/20 Joshua M. Altman                2.60 Comment on communications materials and
                                              correspond with Joele Frank, E. Geier,
                                              Company re same (.8); analyze and resolve
                                              store closing order objections and comments
                                              (1.1); conference and correspond with E.
                                              Geier, C. Sterrett re same (.3); conferences
                                              and correspond with UCC, DIP lenders re
                                              same (.4).
05/28/20 Josh Sussberg, P.C.             0.60 Telephone conference with R. Stark re status
                                              and hearing (.2); correspond with K&E team
                                              re same (.3); review Hilco/Oaktree 2019
                                              matters (.1).
05/29/20 Chris Hinman                    0.20 Correspond with K&E team re status and next
                                              steps.
05/29/20 Nick Krislov                    0.30 Draft weekly case status report and
                                              correspond with K&E team re same.

Total                                    27.10




                                                 5
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 396 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




July 2, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050029216
                                                                              Client Matter: 46243-21

In the Matter of K&E Retention & Fee Applications




For legal services rendered through May 31, 2020
(see attached Description of Legal Services for detail)                                                       $ 20,543.50
Total legal services rendered                                                                                 $ 20,543.50




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 397 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029216
Pier 1 Imports, Inc.                                       Matter Number:        46243-21
K&E Retention & Fee Applications




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
John Ackerman                                        3.40      265.00            901.00
Joshua M. Altman                                     2.90    1,085.00          3,146.50
Stephanie Cohen                                      3.60      740.00          2,664.00
Emily Geier                                          0.80    1,175.00            940.00
Nick Hafen                                           2.90      610.00          1,769.00
Elizabeth Helen Jones                                1.20      610.00            732.00
Catherine Jun                                        1.60    1,035.00          1,656.00
Jane A. Komsky                                       0.70      740.00            518.00
Nick Krislov                                         1.70      740.00          1,258.00
Andrew Polansky                                      1.60      740.00          1,184.00
Charles B. Sterrett                                  5.10      610.00          3,111.00
Alex Warso                                           3.60      740.00          2,664.00

TOTALS                                              29.10                   $ 20,543.50




                                              2
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 398 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029216
Pier 1 Imports, Inc.                                       Matter Number:        46243-21
K&E Retention & Fee Applications


                                 Description of Legal Services

Date     Name                           Hours Description
05/04/20 Joshua M. Altman                0.80 Prepare for conference with U.S. Trustee re
                                              fees response.
05/04/20 Emily Geier                     0.80 Conference with J. Altman re U.S. Trustee
                                              issues re K&E fee application (.6); review
                                              same (.2).
05/05/20 Stephanie Cohen                 2.50 Review, revise April invoice per U.S. Trustee
                                              guidelines and for privacy.
05/05/20 Nick Hafen                      1.60 Review, revise K&E invoices re privilege,
                                              confidentiality, U.S. Trustee guidelines.
05/05/20 Elizabeth Helen Jones           0.70 Review, revise April invoices for compliance
                                              with U.S. Trustee guidelines and for privacy.
05/05/20 Catherine Jun                   0.20 Correspond with K&E team re monthly
                                              invoice.
05/05/20 Nick Krislov                    0.20 Revise April invoice for privacy and per U.S.
                                              Trustee guidelines.
05/05/20 Andrew Polansky                 0.40 Review, revise K&E invoices re privilege,
                                              confidentiality, U.S. Trustee guidelines.
05/05/20 Charles B. Sterrett             0.80 Review, revise K&E invoices re privilege,
                                              confidentiality, U.S. Trustee guidelines (.7);
                                              correspond with S. Cohen, A. Warso re same
                                              (.1).
05/06/20 Nick Krislov                    0.30 Review, revise April invoices for privacy and
                                              per U.S. Trustee guidelines.
05/06/20 Charles B. Sterrett             1.90 Review, revise K&E invoices re privilege,
                                              confidentiality, U.S. Trustee guidelines.
05/07/20 Jane A. Komsky                  0.40 Review, analyze invoices re U.S. Trustee
                                              guidelines, confidentiality, privilege.
05/07/20 Nick Krislov                    0.50 Revise April invoices for privacy and U.S.
                                              Trustee guidelines (.4); correspond with K&E
                                              team re same (.1).
05/07/20 Andrew Polansky                 0.40 Review, revise K&E invoices re privilege,
                                              confidentiality, U.S. Trustee guidelines.
05/07/20 Alex Warso                      2.10 Review, revise K&E invoice re U.S. Trustee
                                              guidelines, privilege.
05/09/20 Nick Hafen                      1.30 Review, revise K&E invoices re privilege,
                                              confidentiality, U.S. Trustee guidelines.
05/09/20 Andrew Polansky                 0.80 Review, revise K&E invoices re privilege,
                                              confidentiality, U.S. Trustee guidelines.


                                              3
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 399 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029216
Pier 1 Imports, Inc.                                       Matter Number:        46243-21
K&E Retention & Fee Applications

Date     Name                           Hours Description
05/09/20 Charles B. Sterrett             0.70 Review, revise K&E invoices re privilege,
                                              confidentiality, U.S. Trustee guidelines (.6);
                                              correspond with A. Warso re same (.1).
05/09/20 Alex Warso                      0.10 Correspond with S. Cohen, K&E team re
                                              invoice.
05/10/20 Nick Krislov                    0.70 Review, revise April invoice for privacy and
                                              per U.S. Trustee guidelines.
05/10/20 Charles B. Sterrett             1.70 Review, revise K&E invoices re privilege,
                                              confidentiality, U.S. Trustee guidelines.
05/11/20 Stephanie Cohen                 1.10 Review, revise April invoice re
                                              confidentiality and U.S. Trustee guidelines.
05/11/20 Elizabeth Helen Jones           0.50 Review April invoices for compliance with
                                              U.S. Trustee guidelines (.4); correspond with
                                              J. Komsky re same (.1).
05/11/20 Alex Warso                      1.40 Review, revise K&E invoice re U.S. Trustee
                                              guidelines, privilege.
05/12/20 Jane A. Komsky                  0.30 Review, analyze invoice re U.S. Trustee
                                              guidelines, confidentiality, privilege.
05/14/20 Joshua M. Altman                0.30 Correspond with J. Sussberg, E. Geier re fees
                                              (.1); analyze and respond to objections re
                                              same (.2).
05/14/20 Catherine Jun                   1.00 Review monthly invoice for compliance with
                                              US Trustee guidelines, confidentiality.
05/15/20 Joshua M. Altman                0.50 Conference with U.S. Trustee re fees and
                                              follow up re same.
05/15/20 Catherine Jun                   0.40 Review, revise monthly invoice for
                                              compliance with U.S. Trustee guidelines,
                                              confidentiality.
05/18/20 Joshua M. Altman                1.30 Analyze invoice re compliance with
                                              applicable rules and confidentiality protocols.
05/30/20 John Ackerman                   1.70 Conduct analysis update for supplemental
                                              disclosure of creditors/entities submitted as
                                              Landlords (Parts 7, 8, 11, 13, 16 & 18).
05/31/20 John Ackerman                   1.70 Conduct analysis update for supplemental
                                              disclosure of creditors/entities submitted as
                                              Investment Bankers, Secured Creditors & Top
                                              100 Unsecured Creditors.

Total                                    29.10




                                                 4
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 400 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




July 2, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050029217
                                                                              Client Matter: 46243-22

In the Matter of Non-K&E Retention and Fee Applications




For legal services rendered through May 31, 2020
(see attached Description of Legal Services for detail)                                                         $ 9,138.00
Total legal services rendered                                                                                   $ 9,138.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 401 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029217
Pier 1 Imports, Inc.                                       Matter Number:        46243-22
Non-K&E Retention and Fee Applications




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Joshua M. Altman                                     0.70    1,085.00            759.50
Emily Geier                                          2.40    1,175.00          2,820.00
Nick Hafen                                           0.30      610.00            183.00
Elizabeth Helen Jones                                0.40      610.00            244.00
Catherine Jun                                        4.80    1,035.00          4,968.00
Josh Sussberg, P.C.                                  0.10    1,635.00            163.50

TOTALS                                               8.70                    $ 9,138.00




                                              2
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 402 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029217
Pier 1 Imports, Inc.                                       Matter Number:        46243-22
Non-K&E Retention and Fee Applications


                                 Description of Legal Services

Date     Name                           Hours Description
05/05/20 Catherine Jun                   0.20 Correspond with Osler re monthly fee
                                              statement.
05/07/20 Catherine Jun                   0.90 Conference with Company re E&Y retention
                                              (.6); correspond with K&E team re same (.1);
                                              correspond with E&Y re same (.2).
05/08/20 Catherine Jun                   0.10 Correspond with K&E team re audit
                                              requirements, E&Y retention.
05/11/20 Catherine Jun                   0.10 Correspond with Kutak, Alix re staffing and
                                              compensation report.
05/12/20 Catherine Jun                   0.30 Correspond with K&E team, Company re
                                              E&Y retention application (.2); correspond
                                              with E&Y counsel re same (.1).
05/14/20 Catherine Jun                   0.90 Conference and correspond with counsel to
                                              E&Y re retention application (.3); conference
                                              and correspond with U.S. Trustee re same
                                              (.3); correspond with Company re same (.1);
                                              correspond with J. Altman re same (.1);
                                              correspond with counsel to Guggenheim re
                                              monthly fee statement (.1).
05/15/20 Nick Hafen                      0.30 Draft supplemental ordinary course
                                              professional list (.1); correspond with C. Jun
                                              re same (.2).
05/15/20 Catherine Jun                   0.20 Correspond with Company re ordinary course
                                              professionals retention (.1); correspond with
                                              Kutak, K&E team re same (.1).
05/16/20 Josh Sussberg, P.C.             0.10 Correspond re retention matters.
05/18/20 Emily Geier                     0.30 Correspond with T. Labuda re Guggenheim
                                              fee objection.
05/18/20 Catherine Jun                   0.10 Correspond with Company, Kutak re schedule
                                              of ordinary course professionals.
05/19/20 Catherine Jun                   0.50 Conference and correspond with Company,
                                              E&Y, U.S. Trustee re retention application.
05/20/20 Catherine Jun                   0.40 Conference and correspond with K&E team,
                                              U.S. Trustee re E&Y retention application
                                              (.2); correspond with U.S. Trustee, Osler re
                                              supplement to fee summary (.1); review same
                                              (.1).




                                              3
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 403 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029217
Pier 1 Imports, Inc.                                       Matter Number:        46243-22
Non-K&E Retention and Fee Applications

Date     Name                           Hours Description
05/21/20 Catherine Jun                   0.40 Correspond with Kutak, Osler re monthly fee
                                              summary (.2); correspond with A&G, Kutak
                                              re second monthly fee summary (.1); review
                                              same (.1).
05/22/20 Catherine Jun                   0.20 Correspond with DIP lenders re requirements
                                              (.1); correspond with E&Y counsel, Company
                                              re same (.1).
05/23/20 Emily Geier                     0.60 Correspond with Guggenheim counsel re fee
                                              objection (.3); correspond with J. Williams,
                                              K&E team re same (.3).
05/25/20 Emily Geier                     0.30 Correspond with Guggenheim re fee
                                              objection.
05/27/20 Joshua M. Altman                0.70 Conferences re Guggenheim matters and
                                              analyze reply re same.
05/27/20 Emily Geier                     1.20 Telephone conference with Guggenheim,
                                              K&E team, Sidley re Guggenheim fee
                                              objection (.4); review and revise reply re
                                              same (.4); correspond with Kutak, K&E team,
                                              Sidley re same (.4).
05/27/20 Elizabeth Helen Jones           0.40 Telephone conference with E. Geier,
                                              Guggenheim re fee statement objections.
05/27/20 Catherine Jun                   0.30 Correspond with K&E team re ordinary
                                              course professional (.2); review motion, order
                                              for same (.1).
05/28/20 Catherine Jun                   0.20 Correspond with N. Warther, Company re
                                              ordinary course professional.

Total                                     8.70




                                                 4
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 404 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




July 2, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050029219
                                                                              Client Matter: 46243-24

In the Matter of Committee Matters




For legal services rendered through May 31, 2020
(see attached Description of Legal Services for detail)                                                           $ 705.00
Total legal services rendered                                                                                     $ 705.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 405 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029219
Pier 1 Imports, Inc.                                       Matter Number:        46243-24
Committee Matters




                                   Summary of Hours Billed

Name                                                Hours        Rate          Amount
Emily Geier                                          0.60    1,175.00           705.00

TOTALS                                               0.60                      $ 705.00




                                              2
        Case 20-30805-KRH      Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 406 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029219
Pier 1 Imports, Inc.                                       Matter Number:        46243-24
Committee Matters


                                 Description of Legal Services

Date     Name                           Hours Description
05/15/20 Emily Geier                     0.60 Telephone conference and correspond with
                                              Committee counsel, J. Altman re term sheet
                                              and status.

Total                                     0.60




                                                 3
Case 20-30805-KRH   Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26   Desc Main
                          Document    Page 407 of 454



                                    Exhibit J

                Detailed Description of Expenses and Disbursements
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 408 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




April 22, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050026435
                                                                              Client Matter: 46243-23

In the Matter of Expenses


For expenses incurred through March 31, 2020
(see attached Description of Expenses for detail)                                                             $ 36,104.00
Total expenses incurred                                                                                       $ 36,104.00




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 409 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026435
Pier 1 Imports, Inc.                                         Matter Number:      46243-23
Expenses




                                    Description of Expenses

Description                                                                    Amount
Third Party Telephone Charges                                                    230.39
Standard Copies or Prints                                                        215.04
Color Copies or Prints                                                            96.25
Scanned Images                                                                    19.68
Local Transportation                                                              55.49
Travel Expense                                                                 1,093.34
Airfare                                                                        2,969.07
Transportation to/from airport                                                 2,730.13
Travel Meals                                                                     187.14
Filing Fees                                                                   27,363.41
Other Court Costs and Fees                                                        96.00
Computer Database Research                                                       873.00
Overtime Transportation                                                           20.48
Overtime Meals - Attorney                                                        100.00
Document Services Overtime                                                        18.92
Overnight Delivery - Hard                                                         35.66

                                                  Total                     $ 36,104.00




                                              2
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 410 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026435
Pier 1 Imports, Inc.                                         Matter Number:      46243-23
Expenses




                                       Description of Expenses

Third Party Telephone Charges

Date        Description                                                         Amount
03/05/20    Joshua M. Altman - Joshua M. Altman, Internet, Internet usage for     11.99
            client work during personal travel 03/05/2020
03/09/20    Joshua M. Altman - Joshua M. Altman, Internet, Internet usage for     15.00
            client work during personal travel 03/09/2020
03/11/20    Jacob H. Johnston - Jacob H. Johnston, Internet, Wi-Fi on the         32.99
            plane for travel to hearing. 03/11/2020
03/12/20    Joshua M. Altman - Joshua M. Altman, Internet, Internet on the         9.99
            plane. 03/12/2020
03/12/20    Jacob H. Johnston - Jacob H. Johnston, Internet, Wi-Fi on the         28.99
            plane for travel to hearing. 03/12/2020
03/13/20    Joshua M. Altman - Joshua M. Altman, Internet, Internet on plane       8.99
            03/13/2020
03/31/20    Intrado Enterprise Collaboration Inc - March teleconferences          23.06
03/31/20    Intrado Enterprise Collaboration Inc - Teleconference Services         5.84
03/31/20    Intrado Enterprise Collaboration Inc - Wes Benter                      0.94
03/31/20    Intrado Enterprise Collaboration Inc - Telephone conferences          58.62
03/31/20    Intrado Enterprise Collaboration Inc - Conference Calls.              33.98
            Total                                                                230.39




                                                   3
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 411 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026435
Pier 1 Imports, Inc.                                         Matter Number:      46243-23
Expenses


Standard Copies or Prints

Date         Description                                                       Amount
03/02/20     Standard Copies or Prints                                            1.76
03/03/20     Standard Copies or Prints                                            1.44
03/03/20     Standard Copies or Prints                                            5.12
03/03/20     Standard Copies or Prints                                            1.28
03/03/20     Standard Copies or Prints                                           19.20
03/04/20     Standard Copies or Prints                                            9.44
03/05/20     Standard Copies or Prints                                           11.36
03/05/20     Standard Copies or Prints                                            0.32
03/05/20     Standard Copies or Prints                                            3.68
03/06/20     Standard Copies or Prints                                            0.96
03/09/20     Standard Copies or Prints                                            0.96
03/09/20     Standard Copies or Prints                                            0.80
03/09/20     Standard Copies or Prints                                            3.36
03/09/20     Standard Copies or Prints                                            7.52
03/10/20     Standard Copies or Prints                                           22.08
03/10/20     Standard Copies or Prints                                           17.92
03/10/20     Standard Copies or Prints                                           33.60
03/10/20     Standard Copies or Prints                                            6.08
03/10/20     Standard Copies or Prints                                           10.56
03/11/20     Standard Copies or Prints                                            0.64
03/11/20     Standard Copies or Prints                                            0.16
03/11/20     Standard Copies or Prints                                            2.08
03/12/20     Standard Copies or Prints                                            0.32
03/12/20     Standard Copies or Prints                                            1.44
03/12/20     Standard Copies or Prints                                            4.16
03/12/20     Standard Copies or Prints                                            1.60
03/12/20     Standard Copies or Prints                                           45.28
03/12/20     Standard Copies or Prints                                            0.80
03/13/20     Standard Copies or Prints                                            1.12
             Total                                                              215.04




                                              4
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 412 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026435
Pier 1 Imports, Inc.                                         Matter Number:      46243-23
Expenses


Color Copies or Prints

Date         Description                                                       Amount
03/04/20     Color Copies or Prints                                              21.45
03/09/20     Color Copies or Prints                                               0.55
03/09/20     Color Copies or Prints                                              22.00
03/11/20     Color Copies or Prints                                               2.20
03/12/20     Color Copies or Prints                                              50.05
             Total                                                               96.25




                                              5
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 413 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026435
Pier 1 Imports, Inc.                                         Matter Number:      46243-23
Expenses


Scanned Images

Date        Description                                                        Amount
03/04/20    Scanned Images                                                        4.64
03/06/20    Scanned Images                                                        0.80
03/10/20    Scanned Images                                                        7.04
03/10/20    Scanned Images                                                        0.96
03/11/20    Scanned Images                                                        2.08
03/13/20    Scanned Images                                                        3.04
03/16/20    Scanned Images                                                        1.12
            Total                                                                19.68




                                              6
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 414 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026435
Pier 1 Imports, Inc.                                         Matter Number:      46243-23
Expenses


Local Transportation

Date         Description                                                       Amount
03/12/20     AnnElyse Scarlett Gains - AnnElyse Scarlett Gains, Taxi, Travel     14.84
             to/from Richmond, VA for Court Hearing 03/12/2020
03/12/20     AnnElyse Scarlett Gains - AnnElyse Scarlett Gains, Taxi, Travel     13.75
             to/from Richmond, VA for Court Hearing 03/12/2020
03/12/20     AnnElyse Scarlett Gains - AnnElyse Scarlett Gains, Taxi, Travel      7.60
             to/from Richmond, VA for Court Hearing 03/12/2020
03/13/20     AnnElyse Scarlett Gains - AnnElyse Scarlett Gains, Taxi, Travel      9.83
             to/from Richmond, VA for Court Hearing 03/13/2020
03/13/20     Joshua M. Altman - Joshua M. Altman, Taxi, Taxi from hotel to        9.47
             court 03/13/2020
             Total                                                               55.49




                                                    7
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 415 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026435
Pier 1 Imports, Inc.                                         Matter Number:      46243-23
Expenses


Travel Expense

Date        Description                                                        Amount
03/11/20    Jacob H. Johnston - Jacob H. Johnston, Lodging, New York, NY        156.35
            03/11/2020 to 03/12/2020, Hearing. 03/11/2020
03/12/20    AnnElyse Scarlett Gains - AnnElyse Scarlett Gains, Lodging,         351.23
            Richmond, VA 03/12/2020 to 03/13/2020, Travel to/from
            Richmond, VA for Court Hearing 03/12/2020
03/12/20    Jacob H. Johnston - Jacob H. Johnston, Lodging, Richmond, VA        276.45
            03/12/2020 to 03/13/2020, Hearing. 03/12/2020
03/13/20    Joshua M. Altman - Joshua M. Altman, Lodging, Richmond, VA          309.31
            03/12/2020 to 03/13/2020, Hotel for court hearing 03/13/2020
            Total                                                              1,093.34




                                                 8
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 416 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026435
Pier 1 Imports, Inc.                                         Matter Number:      46243-23
Expenses


Airfare

Date        Description                                                        Amount
03/09/20    Jacob H. Johnston - Jacob H. Johnston, Airfare, Washington, DC     1,122.58
            03/12/2020 to 03/13/2020, Hearing. 03/09/2020
03/09/20    Jacob H. Johnston - Jacob H. Johnston, Agency Fee, Hearing.          21.00
            03/09/2020
03/10/20    AnnElyse Scarlett Gains - AnnElyse Scarlett Gains, Rail,             55.20
            Richmond, VA 03/12/2020 to 03/13/2020, Travel to/from
            Richmond, VA for Court Hearing 03/10/2020
03/10/20    Joshua M. Altman - Joshua M. Altman, Agency Fee, Travel to           21.00
            Richmond for hearing. 03/10/2020
03/10/20    Joshua M. Altman - Joshua M. Altman, Airfare, Richmond, VA         1,159.80
            03/12/2020 to 03/13/2020, Travel to Richmond for hearing.
            03/10/2020
03/10/20    Jacob H. Johnston - Jacob H. Johnston, Airfare, Newark, NJ          554.49
            03/11/2020 to 03/13/2020, Hearing. 03/10/2020
03/13/20    AnnElyse Scarlett Gains - AnnElyse Scarlett Gains, Agency Fee,       35.00
            Travel to/from Richmond, VA for Court Hearing 03/13/2020
            Total                                                              2,969.07




                                                  9
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 417 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026435
Pier 1 Imports, Inc.                                         Matter Number:      46243-23
Expenses


Transportation to/from airport

Date         Description                                                       Amount
03/02/20     BOSTON COACH CORPORATION - CAROLYN MICHELLE                        215.17
             KILKENNEY pick up at NEW YORK 601 LEXINGTON AVE
             NEW YORK NY and drop off at LaGuardia Airport New York
             NY
03/02/20     BOSTON COACH CORPORATION - CAROLYN MICHELLE                        117.27
             KILKENNEY pick up at LaGuardia Airport New York NY and
             drop off at NEW YORK 601 LEXINGTON AVE NEW YORK
             NY
03/03/20     BOSTON COACH CORPORATION - ANTHONY ABATE pick                      172.59
             up at Richmond International Airport Richmond VA and drop off
             at RICHMOND 901 E BYRD STREET RICHMOND VA
03/03/20     BOSTON COACH CORPORATION - JOSHUA ALEXANDER                        382.41
             SUSSBERG pick up at Richmond International Airport Richmond
             VA and drop off at Richmond International Airport Richmond VA
03/03/20     BOSTON COACH CORPORATION - JOSHUA ALEXANDER                        241.86
             SUSSBERG pick up at Fort Lauderdale Airport Fort Lauderdale
             FL and drop off at DELRAY BEACH 16562 GATEWAY
             BRIDGE DR DELRAY BEACH FL
03/03/20     BOSTON COACH CORPORATION - MARK EDWARD                             167.59
             MCKANE pick up at Richmond International Airport Richmond
             VA and drop off at RICHMOND 901 E BYRD ST RICHMOND
             VA
03/03/20     BOSTON COACH CORPORATION - ELIZABETH HELEN                         156.42
             JONES pick up at RICHMOND 101 WEST FRANKLIN STREET
             RICHMOND VA and drop off at Richmond International Airport
             Richmond VA
03/03/20     BOSTON COACH CORPORATION - JOSHUA ALEXANDER                        126.79
             SUSSBERG pick up at ORLANDO 10100 DREAM TREE BLVD
             ORLANDO FL and drop off at Orlando International Airport
             Orlando FL
03/10/20     ALL ABOUT CHARTER INC - 02/16/2020 LATONA DANIEL                   123.64
             RESIDENCE OAK PARK to ORD UA450
03/10/20     ALL ABOUT CHARTER INC - 02/16/2020 LATONA DANIEL                   128.90
             RIC UA450 to DELTA MARRIOTT RICHMOND DWNTWN
             RICHMOND
03/10/20     ALL ABOUT CHARTER INC - 02/19/2020 LATONA DANIEL                   106.30
             ORD UA4126 to KE CHI CHICAGO
03/11/20     Jacob H. Johnston - Jacob H. Johnston, Transportation To/From       32.05
             Airport, Uber from home to SFO. Hearing. 03/11/2020



                                                 10
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 418 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026435
Pier 1 Imports, Inc.                                         Matter Number:      46243-23
Expenses

03/11/20    Jacob H. Johnston - Jacob H. Johnston, Transportation To/From        49.35
            Airport, Airport to hotel. Hearing. 03/11/2020
03/12/20    Joshua M. Altman - Joshua M. Altman, Transportation To/From          40.58
            Airport, Transportation from airport in Richmond 03/12/2020
03/12/20    Joshua M. Altman - Joshua M. Altman, Transportation To/From          81.04
            Airport, Transportation from office to ORD 03/12/2020
03/12/20    Jacob H. Johnston - Jacob H. Johnston, Transportation To/From       101.45
            Airport, Taxi from hotel to airport. Hearing. 03/12/2020
03/12/20    Jacob H. Johnston - Jacob H. Johnston, Transportation To/From        19.07
            Airport, Airport to hotel. Hearing. 03/12/2020
03/12/20    Jacob H. Johnston - Jacob H. Johnston, Transportation To/From        19.55
            Airport, Hotel to airport. Hearing. 03/12/2020
03/13/20    Joshua M. Altman - Joshua M. Altman, Transportation To/From          62.92
            Airport, Transportation from ORD to home. 03/13/2020
03/18/20    ALL ABOUT CHARTER INC - 03/12/2020 LATONA DANIEL                    133.90
            RIC UA4472 to OTHER PLACE RICHMOND
03/18/20    ALL ABOUT CHARTER INC - 03/12/2020 LATONA DANIEL                    123.64
            RESIDENCE OAK PARK to ORD UA4472
03/18/20    ALL ABOUT CHARTER INC - 03/13/2020 LATONA DANIEL                    127.64
            ORD UA4194 to RESIDENCE OAK PARK
            Total                                                              2,730.13




                                                 11
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 419 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026435
Pier 1 Imports, Inc.                                         Matter Number:      46243-23
Expenses


Travel Meals

Date           Description                                                        Amount
03/11/20       Jacob H. Johnston - Jacob H. Johnston, Travel Meals, San             29.52
               Francisco, CA Hearing. Jacob H. Johnston 03/11/2020
03/11/20       Jacob H. Johnston - Jacob H. Johnston, Travel Meals, San              4.43
               Francisco, CA Hearing. Jacob H. Johnston 03/11/2020
03/12/20       AnnElyse Scarlett Gains - AnnElyse Scarlett Gains, Travel Meals,     22.12
               Richmond, VA Travel to/from Richmond, VA for Court Hearing
               AnnElyse Scarlett Gains 03/12/2020
03/12/20       Joshua M. Altman - Joshua M. Altman, Hotel - Travel Meals,           29.11
               Richmond, VA Dinner at hotel Joshua M. Altman 03/12/2020
03/12/20       Jacob H. Johnston - Jacob H. Johnston, Travel Meals, Richmond,       21.73
               VA Hearing. Jacob H. Johnston 03/12/2020
03/12/20       Jacob H. Johnston - Jacob H. Johnston, Travel Meals, Newark, NJ       8.43
               Hearing. Jacob H. Johnston 03/12/2020
03/12/20       Joshua M. Altman - Joshua M. Altman, Travel Meals, Chicago, IL       10.49
               Meal in airport while traveling to hearing. Joshua M. Altman
               03/12/2020
03/12/20       Joshua M. Altman - Joshua M. Altman, Travel Meals, Chicago, IL        5.15
               Meal in airport while traveling to hearing. Joshua M. Altman
               03/12/2020
03/13/20       AnnElyse Scarlett Gains - AnnElyse Scarlett Gains, Travel Meals,     21.90
               Richmond, VA Travel to/from Richmond, VA for Court Hearing
               AnnElyse Scarlett Gains 03/13/2020
03/13/20       Joshua M. Altman - Joshua M. Altman, Travel Meals, Richmond,         34.26
               VA Breakfast while traveling Joshua M. Altman 03/13/2020
               Total                                                               187.14




                                                     12
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 420 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026435
Pier 1 Imports, Inc.                                         Matter Number:      46243-23
Expenses


Filing Fees

Date          Description                                                          Amount
03/02/20      DIRECTOR OF THE US PATENT & TRADEMARK - Official                       80.00
              US Patent and Trademark Office filing fees
03/11/20      Susan D. Golden - Susan D. Golden, Filing Fees, (partial payment)   10,000.00
              03/11/2020
03/24/20      Joshua M. Altman - Joshua M. Altman, Filing Fees, Fee for filing    15,309.20
              legal notices 03/24/2020
03/26/20      Susan D. Golden - Susan D. Golden, Filing Fees, (partial payment)    1,974.21
              03/26/2020
              Total                                                               27,363.41




                                                    13
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 421 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026435
Pier 1 Imports, Inc.                                         Matter Number:      46243-23
Expenses


Other Court Costs and Fees

Date         Description                                                       Amount
03/31/20     J&J COURT TRANSCRIBERS INC - Federal Court Daily                    96.00
             Total                                                               96.00




                                             14
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 422 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026435
Pier 1 Imports, Inc.                                         Matter Number:      46243-23
Expenses


Computer Database Research

Date        Description                                                        Amount
03/06/20    RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                      24.00
            Usage on 2/17/2020
03/06/20    RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                       5.00
            Usage on 2/11/2020
03/06/20    RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                      49.00
            Usage on 2/6/2020
03/06/20    RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                      35.00
            Usage on 2/22/2020
03/06/20    RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                       8.00
            Usage on 2/14/2020
03/06/20    RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                      46.00
            Usage on 2/25/2020
03/06/20    RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                      60.00
            Usage on 2/17/2020
03/06/20    RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                      20.00
            Usage on 2/17/2020
03/06/20    RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                      20.00
            Usage on 2/16/2020
03/06/20    RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                      20.00
            Usage on 2/18/2020
03/06/20    RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                      66.00
            Usage on 2/17/2020
03/06/20    RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                      20.00
            Usage on 2/27/2020
03/06/20    RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                      34.00
            Usage on 2/25/2020
03/06/20    RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                      40.00
            Usage on 2/16/2020
03/06/20    RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                      44.00
            Usage on 2/9/2020
03/06/20    RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                      20.00
            Usage on 2/26/2020
03/06/20    RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                      20.00
            Usage on 2/11/2020
03/06/20    RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                      40.00
            Usage on 2/17/2020
03/06/20    RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                      19.00
            Usage on 2/10/2020

                                             15
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 423 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026435
Pier 1 Imports, Inc.                                         Matter Number:      46243-23
Expenses

03/06/20    RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                      34.00
            Usage on 2/5/2020
03/06/20    RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                       3.00
            Usage on 2/11/2020
03/06/20    RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                     246.00
            Usage on 2/16/2020
            Total                                                               873.00




                                             16
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 424 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026435
Pier 1 Imports, Inc.                                         Matter Number:      46243-23
Expenses


Overtime Transportation

Date        Description                                                        Amount
03/11/20    Nick Hafen - Nick Hafen, Taxi, transportation 03/11/2020             20.48
            Total                                                                20.48




                                                  17
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 425 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026435
Pier 1 Imports, Inc.                                         Matter Number:      46243-23
Expenses


Overtime Meals - Attorney

Date         Description                                                         Amount
03/01/20     SEAMLESS NORTH AMERICA LLC - Komsky Jane -                            20.00
             02/27/2020
03/01/20     SEAMLESS NORTH AMERICA LLC - Komsky Jane -                            20.00
             02/25/2020
03/09/20     Elizabeth Helen Jones - Elizabeth Helen Jones, Overtime Meals -       20.00
             Attorney, New York, NY Dinner due late client work in the office.
             Elizabeth Helen Jones 03/09/2020
03/10/20     Joshua M. Altman - Joshua M. Altman, Overtime Meals -                 20.00
             Attorney, Chicago, IL Overtime meal in office. Joshua M. Altman
             03/10/2020
03/11/20     Nick Hafen - Nick Hafen, Overtime Meals - Attorney, Chicago, IL       20.00
             meal Nick Hafen 03/11/2020
             Total                                                                100.00




                                                   18
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 426 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026435
Pier 1 Imports, Inc.                                         Matter Number:      46243-23
Expenses


Document Services Overtime

Date        Description                                                        Amount
03/10/20    Word Format/Clean Up. - Sharon Purnell                               18.92
            Total                                                                18.92




                                                19
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 427 of 454
Legal Services for the Period Ending March 31, 2020         Invoice Number:    1050026435
Pier 1 Imports, Inc.                                         Matter Number:      46243-23
Expenses


Overnight Delivery - Hard

Date         Description                                                       Amount
03/02/20     FEDERAL EXPRESS - 777871796618                                      11.19
03/09/20     FEDERAL EXPRESS - 777940944414                                      11.37
03/09/20     FEDERAL EXPRESS - 777940847226                                      13.10
             Total                                                               35.66

TOTAL EXPENSES                                                              $ 36,104.00




                                              20
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 428 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




June 5, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050028102
                                                                              Client Matter: 46243-23

In the Matter of Expenses


For expenses incurred through April 30, 2020
(see attached Description of Expenses for detail)                                                             $ 34,339.74
Total expenses incurred                                                                                       $ 34,339.74




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 429 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028102
Pier 1 Imports, Inc.                                         Matter Number:      46243-23
Expenses




                                    Description of Expenses

Description                                                                    Amount
Third Party Telephone Charges                                                    796.45
Standard Copies or Prints                                                          7.04
Color Copies or Prints                                                            12.65
Postage                                                                           52.70
Local Transportation                                                              39.42
Travel Expense                                                                   500.79
Airfare                                                                        6,856.63
Transportation to/from airport                                                   721.78
Travel Meals                                                                     257.92
Filing Fees                                                                   23,216.70
Outside Retrieval Service                                                         96.00
Westlaw Research                                                               1,049.59
Overtime Transportation                                                           24.24
Overtime Meals - Attorney                                                         60.00
Overnight Delivery - Hard                                                        111.63
Computer Database Research - Soft                                                536.20

                                                  Total                     $ 34,339.74




                                              2
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 430 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028102
Pier 1 Imports, Inc.                                         Matter Number:      46243-23
Expenses




                                        Description of Expenses

Third Party Telephone Charges

Date        Description                                                        Amount
02/29/20    Intrado Enterprise Collaboration Inc - Teleconference services        6.66
02/29/20    Intrado Enterprise Collaboration Inc - Teleconference services        1.78
02/29/20    Intrado Enterprise Collaboration Inc - Teleconference services        1.71
02/29/20    Intrado Enterprise Collaboration Inc - Teleconference                22.83
02/29/20    Intrado Enterprise Collaboration Inc - Teleconference                 0.03
02/29/20    Intrado Enterprise Collaboration Inc - Teleconference                 2.14
02/29/20    Intrado Enterprise Collaboration Inc - Teleconference                 3.20
02/29/20    Intrado Enterprise Collaboration Inc - Teleconference                16.71
02/29/20    Intrado Enterprise Collaboration Inc - Teleconference                 4.56
02/29/20    Intrado Enterprise Collaboration Inc - Teleconference                 0.05
02/29/20    Intrado Enterprise Collaboration Inc - Teleconference                 5.15
02/29/20    Intrado Enterprise Collaboration Inc - Teleconference                 3.37
02/29/20    Intrado Enterprise Collaboration Inc - February conference call       0.80
            charges
02/29/20    Intrado Enterprise Collaboration Inc - Teleconference                 2.00
02/29/20    Intrado Enterprise Collaboration Inc - Conference calls              65.02
02/29/20    Intrado Enterprise Collaboration Inc - N. Miller conference call      0.63
            charges for February 2020.
02/29/20    Intrado Enterprise Collaboration Inc - Outside teleconference        20.43
02/29/20    Intrado Enterprise Collaboration Inc - Telephone conferences         38.12
02/29/20    Intrado Enterprise Collaboration Inc - Teleconference                 5.06
03/12/20    Dan Latona - Dan Latona, Internet, Trip to Richmond.                  8.99
03/31/20    Intrado Enterprise Collaboration Inc - Conference calls              22.64
03/31/20    Intrado Enterprise Collaboration Inc - Teleconferences                7.56
03/31/20    Intrado Enterprise Collaboration Inc - Teleconference                 3.12
03/31/20    Intrado Enterprise Collaboration Inc - Teleconference                 0.02
04/02/20    Laura Saal - Laura Saal, Teleconference, Telephonic hearing          70.00
            04/02/2020
04/02/20    Ellie Rauch - Ellie Rauch, Teleconference, Telephonic court          70.00
            hearing 04/02/2020
04/02/20    Ellie Rauch - Ellie Rauch, Teleconference, Telephonic court          70.00
            hearing 04/02/2020

                                                    3
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 431 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028102
Pier 1 Imports, Inc.                                         Matter Number:      46243-23
Expenses

04/02/20    Ellie Rauch - Ellie Rauch, Teleconference, Telephonic court          70.00
            hearing 04/02/2020
04/07/20    Ellie Rauch - Ellie Rauch, Teleconference, Telephonic court          70.00
            hearing 04/07/2020
04/29/20    Laura Saal - Laura Saal, Teleconference, Telephonic hearing          70.00
            04/29/2020
04/30/20    Intrado Enterprise Collaboration Inc - Telephone conferences         95.97
04/30/20    Intrado Enterprise Collaboration Inc - Polansky 04/2020 TCfs.         4.38
04/30/20    Intrado Enterprise Collaboration Inc - Telephone conferencing        26.13
            service
04/30/20    Intrado Enterprise Collaboration Inc - teleconference                 4.26
04/30/20    Intrado Enterprise Collaboration Inc - Wes Benter                     3.13
            Total                                                               796.45




                                                   4
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 432 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028102
Pier 1 Imports, Inc.                                         Matter Number:      46243-23
Expenses


Standard Copies or Prints

Date         Description                                                       Amount
04/14/20     Standard Copies or Prints                                           0.16
04/14/20     Standard Copies or Prints                                           6.88
             Total                                                               7.04




                                              5
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 433 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028102
Pier 1 Imports, Inc.                                         Matter Number:      46243-23
Expenses


Color Copies or Prints

Date         Description                                                       Amount
04/14/20     Color Copies or Prints                                               6.05
04/14/20     Color Copies or Prints                                               6.60
             Total                                                               12.65




                                              6
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 434 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028102
Pier 1 Imports, Inc.                                         Matter Number:      46243-23
Expenses


Postage

Date        Description                                                        Amount
04/14/20    Postage                                                              52.70
            Total                                                                52.70




                                              7
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 435 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028102
Pier 1 Imports, Inc.                                         Matter Number:      46243-23
Expenses


Local Transportation

Date         Description                                                       Amount
02/17/20     Nick Krislov - Nick Krislov, Taxi, Hearing 02/17/2020                7.44
02/17/20     Nick Krislov - Nick Krislov, Taxi, Hearing 02/17/2020                7.89
02/18/20     Nick Krislov - Nick Krislov, Taxi, Hearing 02/18/2020                7.48
02/19/20     Nick Krislov - Nick Krislov, Taxi, Hearing 02/19/2020               16.61
             Total                                                               39.42




                                                    8
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 436 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028102
Pier 1 Imports, Inc.                                         Matter Number:      46243-23
Expenses


Travel Expense

Date        Description                                                        Amount
02/18/20    Anthony Abate - Anthony Abate, Lodging, Richmond, VA                180.15
            02/18/2020 to 02/19/2020, Pier 1 hearing in Richmond, VA
03/12/20    Dan Latona - Dan Latona, Lodging, Richmond, VA 03/12/2020 to        320.64
            03/13/2020, Trip to Richmond
            Total                                                               500.79




                                                9
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 437 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028102
Pier 1 Imports, Inc.                                         Matter Number:      46243-23
Expenses


Airfare

Date        Description                                                          Amount
02/17/20    Mark McKane, P.C. - Mark McKane, Airfare, Richmond, VA               1,102.59
            02/17/2020 to 02/18/2020, First Day Hearing.
02/17/20    Mark McKane, P.C. - Mark McKane, Agency Fee, First Day                 58.00
            Hearing.
02/17/20    Anthony Abate - Anthony Abate, Airfare, Richmond, VA                 1,119.80
            02/17/2020 to 02/19/2020, Pier 1 hearing in Richmond, VA
02/17/20    Anthony Abate - Anthony Abate, Agency Fee, Pier 1 hearing in           58.00
            Richmond, VA
02/17/20    Catherine Jun - Catherine Jun, Agency Fee, Trip to Richmond.            21.00
02/17/20    Catherine Jun - Catherine Jun, Airfare, Richmond, VA 02/17/2020      1,119.80
            to 02/19/2020, Trip to Richmond.
02/18/20    Emily Elizabeth Geier - Emily Elizabeth Geier, Airfare, NYC           548.40
            02/18/2020 to 02/18/2020, Prepare for and attend first day hearing
02/18/20    Emily Elizabeth Geier - Emily Elizabeth Geier, Agency Fee,             58.00
            Prepare for and attend first day hearing
02/18/20    Josh Sussberg, P.C. - Josh Sussberg, Agency Fee, Attend First Day      58.00
            Hearing
02/18/20    Josh Sussberg, P.C. - Josh Sussberg, Airfare, Fort Lauderdale, FL     454.86
            02/18/2020 to 02/18/2020, Attend First Day Hearing
02/18/20    Josh Sussberg, P.C. - Josh Sussberg, Airfare, Richmond, VA            470.98
            02/18/2020 to 02/18/2020, Attend First Day Hearing
02/18/20    Josh Sussberg, P.C. - Josh Sussberg, Agency Fee, Attend First Day      58.00
            Hearing
02/19/20    Elizabeth Helen Jones - Elizabeth Helen Jones, Airfare, New York,     548.40
            NY 02/19/2020 to 02/19/2020, Business trip to VA for client filing
03/09/20    Dan Latona - Dan Latona, Airfare, Richmond, VA 03/12/2020 to         1,159.80
            03/13/2020, Trip to Richmond. 03/09/2020
03/09/20    Dan Latona - Dan Latona, Agency Fee, Trip to Richmond.                 21.00
            03/09/2020
            Total                                                                6,856.63




                                                   10
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 438 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028102
Pier 1 Imports, Inc.                                         Matter Number:      46243-23
Expenses


Transportation to/from airport

Date         Description                                                        Amount
02/19/20     Nick Krislov - Nick Krislov, Transportation To/From Airport,         58.50
             Hearing 02/19/2020
02/29/20     WINDY CITY LIMOUSINE - CATHERINE JUN from 2688 to                    82.75
             10000 West O'Hare 02/19/2020
02/29/20     WINDY CITY LIMOUSINE - ANTHONY ABATE from 2944 to                    82.75
             10000 West O'Hare 02/19/2020
03/13/20     Dan Latona - Dan Latona, Transportation To/From Airport, Trip to     22.94
             Richmond. 03/13/2020
03/20/20     BOSTON COACH CORPORATION - ANNELYSE SCARLETT                        474.84
             GAINS pick up at RICHMOND 901 E. BYRD STREET
             RICHMOND VA and drop off at WASHINGTON 3221 VOLTA
             PLACE NW WASHINGTON DC
             Total                                                               721.78




                                                   11
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 439 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028102
Pier 1 Imports, Inc.                                         Matter Number:      46243-23
Expenses


Travel Meals

Date           Description                                                        Amount
02/18/20       Josh Sussberg, P.C. - Josh Sussberg, Travel Meals, Charlotte, NC     10.80
               Attend first day hearing Josh Sussberg 02/18/2020
02/18/20       Josh Sussberg, P.C. - Josh Sussberg, Travel Meals, Richmond          16.50
               Attend first day hearing Josh Sussberg 02/18/2020
02/18/20       Jane A. Komsky - Jane A. Komsky, Hotel - Travel Meals,               28.92
               Richmond, VA Travel meal Jane A. Komsky 02/18/2020
02/19/20       Nick Krislov - Nick Krislov, Travel Meals, Richmond, VA              12.96
               Hearing Nick Krislov 02/19/2020
03/12/20       Dan Latona - Dan Latona, Travel Meals, Richmond, VA Trip to          24.00
               Richmond. Dan Latona 03/12/2020
03/12/20       Dan Latona - Dan Latona, Travel Meals, Chicago, IL Trip to           22.06
               Richmond. Dan Latona 03/12/2020
03/12/20       Dan Latona - Dan Latona, Travel Meals, Richmond, VA Trip to         100.00
               Richmond. Dan Latona 03/12/2020
03/13/20       Dan Latona - Dan Latona, Hotel - Travel Meals, Richmond, VA          18.10
               Trip to Richmond. Dan Latona 03/13/2020
03/13/20       Dan Latona - Dan Latona, Travel Meals, Richmond, VA Trip to          24.58
               Richmond. Dan Latona 03/13/2020
               Total                                                               257.92




                                                      12
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 440 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028102
Pier 1 Imports, Inc.                                         Matter Number:      46243-23
Expenses


Filing Fees

Date          Description                                                        Amount
04/02/20      Mark McKane, P.C. - Mark McKane, Filing Fees, Telephone Court        70.00
              Hearing. 04/02/2020
04/10/20      Susan D. Golden - Susan D. Golden, Filing Fees, Miller            10,000.00
              Advertising - Pier 1 Imports, Inc. Bar Date (partial payment)
              04/10/2020
04/13/20      Joshua M. Altman - Joshua M. Altman, Filing Fees, Bar Date        11,573.35
              Publication - partial payment 04/13/2020
04/20/20      Susan D. Golden - Susan D. Golden, Filing Fees, Pier 1 Imports,    1,573.35
              Inc. Bar Date (partial payment) 04/20/2020
              Total                                                             23,216.70




                                                   13
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 441 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028102
Pier 1 Imports, Inc.                                         Matter Number:      46243-23
Expenses


Outside Retrieval Service

Date         Description                                                       Amount
03/02/20     CT CORPORATION - Outside Retrieval Service                          96.00
             Total                                                               96.00




                                               14
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 442 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028102
Pier 1 Imports, Inc.                                         Matter Number:      46243-23
Expenses


Westlaw Research

Date        Description                                                        Amount
02/17/20    THOMSON REUTERS - WEST PUBLISHING CORP -                             16.97
            WESTLAW Research Charges by Warso, Alex on 2/17/2020
02/21/20    THOMSON REUTERS - WEST PUBLISHING CORP -                             16.95
            WESTLAW Research Charges by Jones, Elizabeth Helen on
            2/21/2020
02/24/20    THOMSON REUTERS - WEST PUBLISHING CORP -                             16.95
            WESTLAW Research Charges by Jones, Elizabeth Helen on
            2/24/2020
03/03/20    THOMSON REUTERS - WEST PUBLISHING CORP -                             69.00
            WESTLAW Research Charges by Jones, Elizabeth Helen on
            3/3/2020
03/04/20    THOMSON REUTERS - WEST PUBLISHING CORP -                             34.50
            WESTLAW Research Charges by Jones, Elizabeth Helen on
            3/4/2020
03/05/20    THOMSON REUTERS - WEST PUBLISHING CORP -                             43.36
            WESTLAW Research Charges by Warso, Alex on 3/5/2020
03/06/20    THOMSON REUTERS - WEST PUBLISHING CORP -                             17.25
            WESTLAW Research Charges by Jones, Elizabeth Helen on
            3/6/2020
03/07/20    THOMSON REUTERS - WEST PUBLISHING CORP -                             14.73
            WESTLAW Research Charges by Krislov, Nick Andrew on
            3/7/2020
03/10/20    THOMSON REUTERS - WEST PUBLISHING CORP -                             51.81
            WESTLAW Research Charges by Warso, Alex on 3/10/2020
03/11/20    THOMSON REUTERS - WEST PUBLISHING CORP -                             86.71
            WESTLAW Research Charges by Sterrett, Charles on 3/11/2020
03/12/20    THOMSON REUTERS - WEST PUBLISHING CORP -                             43.36
            WESTLAW Research Charges by Sterrett, Charles on 3/12/2020
03/16/20    THOMSON REUTERS - WEST PUBLISHING CORP -                             17.27
            WESTLAW Research Charges by Sterrett, Charles on 3/16/2020
03/19/20    THOMSON REUTERS - WEST PUBLISHING CORP -                            103.50
            WESTLAW Research Charges by Jones, Elizabeth Helen on
            3/19/2020
03/25/20    THOMSON REUTERS - WEST PUBLISHING CORP -                             34.50
            WESTLAW Research Charges by Jones, Elizabeth Helen on
            3/25/2020
03/25/20    THOMSON REUTERS - WEST PUBLISHING CORP -                            184.90
            WESTLAW Research Charges by Sterrett, Charles on 3/25/2020



                                               15
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 443 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028102
Pier 1 Imports, Inc.                                         Matter Number:      46243-23
Expenses

03/26/20    THOMSON REUTERS - WEST PUBLISHING CORP -                             34.50
            WESTLAW Research Charges by Jones, Elizabeth Helen on
            3/26/2020
03/27/20    THOMSON REUTERS - WEST PUBLISHING CORP -                             86.25
            WESTLAW Research Charges by Jones, Elizabeth Helen on
            3/27/2020
03/29/20    THOMSON REUTERS - WEST PUBLISHING CORP -                            177.08
            WESTLAW Research Charges by Jones, Elizabeth Helen on
            3/29/2020
            Total                                                              1,049.59




                                              16
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 444 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028102
Pier 1 Imports, Inc.                                         Matter Number:      46243-23
Expenses


Overtime Transportation

Date        Description                                                        Amount
02/20/20    Joshua M. Altman - Joshua M. Altman, Taxi, Overtime                  24.24
            transportation from office to home. 02/20/2020
            Total                                                                24.24




                                                17
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 445 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028102
Pier 1 Imports, Inc.                                         Matter Number:      46243-23
Expenses


Overtime Meals - Attorney

Date         Description                                                        Amount
02/20/20     Nick Krislov - Nick Krislov, Overtime Meals - Attorney, Chicago,     20.00
             IL meal Nick Krislov 02/20/2020
02/21/20     Nick Krislov - Nick Krislov, Overtime Meals - Attorney, Chicago,     20.00
             IL meal Nick Krislov 02/21/2020
02/24/20     Nick Krislov - Nick Krislov, Overtime Meals - Attorney, Chicago,     20.00
             IL meal Nick Krislov 02/24/2020
             Total                                                                60.00




                                                   18
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 446 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028102
Pier 1 Imports, Inc.                                         Matter Number:      46243-23
Expenses


Overnight Delivery - Hard

Date         Description                                                       Amount
04/20/20     FEDERAL EXPRESS - 770234630097                                      10.91
04/20/20     FEDERAL EXPRESS - 770234692810                                      10.91
04/20/20     FEDERAL EXPRESS - 770234566599                                      10.91
04/20/20     FEDERAL EXPRESS - 770234766561                                      11.90
04/20/20     FEDERAL EXPRESS - 770234825531                                      10.91
04/20/20     FEDERAL EXPRESS - 770234439857                                      10.91
04/20/20     FEDERAL EXPRESS - 770237154755                                      10.91
04/20/20     FEDERAL EXPRESS - 770234796417                                      10.91
04/20/20     FEDERAL EXPRESS - 770234507990                                      10.91
04/20/20     FEDERAL EXPRESS - 770234871162                                      12.45
             Total                                                              111.63




                                              19
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document      Page 447 of 454
Legal Services for the Period Ending April 30, 2020         Invoice Number:    1050028102
Pier 1 Imports, Inc.                                         Matter Number:      46243-23
Expenses


Computer Database Research - Soft

Date        Description                                                        Amount
02/17/20    PACER Usage for 02/2020                                               4.90
02/17/20    PACER Usage for 02/2020                                              13.50
03/01/20    PACER Usage for 03/2020                                               6.60
03/01/20    PACER Usage for 03/2020                                              15.40
03/01/20    PACER Usage for 03/2020                                             157.50
03/01/20    PACER Usage for 03/2020                                             172.70
03/01/20    PACER Usage for 03/2020                                              56.00
03/01/20    PACER Usage for 03/2020                                               9.30
03/01/20    PACER Usage for 03/2020                                              94.60
03/01/20    PACER Usage for 03/2020                                               5.70
            Total                                                               536.20

TOTAL EXPENSES                                                              $ 34,339.74




                                             20
      Case 20-30805-KRH              Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26                           Desc Main
                                           Document    Page 448 of 454


                                                        601 Lexington Avenue
                                                         New York, NY 10022

                                                          FEIN XX-XXXXXXX




July 2, 2020

Pier 1 Imports, Inc.
100 Pier 1 Place
Fort Worth, TX 76102

Attn: Ray McKown

                                                                            Invoice Number: 1050029218
                                                                              Client Matter: 46243-23

In the Matter of Expenses


For expenses incurred through May 31, 2020
(see attached Description of Expenses for detail)                                                               $ 1,460.49
Total expenses incurred                                                                                         $ 1,460.49




  Beijing Boston Chicago Dallas Hong Kong Houston London Los Angeles Munich Palo Alto Paris San Francisco Shanghai Washington, D.C.
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 449 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029218
Pier 1 Imports, Inc.                                       Matter Number:        46243-23
Expenses




                                    Description of Expenses

Description                                                                    Amount
Third Party Telephone Charges                                                   234.50
Computer Database Research                                                      492.00
Westlaw Research                                                                588.45
LexisNexis Research                                                             103.54
Computer Database Research - Soft                                                42.00

                                                  Total                      $ 1,460.49




                                              2
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 450 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029218
Pier 1 Imports, Inc.                                       Matter Number:        46243-23
Expenses




                                       Description of Expenses

Third Party Telephone Charges

Date        Description                                                        Amount
03/31/20    Intrado Enterprise Collaboration Inc - March 2020 Teleconference     23.09
04/28/20    Ellie Rauch - Ellie Rauch, Teleconference, Telephonic court          70.00
            hearing 04/28/2020
04/30/20    Intrado Enterprise Collaboration Inc - Conference Calls               4.64
04/30/20    Intrado Enterprise Collaboration Inc - April 2020 Teleconference      6.83
04/30/20    Intrado Enterprise Collaboration Inc - Teleconferences                4.25
05/31/20    Intrado Enterprise Collaboration Inc - Telephone Conferences         29.22
05/31/20    Intrado Enterprise Collaboration Inc - May teleconferences           17.02
05/31/20    Intrado Enterprise Collaboration Inc - conference calls              16.89
05/31/20    Intrado Enterprise Collaboration Inc - March-May 2020                25.23
            Teleconferences
05/31/20    Intrado Enterprise Collaboration Inc - Telephone conferencing        37.33
            service
            Total                                                               234.50




                                                   3
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 451 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029218
Pier 1 Imports, Inc.                                       Matter Number:        46243-23
Expenses


Computer Database Research

Date        Description                                                        Amount
04/13/20    RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                      8.00
            Usage on 3/16/2020
04/13/20    RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                      24.00
            Usage on 3/13/2020
04/13/20    RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                      20.00
            Usage on 3/10/2020
04/13/20    RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                      18.00
            Usage on 3/14/2020
04/13/20    RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                     107.00
            Usage on 3/11/2020
04/13/20    RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                      40.00
            Usage on 3/16/2020
04/13/20    RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                      33.00
            Usage on 3/15/2020
04/13/20    RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                      20.00
            Usage on 3/16/2020
04/13/20    RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                      23.00
            Usage on 3/9/2020
04/13/20    RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                      40.00
            Usage on 3/12/2020
04/13/20    RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                      96.00
            Usage on 3/11/2020
04/13/20    RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                      20.00
            Usage on 3/12/2020
05/05/20    RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                      43.00
            Usage on 4/3/2020
            Total                                                               492.00




                                              4
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 452 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029218
Pier 1 Imports, Inc.                                       Matter Number:        46243-23
Expenses


Westlaw Research

Date        Description                                                        Amount
04/01/20    THOMSON REUTERS - WEST PUBLISHING CORP -                             54.09
            WESTLAW Research Charges by Sterrett, Charles on 4/1/2020
04/01/20    THOMSON REUTERS - WEST PUBLISHING CORP -                             18.03
            WESTLAW Research Charges by Altman, Josh on 4/1/2020
04/03/20    THOMSON REUTERS - WEST PUBLISHING CORP -                             90.43
            WESTLAW Research Charges by Khoshsima, Anusheh on
            4/3/2020
04/20/20    THOMSON REUTERS - WEST PUBLISHING CORP -                             18.03
            WESTLAW Research Charges by Altman, Josh on 4/20/2020
04/21/20    THOMSON REUTERS - WEST PUBLISHING CORP -                             15.38
            WESTLAW Research Charges by Sterrett, Charles on 4/21/2020
04/27/20    THOMSON REUTERS - WEST PUBLISHING CORP -                             36.02
            WESTLAW Research Charges by Jones, Elizabeth Helen on
            4/27/2020
04/30/20    THOMSON REUTERS - WEST PUBLISHING CORP -                            171.86
            WESTLAW Research Charges by Sterrett, Charles on 4/30/2020
05/19/20    THOMSON REUTERS - WEST PUBLISHING CORP -                             17.53
            WESTLAW Research Charges by Sterrett, Charles on 5/19/2020
05/23/20    THOMSON REUTERS - WEST PUBLISHING CORP -                             17.53
            WESTLAW Research Charges by Sterrett, Charles on 5/23/2020
05/28/20    THOMSON REUTERS - WEST PUBLISHING CORP -                            149.55
            WESTLAW Research Charges by Sterrett, Charles on 5/28/2020
            Total                                                               588.45




                                                5
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 453 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029218
Pier 1 Imports, Inc.                                       Matter Number:        46243-23
Expenses


LexisNexis Research

Date        Description                                                        Amount
03/16/20    LEXISNEXIS - LexisNexis Research on 3/16/2020 by Charles             51.77
            Sterrett
05/20/20    LEXISNEXIS - LexisNexis Research on 5/20/2020 by Nick Hafen          51.77
            Total                                                               103.54




                                               6
     Case 20-30805-KRH         Doc 842 Filed 07/10/20 Entered 07/10/20 22:21:26 Desc Main
                                      Document    Page 454 of 454
Legal Services for the Period Ending May 31, 2020         Invoice Number:      1050029218
Pier 1 Imports, Inc.                                       Matter Number:        46243-23
Expenses


Computer Database Research - Soft

Date        Description                                                        Amount
04/01/20    PACER Usage for 04/2020                                              34.40
04/01/20    PACER Usage for 04/2020                                               0.90
04/01/20    PACER Usage for 04/2020                                               0.30
04/01/20    PACER Usage for 04/2020                                               6.40
            Total                                                                42.00

TOTAL EXPENSES                                                               $ 1,460.49




                                              7
